


EXECUTION COPY

  LEASE  


between   11 MADISON AVENUE LLC,   Landlord   and   YELP INC.,   Tenant  
Premises:


The entire 14th and 16th floors
of the Building located at
11 Madison Avenue
New York, New York

NEITHER THIS DRAFT LEASE, NOR ANY OTHER DRAFT LEASE, NOR ANY CORRESPONDENCE,
WRITINGS, COMMUNICATIONS OR OTHER DOCUMENTS DELIVERED OR EXCHANGED BETWEEN THE
PARTIES HERETO SHALL BE DEEMED TO BE AN OFFER OR AGREEMENT ON THE TERMS SET
FORTH HEREIN OR OTHERWISE, AND NO AGREEMENT SHALL BE BINDING ON EITHER PARTY
UNLESS AND UNTIL EXECUTED AND DELIVERED BY BOTH PARTIES HERETO.

--------------------------------------------------------------------------------




Table of Contents

Page ARTICLE 1       BUSINESS TERMS, PREMISES, TERM, RENTS       1 ARTICLE 2 USE
7 ARTICLE 3 FAILURE TO GIVE POSSESSION 12 ARTICLE 4 CONDITION OF PREMISES 13
ARTICLE 5 ADJUSTMENTS OF RENT 14 ARTICLE 6 CONDOMINIUM 26 ARTICLE 7
SUBORDINATION, NOTICE TO LESSORS AND MORTGAGEES 27 ARTICLE 8 QUIET ENJOYMENT 30
ARTICLE 9 ASSIGNMENT AND SUBLETTING 30 ARTICLE 10 COMPLIANCE WITH REQUIREMENTS
44 ARTICLE 11 INSURANCE 48 ARTICLE 12 RULES AND REGULATIONS 52 ARTICLE 13
ALTERATIONS 53 ARTICLE 14 TENANT’S PROPERTY 61 ARTICLE 15 REPAIRS AND
MAINTENANCE 63 ARTICLE 16 ELECTRICITY 64 ARTICLE 17 HEAT, VENTILATING AND
AIR-CONDITIONING 68 ARTICLE 18 OTHER SERVICES 72 ARTICLE 19 ACCESS, ALTERATIONS
IN BUILDING FACILITIES, NAME 79 ARTICLE 20 NOTICE OF ACCIDENTS 82 ARTICLE 21
NON-LIABILITY AND INDEMNIFICATION 82 ARTICLE 22 DESTRUCTION OR DAMAGE 85 ARTICLE
23 EMINENT DOMAIN 87 ARTICLE 24 SURRENDER; HOLDOVER 89 ARTICLE 25 CONDITIONS OF
LIMITATION 90 ARTICLE 26 RE-ENTRY BY LANDLORD 92 ARTICLE 27 DAMAGES 93 ARTICLE
28 WAIVER 95 ARTICLE 29 NO OTHER WAIVERS OR MODIFICATIONS 96 ARTICLE 30 CURING
TENANT’S DEFAULTS, ADDITIONAL RENT 96 ARTICLE 31 BROKER 98 ARTICLE 32 NOTICES 98


1

--------------------------------------------------------------------------------




Table of Contents
(continued)

Page ARTICLE 33       ESTOPPEL CERTIFICATE       100 ARTICLE 34 ARBITRATION 100
ARTICLE 35 NO OTHER REPRESENTATIONS, CONSTRUCTION, GOVERNING LAW, CONSENTS,
ATTORNEY’S FEES 101 ARTICLE 36 PARTIES BOUND 103 ARTICLE 37 CERTAIN DEFINITIONS
AND CONSTRUCTION 104 ARTICLE 38 ADJACENT EXCAVATION AND CONSTRUCTION; SHORING;
VAULTS 104 ARTICLE 39 FINANCIAL STATEMENTS 105 ARTICLE 40 SECURITY DEPOSIT 105
ARTICLE 41 EXTENSION OPTION 108 ARTICLE 42 RIGHT OF FIRST OFFER 112 ARTICLE 43
SIGNAGE 118 ARTICLE 44 ROOF INSTALLATIONS 119


2

--------------------------------------------------------------------------------




EXHIBITS

Exhibit A Description of Land Exhibit B Premises Floor Plans Exhibit C-1
Landlord’s Work Exhibit C-2 Tenant’s Work Exhibit D-1 Building Rules and
Regulations Exhibit D-2 Alterations Rules and Regulations Exhibit E Transfer
Restrictions Exhibit F Prohibited Uses Exhibit G Cleaning Specifications Exhibit
H            HVAC Specifications Exhibit I Form of Security Deposit Letter of
Credit Exhibit J Holidays Exhibit K Intentionally Omitted Exhibit L Approved
Contractors Exhibit M Signage Plan Exhibit N Certificate of Occupancy


--------------------------------------------------------------------------------




INDEX OF DEFINED TERMS

A/S Notice       31 A/S Notice Date 31 A/S Review Period 31 A/S Subject Space 31
A/S Term Sheet 31 AAA 100 Abatement Amount 78 Abatement Commencement Date 77
Abatement Expiration Date 77 Abatement Period 77 AC Service 68 ADA 46 Additional
Rent 6 Adjusted by CPI 53 affiliate of Landlord 6 Affiliated Person 42 After
Hours Freight Elevator/Loading Dock        Usage 73 After Hours HVAC Service 69
Alteration 53 Alteration Permits 56 Alteration Threshold 53 Ancillary Permitted
Uses 1 Annual Condenser Water Charge 72 Approved Working Drawings 2 Architect 1
Assignment Consideration 39 Assignment Expenses 39 AWARD 101 Bankruptcy Event 91
Base Expense Year 23 Base Expenses 23 Base Rent 1 Base Taxes 15 Basic Cost 65
Board of Managers 26 Brokers 98 Building 1 Building Basement Premises 1 Building
Common Areas 64 Building Electrical Modifications 66 Building HVAC Systems 69
Building HVAC Units 69 Building Standard 1 Business Days 2 Business Hours 60
By-Laws 26 Close Out Deliverables 13

Commencement Date       2 Competitor Restrictions 119 Condominium 26 Condominium
Documents 26 Construction Drawings 1 Consumer Price Index 53 Contract 3 Contract
Release Price 3 Contractor 3 Contractor’s Statement 86 control 6, 40 controlled
by 6 controlling 6 Controlling Interest Transfers 40 CS Lease 23 CS Lease
Premises 23 CS Lease Tenant 23 date of the taking 88 Declaration 26 Decorative
Alteration 53 Deficiency 94 Determination Date 109 Disputing Survey 67 Election
to Lease Notice 115 Electrical Consultant 67 Electricity Invoice 65 Engineers 1
Environmental Laws 46 Estimated Cost Schedule 4 Event of Default 2 Excluded Tax
Lots 15 Execution Date 2 Existing Security Letter 107 Expense Payment 24 Expense
Statement 24 Expense Year 23 Expiration Date 2 Extension Exercise Notice 108
Extension Exercise Notice Date 108 Extension Occupancy Requirements 109
Extension Option 108 Extension Term 108 Extension Term Commencement Date 108
Extension Term Expiration Date 108 Final Space Plan 2 Final Working Drawings 2
Fire System 47 First Class Office Building 2



--------------------------------------------------------------------------------




FMV Agreement       110 FMV Amount 109 FMV Dispute Notice 110 Freight
Elevator/Loading Dock Hours 73 Freight Elevators 72 GAAP 2 Governmental
Authority (Authorities) 2 Hazardous Materials 46 Heating Service 68 hereby 6
herein 6 hereof 6 hereto 6 hereunder 6 Holdover Period 90 Holidays 2 HVAC After
Hours 68 HVAC Regular Hours 68 in full force and effect 5 include 4 Included Tax
Lots 15 including 4 Incomplete Floor 12 Insurance Requirements 2 Intended Use 7
Interest Rate 3 Interim Extension Rent 111 Land 3 Landlord 1 Landlord Additional
Insureds 49 Landlord Indemnitees 83 Landlord Violations 13 Landlord’s Option 31
Landlord’s Option Notice 31 Landlord’s Rate 65 Landlord’s Work 3 Landlord's
affiliate 6 Late Charge 97 lease documents 101 LEED 14 Legal Requirements 3 Long
Term Sublease 32 Maximum Supplemental HVAC Capacity   70 Maximum Work Allowance
7 mortgage 4 Named Tenant 109 net effective rent 35 NET PROCEEDS 103 New
Provider 75 Non-Landlord Violations 13 Non-Renewal Space 108

Nonstructural Alteration       53 Notices 98 Objection Notice 67 obligations of
this Lease 4 Occupancy Requirements 118 Offer Determination Date 113 Offer FMV
Agreement 113 Offer FMV Amount 113 Offer FMV Dispute Notice 113 Offer Rent
Notice 113 Offer Space 112 Offer Space Effective Date 115 Offer Space Notice 112
Office Use 3 Operating Expenses 18 Outside Date 116 Parent 40 parties 6 Periodic
Payment 7 Permits 2 Permitted Affiliated Person 42 Permitted Nonstructural
Alteration 53 Permitted Occupant 30 Permitted Uses 3 person 5 persons 5 Premises
3 Premises Unit 26 prevailing party 102 Prime Rate 3 Prohibited Uses 8 Project
Manager 3 Proposed New Lease 117 Real Estate Tax Component 14 Real Property 3
Reduction Benefits 16 Reduction Date 108 Regulated Work 60 Rejected ROFO Space
115 Related Entity 40 Related Entity Assignment 40 Related Entity Sublease 40
Renewal Space 108 Rent Abatement Period 7 Rent Commencement Date 3 Rent Notice
109 rents 6 repair 5 Replacement Notice 107 Replacement Security Letter 107
Required Landlord Restoration 86



--------------------------------------------------------------------------------




Required Net Worth       42 Required Security Amount 108 Requirements 4
Restoration Period 86 Restoration Work 62 Right of First Offer 115 ROFO
Applicable Space 112 ROFO Cap 112 ROFO Interim Period 115 ROOF INSTALLATIONS 119
RSF 3 Rules and Regulations 52 Second A/S Notice 34 Second A/S Notice Date 34
Security Letter 106 Services Abatement Event 77 Short Term ROFO Space 113 Short
Term ROFO Term 113 Sign 118 Signage Plan 119 SNDA 29 Soft Costs 7 Sony Lobby 82
Specialty Installation(s) 61 Structural Alteration 54 Subletting Consideration
39 Subletting Expenses 39 substantially complete 4 Substantially Complete 4
successor landlord 28 superior leases 27 superior mortgages 27 Superior Rights
117 Supplemental HVAC Units 70 Takeback Sublease 32 Tax Payment 16 Tax Rate 15

Tax Reduction Actions       18 Tax Reduction Expenses 18 Tax Statement 16 Tax
Year 15 Taxes 14 Tenant 1, 4 Tenant Caused Building Alterations 47 Tenant Party
4 Tenant ROFO Term 112 Tenant Work Costs 6 Tenant’s Consultant 67 Tenant’s Cost
65 Tenant’s Deposit 6 Tenant’s Expense Share 23 Tenant’s HVAC Equipment 70
Tenant’s Plans 55 Tenant’s Projected Expense Payment 24 Tenant’s Property 61
Tenant’s Request 7 Tenant’s Requisition Share 8 Tenant’s Tax Share 16 Tenant’s
Work 13 Term 6 Terrace Space 11 Third Consultant 67 Total Cost 54 Total
Requisitioned Amount 8 Unavoidable Delay 84 Unavoidable Delays 84 under common
control with 6 Untenantability Notice 77 untenantable 85 Unused Premises 92
Usage 65 Work Allowance 6 Work Allowance Conditions 7 Zoning Resolution 7



--------------------------------------------------------------------------------




LEASE

     LEASE dated July 31, 2014, between 11 MADISON AVENUE LLC (“Landlord”), a
Delaware limited liability company having an office 261 Madison Avenue, 27th
floor, New York, NY 10016, and YELP INC. (“Tenant”), a Delaware corporation
having an office at 140 New Montgomery Street, 9th Floor, San Francisco, CA
94105.

     Landlord and Tenant hereby covenant and agree as follows:

ARTICLE 1

BUSINESS TERMS, PREMISES, TERM, RENTS

     1.01 Certain Definitions and Rules of Construction. For the purposes of
this Lease:

          (a) “Ancillary Permitted Uses” means the following uses that are
ancillary to Office Use provided such ancillary uses are used exclusively by
Tenant or other Permitted Occupants, and their respective employees and invitees
(including consultants, clients and guests) (and which are not open to the
general public), in connection with business being conducted by Tenant in the
Premises: one or more pantries and serveries (provided, however, there shall be
no cooking or baking of any food performed in any pantry, except that Tenant may
warm food and beverages in any pantry using equipment such as vending machines,
microwave ovens, coffee makers and hot water dispensers that do not require any
venting), storage areas, conference and meeting rooms, training rooms,
libraries, messenger and mail room facilities, ATM kiosk, library, reproduction
and copying facilities, IT rooms, word and data processing centers, computer and
communications facilities, storage rooms and file rooms (including condensed
file rooms with reinforced flooring, subject to the provisions of Articles 13
and 14 hereof).

          (b) “Base Rent” means:

               (A) TWELVE MILLION NINE HUNDRED THIRTY-NINE THOUSAND SEVEN
HUNDRED TWENTY AND 00/100 ($12,939,720.00) DOLLARS per annum for the period
commencing on the Rent Commencement Date and ending on the day preceding the
fifth (5th) anniversary of the Rent Commencement Date, both dates inclusive; and

               (B) FOURTEEN MILLION FOUR HUNDRED SIXTY-TWO THOUSAND AND FORTY
AND 00/100 ($14,462,040.00) DOLLARS per annum for the period commencing on the
fifth (5th) anniversary of the Rent Commencement Date and ending on the
Expiration Date, both dates inclusive.

          (c) “Building” means the building and other improvements located from
time to time at 11 Madison Avenue, New York, New York.

          (d) “Building Basement Premises” means the entire B-1 and B-2 levels
of the Building.

          (e) "Building Standard" means such materials, equipment, fixtures and
specifications as Landlord may uniformly elect to use from time to time as a
part of its standard construction substantially throughout the Building, which
shall be of a standard not less than the prevailing standards at other First
Class Office Buildings.

1

--------------------------------------------------------------------------------




          (f) “Business Days” shall mean Mondays through Fridays, except such
days as are observed by the State or Federal government as legal holidays and
those days designated as holidays by the applicable building service union
employees contract (all of such holidays being hereinafter referred to as
"Holidays", a list of such Holidays currently observed at the Building as of the
date of this Lease is attached hereto as Exhibit J).

          (g) “Commencement Date” means the date which, is the earlier of (i)
the date (which shall be no earlier than July 1, 2014) on which possession of
the Premises is delivered to Tenant in broom clean condition with Landlord's
Work therein substantially complete, and (ii) the date on which Tenant or any
other Tenant Party first occupies any portion of the Premises for any purpose,
including the commencement of Tenant’s Work, other than the taking of
measurements, space planning, inspections and other similar pre-construction
activities. Landlord may, at its option, deliver possession of each floor
comprising the initial Premises under this Lease separately, in which event the
Commencement Date shall be determined for each such floor separately in
according with the foregoing definition.

          (h) “Event of Default” means a default under any of the terms,
covenants or conditions of this Lease on Tenant's part to observe, perform or
comply with, that remains or remained uncured after the giving of any required
notice to Tenant and the expiration of any applicable cure period, or any of the
events described in Section 25.01 of this Lease, or any other event or
occurrence designated in this Lease as an "Event of Default."

          (i) “Execution Date” means the date of full execution and delivery of
this Lease by both parties.

          (j) “Expiration Date” means the last day of the calendar month in
which occurs the date preceding the tenth (10th) anniversary of the last Rent
Commencement Date to occur for all portions of the Premises.

          (k) “First Class Office Building” means a first class multi-tenanted
office building located in Manhattan of comparable size to the Building,
excluding owner occupied buildings.

          (l) "GAAP" means generally accepted accounting principles in the
United States of America as of the date of the applicable financial report.

          (m) "Governmental Authority (Authorities)" means all governmental,
public and quasi-public authorities, including the United States of America, the
State of New York, the City of New York and all subdivisions thereof, including
all executive, legislative and judicial bodies, agencies, departments,
commissions, boards, bureaus and instrumentalities of any of the foregoing, now
existing or hereafter created.

          (n) "Insurance Requirements" means all present and future rules,
regulations, orders and other requirements of the New York Board of Fire
Underwriters, the New York Fire Insurance Rating Organization and all other
similar organizations performing the same or similar functions and having
jurisdiction or cognizance of the Building and/or the Premises, and all
requirements, obligations and conditions imposed by the carrier of Landlord's
property damage policy for the Building.

2

--------------------------------------------------------------------------------




          (o) “Interest Rate” means the Prime Rate plus two hundred (200) basis
points.

          (p) “Land” means the parcel of land on which the Building is located,
as more particularly described in Exhibit A annexed hereto.

          (q) “Landlord’s Work” means the work set forth on Exhibit C-1 annexed
hereto.

          (r) "Legal Requirements" means all present and future laws,
ordinances, requirements, orders, directives, rules, resolutions, codes, and
regulations of all Governmental Authorities, and the direction or order of any
public officer pursuant to law, then having jurisdiction over the Building,
Landlord and/or Tenant.

          (s) “Permitted Uses” means, collectively, (i) general, administrative
and executive office use consistent with a First Class Office Building (such
general, administrative and executive office use being herein referred to as
“Office Use”), and (ii) the Ancillary Permitted Uses.

          (t) “Premises” means the following portions of the Building,
substantially where shown on the floor plans annexed hereto as Exhibit B,
together with all fixtures, equipment and systems which at the commencement of,
or during, the Term (as hereinafter defined), are thereto attached (except items
not deemed to be included therein and removable by Tenant as provided in Article
14): the entire rentable area of the sixteenth (16th) floor which shall be
deemed to contain 71,430 RSF and the entire rentable area of the fourteenth
(14th) floor which shall be deemed to contain 80,802 RSF of the Building.

          (u) “Prime Rate” means, on any particular date, a rate per annum equal
to the rate of interest published in The Wall Street Journal as the "prime
rate," as in effect on such day, with any change in the "Prime Rate" resulting
from a change in said prime rate to be effective as of the date of the relevant
change in said prime rate; provided, however, that if more than one prime rate
is published in The Wall Street Journal for a day, the average of the prime
rates shall be used; provided, further, however, that the prime rate (or the
average of the prime rates) will be rounded up to the nearest 1/16 of 1% or, if
there is no nearest 1/16 of 1%, to the next higher 1/16 of 1%. In the event that
The Wall Street Journal ceases or temporarily interrupts publication (or
publication of a "prime rate"), then the Prime Rate shall mean the daily average
prime rate published in another business newspaper, or business section of a
newspaper, of national standing chosen by Landlord. If The Wall Street Journal
resumes publication, the substitute index will immediately be replaced by the
prime rate published in The Wall Street Journal.

          (v) “Real Property” means the Building and the Land.

          (w) “RSF” shall mean the rentable square feet or rentable area of the
Premises and/or other portions of the Building (as the case may be).

          (x) “Rent Commencement Date” means, subject to Section 1.06 of this
Lease, the date which is nine (9) months following the Commencement Date (and if
there are different Commencement Dates for each full floor of the initial
Premises as permitted under Section 1.01(g) hereof, then the Rent Commencement
Date for each such floor shall be the date which is nine (9) months following
the Commencement Date with respect thereto).

3

--------------------------------------------------------------------------------




          (y) "Requirements" means, collectively, Legal Requirements and
Insurance Requirements.

          (z) “Substantially Complete” or “substantially complete” means that
the work in question is complete substantially in accordance with the plans and
specifications therefor and applicable Legal Requirements, other than so called
“punch list” items or other minor items of work or adjustment the non-completion
of which does not interfere with the performance of, as applicable, either
further alterations or the use of the Premises for the Permitted Uses.

          (aa) “Tenant” means Tenant herein named or any assignee or other
successor in interest (immediate or remote) of Tenant herein named, including
any Permitted Transferee, while such Tenant or such assignee or other successor
in interest, as the case may be, is in possession of the Premises as owner of
Tenant's estate and interest granted by this Lease. In addition, in Section
25.01 hereof, the term Tenant shall mean the then Tenant and all
predecessors-in-interest of the then Tenant under this Lease who remain liable
for all or a portion of the Tenant's obligations or liabilities under this
Lease, except that to be effect, the notice of termination described in said
Section 25.01 need only be given to the then Tenant under this Lease.

          (bb) “Tenant Party” means and includes Tenant and all persons claiming
by, through and under Tenant, including subtenants, licensees and
concessionaires of any portion of the Premises, and the employees, invitees,
customers, patrons, agents and contractors of Tenant or of any such subtenants
(excluding Landlord or its designee pursuant to a Takeback Sublease and all
persons claiming by, through or under Landlord or its designee pursuant to a
Takeback Sublease), licensees or concessionaires.

          (cc) The term “mortgage” shall include an indenture of mortgage and
deed of trust to a trustee to secure an issue of bonds, and the term mortgagee
shall include such a trustee.

          (dd) The terms “include,” “including” and such as shall each be
construed as if followed by the phrase "without being limited to".

          (ee) The term “obligations of this Lease”, and words of like import,
shall mean the covenants to pay rent and Additional Rent under this Lease and
all of the other covenants and conditions contained in this Lease. Any provision
in this Lease that one party or the other or both shall do or not do or shall
cause or permit or not cause or permit a particular act, condition, or
circumstance shall be deemed to mean that such party so covenants or both
parties so covenant, as the case may be. Reference to performance of either
party's obligations under this Lease shall be construed as "performance and
observance".

          (ff) Reference in this Lease to Tenant being or not being in default
hereunder or in default under this Lease, or words of like import, shall mean
that Tenant is in or is not in, as the case may be, default in the observance or
performance of, or compliance with, one or more of the terms, covenants,
obligations or conditions on Tenant's part to observe, perform or comply with
under this Lease.

4

--------------------------------------------------------------------------------




          (gg) References in this Lease to Landlord having no liability to
Tenant or to any other person or being without liability to Tenant or to any
other person, or words of like import, (x) shall mean that Tenant is not
entitled to terminate this Lease, or to claim actual or constructive eviction,
partial or total, or to receive any abatement or diminution of rent, or to claim
or receive damages of any kind (including consequential damages) or to be
relieved in any manner of any of its other obligations hereunder, or to be
compensated for loss or injury suffered or to enforce any other kind of
liability whatsoever against Landlord under or with respect to this Lease or
with respect to Tenant's use or occupancy of the Premises, except as may
otherwise be expressly provided in this Lease, and in all provisions of this
Lease that provide for the indemnification or the holding harmless of Landlord,
the benefit of such provisions shall inure to the benefit of all Landlord
Indemnitees, as if the term "Landlord" included all Landlord Indemnitees.

          (hh) The term “repair” shall be deemed to include restoration and
replacement as may be necessary to achieve and/or maintain good working order
and condition.

          (ii) Reference to termination of this Lease includes expiration or
earlier termination of the Term or cancellation of this Lease pursuant to any of
the provisions of this Lease or to any Legal Requirement. Upon a termination of
this Lease, the term and estate granted by this Lease shall end at noon of the
date of termination as if such date were the date of expiration of the Term and
neither party shall have any further obligation or liability to the other after
such termination (i) except as shall be expressly provided for in this Lease, or
(ii) except for such obligation as by its nature or under the circumstances can
only be, or by the provisions of this Lease, may be, performed after such
termination, and, in any event, unless expressly otherwise provided in this
Lease, any liability for a payment which shall have accrued to or with respect
to any period ending prior to or at the time of termination shall survive the
termination of this Lease.

          (jj) The term “in full force and effect” when herein used in reference
to this Lease as a condition to the existence or exercise of a right on the part
of Tenant shall be construed in each instance to mean that the Term has not
expired, and this Lease has not been terminated or cancelled.

          (kk) Words and phrases used in the singular shall be deemed to include
the plural and vice versa, and nouns and pronouns used in any particular gender
shall be deemed to include any other gender.

          (ll) The rule of ejusdem generis shall not be applicable to limit a
general statement following or referable to an enumeration of specific matters
to matters similar to the matters specifically mentioned.

          (mm) All references in this Lease to numbered Articles, numbered
Sections and lettered Exhibits are references to Articles and Sections of this
Lease, and Exhibits annexed to (and thereby made part of) this Lease, as the
case may be, unless expressly otherwise designated in the context. All
references in this Lease or the Exhibits or Schedules hereto shall, unless
otherwise expressly provided to the contrary, be deemed to mean this Lease,
including all Exhibits and Schedules hereto.

          (nn) The terms “person” and “persons”, as used in this Lease, shall
mean and include natural persons, firms, corporations, partnerships, joint
ventures, limited liability partnerships, limited liability companies,
associations and any other private or public entities, including any government
or political subdivision or agency, department or instrumentality thereof.

5

--------------------------------------------------------------------------------




          (oo) The terms “hereby”, “hereof”, “herein”, “hereto”, “hereunder” and
any similar terms in this Lease shall be deemed to refer to this Lease in its
entirety and not solely to the particular clause of this Lease in which such
term is used.

          (pp) The terms "Landlord's affiliate," "affiliate of Landlord," and
words of like import, shall mean a person which controls, is controlled by or is
under common control with Landlord, with the word "control" (including the
derivations of the word "control," such as "controlling", "controlled by" or
"under common control with" or words of like import), for the purpose of this
definition, meaning the ability to effectively control or direct the business
decisions of the person in question.

     1.02 Demise. Landlord hereby leases to Tenant, and Tenant hereby hires from
Landlord, the Premises, for the term herein stated, for the rents herein
reserved and upon and subject to the conditions (including limitations,
restrictions and reservations) and covenants hereinafter provided. Each party
hereby expressly covenants and agrees to observe and perform all of the
conditions and covenants herein contained on its part to be observed and
performed.

     1.03 Term. The term for which the Premises are hereby leased (such term
being herein sometimes referred to as the “Term”) shall commence on the
Commencement Date, and shall expire on the Expiration Date, or shall expire on
such earlier date upon which said term may expire or be cancelled or terminated
pursuant to any of the conditions or covenants of this Lease or pursuant to any
Legal Requirement. Promptly following the Commencement Date the parties hereto
(hereinafter sometimes referred to as the “parties”) shall enter into a
supplementary agreement fixing the Commencement Date, the Rent Commencement Date
and the Expiration Date, in form reasonably satisfactory to both parties, but
either party’s failure to execute or deliver such agreement shall in no way
affect such dates or amounts.

     1.04 Rents. The “rents” reserved under this Lease, for the term thereof,
shall be and consist of:

          (a) The Base Rent, all of which Tenant covenants and agrees to pay in
equal monthly installments in advance on the first day of each and every
calendar month during the Term; and

          (b) All such other sums of money as shall become due from and payable
by Tenant to Landlord hereunder (for default in payment of which Landlord shall
have the same rights and remedies as for a default in payment of Base Rent),
such other sums of money being herein referred to as “Additional Rent.”

     1.05 Time and Manner of Payments. (a) Tenant shall pay the Base Rent and
the Additional Rent herein reserved to Landlord at its office, or such other
place, or to such agent and at such place, as Landlord may designate by notice
to Tenant, in lawful money of the United States of America. Tenant shall pay the
Base Rent and Additional Rent herein reserved promptly as and when the same
shall become due and payable, without demand therefor and without any abatement,
reduction, deduction, setoff or claim whatsoever except as expressly provided in
this Lease. If no time period is set forth in this Lease for the payment of an
item of Additional Rent, then such item of Additional Rent shall be payable
within twenty (20) days after Tenant receives written notice demanding payment
of same.

6

--------------------------------------------------------------------------------




          (b) All Base Rent and Additional Rent payable under this Lease shall
be paid by wired funds of Tenant or electronic ACH transfers.

     1.06 Rent Concessions. Provided and for so long as no Event of Default has
occurred and is continuing, the Base Rent shall be abated for the period
beginning on the Commencement Date and ending on the day immediately preceding
the Rent Commencement Date (the “Rent Abatement Period”). In addition, provided
and for so long as no Event of Default has occurred and is continuing, the Base
Rent shall be abated for the last month of the initial Term of this Lease (but
not the last month of any Extension Term). There shall be no abatement of any
Additional Rent (including, without limitation, Additional Rent payable on
account of electricity, Taxes or Operating Expenses) during or with respect to
the Rent Abatement Period or such last month of the initial Lease Term.

     1.07 No Development Rights. Tenant acknowledges that it has no rights to
any development rights, “air rights” or comparable rights appurtenant to the
Real Property or any part thereof, and consents, without further consideration,
to any utilization of such rights by Landlord and agrees to promptly execute and
deliver any instruments which may be requested by Landlord, including
instruments merging zoning lots and evidencing such acknowledgment and consent.
The provisions of this Section 1.08 shall be deemed to be and shall be construed
as an express waiver by Tenant of any interest Tenant may have as a “party in
interest”, as such quoted term is defined in Section 12-10 of the Zoning
Resolution of the City of New York (the “Zoning Resolution”), in the Real
Property or any part thereof.

     1.08 Independent Covenants. Each and every covenant contained in this
Article shall be deemed separate and independent, and not dependent on any other
term of this Lease, and the performance of any such term by Landlord shall not
be considered to be for rent or other payment for use of the Premises.

ARTICLE 2

USE

     2.01 Permitted Uses. (a) Subject to, in accordance with, and to the extent
permitted by, all Requirements and the other provisions of this Lease, Tenant
covenants and agrees that the Premises shall be used, occupied and operated
solely as and for the Permitted Uses, and for no other purpose. Landlord
represents that, as of the Execution Date, office use generally (the “Intended
Use”) does not violate (i) any Legal Requirements or any Insurance Requirements
applicable to the Building or the Premises or (ii) any matter of record to the
extent applicable to the Premises and the Intended Use, and Landlord covenants
that neither now nor in the future, shall any Insurance Requirements or any
matter of record applicable to the Premises be deemed to materially limit or
prohibit the use, occupation and operation of the Premises and the Building for
the Intended Use. Except for the proceeding sentence, and notwithstanding that
the Permitted Uses are all acceptable to Landlord, nothing contained in this
Section 2.01 or elsewhere in this Lease shall be deemed to constitute a warranty
or representation by Landlord that the Premises may lawfully be used, occupied
or operated for any of the Ancillary Permitted Uses or that the Premises, are or
will be suitable for the Permitted Uses or any of the Ancillary Permitted Uses,
Tenant hereby acknowledging that Landlord has made no representation or warranty
as to whether any portion of the Premises may be so used, occupied or operated
or whether any portion of the Premises is or will be suitable for such uses.

7

--------------------------------------------------------------------------------




          (b) Notwithstanding anything in this Lease to the contrary, no portion
of the Premises shall be used, occupied or operated, and Tenant covenants and
agrees that it will not permit any portion of the Premises to be used, occupied
or operated, by the United States Government, the City or State of New York, any
foreign government, an autonomous governmental corporation, a trade mission, the
United Nations or any agency or department of any of the foregoing, or any other
person having or who is entitled to, directly or indirectly, sovereign or
diplomatic immunity or who is not subject to service of process in New York
State or to the jurisdiction of both the State and Federal Courts located in New
York State.

          (c) Notwithstanding anything in this Lease to the contrary, no portion
of the Premises shall be used, occupied or operated by Tenant or any other
Tenant Party, and Tenant covenants and agrees that no portion of the Premises
shall be used, occupied or operated by Tenant or any other Tenant Party, for or
as any of the uses or operations set forth in Exhibit F to the extent applicable
to the relevant portion of the Premises as set forth therein (such uses or
operations being herein collectively referred to as the “Prohibited Uses”).

     2.02 Requirements; Certificate of Occupancy; License and Permits. No
portion of the Premises shall be used, occupied or operated, and Tenant
covenants and agrees that it will not permit any portion of the Premises to be
used, occupied or operated, for any unlawful purpose, in violation of any
provision of this Lease or in violation of any Requirement. No portion of the
Premises shall be used, occupied or operated, and Tenant covenants and agrees
that it will not permit any portion of the Premises to be used, occupied or
operated or otherwise permit anything to be done in the Premises in violation of
the certificate of occupancy for the Building, or which requires an amendment
to, or modification of, the then certificate of occupancy for the Building. If
any governmental approval, permit or license shall be required for the proper
and lawful conduct of business in the Premises or any parts thereof (other than
a certificate of occupancy for the Building that permits the Premises to be used
for general office use), Tenant, at its cost and expense, shall duly procure and
thereafter maintain such approval, permit or license and submit the same for
inspection by Landlord. Tenant shall at all times comply with, and cause the
compliance with, the terms and conditions of each such license or permit. The
use of the Premises shall be subject to, and conditioned upon, procuring,
maintaining and complying with such licenses and permits, but the failure or
inability to procure, maintain or comply with such licenses or permits shall not
relieve or release Tenant from any of its obligations or liabilities under this
Lease.

     2.03 General Use Restrictions. (a) Tenant shall not suffer or permit the
Premises or any part thereof to be used in any manner, or anything to be done
therein, or suffer or permit anything to be brought into or kept therein, which
would in any way (i) violate any grant, lease or mortgage to which this Lease is
subordinate to the extent applicable to the Premises, (ii) violate any Legal
Requirements, (iii) make unobtainable from reputable insurance companies
authorized to do business in New York State at standard rates any fire insurance
with extended coverage, or liability, elevator or boiler or other insurance
carried by Landlord in connection with the Building, (iv) cause, or be likely to
cause, physical damage to the Building or any part thereof, (v) constitute a
public or private nuisance, (vi) impair the appearance, character or reputation
of the Building, (vii) discharge objectionable fumes, vapors or odors into the
Building air-conditioning system or into Building flues or vents not designated
to receive such fumes, vapors, or odors, or otherwise discharge same, in such
manner as may adversely affect other tenants or occupants of the Building or as
may adversely affect space outside of the Premises, (viii) impair or interfere
with any of the Building Services or the proper and economic heating, cleaning,
air-conditioning or other servicing of the Building or the Premises, or impair
or interfere with the use of any of the other areas of the Building by any other
tenants or occupants of the Building, or (ix) occasion any unreasonable
annoyance or discomfort to any tenants or occupants of the Building or interfere
with the use or occupancy of other portions of the Building in a manner
inconsistent with a first-class office building in Manhattan.

8

--------------------------------------------------------------------------------




          (b) Tenant, on its behalf and on behalf of all persons operating,
using or otherwise occupying any portion of the Premises, further covenants and
agrees that Tenant shall, at Tenant’s sole cost and expense:

     (i) have deliveries to and from the Premises done at the time, in the
manner and through the entrances reasonably designated by Landlord; 

     (ii) not to suffer, permit, install or operate in or about the Premises any
arcade-type of amusement devices or any coin or token operated vending machine
or other devices for the sale of goods, wares, merchandise, food and beverages,
including, but not limited to, pay lockers, pay toilets, and machines for the
sale of beverages, food, candy, gum, cigarettes or other commodities or edibles
(except that the foregoing shall not prevent the installation or operation of
food and beverage vending or arcade machines for use only by the employees and
invitees (including consultants, clients and guests) of Tenant or any other
Permitted Occupant); and 

     (iii) keep the drain, waste and sewer pipes and connections in, and
servicing, the Premises free from obstructions to the reasonable satisfaction of
Landlord in compliance with all applicable Requirements.

          (c) (i) Neither Tenant nor any Tenant Party shall use or obstruct, or
permit to be used or obstructed, any corridor or other space outside the
Premises, for display, sale, storage or any other purpose, or use, or permit to
be used, any portion of the Premises for housing accommodations or sleeping
purposes.

     (ii) Tenant shall not permit noise or other sounds (including music, public
address systems and advertisements) emanating from the Premises or generated or
created by the use or occupancy of any portion of the Premises or the conduct or
operation of business therein or the operation of any equipment or systems that
exclusively service the Premises (or any portion thereof), to be audible from
outside the Premises (including the portions of the Building outside the
Premises). 

     (iii) Tenant will not permit any odors to emanate from the Premises into
any areas or space outside of the Premises.

     (iv) Neither Tenant nor any Tenant Party shall use the plumbing facilities
in or serving the Premises for any purpose other than that for which they were
constructed, and neither Tenant nor any Tenant Party shall dispose of any
garbage or other foreign substance therein, whether through the utilization of
so-called “disposals” or similar units, or otherwise.

     (v) Neither Tenant nor any Tenant Party shall perform any act, or carry on
any practice, that may damage, mar, or deface the Premises or any other part of
the Building (other than Alterations performed in accordance with this Lease).

9

--------------------------------------------------------------------------------




     (vi) Tenant shall not permit window cleaning or other maintenance and
janitorial services in and for the Premises to be performed except (A) in
accordance with all applicable Requirements, (B) by either such person(s) as
shall be reasonably approved by Landlord or, to the extent permitted pursuant to
applicable Requirements, by Tenant’s employees, and (C) during reasonable hours
designated for such purposes by Landlord.

     (vii) Neither Tenant nor any Tenant Party shall place a load on any floor
in the Premises that (A) exceeds the floor load per square foot that such floors
were designed to carry, or (B) exceeds the floor loads otherwise allowed by
applicable Requirements.

     (viii) In addition to the provisions of Section 13.08 below, neither Tenant
nor any Tenant Party shall knowingly take any action that would (A) violate the
union contracts, if any, affecting the Building, (B) create any work stoppage,
picketing, labor disruption, or labor dispute, or (C) interfere with the
management or operation of the Building or with the use or occupancy of any
person lawfully in and upon the Building. In the event of the occurrence of any
condition described above arising from Tenant’s exercise of any of its rights
pursuant to the provisions of this Lease, Tenant shall, immediately upon receipt
of written notice from Landlord, cease or cause to be ceased the manner of
exercise of such right giving rise to such condition. In the event that Tenant
fails to cease such manner of exercise of its rights as aforesaid, Landlord, in
addition to any rights available to it under this Lease, at law or equity, shall
have the right to injunction without notice.

          (d) Tenant shall neither commit nor suffer, and shall use all
reasonable precaution to prevent, waste, damage or injury to the Real Property.

     2.04 Additional Lease Restrictions. Tenant agrees that the value of the
Premises and the Building and the reputation of the Landlord will be seriously
injured if the Premises are used for any obscene or pornographic purposes or any
sort of commercial sex establishment. Tenant shall not display (in a manner
which is visible from outside the Premises), or sell or offer to sell directly
to the public, any obscene or pornographic material from, at, in or on any
portion of the Building or the Premises, and shall not permit or conduct any
obscene, nude, or semi-nude live performances on or in the Building or the
Premises, nor permit the use of any portion of the Building or the Premises for
nude modeling, rap sessions, or as a so called rubber goods shops, or as a sex
club of any sort, or as a “massage parlor,” and Tenant shall not permit any of
the foregoing uses by any Tenant Party. Pornographic material is defined for
purposes of this Lease as any written or pictorial matter with prurient appeal
or any objects or instruments that are primarily concerned with lewd or prurient
sexual activity. Obscene material is defined here as it is in Penal Law §235.00.
The foregoing provisions of this Section shall not prohibit Tenant from
preparing any advertising materials in the Premises in connection with the
business being conducted by Tenant therein, that are used in locations and media
other than at the Real Property.

     2.05 Use of Building Common Areas. Tenant shall have, as appurtenant to the
Premises, the non-exclusive right to use in common with others, subject to the
Building Rules and Regulations and the other applicable provisions of this
Lease, (i) the public areas of the Building, including, without limitation, the
common lobbies, corridors, stairways, elevators and loading docks of the
Building for their intended uses, and (ii) if the Premises includes less than
the entire RSF of any floor, the common toilets, corridors and elevator lobby of
such floor for their intended uses. Tenant shall have no right to use or occupy
any terraces or setbacks of the building (the “Terrace Space”). For so long as
the Premises include the portions of the 14th or 16th floor of the Building
immediately adjacent to the Terrace Space on such floors, no other tenant or
occupant of the Building may use or occupy such Terrace Space, provided that
Landlord shall at all times have access to the Terrace Space and may store,
maintain and operate window cleaning equipment and/or other equipment required
for the maintenance or operation of the Building thereon. For purposes of the
preceding sentence, space which is the subject of a Takeback Sublease shall not
be deemed to be included in the Premises.

10

--------------------------------------------------------------------------------




     2.06 Certain Devices. Tenant shall, at its sole cost and expense, install
fire extinguishing devices as required, from time to time, by all applicable
Requirements and as approved by the Fire Insurance Rating Organization and its
successors (to the extent such devices do not presently exist or are not in good
working order), and shall, at its sole cost and expense, keep such devices under
service, and maintain such devices in good working order, throughout the Term as
so required.

     2.07 Tenant’s Obligations Not Affected. None of the restrictions,
conditions, limitations or other provisions of this Article 2 with respect to
the use or manner of the Premises, nor the compliance therewith by Tenant, shall
in anyway relieve Tenant from its obligation to pay rent or to perform its other
obligations under this Lease or entitle Tenant to any compensation or abatement
of rent, even if Tenant could demonstrate that compliance with any of the
foregoing adversely affects the operation of its business in the Premises.

     2.08 Certificate of Occupancy. Tenant will not at any time use or occupy
the Premises in violation of the certificate of occupancy then issued for the
Building. A copy of the current certificate of occupancy is attached hereto as
Exhibit N. Tenant may, at Tenant’s sole cost and expense, from time to time,
modify the certificate of occupancy for the Premises, solely to permit a use by
Tenant that is permitted under this Article 2 but that is not currently
permitted under the existing certificate of occupancy, provided that such
modification (i) does not permit uses other than those permitted under Article 2
of this Lease and (ii) does not affect the certificate of occupancy for the
Building other than with respect to the Premises. Tenant shall use an expediter
for such purpose approved in writing in advance by Landlord and, at Landlord’s
option, any such modification shall be coordinated with Landlord or any other
tenant in the Building then seeking an amendment to the certificate of occupancy
for the Building. Prior to Tenant’s application to change the certificate of
occupancy, Tenant shall seek Landlord’s consent, which consent shall not be
unreasonably withheld, conditioned or delayed. Landlord shall, upon request by
Tenant and at Tenant’s sole cost and expense, promptly execute and deliver (or
cause to be executed and delivered) all factually correct and lawful
applications and consents required by Legal Requirements to be filed in order to
enable such amendment to the certificate of occupancy to be obtained. Subject to
the terms of this Lease, Landlord agrees to cooperate with Tenant, at Tenant’s
sole cost, in amending the certificate of occupancy as permitted hereunder.

11

--------------------------------------------------------------------------------




ARTICLE 3

FAILURE TO GIVE POSSESSION

     3.01 No Effect on Lease. If, for any reason whatsoever, the Premises or any
additional space to be included within the Premises shall not be available for
occupancy by Tenant in the condition required by this Lease on the specific date
or anticipated date herein designated for the commencement of the Term or for
the inclusion of such space in the Premises for any reason whatsoever, then this
Lease shall not be affected thereby but, in such case, the Commencement Date
with respect to the Premises, and the effective date of the inclusion within the
Premises of any additional space, as the case may be, shall be deemed to be
postponed until the date when the Premises or the additional space, as the case
may be, shall be available for occupancy by Tenant, and Tenant shall not be
entitled to possession of the Premises or the additional space until the same
are available for occupancy by Tenant; provided, however, that, except as
provided in the immediately following sentence, Tenant shall have no claim
against Landlord, and Landlord shall have no liability to Tenant by reason of
any such postponement, and the parties hereto further agree that any failure to
have the Premises or such additional space available for occupancy by Tenant
shall in no way affect the obligations of Tenant hereunder nor shall the same be
construed in any way to extend the Term. The foregoing notwithstanding, if the
Commencement Date for either floor of the initial Premises hereunder does not
occur on or before August 1, 2014 for any reason other than a delay caused by
Tenant or any Tenant Party or Unavoidable Delay, then (i) the Rent Commencement
Date for such floor shall be extended by one day for each day from (and
including) August 1, 2014, and ending on the day immediately preceding the
Commencement Date therefor as provided in Section 1.01(x) hereof (i.e., if the
Commencement Date occurred on August 5, 2014 for example, the Rent Commencement
Date would be nine (9) months after August 5, 2014), and (ii) if the
Commencement Date for either such floor does not occur on or before September 1,
2014, for any reason other than a delay caused by Tenant or any Tenant Party or
Unavoidable Delay, then, in addition to the provisions of clause (i) of this
sentence, Tenant shall be entitled to a credit against the Base Rent in the
amount of (x) $18,816.90 per day in the case of the 14th floor, and (y)
$16,634.38 per day in the case of the 16th floor, for each day from (and
including) September 1, 2014 to (and including) the date immediately preceding
the Commencement Date. Notwithstanding anything to the contrary contained
herein, if the Commencement Date for either such floor (an “Incomplete Floor”)
has not otherwise occurred on or before October 1, 2014 for any reason, then (A)
the Commencement Date for such Incomplete Floor shall be October 1, 2014 for all
purposes (including for purposes of determining the extension of the Rent
Commencement Date and the rent credit provided for in the immediately preceding
sentence to which Tenant is entitled for such Incomplete Floor), (B) Tenant
shall accept the Premises in their “as is” condition, and shall promptly and
diligently complete the Landlord’s Work remaining incomplete on October 1, 2014,
and (C) Landlord shall reimburse Tenant for Tenant’s actual and reasonable cost
of completing Landlord’s Work on such Incomplete Floor. Landlord's payment shall
be due within thirty (30) days after receipt of Tenant's bill therefor
accompanied by reasonable evidence that Tenant has incurred and paid the costs
so billed. If Landlord fails to reimburse Tenant for the actual and reasonable
costs incurred by Tenant to complete any such Landlord’s Work within thirty (30)
days from the date of Tenant's written demand therefor, Tenant may offset such
costs from the next installment or installments of Base Rent due under this
Lease together with interest on such unreimbursed costs at the Interest Rate,
such offset right to be exercisable upon written notice from Tenant to Landlord;
provided however, Tenant may not offset more than twenty-five (25%) percent of
any monthly installment of Base Rent. This Section 3.01 shall be deemed to be an
express provision to the contrary of Section 223-a of the Real Property Law of
the State of New York and any other Requirement of like import now or hereafter
in force.

12

--------------------------------------------------------------------------------




ARTICLE 4

CONDITION OF PREMISES

     4.01 (a) Landlord shall perform Landlord’s Work in the manner and subject
to the provisions of Exhibit C-1 attached hereto and made a part hereof.
Landlord’s Work shall be deemed to have been Substantially Completed (subject to
Landlord’s obligation to complete same) even though minor details or adjustments
may not then be completed. The taking of possession of the Premises by Tenant
for the performance of Tenant’s Work (or the completion of Landlord’s Work
pursuant to Section 3.01 hereof) or for the conduct of business or for any other
reason whatsoever shall be deemed an acceptance of the Premises and Substantial
Completion by Landlord of Landlord’s Work (except as otherwise expressly
provided in Section 3.01 hereof). Notwithstanding anything to the contrary
contained in this Lease, in the event that the Commencement Date is delayed by
reason of delays caused or occasioned by Tenant, Tenant agrees that at
Landlord’s option the term of this Lease and Tenant’s obligations shall commence
on the date that this Lease would have commenced had the Commencement Date not
been so delayed by Tenant. Other than Landlord’s obligation to perform
Landlord’s Work and pay the Work Allowance (as defined in Exhibit C-2) in
accordance with, and subject to, the provisions of Exhibit C-2, Landlord shall
have no obligation to perform any work, supply any materials or incur any cost
in preparing the Premises for Tenant’s occupancy, and Tenant shall accept
possession and occupancy of the Premises on the Commencement Date in their then
“AS-IS” condition and state of repair, subject to any and all defects therein,
latent or otherwise. Any installations, materials and work which may be
undertaken by or for the account of Tenant to equip, decorate and furnish the
Premises for Tenant’s initial occupancy thereof (hereinafter referred to as
“Tenant’s Work”) shall be performed in accordance with Exhibit C-2 at Tenant’s
sole cost and expense (except for Landlord’s obligation to perform Landlord’s
Work and pay the Work Allowance in accordance with, and subject to, the
provisions of Exhibit C-2), in accordance with the terms, covenants and
conditions set forth in this Lease, including, without limitation, Articles 13
and 14 hereof.

          (b) Landlord shall cure (promptly following receipt of notice from
Tenant) any existing New York City Department of Buildings or other municipal
agency violations which were caused by Landlord (as contrasted with any
violations which are caused by other tenants or occupants of the Building,
hereinafter called “Non-Landlord Violations”) and are outstanding against the
Building and which prevent Tenant from receiving any governmental permits
required for the performance of Tenant’s Work (“Landlord Violations”). In the
event (i) Landlord fails to cure any Landlord Violation within ten (10) days
after receipt of notice from Tenant (which cure period shall be extended on a
day for day basis to the extent Landlord is prevented from curing such violation
by reason of delay caused by Tenant or any Tenant Party, or if such cure is not
susceptible to being cured within ten (10) days, if Landlord is diligently
pursuing the cure), and (ii) Tenant is actually delayed in completing Tenant’s
Work and occupying the Premises as a result of a Landlord Violation, then the
Rent Commencement Date shall be extended by one day for each day Tenant is
actually delayed in completing Tenant’s Work and occupying the Premises as a
result of a Landlord Violation. Landlord agrees to use commercially reasonable
efforts to cause the responsible tenant or occupant of the Building to cure any
Non-Landlord Violations.

13

--------------------------------------------------------------------------------




          (c) Except to the extent submitted to Landlord pursuant to Section
4.02 below, within a reasonable time after the completion of the Tenant’s Work,
Tenant shall deliver to Landlord the following items (the “Close Out
Deliverables”):

(i) copies of paid receipted invoices from the contractors and subcontractors
who performed the Tenant’s Work, and from the materialmen and suppliers who
supplied the materials and supplies for the Tenant’s Work;

(ii) a certificate from Tenant’s architect that (1) all Tenant’s Work has been
Substantially Completed substantially in accordance with the Tenant’s Plans and
revisions thereto theretofore approved by Landlord; (2) to the best of such
architect’s knowledge, after due inquiry, there are no violations or liens
pending as a result of any of the Tenant’s Work; and (3) all Tenant’s Work has
been paid for in full;

(iii) final lien waivers from the general contractor or construction manager and
each contractor, subcontractor, materialman and supplier to the extent of the
amount paid to such parties and a general release in favor of Landlord from the
general contractor or construction manager; and

(iv) in respect of all Tenant’s Work, three (3) copies of as-built drawings (in
hard copy/blueprint format and in the latest version of AutoCAD format (or such
other format as may be approved by Landlord)), and three (3) copies of balancing
reports, operating manuals, maintenance logs, warranties and guaranties,
sign-offs and inspection reports.

     4.02 Tenant, at Tenant’s sole cost and expense, may obtain a certification
by the U.S. Green Building Council under the Leadership in Energy and
Environmental Design Rating System (“LEED”). Landlord may also attempt to obtain
LEED certification for the Building. Landlord and Tenant shall discuss and
cooperate with one another, without cost or expense to the cooperating party, to
obtain a potential LEED Certification for the Building and/or the Premises and
establish appropriate goals with respect thereto. Any failure for any reason by
Landlord or Tenant to obtain or maintain any LEED certification shall be without
liability to Landlord or Tenant and shall not constitute a default by Landlord
or Tenant hereunder. As of the date of this Lease, the Building is Energy Star
rated.

ARTICLE 5

ADJUSTMENTS OF RENT

     5.01 Certain Definitions re: Taxes. For the purpose of this Lease:

          (a) “Taxes” means the aggregate amount of (i) all real estate taxes
that are imposed upon the Real Property (or any interest therein or portion
thereof) or upon an owner of an interest of the Real Property or are otherwise
payable with respect to the Real Property, and, in all such cases, are payable,
directly or indirectly, by Landlord in respect of any Tax Year (the real estate
tax component of “Taxes” is herein after referred to as the “Real Estate Tax
Component.”), plus (ii) all general and special assessments that are imposed
upon the Real Property (or any interest therein or portion thereof) or upon an
owner of an interest of the Real Property or are otherwise payable with respect
to the Real Property, and, in all such cases, are payable in respect of any Tax
Year after the Base Tax Year, including, in the case of any general or special
assessments, (x) assessments imposed or made upon or with respect to any “air”
and “development” rights now or hereafter appurtenant to or affecting the Real
Property, and (y) all charges and fees imposed by any business improvement
district or other civic or community organization (whether payment thereof is
voluntary or required by law), plus (iii) all fees, taxes, assessments and/or
charges imposed by any Governmental Authority for any vaults, vault space or
other space within or outside the boundaries of the Real Property and for water
and sewer. If at any time during the Term the Real Property (or any portion
thereof) is subject to any Reduction Benefits (as such term is defined in
subsection 5.01(h) below), including the Base Taxes, then “Base Taxes” and
“Taxes” shall be determined as if the Reduction Benefits did not exist. If at
any time after the date of this Lease the methods of taxation prevailing on the
date of this Lease shall be altered so that in lieu of or as an addition to or
as a substitute for the whole or any part of the taxes, assessments, levies,
impositions or charges now levied, assessed or imposed on real estate and the
improvements thereon, there shall be levied, assessed or imposed (A) a tax,
assessment, levy, imposition or charge wholly or partially as capital levy or
otherwise on the rents received therefrom, or (B) a tax, assessment, levy,
imposition or charge measured by or based in whole or in part upon the Premises,
or (C) a license fee measured by the rents payable by Tenant to Landlord, then
all such taxes, assessments, levies, impositions or charges, or the part thereof
so measured or based, shall be deemed to be included within the term “Taxes” for
the purposes hereof. The term “Taxes” shall not include any income, franchise,
transfer, inheritance, sales, estate, capital stock or other similar tax imposed
on Landlord unless, due to a future change in the method of taxation, an income,
franchise, transfer, inheritance, capital stock or other tax shall be levied
against Landlord in substitution for any tax or increase therein which would
otherwise constitute “Taxes”, as defined in the first sentence of this
subsection (a), in which event such income, franchise, transfer, inheritance,
capital stock or other tax shall be deemed to be included in the term “Taxes”.
If any assessment is paid by Landlord in installments, then same shall be deemed
payable in the maximum number of installments payable by law only the
installments so payable by Landlord in a given Tax Year (together with any
interest thereon payable to the assessing authority by reason of the payment of
same in installments) shall be included in “Taxes” for such Tax Year.

14

--------------------------------------------------------------------------------




          (b) “Tax Rate” means the tax rate applicable to the Real Property as
established from time to time by the applicable Governmental Authority for the
purposes determining the real estate taxes payable in respect of the Real
Property;

          (c) “Tax Year” means the fiscal year for which Taxes are levied by the
applicable Governmental Authority;

          (d) “Base Taxes” means the average of the Taxes, as finally
determined, for the 2014/2015 Tax Year and the 2015/2016 Tax Year.

          (e) For so long as the Building and the Land are subject to
condominium ownership (as more particularly described in Article 6 hereof),
notwithstanding anything to the contrary contained herein, the term “Real
Property,” as used in Sections 5.01 through 5.04 hereof, shall mean the
aggregate of all of the tax lots comprising the Building and the Land which are
from time to time owned by Landlord (or an affiliate of Landlord) (the “Included
Tax Lots”) and shall exclude any tax lots comprising the Building and the Land
which are not owned by Landlord (or an affiliate of Landlord) (the “Excluded Tax
Lots”). Landlord anticipates that, as of the Commencement Date, (a) the Building
and the Land will be subject to condominium ownership, and (b) all tax lots
comprising the Land and the Building will be Included Tax Lots. Notwithstanding
the foregoing, if at any time (or from time to time) after the Commencement Date
one or more of the tax lots then comprising the Included Tax Lots is sold or
transferred to a party other than Landlord (or an affiliate of Landlord) or one
or more of the tax lots then comprising the Excluded Tax Lots is sold or
transferred to Landlord (or an affiliate of Landlord), then from and after the
first day of the Tax Year immediately succeeding the Tax Year in which ownership
of the Included Tax Lots or Excluded Tax Lots in question was sold or
transferred, the tax lots comprising the Real Property for purposes of
calculating Taxes for all purposes hereunder (including Base Taxes) shall be
adjusted to reflect only those tax lots then comprising the Included Tax Lot;
provided however, in no event shall Tenant’s Tax Payment be increased by reason
of the sale or transfer of any condominium unit in the Building (other than a
transfer of all condominium units in the Building) to a party other than
Landlord, and at all times Tenant’s Tax Payment shall be determined as if such
sale or transfer had not occurred and that all the tax lots comprising the Land
and Building are Included Tax Lots.

15

--------------------------------------------------------------------------------




          (f) Subject to the provisions of Section 9.03(b) hereof, “Tenant’s Tax
Share” means the quotient (expressed as a percentage) obtained by (x) dividing
the RSF of the Premises, by (y) the RSF of the Building (exclusive of Building
mechanical space and exclusive of fifty (50%) percent of the rentable area of
the Building Basement Premises), which Landlord and Tenant agree is 2,149,131
RSF. Tenant’s Tax Share will initially be 7.0834 percent (7.0834%), which
Tenant’s Tax Share is subject to equitable adjustment from time to time if the
composition of the Premises changes, including, by way example and not
limitation, as a result of the exercise of any right by Tenant pursuant to
Article 42 hereof. Notwithstanding the foregoing, if for any period during the
term of this Lease, Landlord (or an affiliate of Landlord) shall not own all of
the condominium units comprising the Building and Land, then for such period
“Tenant’s Tax Share” shall mean the quotient (expressed as a percentage)
obtained by (x) dividing the RSF of the Premises by (y) the RSF of the
condominium units comprising the Building and Land which are owned by Landlord
(or an affiliate of Landlord) (exclusive of any Building mechanical space
located therein and exclusive of fifty (50%) percent of the rentable area of the
Building Basement Premises located in such condominium units, if any).

          (g) “Tax Payment” means an amount equal to (i) Tenant’s Tax Share,
multiplied by (ii) the amount, if any, by which the Taxes for the subject Tax
Year exceeds the Base Taxes, but in no event shall the Tax Payment be less than
zero.

          (h) “Reduction Benefits” means any real estate tax exemption,
abatement, deferral, reduction or benefit having the effect of reducing or
deferring Taxes or reducing the assessed valuation of the Real Property (or any
portion thereof) or the Tax Rate. “Reduction Benefits” shall not include any
reduction in Taxes or the assessed valuation of the Real Property attributable
to tax certiorari or similar proceedings or any city-wide general reduction in
Taxes in New York City.

     5.02 Tenant’s Tax Payment. For each Tax Year that occurs (in whole or in
part) during the Term commencing with the 2015/2016 Tax Year and continuing
thereafter throughout the term of the lease, Tenant shall pay, as Additional
Rent, the Tax Payment for each such Tax Year and for each and every Tax Year
thereafter, as more particularly provided in subsection 5.03(a) below.

     5.03 Tax Statements. (a) After Landlord receives the tax bill or notice of
assessment for the subject Tax Year, Tenant shall be furnished with a statement,
which statement shall be accompanied by the tax bill or notice of assessment for
the subject Tax Year and shall set forth the Tax Payment for the subject Tax
Year. Each statement, notice and bill given or furnished by, or on behalf of,
Landlord under this Article is hereinafter called a “Tax Statement.” The Tax
Payment for each Tax Year shall be paid in the same number of installments, and
in the same proportion, that real estate taxes are payable to the applicable
Governmental Authority, but at least thirty (30) days prior to the dates on
which the corresponding installments of real estate taxes are payable to the
applicable Governmental Authority. As of the date of this Lease, real estate
taxes are payable to the applicable Governmental Authority in two (2) equal
semi-annual installments due on July 1 and January 1, so that as of the date of
this Lease, the Tax Payment would be payable in two (2) equal installments no
later than June 1 and December 1. If at any time or from time to time during the
Term, real estate taxes are required to be paid to the applicable Governmental
Authority in monthly or other installments and/or on any other date or dates
than as presently required and/or in other than equal proportions, then Tenant’s
installments of its Tax Payment shall be correspondingly accelerated so that
said payments are payable, in the same proportion as the payment of real estate
taxes, thirty (30) days prior to the date(s) that real estate taxes are payable
to the applicable Governmental Authority.

16

--------------------------------------------------------------------------------




          (b) If the Taxes for the subject Tax Year are increased or decreased
after a Tax Statement therefor has been given to Tenant, or if the Base Taxes
are increased or decreased after Tax Statement for a Tax Year has been given to
Tenant, or if the Tax Statement for the subject Tax Year sets forth the Tax Rate
for the prior Tax Year because the Tax Rate for the subject Tax Year had not
been established (and Landlord notified Tenant thereof) by the date such Tax
Statement was given to Tenant (which Landlord has the right to do) or for any
other reason, then Landlord shall give Tenant a revised Tax Statement for the
subject Tax Year (reflecting, where applicable, the correct Tax Rate) and the
Tax Payment for the Tax Year in question shall be adjusted accordingly. If the
revised Tax Statement is given to Tenant after Tenant has paid the Tax Payment
for the subject Tax Year based on a prior Tax Statement, then Tenant shall,
within thirty (30) days after the date the revised Tax Statement is given to
Tenant, pay to Landlord an amount equal to the difference between the Tax
Payment theretofore paid by Tenant for the subject Tax Year and the Tax Payment
indicated in the revised Tax Statement (if the Tax Payment indicated in the
revised Tax Statement for the subject Tax Year is greater than the Tax Payment
theretofore paid by Tenant for the subject Tax Year), or, together with the
revised Tax Statement for the subject Tax Year, Landlord shall credit or refund
(at Landlord’s election) to Tenant the difference (less any amounts of other
rents then owing to Landlord) between the Tax Payment theretofore paid by Tenant
for the subject Tax Year and the Tax Payment indicated in the revised Tax
Statement for the subject Tax Year (if the Tax Payment theretofore paid by
Tenant for the subject Tax Year is more than the Tax Payment indicated in the
revised Tax Statement for the subject Tax Year).

          (c) Every Tax Statement (including revised Tax Statements) given to
Tenant shall be conclusive and binding upon Tenant, unless Tenant shall notify
Landlord within one hundred eighty (180) days after the Tax Statement in
question is given to Tenant that Tenant disputes the correctness of the
computations made thereon, specifying the particular respects in which such
computations are claimed to be incorrect. Pending the resolution of such
dispute, Tenant shall, within thirty (30) days after it is given such disputed
Tax Statement, pay any Additional Rent due in accordance therewith, but such
payment shall be without prejudice to Tenant’s position.

     5.04 Additional Provisions re: Taxes. (a) Notwithstanding the fact that the
Tax Payment is measured by an increase in Taxes, such increase is Additional
Rent and shall be paid by Tenant as herein provided regardless of the fact that
Tenant may be exempt, in whole or in part, from the payment of any taxes by
reason of Tenant’s diplomatic or other tax exempt status or for any other reason
whatsoever.

          (b) In no event whatsoever shall the Base Rent be reduced below Base
Rent amounts set forth in subsection 1.01(b).

17

--------------------------------------------------------------------------------




          (c) In the event that the holder of any superior mortgage or the
lessor of any superior lease (as such terms are defined in Article 7 hereof)
shall require advance payments or deposits from Landlord on account of real
estate taxes, then Tenant shall make advance payments or deposits of the Tax
Payment with Landlord, or, at Landlord’s option, directly with such holder or
lessor, in the same number of payments or deposits, and in the same proportions,
as Landlord is required to make or deposit with such holder of lessor, except
that any payments or deposits to be made by Tenant under this subsection (c)
shall be made thirty (30) days prior to the date Landlord is required to make
such payments or deposits to the holder of the superior mortgage or the lessor
of the superior lease.

          (d) Only Landlord shall be eligible to contest the Taxes or the
assessed valuation of the Building or the Land, or to institute tax reduction or
other proceedings to reduce the Taxes or such assessed valuations, or to
negotiate for a reduction in such assessed valuations prior to the issuance of a
tax bill or notice of assessment (all of the foregoing being collectively
referred to as the “Tax Reduction Actions”). If Landlord takes any Tax Reduction
Action, then Tenant shall pay to Landlord for any Tax Reduction Action, within
thirty (30) days after Landlord’s demand therefor, Tenant’s Tax Share of the
actual and out-of-pocket costs and expenses (including reasonable attorneys’
fees and disbursements) incurred or paid by Landlord in taking the Tax Reduction
Action (such costs and expenses being herein referred to as the “Tax Reduction
Expenses”). If by reason of any Tax Reduction Actions, (i) for the Real Estate
Tax Component of Taxes, the actual assessed valuation of the Real Property
and/or the Tax Rate for such Tax Year is reduced for a Tax Year in respect of
which Tenant has made a Tax Payment, or (ii) for any other component of Taxes,
Landlord receives a refund of Taxes for a Tax Year in respect of which Tenant
has made a Tax Payment, and Tenant is not then in default under this Lease after
receipt of written notice and the expiration of any applicable cure period, the
Taxes and the Tax Payment for the Tax Year in question shall be recalculated and
Landlord shall reimburse to Tenant the difference between the amount of Tax
Payment theretofore paid by Tenant for the Tax Year in question and the amount
of the recalculated Tax Payment, less Tenant’s Tax Share of the Tax Reduction
Expenses attributable to such reduction and/or refund (to the extent not
previously paid), and less any amounts of other rents then owing to Landlord.

     5.05 Certain Definitions re: Operating Expenses. For the purpose of this
Lease:

          (a) "Operating Expenses" means expenses incurred or paid by Landlord
(which includes Landlord's affiliates for the purposes of, and subject to, this
Section 5.05) or on Landlord's behalf (either directly, by the Board of Managers
(as defined in Section 6.02 below) of the Condominium (as defined in Section
6.01 below) of which the Premises are apart, or otherwise) in connection with
the operation, management, maintenance and repair of the Real Property and
otherwise to observe, perform and comply with all of its obligations under this
Lease, including the following:

     (i) Salaries, wages, medical, surgical and general welfare benefits
(including group life insurance), pension payments and other fringe benefits of
employees of Landlord or Landlord’s managing agent engaged in the operation and
maintenance of the Building for any employees at the level of building manager
or lower (the salaries and other benefits aforesaid of such employees servicing
the Building shall be comparable to those of employees servicing buildings
similar to the Building, located in the Borough of Manhattan, and if such
employees shall service other buildings, only the share, as reasonably allocated
by Landlord, of the salaries and benefits representing compensation for work in
the Building shall be included in “Operating Expenses”);

18

--------------------------------------------------------------------------------




(ii) Payroll taxes, worker’s compensation, uniforms and dry cleaning for the
employees referred to in subdivision (i);

(iii) The cost of all charges for steam, heat, ventilation, air conditioning and
water (including sewer rental) furnished to the Building and/or used in the
operation of all of the service facilities of the Building and the cost of all
charges for electricity furnished to the public and service areas of the
Building and/or used in the operation of all of the service facilities of the
Building including any taxes on any of such utilities;

(iv) All charges and premiums for insurance in respect of the Real Property
and/or Landlord’s interest therein, including liability, property damage and
loss rent insurance;

(v) The cost of cleaning all portions of the Building and of all building and
cleaning supplies for all portions of the Building and charges for the telephone
for the Building;

(vi) The cost of all charges for management (as provided in subsection
5.05(a)(x) below), security, cleaning and service contracts for the Building,
provided, however, that if any such management, security, cleaning or other
services are provided by affiliates of Landlord, same, for the purposes of
inclusion in “Operating Expenses,” shall not be in excess of the competitive
charges for the same service then being paid by owners or managing agents of
similarly situated comparable buildings in Manhattan;

(vii) The cost of rentals of capital equipment designed to result in savings or
reductions in Operating Expenses;

(viii) The cost incurred in connection with the maintenance and repair of the
Building;

(ix) Expenditures for Capital Items (hereinafter defined) but only to the extent
permitted under Section 5.05(d)(v) below; and

(x) For each calendar year or portion thereof occurring during the Term
(including the Base Year), a management fee of three percent (3%) of all rents
and other charges collected from tenants or other permitted occupants of the
Building during such calendar year (or which would have been collected if the
Building was one hundred percent (100%) occupied with tenants paying rent as
provided under their respective leases for the entire year), regardless of the
actual management fee, or increases in the actual management fee, incurred by
Landlord during such calendar year or portion thereof.

          (b) Landlord may use related or affiliated entities to provide
services (including management services) or furnish materials for the Building,
provided that, subject to Section 5.05(a)(x) above, the rates or fees charged by
such entities are reasonably competitive with those charged by unrelated or
unaffiliated entities in the same area in the Borough of Manhattan as the
Building, for the same services or materials;

19

--------------------------------------------------------------------------------




          (c) Wherever in this Lease it is provided that a service or repair or
other item is to be at Landlord’s cost or expense (or at Landlord’s sole cost or
expense), the cost of such service or repair or other item, as the case may be,
shall nevertheless be includible in Operating Expenses (subject to any specific
limitations or exclusions provided for in this Article), unless such other
clause specifically provides that the cost of such service or repair or other
item, as the case may be, shall not be includible in Operating Expenses;

          (d) “Operating Expenses” shall exclude or have deducted from them, as
the case may be, and as shall be appropriate:

(i) Taxes; 

(ii) Leasing and brokerage commissions in connection with leasing or attempting
to lease space in the Building; 

(iii) Salaries, fringe benefits and other compensation of personnel above the
grade of general manager; 

(iv) The cost of any electricity furnished to the Premises or any other areas of
the Building occupied or available for occupancy by tenants for purposes other
than operation of building equipment or machinery or the lighting of restrooms,
shaft ways or building machinery or fan rooms, the cost of electricity for which
shall be included in “Operating Expenses”; 

(v) Costs of items considered capital repairs or replacements, or alterations,
additions or changes, improvements and equipment which are considered a capital
expenditure under GAAP consistently applied (''Capital Items"), except for (A)
the annual amortization (amortized on a straight line basis over the useful
life, thereof as determined in accordance with GAAP consistently applied, except
that, with respect to a Capital Item which is of the type specified in clause
(B) of this subsection, such cost shall be amortized over such period of time as
Landlord reasonably estimates the savings in Operating Expenses will equal
Landlord’s cost for such Capital Item) of costs, incurred by Landlord after the
Commencement Date for any Capital Item installed or paid for by Landlord and
required by any new (or change in) Legal Requirements enacted or put into effect
or first becoming applicable to the Building after the Commencement Date; (B)
the annual amortization (amortized as set forth above in clause (A) hereof) of
costs of any equipment, device or capital improvement purchased or incurred as a
labor-saving measure or to affect other economics in the operation or
maintenance of the Building (provided the annual amortized costs does not exceed
the reduction in Operating Expenses actually realized, as reasonably estimated
by Landlord); or (C) expenditures for items which are ostensibly capital
improvements but which under GAAP, as applied to real estate practice, may be
expensed rather than amortized, for purposes of example and not of limitation,
painting; or (D) minor capital improvements, tools or expenditures to the extent
each such improvement or acquisition costs less than five thousand dollars
($5,000) (which amount shall be Adjusted by CPI on each anniversary of the
Commencement Date); including, in each of clauses (A) through (D) inclusive, an
interest factor equal to two (2%) percent above the Prime Rate (as hereinafter
defined) at the time of Landlord’s having incurred the expenditure;

20

--------------------------------------------------------------------------------




     (vi) The cost of items, including overtime HVAC, for which Landlord is
directly compensated by payment by tenants, or any other party including this
Tenant (except pursuant to provisions similar in intent to Sections 5.05 through
5.11 hereof for the payment of a share of the costs of operating the Building),
which are not included in Base Rent;

     (vii) The cost of repairs or replacements incurred by reason of an insured
fire or other casualty (except to the extent of a commercially reasonable
deductible amount in Landlord’s insurance policies), or condemnation;

     (viii) Advertising and promotional expenditures and any other expense
incurred in connection with the renting of space;

     (ix) Legal and other professional or consulting fees incurred in connection
with disputes with tenants;

     (x) Depreciation of the Building, equipment or other improvements (except
as expressly provided above with respect to Capital Items);

     (xi) Mortgage debt service (including interest and amortization) and ground
rents, and any recording or mortgage tax or expense in connection therewith;

     (xii) The cost to prepare a space in the Building for occupancy by a
tenant, including painting and decorating, or any cash or other consideration
paid by Landlord on account of, with respect to, or in lieu of such preparation;

     (xiii) Costs incurred with respect to a sale of all or any portion of the
Building or any interest therein or in connection with the purchase or sale of
any air or development rights;

     (xiv) The cost of the acquisition or installation of any fine art (as
opposed to other sculptures, paintings or objects of art that are used to
decorate the common areas of the Real Property, the cost of which shall be in
included in “Operating Expenses”);

     (xv) The cost of performing work or furnishing services to or for any
tenant other than Tenant, at Landlord’s expense, to the extent such work or
service is in excess of any work or service Landlord is obligated to provide to
Tenant or generally to other tenants in the Building at Landlord’s expense;

     (xvi) Costs to comply with violations of Legal Requirements except to the
extent such costs are non-capital costs to comply with Legal Requirements
enacted after the date hereof or for Capital Improvements installed to comply
with such Legal Requirements and such Capital Improvements would be includable
in Operating Expenses pursuant to Section 5.05(a)(ix) (but specifically
excluding interest and penalties other than interest as expressly provided in
Section 5.05(a)(ix));

21

--------------------------------------------------------------------------------




     (xvii) Expenses of relocating or moving any tenant(s) of the Building,
except if necessary, in Landlord’s discretion, in connection with any repair or
alteration the cost of which is properly includable in Operating Expenses;

     (xviii) Lease takeover or take-back costs incurred by Landlord in
connection with leases in the Building;

     (xix) Costs incurred in connection with making any additions to, or
building additional stories on, the Building or its plazas, or adding buildings
or other structures adjoining the Building, or connecting the Building to other
structures adjoining the Building;

     (xx) Costs to the extent benefitting and properly allocable to other
buildings or properties owned by Landlord (it being acknowledged that if
Landlord incurs any cost which benefits any other building or property owned by
Landlord in addition to the Building, Landlord shall be permitted to, and shall,
reasonably allocate such expense between the Building and such other building(s)
or property(ies) and shall, upon request, provide Tenant with a reasonably
detailed explanation of any such allocation and reasonable documentation
supporting the same);

     (xxi) Costs that Landlord incurs in installing (as contrasted with reading,
maintaining or repairing, provided that "repairing" as used in the clause (xxi)
shall not include replacements) submeters measuring electricity in the portions
of the Building that Landlord has leased or that Landlord is offering for lease,
or that otherwise constitute leasable space that is not used for the general
benefit of the occupants of the Building;

     (xxii) Costs relating to withdrawal liability or unfunded pension liability
under a multi-employer pension plan (under Title IV of the Employee Retirement
Income Security Act of 1974, as amended);

     (xxiii) Expenditures for repairing and/or replacing any defect in any work
performed by or on behalf of Landlord pursuant to the provisions of this Lease
or elsewhere in the Building, in each case to the extent expenditures for such
repairs and/or replacements are recovered by warranty for such work;

     (xxiv) Costs of any electricity and Building HVAC and condenser water or
chilled water supplemental systems consumed in or furnished to portions of the
Premises or any other RSF in the Building leased (or available to be leased) to
other tenant(s) during HVAC After Hours, except to the extent such services
(e.g., heat or condenser water systems) are typically operated on a 24-hour per
day basis in First Class Office Buildings;

     (xxv) Any bad debt loss, rent loss or reserves for bad debt or rent loss;

     (xxvi) Costs and expenses incurred by Landlord in connection with any
obligation of Landlord to indemnify any tenant (including Tenant) pursuant to
its lease or otherwise or which result from Landlord’s or any other tenant’s
breach of a lease and except to the extent such cost would otherwise be
includable in Operating Expenses; and

22

--------------------------------------------------------------------------------




     (xxvii) Costs of clean-up, removal or remediation of any Hazardous
Materials from the Building (other than removal of customary recyclables) and
other materials typically found in the operation of comparable First Class
Office Buildings that is not the result or by-product of construction or
renovations).

          (e) “Base Expenses” means the Operating Expenses for the Base Expense
Year, subject to the provisions of Section 5.05(e) hereof;

          (f) “Base Expense Year” means the 2015 calendar year;

          (g) “Expense Year” means each calendar year occurring in whole or in
part during the Term hereof;

          (h) (i) If during all or part of the Base Expense Year or any other
Expense Year, Landlord shall not furnish any particular item(s) of work or
service or perform any of its other obligations (the cost of which would
otherwise constitute an Operating Expense hereunder) to office portions of the
Building due to the fact that (A) such portions are not occupied or leased, (B)
such item of work or service is not required by the tenant of such portion, or
(C) such tenant is itself obtaining and providing such item of work or service,
then, for the purposes of computing Operating Expenses, the amount for such item
and for such period shall be deemed to be increased to an amount equal to 100%
of the costs and expenses which would reasonably have been incurred during such
period by Landlord if it had at its own expense furnished such item of work or
services to such portion of the Building or to such tenant. The foregoing shall
not result in the Operating Expenses being greater than if the circumstances
described in clauses (A), (B) or (C) had not occurred or were not otherwise
applicable.

     (ii) In furtherance of subsection (g)(i) above, Landlord has advised Tenant
that, pursuant to various lease agreements between Landlord and Credit Suisse
Securities (USA), LLC or its affiliates (collectively, the “CS Lease Tenant”)
(said lease agreements, as same have been, and may hereafter be, amended,
modified and/or assigned, being herein referred to as the "CS Lease" and the
premises demised from time to time to the CS Lease Tenant under the CS Lease are
herein referred to as the "CS Lease Premises"), Landlord may or may not, at
various times during the term of this Lease, be providing to the CS Lease Tenant
and/or the CS Lease Premises all of the Building services, utilities, amenities
and/or other benefits that Landlord provides to the other tenants and occupants
of the Building, including Tenant, and, accordingly, Landlord will take into
account, clauses "(A)" and "(B)" of subsection (h)(i) above as applicable in
determining the operating expenses for the Real Property for the purposes
charging Tenant its proportionate shares of increases in operating expenses for
the Real Property;

          (i) Subject to the provisions of Section 9.03(b) hereof, “Tenant’s
Expense Share” means the quotient (expressed as a percentage) obtained by (x)
dividing the RSF of the Premises, by (y) the RSF of the Building (exclusive of
Building mechanical space and retail space), which Landlord and Tenant agree is
2,223,107 RSF. Tenant’s Expense Share will initially be 6.8477 percent
(6.8477%), which Tenant’s Expense Share is subject to equitable adjustment from
time to time if the space which comprises the Premises changes, including, by
way example and not limitation, as a result of the exercise of any right by
Tenant pursuant to Article 42 hereof. Notwithstanding the foregoing, if for any
period during the term of this Lease Landlord (or an affiliate of Landlord)
shall not own all of the condominium units comprising the Building and Land,
then for such period “Tenant’s Expense Share” shall mean the quotient (expressed
as a percentage) obtained by (x) dividing the RSF of the Premises, by (y) the
RSF of the condominium units comprising the Building and Land which are owned by
Landlord (or an affiliate of Landlord) (exclusive of the mechanical space and
retail space located in such condominium units, if any).

23

--------------------------------------------------------------------------------




              (j) “Expense Payment” means Tenant’s Expense Share multiplied by
the amount, if any, by which the Operating Expenses for the subject Expense Year
exceeds the Base Expenses, but in no event shall the Expense Payment be less
than zero; and

              (k) “Tenant’s Projected Expense Payment” means, for each Expense
Year after the Base Expense Year, Landlord’s reasonable estimate of the Expense
Payment for the Expense Year in question, which Tenant’s Projected Expense
Payment may be adjusted from time to time by Landlord during the Expense Year in
question, not to exceed two (2) times per Expense Year, based on Landlord’s good
faith determination that the total actual Operating Expenses for the Expense
Year in question and, solely for the first Expense Year after the Base Expense
Year, based upon Landlord’s good faith determination that the Base Expenses will
be different than the amount originally estimated by Landlord. Tenant’s
Projected Expense Payment shall be applied to the Expense Payment for the
subject Expense Year, as more particularly provided in Section 5.09 below.

       5.06 Expense Statement. After the expiration of the Base Expense Year,
Landlord shall furnish Tenant a statement setting forth the aggregate amount of
the Operating Expenses for the Base Expense Year. After the expiration of each
Expense Year after the Base Expense Year, Landlord shall furnish Tenant a
statement setting forth the aggregate amount of the Operating Expenses for such
Expense Year. Each statement furnished under this Section 5.06 is hereinafter
referred to as an “Expense Statement.” Landlord shall deliver an Expense
Statement for each Operating Year within one hundred fifty (150) days after the
end of such Operating Year.

       5.07 Tenant’s Expense Payment. Commencing with the first Expense Year
after the Base Expense Year, and continuing thereafter throughout the balance of
the Term, Tenant shall pay, as Additional Rent, the Expense Payment for the
Expense Year in which the Commencement Date occurs and for each and every
Expense Year thereafter that occurs (in whole or in part) during the Term. The
Expense Payment shall be prorated, if necessary, to correspond with that portion
of an Expense Year occurring within the Term. The Expense Payment shall be paid
by Tenant within thirty (30) days after Landlord gives to Tenant the
corresponding Expense Statement.

       5.08 Tenant’s Projected Expense Payment. On account of Tenant’s
obligation to pay the Expense Payment for a given Expense Year, commencing with
the first Expense Year after the Base Expense Year, and for each and every
Expense Year thereafter occurring in whole or in part during the Term, Tenant
shall pay, as Additional Rent, for the then Expense Year, in equal monthly
installments (subject to adjustment as herein provided) Tenant’s Projected
Expense Payment. If after the expiration of a given Expense Year, the Expense
Statement for such Expense Year indicates an underpayment of the Expense
Payment, Tenant shall pay to Landlord the amount of the underpayment within
thirty (30) days after it is furnished with such statement. If such statement
indicates an overpayment of the Expense Payment, and Tenant is not then in
default under this Lease after receipt of written notice and the expiration of
any applicable cure period, then Landlord shall refund or credit (at Landlord’s
election) the overpayment to Tenant, within thirty (30) days after the date of
such statement, less any amounts of other rents then owing to Landlord, or, if
the Term has ended, pay such funds to Tenant within thirty (30) days after the
date of such statement.

24

--------------------------------------------------------------------------------




       5.09 Binding Nature of Expense Statements; Tenant’s Right to Inspect.
Every Expense Statement given by Landlord shall be conclusive and binding upon
Tenant unless (i) within one (1) year after the receipt of such Expense
Statement Tenant shall notify Landlord that it disputes the correctness of the
Expense Statement, specifying the particular respects in which the Expense
Statement is claimed to be incorrect, and (ii) if such dispute shall not have
otherwise been settled by agreement, Tenant shall submit the dispute to
arbitration in accordance with Article 34 hereunder within one hundred eighty
(180) days after receipt of the Expense Statement. If Tenant so notifies
Landlord of a dispute, Landlord agrees, at no cost or expense to Landlord, to
grant Tenant’s representatives (who shall be either Tenant’s regular employees,
a CPA from a qualified and reputable accounting firm which regularly performs
such inspections) or a CPA from a company that specializes in auditing operating
expenses, reasonable access to those books and records of Landlord relevant to
such dispute (other than privileged materials) for the purpose of verifying
Operating Expenses incurred by Landlord in the Expense Year in question and to
have and make copies of any and all bills and vouchers relating to such dispute.
Notwithstanding anything to the contrary contained herein, Tenant agrees that
Tenant will not employ, in connection with any review or dispute under this
Lease, any person who is to be compensated, in whole or in part, on a
contingency fee basis. In connection with any review, audit or dispute
contemplated in this Section, Tenant and its representatives shall execute and
deliver to Landlord a confidentiality agreement, in form and substance
reasonably satisfactory to Landlord and Tenant, whereby such parties agree not
to disclose to any third party any of the information obtained in connection
with such review or audit, or the substance of any admissions or stipulations by
any party in connection therewith, or of any resulting reconciliation,
compromise or settlement. Tenant may defer its review and audit of the Expense
Statement for the Base Expense Year until its review and audit (if any) of the
first Expense Year immediately following the Base Expense Year (but shall be
deemed to have waived the right to review and audit the Expense Statement for
the Base Expense Year if Tenant fails to do so within the time period provided
herein for the review and audit of the first Expense Year immediately following
the Base Expense Year. In the event Landlord has overstated Operating Expenses
in excess of five percent (5%), within thirty (30) days after final resolution
of any dispute over such billing and demand therefor by Tenant, accompanied by
copies of Tenant's paid invoices, Landlord will reimburse Tenant for all
overcharges and the reasonable costs of such audit and verification incurred by
Tenant. Pending the determination of such dispute by agreement or arbitration as
aforesaid, Tenant shall pay to Landlord the Expense Payment payable in
accordance with the disputed Expense Statement, within thirty (30) days after
Landlord gives same to Tenant, and such payment to be without prejudice to
Tenant’s position. If the dispute shall be determined in Tenant’s favor,
Landlord shall either pay (within thirty (30) days) or credit (at Landlord’s
option) to Tenant the amount of Tenant’s overpayment with interest (but only if
the overstatement of Operating Expenses exceeds five (5%) percent) at the
Interest Rate, or refund the amount of the overpayment to Tenant within thirty
(30) days if the Term has ended.

       5.10 No Waiver. Landlord’s failure to prepare, give or furnish any Tax
Statement or Expense Statement, or Landlord’s failure to make a demand, shall
not in any way cause Landlord to forfeit or surrender its rights to collect any
of the foregoing items of Additional Rent that may have become due during the
Term. Landlord’s and Tenant’s obligation and liability for the amounts due under
this Article shall survive the expiration of the Term, and any amount due for a
partial period between the expiration of a Tax Year and the Expiration Date
shall be prorated. Notwithstanding the foregoing, and except in the case where
the Term ends as a result of a default under any of the terms, covenants or
conditions in this Lease on Tenant’s part to observe, perform or comply with, or
otherwise as a result of an Event of Default, Landlord shall be deemed to have
waived its right to claim any then unpaid Tax Payment for any Tax Year occurring
(in whole or in part) during the Term if Landlord shall fail to render a Tax
Statement with respect to any such Tax Year within three (3) years after the
last day of the applicable Tax Year and Landlord shall be deemed to have waived
its right to claim any then unpaid Expense Payment for any Expense Year
occurring (in whole or in part) during the Term if Landlord shall fail to render
a Expense Statement with respect to any such Expense Year within three (3) years
after the last day of the applicable Expense Year.

25

--------------------------------------------------------------------------------




       5.11 Occupancy Tax. Tenant shall pay to Landlord as Additional Rent, any
occupancy tax or rent tax imposed, levied or assessed by any Requirements in
respect of this Lease, any sublease of any portion of the Premises, or the
occupancy by Tenant or any Tenant Party of any portion of the Premises, whether
now in effect or hereafter enacted, if payable by Landlord in the first instance
or hereafter required to be paid by Landlord based upon Tenant’s occupancy of
the Premises.

ARTICLE 6

CONDOMINIUM

       6.01 11 Madison Avenue Condominium. Tenant acknowledges that the Land and
Building have been heretofore converted into a commercial condominium known as
11 Madison Avenue Condominium (the "Condominium") and that the Premises
(including any space added to the Premises during the term of this Lease
pursuant to the terms hereunder) is (and will continue to be) in all or portions
of various condominium units within the Condominium. The condominium unit(s) of
which the Premises, from time to time is/are a part is/are herein referred to
collectively as the "Premises Unit."

       6.02 Condominium Defined Terms. For the purposes of this Lease, (i) the
term "Declaration" means that certain Declaration, dated as of December 13,
1995, and recorded in the Office of the Register of the City of New York
establishing under Article 9-B of the Real Property Law of the State of New York
a plan for condominium ownership of the Building and the Land; (ii) the term
"By-Laws" means the By-Laws annexed to the Declaration (the Declaration and
By-Laws, as each may be amended from time to time, collectively, the
“Condominium Documents”); and (iii) the term "Board of Managers" means the
persons responsible under, and as elected pursuant to and in accordance with,
the Declaration for the operation of the Condominium.

       6.03 Performance of Landlord’s Obligations. Tenant acknowledges and
agrees that: (i) this Lease represents a lease of Landlord's interest in all or
a portion of the Premises Unit; (ii) one (1) or more of Landlord's obligations
under this Lease may, from time to time, be performed on behalf of Landlord by
the Board of Managers; and (iii) if and should Landlord at any time and for any
reason terminate the Condominium, this Lease shall nonetheless continue as a
direct lease between Landlord and Tenant without the need for any further action
required to be taken by either party.

       6.04 Consents and Approvals. Landlord hereby represents and warrants that
the consent of the Board of Managers is not required for this Lease or, if such
consent is required, such consent has already been obtained. Landlord hereby
represents and warrants that Tenant's compliance with the terms of this Lease
shall not violate any obligations under the Condominium Documents. Tenant shall
not be required to obtain any separate consents or approvals from the Board of
Managers with respect to any matter or thing under this Lease. Tenant shall have
no obligation or liability under the Condominium Documents separate and apart
from its obligations under this Lease.

26

--------------------------------------------------------------------------------




       6.05 Landlord’s Performance. Landlord shall not perform any act, or fail
to perform any act (including the timely payment of all sums due from Landlord
under the Condominium Documents), if such performance or failure to perform
would be a violation of or a default under the Condominium Documents, or would
adversely affect Tenant's use and occupancy of the Premises or Tenant's rights,
obligations or remedies under the Condominium Documents.

       6.06 Unit Ownership. Landlord warrants and represents that, as of the
date hereof, other than the New York City Industrial Development Agency, which
owns certain Condominium units in the Building and leases such units to Landlord
pursuant to the Overlease Agreement (as such term is defined in the
Declaration), Landlord owns all of the Condominium units in the Building
(including the Premises Unit) and Landlord (or an affiliate of Landlord)
controls the Board of Managers.

ARTICLE 7

SUBORDINATION, NOTICE TO LESSORS AND MORTGAGEES

       7.01 Subordination. Subject to the provisions of Section 7.05 hereof,
this Lease, and all rights of Tenant hereunder, are and shall be subject and
subordinate in all respects to all ground leases, overriding leases and
underlying leases of the Land and/or the Building and/or the Premises Unit now
or hereafter existing and to all mortgages which may now or hereafter affect the
Land and/or the Building and/or any of such leases, whether or not such
mortgages shall also cover other lands and/or buildings or units within the
Condominium, to each and every advance made or hereafter to be made under such
mortgages, and to all renewals, modifications, replacements and extensions of
such leases and such mortgages and spreaders and consolidations of such
mortgages. This Section shall be self-operative and no further instrument of
subordination shall be required. In confirmation of such subordination, Tenant
shall execute and deliver any instrument that Landlord, the lessor of any such
lease or the holder of any such mortgage or any of their respective successors
in interest may reasonably request to evidence such subordination within ten
(10) days after such request. The leases to which this Lease is, at the time
referred to, subject and subordinate pursuant to this Article are hereinafter
sometimes referred to as “superior leases,” the mortgages to which this Lease
is, at the time referred to, subject and subordinate are hereinafter sometimes
referred to as “superior mortgages,” and the lessor of a superior lease or its
successor in interest at the time referred to is sometimes hereinafter referred
to as a “lessor.”

       7.02 Notice to Superior Parties. In the event of any act or omission of
Landlord that would give Tenant the right, immediately or after lapse of a
period of time, to cancel or terminate this Lease, or to claim a permanent
partial or total eviction, Tenant shall not exercise such right (i) until it has
given written notice of such act or omission or the accrual of such claim or
right, to the holder of each superior mortgage and the lessor of each superior
lease in each case whose name and address shall previously have been furnished
to Tenant, and (ii) unless such act or omission shall be one which is not
capable of being remedied by Landlord or such mortgage holder or lessor within a
reasonable period of time, until a reasonable period (not to exceed thirty (30)
days beyond the length of the period provided to Landlord hereunder) for
remedying such act or omission shall have elapsed following the giving of such
notice and following the time when such holder or lessor shall have become
entitled under such superior mortgage or superior lease, as the case may be, to
remedy the same, provided such holder or lessor shall with due diligence give
Tenant written notice of intention to, and commence and continue to remedy such
act or omission.

27

--------------------------------------------------------------------------------




       7.03 Attornment. Subject to the terms of any SNDA (as hereinafter
defined) in effect, if the lessor of a superior lease or the holder of a
superior mortgage shall succeed to the rights of Landlord under this Lease,
whether through possession or foreclosure action or delivery of a new lease or
deed, or if a superior lease shall terminate or be terminated for any reason,
then, at the election and upon demand of the party so succeeding to Landlord’s
rights, as the successor owner of the property of which the Premises is a part,
or as the mortgagee in possession thereof, or otherwise (such party, owner or
mortgagee being herein sometimes called the “successor landlord”), Tenant shall
attorn to and recognize such successor landlord as Tenant’s landlord under this
Lease, and shall promptly execute and deliver any instrument that such successor
landlord may reasonably request to evidence such attornment. Subject to the
terms of any SNDA in effect, upon such attornment, this Lease shall continue in
full force and effect as, or as if it were, a direct lease between the successor
landlord and Tenant, upon all of the executory terms, conditions and covenants
as are set forth in this Lease and shall be applicable after such attornment,
except that the successor landlord shall not be:

              (a) liable for any previous act or omission of Landlord (or any of
its predecessors-in-interest) under this Lease, except that the successor
landlord shall be obligated to cure any defaults of Landlord which continue
following the date such successor landlord succeeds to the interest of Landlord
hereunder and which are reasonably susceptible of being cured by such successor
landlord;

              (b) subject to any credits, offsets, claims, counterclaims,
demands or defenses which Tenant may have against Landlord (or any of its
predecessors in interest), except for credits or offsets specifically provided
for in this Lease;

              (c) bound by any previous modification of this Lease or by any
previous prepayment of more than one month’s Base Rent, unless such modification
or prepayment shall have been expressly approved in writing by the lessor of the
superior lease or the holder of the superior mortgage through or by reason of
which the successor landlord shall have succeeded to the rights of Landlord
under this Lease;

              (d) bound by any covenant to undertake or complete any
construction of the Premises, the Building or any portion thereof or pay for or
reimburse Tenant for any costs incurred in connection with such construction;

              (e) required to account for any security deposit of Tenant other
than any security deposit actually delivered to the successor landlord by
Landlord;

              (f) liable for the obligations of Landlord under this Lease for
any period of time other than such period as such successor landlord holds such
interest;

              (g) responsible for any monies owing by Landlord to the credit of
Tenant; and

28

--------------------------------------------------------------------------------




              (h) bound by any obligation to make any payment to Tenant that
Landlord (or any of its predecessors-in-interest) was then obligated to pay, or
grant or be subject to any credits except for those expressly set forth in this
Lease.

       The foregoing provisions shall inure to the benefit of any successor
landlord, shall apply to the tenancy of Tenant notwithstanding that this Lease
may terminate upon the termination of the superior lease, and shall be
self-operative upon any such demand, without requiring any further instrument to
give effect to said provisions. Tenant, however, upon demand of any successor
landlord, agrees to execute, from time to time, an instrument in confirmation of
the foregoing provisions, satisfactory to such successor landlord, in which
Tenant shall acknowledge such attornment. Nothing contained in this Section
shall be construed to impair any right, privilege or option of any successor
landlord.

       7.04 Non-disturbance. Notwithstanding anything contained in this Article
to the contrary, for so long as Tenant is not in default (after receipt of
written notice and the expiration of any applicable cure period ) of its
obligation to pay any Base Rent or any Additional Rent payable pursuant to
Article 5 hereof and no Event of Default then exists, Landlord shall obtain and
deliver to Tenant a Subordination, Non-Disturbance and Attornment Agreement
(hereinafter referred to as an “SNDA”) for the benefit of Tenant from the holder
of each new superior mortgage that becomes effective after the date hereof and
from the lessor under each superior lease that becomes effective after the date
hereof, each of which SNDA’s shall be on the standard form then utilized by such
holder or lessor and shall be executed by Tenant and returned to Landlord within
fifteen (15) Business Days of Landlord’s request therefor. Notwithstanding the
foregoing, if Tenant fails to execute, acknowledge or deliver to Landlord or to
such holder or lessor such SNDA, this Lease shall be subordinate to such
superior mortgage or superior lease, as the case may be, as set forth in this
Article, and Landlord shall be deemed to have fulfilled all of its obligations
under this Section with respect to obtaining an SNDA from such holder or lessor,
as the case may be. (For the purposes of the preceding sentence, a “holder” or
“lessor” shall include a person who, at the time such SNDA is delivered to
Tenant, is not yet a holder of a superior mortgage or a lessor under a superior
lease, but is a prospective holder or a prospective lessor who thereafter
becomes an actual holder of a superior mortgage or an actual lessor under a
superior lease, as the case may be.) Landlord shall be responsible for any fees
or expenses charged by the mortgagee or lessor for such SNDA and for Landlord’s
legal fees and expenses, if any, in connection therewith, but Tenant shall be
responsible for Tenant’s own legal fees and expenses, if any, in connection
therewith.

       7.05 Lease is Subordinate to the Condominium. So long as the Condominium
remains in being, this Lease is subject and subordinate to the Condominium,
including but not limited to the Condominium Documents, as the same may be from
time to time amended, provided that nothing therein shall materially and
adversely affect the rights of Tenant or the obligations of Landlord to Tenant
hereunder. This clause shall be self-operative and no further instrument of
subordination shall be required by the Condominium or its Board of Managers.
However, within twenty (20) days after Landlord's request, Tenant shall promptly
execute a certificate in confirmation of such subordination, in form and content
reasonably satisfactory to Landlord.

29

--------------------------------------------------------------------------------




ARTICLE 8

QUIET ENJOYMENT

       8.01 Quiet Enjoyment. So long as this Lease is in full force and effect,
Tenant shall peaceably and quietly have, hold and enjoy the Premises subject,
nevertheless, to the obligations of this Lease and any SNDA with any lessors
under superior leases and the holders of any superior mortgages.

ARTICLE 9

ASSIGNMENT AND SUBLETTING

       9.01 Consent Required. (a) Tenant, for itself, its heirs, distributees,
executors, administrators, legal representatives, successors and assigns,
expressly covenants that it shall not assign, mortgage, or encumber this Lease
or any of its rights, interests or estates hereunder or in the Premises, sublet
the Premises or any part thereof, or suffer or permit the Premises, or any part
thereof, to be used, occupied or operated by others for desk space, mailing
privileges or any other purpose, or suffer or permit any of the other
transactions or events described in this sentence by operation of law or
otherwise, without the prior written consent of Landlord in each instance, which
consent may be given or withheld by Landlord in its sole and absolute discretion
(except as otherwise expressly provided in this Article), and if any of the
foregoing transactions or events occur without Landlord’s consent same shall be
null and void. If this Lease be assigned, or if the Premises or any part thereof
be sublet or occupied by person other than Tenant, Landlord may, after an Event
of Default, collect rent from the assignee, subtenant, or occupant, and apply
the net amount collected to the rent herein reserved, but no assignment,
subletting, occupancy, or collection shall be deemed a waiver of the provisions
hereof, the acceptance of the assignee, subtenant, or occupant as tenant, or a
release of Tenant from the further performance by Tenant of covenants on the
part of Tenant herein contained. Landlord’s consent to an assignment or
subletting shall not, in any way, be construed to relieve Tenant from obtaining
Landlord’s express written consent to any further assignment or subletting. In
no event shall any permitted subtenant assign or encumber its sublease, further
sublet all or any portion of its sublet space, or otherwise suffer or permit the
sublet space, or any part thereof, to be used, occupied or operated by others,
except as otherwise expressly provided in Section 9.16 hereof. In no event shall
any assignment instrument or sublease be amended or modified, without Landlord’s
prior written consent in each instance, in accordance with the applicable
provisions of this Lease. For the purposes of this Lease, the entering into of
any management, franchise or operating agreement, or any agreement in the nature
thereof transferring control of the operation or management of any portion of
the Premises or of the business being conducted in the Premises or any portion
thereof to a person other than Tenant (or a permitted subtenant, as the case may
be), or transferring control of any substantial percentage of the profits and
losses from the business operations in the Premises (or any portion thereof) to
a person other than Tenant (or a permitted subtenant, as the case may be), or
otherwise having substantially the same effect, including a so-called “take-over
agreement” in respect of the Premises or Tenant’s interest therein or in this
Lease, shall be treated for all purposes as an assignment of this Lease (or an
assignment of a permitted sublease, as the case may be) and shall be governed by
the provisions of this Section 9.01.

              (b) For the purposes of this Lease, “Permitted Occupant” means
Tenant, a subtenant or other person that is permitted to occupy all or a portion
of the Premises pursuant to this Article 9, for so long as such subtenant or
other person is so permitted to occupy all of a portion of the Premises and a
Permitted Affiliated Person (as such term is defined in Section 9.17 hereof).

30

--------------------------------------------------------------------------------




       9.02 (a) If Tenant shall, at any time or times during the Term, desire to
assign this Lease or sublet all or any portion of the Premises, then, prior to
executing any assignment or sublease agreement (or, if no agreement shall be
executed by and between Tenant and any proposed sublessee or assignee, prior to
the effective date of any such assignment or sublease), Tenant shall give notice
thereof to Landlord, which notice (the “A/S Notice”) shall be accompanied by a
summary (the “A/S Term Sheet”), of (1) in the case of a sublease, the portion of
the Premises Tenant proposes to sublease (such portion of the Premises,
including the entire Premises, being herein referred to as the “A/S Subject
Space”, and in the case of an assignment, the entire Premises being herein
referred to as the “A/S Subject Space”), including (x) the RSF of the A/S
Subject Space, (y) a reasonably detailed floor plan thereof, and (z) the amount,
if any, of condenser water Tenant is making available to the A/S Subject Space
from its Maximum Supplemental HVAC Capacity (hereinafter defined), (2) in the
case of an assignment, the effective date of the proposed assignment, and in the
case of a sublease, the commencement date and the expiration date of the
proposed subletting, neither of which shall be less than 30 days nor more than
180 days following the date of the A/S Notice, (3) in the case of an assignment,
all sums and other consideration to be paid to, or on behalf of, Tenant or
Tenant’s designee for, or by reason of, such assignment, including all sums to
be paid for the sale or rental of fixtures, leasehold improvements, Supplemental
HVAC Capacity, equipment, furniture, furnishings and/or other personal property,
and in the case of a sublease, the annual rental payable during the term of the
proposed subletting, all additional rent payable under, or with respect to, the
proposed sublease, including any additional rent related to increases in real
estate taxes or operating expenses for the Building, charges for condenser
water, increases in any price index or wage or labor rate, and any sprinkler or
water charges, (4) the dollar amount of any work which Tenant is willing to
perform or pay for in the A/S Subject Space, and (5) any concession or free rent
period applicable to the proposed assignment or subletting, and (6) all other
material terms and conditions of the proposed subletting, including any
allocations of condenser water to the A/S Subject Space.

              (b) Each A/S Notice with respect to a proposed assignment of this
Lease or a proposed subletting of all or any portion of the Premises which is a
Long Term Sublease (as hereinafter defined) given to Landlord shall be deemed an
offer from Tenant to Landlord whereby Landlord (or Landlord’s designee) may, at
its option (hereinafter referred to as “Landlord’s Option”), (i) sublease the
A/S Subject Space from Tenant upon the terms and conditions hereinafter set
forth (if the proposed transaction is a sublease), or (ii) terminate this Lease
with respect to the A/S Subject Space (if the proposed transaction is an
assignment of this Lease or a Long Term Sublease (as hereinafter defined).
Landlord’s Option may be exercised by Landlord by notice (the “Landlord’s Option
Notice”) to Tenant at any time during the thirty (30) day period (the “A/S
Review Period”) commencing on the date (the “A/S Notice Date”) that Landlord has
received the A/S Notice, accompanied by the A/S Term Sheet, and through the last
day of the A/S Review Period Tenant shall not assign this Lease or sublet any
portion of the Premises to any person. If Landlord shall not exercise its rights
hereunder Tenant may proceed to market the Premises as contemplated in the A/S
Offer Terms. If the terms agreed to in the final documents of transfer,
including without limitation, any amounts of condenser water to be furnished to
the A/S Subject Space from the Maximum Supplemental HVAC Capacity or any
consideration paid therefor, are more favorable to Tenant by an aggregated
factor of five (5%) percent or more, Landlord may, again, have the right to
exercise its right hereunder, provided, however, that the period within which
the Landlord may exercise such right shall be ten (10) Business Days.

31

--------------------------------------------------------------------------------




              (c) For the purposes of this Article a “Long Term Sublease” means
a sublease whose term (including all extensions and renewals thereof, regardless
of whether or not the right or the option to so extend or renew is exercised) is
to end on a date that is during the last two (2) years of the Term.

       9.03 Landlord’s Option to Terminate. (a) If Landlord exercises Landlord’s
Option to terminate this Lease with respect to A/S Subject Space that is (or is
deemed to be) the entire Premises, then this Lease shall end and expire on the
date that such assignment or sublet was to be effective or commence, as the case
may be, and the Base Rent and Additional Rent shall be paid and apportioned to
such date.

              (b) If Landlord exercises Landlord’s Option to terminate this
Lease with respect to A/S Subject Space that is less than the entire Premises,
then, (i) this Lease shall end and expire with respect to A/S Subject Space on
the date that the proposed sublease was to commence as set forth in the A/S
Notice, as if, with respect to the A/S Subject Space only, such expiration date
were the Expiration Date; (ii) on or before such expiration date, Tenant shall
quit and surrender to Landlord the A/S Subject Space in the condition and in the
manner provided in this Lease for the surrender of the Premises to Landlord on
the Expiration Date; (iii) from and after the date that this Lease ends and
expires with respect to the A/S Subject Space the Base Rent and Tenant’s Expense
Share and Tenant’s Tax Share shall be adjusted, based upon the proportion that
the RSF of the Premises remaining bears to the total RSF of the Premises, and
the Maximum Supplemental HVAC Capacity shall be reduced by the amount of
condenser capacity as set forth in Tenant’s A/S Notice and A/S Terms as accepted
by Landlord; and (iv) Tenant shall pay to Landlord, as Additional Rent, within
ten (10) days after Landlord’s demand therefor, the costs reasonably incurred by
Landlord in physically separating the A/S Subject Space from the balance of the
Premises and in complying with any Requirements relating to such separation. The
failure of Tenant to quit and surrender to Landlord the A/S Subject Space in the
condition and in the manner provided in this Lease for the surrender of the
Premises to Landlord on the Expiration Date on or before such expiration date
shall be a default under this Lease, entitling Landlord to exercise any or all
of its rights and remedies hereunder, and available at law and in equity, other
than the termination of this Lease. In addition, Landlord may exercise any or
all of Landlord’s rights and remedies under Section 24.02 of this Lease as if,
for the purposes of said Section 24.02, the A/S Subject Space were the Premises.
Furthermore, for the purposes of said Section 24.02, “the rents (including Base
Rent, Tax Payment, Expense Payment and all other items of Additional Rent)
payable by Tenant during the last year of the Term,” as applied to the
surrendered A/S Subject Space, shall mean the amounts of the rents (including
Base Rent, Tax Payment, Expense Payment and all other items of Additional Rent)
that would have been payable for the A/S Subject Space, but for the surrender of
the A/S Subject Space.

       9.04 Takeback Sublease. (a) If Landlord exercises Landlord’s Option to
sublet the A/S Subject Space, such sublease (the “Takeback Sublease”) to
Landlord or its designee (as subtenant) shall be at the lower of (i) the rental
rate per RSF of Base Rent and Additional Rent then payable pursuant to this
Lease and (ii) the rentals set forth in the, A/S Term Sheet, and (iii) the
Maximum Supplemental HVAC Capacity shall be reduced as set forth in the A/S Term
Sheet, and in all cases shall be for the same term as that of the proposed
subletting commencing on the date fixed in the A/S Term Sheet as the
commencement date of the term thereof, and such sublease shall:

      (i) be expressly subject to all of the covenants, agreements, terms,
provisions and conditions of this Lease except such as are irrelevant or
inapplicable, and except as otherwise expressly set forth to the contrary in
this Section;

32

--------------------------------------------------------------------------------




       (ii) be upon the same terms and conditions as those contained in the A/S
Term Sheet, except such as are irrelevant or inapplicable and except as
otherwise expressly set forth to the contrary in this Section; 

       (iii) give the subtenant the unqualified and unrestricted right, without
Tenant’s permission, to assign such sublease or any interest therein and/or to
sublet the A/S Subject Space or any part or parts of the A/S Subject Space and
to make any and all changes, alterations, decorations, installations and
improvements in the space covered by such sublease; 

       (iv) provide that any assignee or further subtenant, of Landlord or its
designee, may, at the election of Landlord, be permitted to make changes,
alterations, decorations, installations and improvements in the A/S Subject
Space or any part thereof and shall also provide in substance that any such
changes, alterations, decorations, installations and improvements in the A/S
Subject Space therein made by any assignee or subtenant of Landlord or its
designee may be removed, in whole or in part, by such assignee or subtenant, at
its option, prior to or upon the expiration or other termination of such
sublease provided that such assignee or subtenant, at its expense, shall repair
any damage and injury to that portion of the A/S Subject Space so sublet caused
by such removal; and 

       (v) also provide that (A) the parties to such sublease expressly negate
any intention that any estate created under such sublease be merged with any
other estate held by either of said parties, (B) any assignment or subletting by
Landlord or its designee (as the subtenant) may be for any purpose or purposes
that Landlord, in Landlord’s uncontrolled discretion, shall deem suitable or
appropriate, (C) Tenant, at Tenant’s sole cost and expense, shall and will at
all times provide and permit reasonably appropriate means of ingress to and
egress from the A/S Subject Space so sublet by Tenant to Landlord or its
designee, (D) Landlord, at Tenant’s sole cost and expense, may make such
alterations as may be required or deemed necessary by Landlord to physically
separate the A/S Subject Space from the balance of the Premises and to comply
with any Requirements relating to such separation, and (E) that at the
expiration of the term of such sublease, Tenant will accept the space covered by
such sublease in its then existing condition.

              (b) If Landlord exercises Landlord’s Option to sublet the A/S
Subject Space, then:

       (i) Performance by Landlord, or its designee, under a sublease of the A/S
Subject Space shall be deemed performance by Tenant of any similar obligation
under this Lease and any default under any such sublease shall not give rise to
a default under a similar obligation contained in this Lease, nor shall Tenant
be liable for any default under this Lease or deemed to be in default hereunder
if such default is occasioned by or arises from any act or omission of the
tenant under such sublease or is occasioned by or arises from any act or
omission of any occupant holding under or pursuant to any such sublease;

33

--------------------------------------------------------------------------------




       (ii) Tenant shall have no obligation, at the expiration or earlier
termination of the Term, to remove any alteration, installation or improvement
made in the A/S Subject Space by Landlord (or its designee); 

       (iii) Each month Landlord shall credit the base rent, additional rent and
other amounts payable to Tenant by Landlord pursuant to the Takeback Sublease
against the payments by Tenant of rent next becoming due under this Lease, but
Tenant shall be obligated to pay to Landlord the balance of all Base Rent and
Additional Rent payable by Tenant under this Lease; and 

       (iv) If Landlord or its designee (as a sub-sublandlord of the A/S Subject
Space) shall receive rents and other charges in excess of the rents and other
charges payable to Tenant by Landlord under the Takeback Sublease, any such
excess shall belong exclusively to Landlord and Tenant shall have no right to
any such excess.

          (c) If Landlord or its designee shall take back all or any part of the
Premises pursuant to Subsections 9.04 (a) and (b) hereof, and if thereafter,
Landlord or its designee shall further assign the Lease or further sublet the
portion so re-taken, Tenant’s liability hereunder shall not be increased, and
shall remain as if such further subletting or assignment had not occurred.

       9.05 Landlord’s Consent. (a) In the event that Tenant complies with the
provisions of Section 9.02 and Landlord does not exercise any Landlord’s Option
within the A/S Review Period, and provided that no Event of Default then exists,
and subject to the provisions of Section 9.05(c) hereof, Landlord’s consent
(which must be in writing and in form reasonably satisfactory to Landlord) to a
proposed assignment or sublease to the party identified in the Second A/S Notice
(hereinafter defined) shall not be unreasonably withheld or delayed, provided
and upon the condition that (Tenant hereby agreeing that it shall be reasonable
for Landlord to withhold its consent to a proposed assignment or subletting if,
among other things, any of the following conditions are not satisfied):

       (i) Tenant has complied with the provisions of Section 9.02, the A/S
Review Period has expired and Landlord has not exercised any Landlord’s Option
by the last day of the A/S Review Period; 

       (ii) Within six (6) months after the last day of the A/S Review Period,
Tenant has given notice to Landlord (the “Second A/S Notice”) of Tenant’s desire
to assign this Lease or sublet or a portion of the Premises to a specific
person, together with a fully executed counterpart of the proposed assignment or
sublease, the date on which Landlord receives the Second A/S Notice and the
documentation described above being herein referred to as the “Second A/S Notice
Date”. The Second A/S Notice shall contain (A) a statement setting forth, in
reasonable detail, the identity of the proposed assignee or subtenant, including
the names and addresses of the proposed assignee or subtenant and of its
constituent members, shareholders, partners and/or other principals; (B)
reasonably satisfactory information as to the nature and character of the
business of the proposed assignee or subtenant and as to the nature of its
proposed use of the Premises; (C) current banking, financial and other credit
information relating to the proposed assignee or subtenant reasonably sufficient
to enable Landlord to determine the financial responsibility and character of
the proposed assignee or subtenant, including its most recent financial report
(all of which Information shall be accurate and complete in all material
respects);

34

--------------------------------------------------------------------------------




       (iii) The economic, business and other material terms and conditions of
the proposed transaction, as set forth in the a fully executed counterpart of
the proposed assignment or sublease that is part of the A/S Information, are
materially and substantively the same as the economic, business and other
material terms and conditions set forth in the A/S Term Sheet, it being agreed
that the economic and business terms of the proposed transaction shall be deemed
materially and substantively different than the economic and business terms set
forth in the A/S Term Sheet if the net effective rent reflected in the said
proposed assignment or sublease is less than 95% of the net effective rent
reflected in the A/S Term Sheet, or, the amount of condenser water to be
supplied to the A/S Subject Space from Tenant’s Maximum Supplemental HVAC
Capacity is increased by more than 5% of that set forth in Tenant’s A/S Term
Sheet, or both. As used herein “net effective rent” shall mean, on a dollar per
RSF basis, the present value of the projected future rent payments, including
escalations, free rent and amortized landlord concessions, expressed as an
equivalent annuity over the lease term or the remaining portion of the lease
term, using the same discount rate (expressed monthly or annually) for all
calculations, and the dollar cost per RSF being calculated by dividing the
actual gross annuity amount by the rentable area in question; 

       (iv) In Landlord’s reasonable judgment the proposed assignee or subtenant
is engaged in a business, and the A/S Subject Space will be used in a manner,
which is in keeping with the then standards of the Building; 

       (v) The proposed assignee or subtenant is reputable and has sufficient
financial worth considering the responsibility involved (taking into account (a)
any guaranty of any of the Tenant’s obligations under this Lease then in effect
and (2) any guaranty of any of the subtenant’s obligations under the sublease,
and the then credit of Tenant and of all such guarantor(s) under such
guarantee(s)), and Landlord has been furnished with reasonable proof thereof; 

       (vi) If no other space (with comparable RSF to the RSF of the proposed
A/S Subject Space) is then available for leasing the Building or is scheduled to
become available within ten (10) months of the A/S Notice, neither (x) the
proposed assignee or subtenant nor (y) any person that, directly or indirectly,
controls, is controlled by, or is under common control with, the proposed
assignee or subtenant or any person who controls the proposed assignee or
subtenant, is then an occupant or tenant of any part of the Building; 

       (vii) If no other space (with comparable RSF to the RSF of the proposed
A/S Subject Space) is then available for leasing the Building or is scheduled to
become available within ten (10) months of the A/S Notice, the proposed assignee
or subtenant is not a person with whom Landlord is then, or shall have been
during the previous four (4) month period, negotiating to lease space in the
Building;

35

--------------------------------------------------------------------------------




       (viii) The proposed assignment agreement or sublease agreement, as the
case may be, shall be in form reasonably satisfactory to Landlord and shall
comply with the applicable provisions of this Article; 

       (ix) At no time shall there be more than four (4) occupants or entities
occupying any floor of the Premises (or a maximum of five (5) occupants of the
entire Premises), in all cases including Tenant and Landlord (or its
designee(s)) pursuant to one or more Takeback Subleases; 

       (x) Tenant shall not utilize any advertisement which states the name (as
distinguished from the address) of the Building or the proposed rental; and 

       (xi) The A/S Sublet Space will be used for the Permitted Use, subject to
the other applicable provisions of this Lease.

       9.06 Procedures. (a) Tenant shall reimburse Landlord, on demand and as
Additional Rent, for all reasonable costs and expenses incurred or paid by
Landlord in connection with all proposed assignments and subleases (including
proposed assignments of any subleases and further sublettings by any subtenant),
including, without limitation, the costs of making investigations as to the
acceptability of the proposed assignee or subtenant, and legal costs incurred in
connection with the reviewing of the proposed assignment or subletting and all
of the documents and other information related thereto, and the preparation of
Landlord’s consent to the proposed transaction and all related documents (which
costs and expenses Tenant covenants and agrees to reimburse to Landlord
regardless of whether Landlord consents to the proposed assignment or sublease
or whether such consent is required hereunder).

              (b) If (A) Landlord fails to exercise any Landlord’s Option and
(B) Landlord does not receive the Second A/S Notice together with the fully
executed counterpart of the sublease and assignment documentation within six (6)
months after the last day of the A/S Review Period, then, in either case, Tenant
shall again comply with all of the provisions and conditions of Sections 9.02
and 9.05, before assigning this Lease or subletting all or part of the Premises.

              (c) With respect to each and every assignment of this Lease or
sublease of all or any portion of the Premises, whether or not consent is
required under this Article, the assignment agreement or sublease agreement, as
the case may be, shall expressly provide that the assignee’s or subtenant’s use
of the Premises or the portion(s) thereof being sublet, as the case may be, is
expressly limited to the Permitted Uses and is expressly subject to all of the
limitations and restrictions set forth in this Lease, including all of the
provisions of Article 2 above. To the extent that Landlord’s consent is required
for such assignment or subletting, it shall be reasonable for Landlord not to
consent to a proposed assignment or sublease or to a proposed assignee or
subtenant if the proposed assignment agreement or sublease agreement, as the
case may be, expressly permits, or does not expressly prohibit, the proposed
assignee or subtenant, as the case may be, to use the Premises or the portion(s)
thereof being sublet, as the case may be, for any purpose, or in a manner, that
is not permitted, or is restricted or prohibited, under the terms, conditions or
covenants of this Lease, or that the proposed assignee or subtenant, as the case
may be, intends or is likely to use the Premises or the portion(s) thereof being
sublet, as the case may be, for any purpose, or in a manner, that is not
permitted, or is restricted or prohibited, under the terms, conditions or
covenants of this Lease. Tenant covenants and agrees, and, by accepting an
assignment of this Lease or a sublease of all or a portion of the Premises, all
assignees and subtenants hereby agree, that, whether or not Landlord’s consent
is required for an assignment or subletting, (i) nothing contained in this
Article shall expand or increase the uses for which the Premises or any portion
thereof may be used, and (ii) any use of the Premises or any portion thereof by
an assignee or subtenant that is not in accordance with, and subject to, the
applicable provisions of this Lease shall be a default by Tenant under this
Lease.

36

--------------------------------------------------------------------------------




       9.07 Requirements for Subleases. Except for any subletting by Tenant to
Landlord or its designee pursuant to the provisions of this Article, each
subletting pursuant to this Article (including further sublettings by a
subtenant that are expressly permitted by this Article or approved by Landlord)
shall be subject to all of the covenants, agreements, terms, provisions and
conditions contained in this Lease. Notwithstanding any subletting and/or
acceptance of rent or additional rent by Landlord from any subtenant of Tenant,
Tenant shall and will remain fully liable for the payment of the Base Rent and
Additional Rent due, and to become due, hereunder, for the performance of all of
the covenants, agreements, terms, provisions and conditions contained in this
Lease on the part of Tenant to be performed and for all acts and omissions of
any licensee, subtenant, or any other person claiming under or through any
subtenant that shall be in violation of any of the obligations of this Lease,
and any such violation shall be deemed to be a violation by Tenant. Tenant
further agrees that, notwithstanding any such subletting, no other and further
subletting of the Premises by Tenant or any Tenant Party (except as provided in
Section 9.04), shall or will be made, except as otherwise expressly permitted
pursuant to Section 9.16 hereof. If Landlord shall decline to give its consent
to any proposed assignment or sublease, or if Landlord shall exercise any of its
options under Section 9.02, Tenant shall indemnify, defend and hold Landlord
harmless from and against any and all actions, proceedings, claims,
deficiencies, judgments, suits, losses, obligations, penalties, liabilities,
damages, costs and expenses (including court costs and reasonable legal fees and
disbursements) for which Landlord may be directly or indirectly liable), that
are paid by, imposed upon, incurred by or asserted against, Landlord arising
under or out of, or in connection with, or resulting from any claims that may be
made against Landlord by the proposed assignee or subtenant or by any brokers or
other persons claiming a commission or similar compensation in connection with
the proposed assignment or sublease.

       9.08 Additional Requirements for Subleases. With respect to each and
every sublease or subletting, whether or not consent is required under this
Article, it is further agreed that:

              (a) no subletting shall be for a term (as the same may be extended
by the exercise of any renewal or extension option thereunder) ending later than
one day prior to the expiration date of this Lease, and no sublease shall
provide for an option on behalf of the subtenant thereunder to extend or renew
the term of such sublease on substantially different terms than the terms of the
original sublease;

              (b) no sublease shall be valid, and no subtenant shall take
possession of the Premises or any part thereof, until a true, complete,
fully-executed counterpart of such sublease has been delivered to Landlord;

37

--------------------------------------------------------------------------------




       (i) each sublease shall provide that it is subject and subordinate to
this Lease and to the matters to which this Lease is or shall be subordinate,
and that, in the event of termination, re-entry, or dispossession by Landlord
under this Lease, Landlord may, at its option, take over all of the right, title
and interest of Tenant as sublandlord under such sublease, and such subtenant
shall, at Landlord’s option, attorn to Landlord pursuant to the then executory
provisions of such sublease, except that Landlord shall not be:

       (ii) liable for any previous act or omission of Tenant (or its
predecessor in interest) under such sublease; 

       (iii) subject to any credits, offsets, claims, counterclaims, demands or
defenses which the subtenant may have against Tenant (or its predecessors in
interest); 

       (iv) bound by any previous modification of such sublease or by any
previous prepayment of more than one month’s rent, unless such modification or
prepayment shall have been expressly approved in writing by Landlord; 

       (v) bound by any covenant to undertake or complete any construction of
the premises demised to the subtenant or any portion thereof or to perform any
other work that Tenant is obligated to perform or to pay for or reimburse the
subtenant for any costs incurred in connection with any construction or work; 

       (vi) required to account for any security deposit of the subtenant other
than any security deposit actually delivered to Landlord; 

       (vii) liable for the obligations of Tenant under such sublease for any
period of time other than such period as Landlord holds such interest; 

       (viii) responsible for any monies owing by Tenant to the credit of the
subtenant; 

       (ix) bound by any obligation to make any payment to the subtenant or
grant or be subject to any credits; or 

       (x) bound by any obligation to provide any service or furnish any utility
that Landlord is not obligated to provide or furnish under this Lease to the
portion of the Premises demised to the subtenant under such sublease beyond the
date which is one day prior to the expiration date of this Lease.

       9.09 Requirements for Assignments, Transfers. (a) Any assignment or
transfer, whether or not Landlord’s consent is required under this Article,
shall be made only if, and shall not be effective until, the assignee executes,
acknowledges and delivers to Landlord an agreement, in form and substance
reasonably satisfactory to Landlord, whereby the assignee assumes all of the
obligations of this Lease on the part of Tenant to be performed or observed from
and after the date of this Lease and whereby the assignee agrees that the
provisions contained in Section 9.01 shall, notwithstanding such assignment or
transfer, continue to be binding upon it in respect of all future assignments
and transfers. The original named Tenant covenants that, notwithstanding any
assignment or transfer, whether or not in violation of the provisions of this
Lease, and notwithstanding the acceptance of Base Rent and/or Additional Rent by
Landlord from an assignee, transferee, or any other party, the original named
Tenant shall remain fully liable for the payment of the Base Rent and Additional
Rent and for the other obligations of this Lease on the part of Tenant to be
performed or observed.

38

--------------------------------------------------------------------------------




     9.10 Additional Rent. (a) If Landlord shall give its consent to any
assignment of this Lease or to any sublease, Tenant shall in consideration
therefor, pay to Landlord, as Additional Rent:

     (i) in the case of an assignment, an amount equal to 50% of the amount
equal to (x) all sums and other consideration (collectively, the “Assignment
Consideration”) payable to, or on behalf of, Tenant by, or on behalf of, the
assignee for or by reason of such assignment (including sums payable for the
sale or rental of Tenant’s Property and Alterations, and sums payable for
Supplemental HVAC Capacity), less (y) (A) in the case of a sale of Tenant’s
Property where a portion of the Assignment Consideration is specifically and
expressly allocated to the sale of Tenant’s Property, the then fair market value
thereof, up to the portion of the Assignment Consideration specifically and
expressly allocated thereto, and (B) the out-of-pocket costs and expenses, to
the extent reasonable, paid or incurred by Tenant for alteration costs (or
contributions in lieu thereof), rent concessions, advertising, brokerage or
consulting fees or commissions and legal fees in connection with such assignment
(the amounts described in clauses (A) and (B) being hereinafter referred to as
the “Assignment Expenses”); and

     (ii) in the case of a sublease, an amount equal to 50% of the amount equal
to (x) all rents, Additional Rents, charges and other consideration
(collectively, the “Subletting Consideration”) payable under the sublease to, or
on behalf of, Tenant by, or on behalf of, the subtenant, to the extent such
amounts, in the aggregate, exceed the Base Rent and Additional Rent accruing
during the term of the sublease in respect of the subleased space (at the rate
per square foot payable by Tenant hereunder) pursuant to the terms hereof
(including sums payable for the sale or rental of Tenant’s Property and
Alterations, and sums payable for Supplemental HVAC Capacity), less (y) (A) in
the case of the sale of Tenant’s Property where a portion of the Subletting
Consideration is specifically and expressly allocated to the sale of Tenant’s
Property, the then fair market value thereof, up to the portion of the
Subletting Consideration specifically and expressly allocated thereto, and (B)
the out-of-pocket costs and expenses, to the extent reasonable, paid or incurred
by Tenant for alteration costs (or contributions in lieu thereof), rent
concessions, advertising, brokerage or consulting fees or commissions and legal
fees in connection with such subletting (the amounts described in clauses (A)
and (B) being hereinafter referred to as the “Subletting Expenses”). For the
purpose of this Lease, “Subletting Consideration” shall also include all amounts
payable to Tenant in connection with the amendment, modification, extension,
renewal or termination of the sublease in question.

          (b) The sums payable under subsection 9.10(a) shall be paid to
Landlord as and when the Assignment Consideration or Subletting Consideration is
paid by, or on behalf, of the assignee or subtenant, as the case may be. Within
twenty (20) days after receipt of written request from Landlord therefor, Tenant
shall deliver to Landlord a statement of the Assignment Consideration and the
Assignment Expenses, or the Subletting Consideration and the Subletting
Expenses, as the case may be, certified as true, complete and correct by an
officer or principal of Tenant. In the event of any dispute with respect to the
Assignment Consideration, the Assignment Expenses, the Subletting Consideration
or the Subletting Expenses, such dispute shall be determined by arbitration in
accordance with the provisions of Article 34 hereof.

39

--------------------------------------------------------------------------------




     9.11 Certain Permitted Transactions.

          (a) For the purpose of this Article, the following are “Controlling
Interest Transfers” to which Section 9.01 shall apply as if any of such
Controlling Interest Transfers were an assignment of Tenant’s interest in this
Lease requiring, among other things, the prior consent of Landlord in accordance
with, and subject to, the applicable provisions of this Lease, except as
otherwise expressly provided in subsection (c) below: (i) The issuance or
transfer of interests in Tenant or any person (a “Parent”) that directly or
indirectly controls Tenant (whether stock, partnership interests, interests in a
limited liability company or otherwise) to a person or group of related persons,
whether in a single transaction or a series of related or unrelated transactions
(other than transfers of such interests over national securities exchanges), in
such quantities that after such issuance or transfer, control of Tenant, such
Parent (as it shall be constituted after giving effect to such issuance or
transfer of interests in Tenant or Parent, as the case may be), directly or
indirectly, shall have changed, (ii) the merger or consolidation of Tenant or a
Parent into or with any other entity, or (iii) the acquisition by a third-party,
of all or substantially all of the assets of Tenant or a Parent. Any person or
legal representative of Tenant, to whom Tenant’s interest under this Lease
passes by operation of law, or otherwise, shall be bound by the provisions of
this Article.

          (b) As used in this Lease, except as expressly provided herein to the
contrary, the word “control,” (including the derivations of the word “control,”
such as “controlling” “controlled by” or “under common control with” or words of
like import) shall mean: (i) ownership of more than 50% of the outstanding
voting capital stock of a corporation or more than 50% of the beneficial
interests of any other entity or (ii) the ability effectively to control or
direct the business decisions of such corporation or entity. The term “Related
Entity” shall mean an entity which controls, is controlled by or is under common
control with Tenant, which for purposes hereof shall mean (x) ownership of more
than 50% of the outstanding voting capital stock of a corporation or more than
50% of the beneficial interests of any other entity or (y) the ability to
effectively control or direct the business decisions of such corporation or
entity.

          (c) Either (i) a Controlling Interest Transfer, or (ii) an assignment
of Tenant’s interest in this Lease (a “Related Entity Assignment”) to a Related
Entity, or a sublease of or a license to use all or any portion of the Premises
(a “Related Entity Sublease”) to a Related Entity, shall not require Landlord’s
consent, provided that:

                    (A) No Event of Default exists on either the date Landlord
receives the applicable A/S Notice, or on the effective date or commencement
date, as the case may be, of the proposed assignment, Controlling Interest
Transfer or sublease;

                    (B) The proposed transaction is for a valid business purpose
other than for the purpose of transferring the leasehold estate created hereby;

                    (C) In the case of a Controlling Interest Transfer,
immediately after the effective date thereof the Tenant under this Lease shall
have the then Required Net Worth (as hereinafter defined) and reasonable proof
satisfactory to Landlord that such condition shall be satisfied shall have been
delivered to Landlord at least ten (10) Business Days prior to the effective
date of such Controlling Interest Transfer;

                    (D) In the case of a Related Entity Assignment or a Related
Entity Sublease, such documentation as may be necessary to establish that any
assignee or subtenant claimed by Tenant to be a Related Entity is in fact a
Related Entity shall have been delivered to Landlord at least ten (10) Business
Days after the effective date of any Related Entity Assignment or the
commencement date of any Related Entity Sublease, provided, however, the failure
to provide such documentation within such ten (10) Business Day period shall be
deemed to be a default by Tenant hereunder;

40

--------------------------------------------------------------------------------




                    (E) The purposes for which the Tenant under this Lease from
and after the effective date of such Controlling Interest Transfer or Related
Entity Assignment, as the case may be, or for which the subtenant under a
Related Entity Sublease from and after the commencement date thereof, shall use
the Premises are limited to the Permitted Uses, in accordance with, and subject
to, the terms, covenants and conditions of this Lease;

                    (F) An executed duplicate original of the assignment and
assumption agreement (in the case of a Related Entity Assignment) or sublease
(in the case of a Related Entity Sublease), that complies with the applicable
provisions of this Article, shall be delivered to Landlord at least ten (10)
Business Days prior to the effective date of any Related Entity Assignment or
the commencement date of any Related Entity Sublease, and said assignment and
assumption agreement or sublease, as the case may be, complies with the
applicable provisions of this Article;

                    (G) Within ten (10) Business Days after the date of
Landlord’s request therefor, Tenant shall deliver to Landlord a certified copy
of a duly adopted resolution of the board of directors (or other documentation
reasonably satisfactory to Landlord) of both Tenant and the assignee,
authorizing the execution, acknowledgment and delivery of said assignment and
assumption agreement, and the transactions contemplated therein, which
resolutions may be specific to the transactions relating to this Lease or may be
general, and refer to this Lease or the Premises as part of a larger
transaction; and

                    (H) Tenant (in the case of a Controlling Interest Transfer
or a Related Entity Sublease) or the assignor (in the case of a Related Entity
Assignment) shall and will remain fully liable for the payment of the Base Rent
and Additional Rent due and to become due under this Lease and shall not be
released from any of its obligations or liabilities under this Lease and Tenant
shall be fully responsible and liable for all acts or omissions of the subtenant
(in the case of a Related Entity Sublease) or the assignee (in the case of a
Related Entity Assignment) or any person claiming by, through or under Tenant,
or such subtenant or such assignee, as the case may be.

          (d) In connection with the information to be provided to Landlord
pursuant to this Section, within thirty (30) days after Landlord’s request from
time to time, Tenant shall deliver to Landlord a certification from both Tenant
and its assignee, in the case of a Related Entity Assignment, and from both
Tenant and the subtenant, in the case of a Related Entity Sublease, stating
whether the assignee or the subtenant, as the case may be, remains a Related
Entity, together with such other information and documentation reasonably
requested by Landlord to evidence and substantiate the relationship between
Tenant and its assignee, or Tenant and its subtenant, as the case may be. If at
any time after the effective date of a Related Entity Assignment or the
commencement date of a Related Entity Sublease, the assignee or subtenant
thereunder is no longer a Related Entity, then the provisions of this Article 9
(including, but not limited to, Sections 9.07, 9.08, 9.09 and 9.10, but
excluding Sections 9.02, 9.03, 9.04 and 9.05) shall apply as if Landlord did not
exercise Landlord’s Option and Landlord consented to the proposed assignment or
sublease.

41

--------------------------------------------------------------------------------




          (e) “Required Net Worth” shall mean net current assets and net worth,
determined in accordance with GAAP, consistently applied, and certified to
Landlord by an independent certified public accountant, at least equal to the
net current assets and net worth of Tenant on the date of this Lease.

          (f) The provisions of Section 9.10 and Landlord’s Option shall not
apply to the transactions contemplated in this Section 9.11 for which Landlord’s
consent is not required.

     9.12 No Release. The joint and several liability of Tenant and any
immediate or remote successor in interest to Tenant, and the due performance of
the obligations of this Lease on Tenant’s part to be performed or observed,
shall not be discharged, released, or impaired in any respect by any agreement
or stipulation made by Landlord extending the time of, or modifying any of the
obligations of, this Lease, or by any waiver or failure of Landlord to enforce
any of the obligations of this Lease.

     9.13 No Rights Conferred. Neither the listing of any name other than that
of Tenant, whether on the doors of the Premises, on the Building directory, if
any, or otherwise, nor the acceptance by Landlord of any rent, security deposits
or other monies from any person other than Tenant, shall operate to vest any
right or interest in this Lease or in the Premises, nor shall it be deemed to be
the consent of Landlord to any assignment or transfer of this Lease, to any
sublease of the Premises, or to the use or occupancy thereof by others.

     9.14 Further Assignment, Subletting. Any permitted direct subtenant of
Tenant shall have the right to assign its sublease on one occasion or to further
sublet its space subject to compliance with all of the provisions of this
Article 9, as if such subtenant were the tenant hereunder; provided however, no
assignee or undertenant of such direct subtenant of Tenant shall assign or
encumber its sublease, nor further sublet or underlet all or any portion of its
sublet space, or otherwise suffer or permit its sublet space, or any part
thereof, to be used or occupied by others, except with Landlord’s prior written
consent, which consent Landlord may withhold in its sole discretion in each
instance.

     9.15 Desk Space Arrangements. (a) For the purposes of this Section, an
“Affiliated Person” means an individual who (or an individual that is an
employee of a company that) then has a business arrangement or affiliation with,
or provides services for, Tenant (or a Permitted Occupant), other than the mere
use or occupancy of portions of the Premises, and a “Permitted Affiliated
Person” means an Affiliated Person who is permitted to use a portion of the
Premises pursuant to this Section, but only for as long as such Affiliated
Person is so permitted to use a portion of the Premises.

          (a) Notwithstanding anything contained in Section 9.01 above to the
contrary, but provided this Lease is in full force and effect and no Event of
Default exists, Landlord hereby consents to the use, in common with Tenant, of
up to ten (10%) percent of the RSF of the Premises, in the aggregate and at any
given time, by Affiliated Persons for any of the Office Uses, in accordance
with, and subject to, the applicable provisions of this Lease, and for no other
purpose, provided, and upon the condition that, the portions of the Premises so
used are not separately demised from the balance of the Premises, and further
provided, and upon the condition that:

     (i) At least five (5) Business Days prior to the date each Affiliated
Person first so uses any portion of the Premises, Tenant shall give Landlord
notice of such intended use, together with the name, address and telephone
number of such Affiliated Person(s) and the purpose for which such Affiliated
Person(s) are using such portions of the Premises;

42

--------------------------------------------------------------------------------




     (ii) Within ten (10) Business Days after Landlord’s request from time to
time, Tenant shall provide to Landlord the names of each of the Affiliated
Persons using portions of the Premises, and the purposes for which such
Affiliated Person(s) are using such portions of the Premises, together with the
name, address and telephone number of the Affiliated Persons and a written sworn
statement of another officer of Tenant with knowledge of the information in
question, certifying to Landlord that the persons in question is/are Affiliated
Persons, as defined in this Lease and, in reasonable detail, the basis therefor;

     (iii) Such use shall be subject to all the terms, covenants and conditions
to this Lease on Tenant’s part to observe and perform, except that no Affiliated
Person shall have the right to make any Alterations, assign any right to use or
occupy any portion of the Premises or otherwise permit any other person to use
any portion of the Premises, and such use shall end on the earlier to occur of
the last day of the Term of this Lease and the date that the leasehold estate
ends with respect to the portion(s) of the Premises that the Affiliated
Person(s) is/are using;

     (iv) Such use shall in no way increase, amend, modify or extend Landlord’s
obligations or liabilities under this Lease in any way whatsoever, or diminish,
restrict, limit, forfeit or waive any of Landlord’s rights or remedies under
this Lease in any way whatsoever;

     (v) Such use shall in no way give to any Affiliated Person any rights,
title or interest in, to or under the Premises or any other portion of the
Building and/or Land, or any rights or remedies against Landlord, and Tenant
shall indemnify, defend and hold Landlord harmless from and against any and all
actions, proceedings, claims, deficiencies, judgments, suits, losses,
obligations, penalties, liabilities, damages, costs and expenses (including
court costs and reasonable legal fees and disbursements) arising under or out of
or in connection with or resulting from such use and occupancy;

     (vi) Tenant shall remain fully liable for the payment of Base Rent and
Additional Rent due and to become due under this Lease and for the observance,
performance and compliance with all of the terms, covenants and conditions
contained in this Lease on Tenant’s part to observe, perform or comply with, and
all acts or omissions by the Affiliated Persons or anyone claiming under or
through Tenant or any of the Affiliated Persons which shall be a default under
this Lease, shall be deemed to be a default by Tenant;

     (vii) Such use shall not be deemed a waiver of Landlord’s rights under this
Lease to consent to the use or occupancy of the Premises (or any portion
thereof) by any other person or to the assignment of this Lease or the
subletting of the Premises (or any portion thereof);

     (viii) The use by any Affiliated Person of any portion of the Premises
shall be deemed an acceptance by such Affiliated Person of all of the terms,
covenants and conditions set forth in this Section;

43

--------------------------------------------------------------------------------




     (ix) The space or area of the Premises used by the Affiliated Persons shall
not be separately demised from the balance of the Premises, nor shall there be
any separate access to or from the Premises for any of the Affiliated Persons;

     (x) No later than thirty (30) days after any person who is an Affiliated
Person ceases being an Affiliated Person, such person shall cease using and
occupying all portions of the Premises and shall vacate the Premises; and

     (xi) There shall be no separate identification of any Affiliated Person in
the lobby of the Building (other than the permitted listings allocated to Tenant
in the Building directory) or elevator landing.

     9.16 Transfer Restrictions. Notwithstanding anything herein to the
contract, Tenant covenants not to assign, sublease, license or otherwise
transfer the same to any Sony Competitor (as hereinafter defined). For purposes
hereof, the term “Sony Competitor” shall mean those entities listed on Exhibit E
attached to this Lease, which Exhibit E may be revised by Landlord from time to
time as more particularly set forth thereon, any such revision to be effective
immediately upon delivery of notice to Tenant of such revision.

ARTICLE 10

COMPLIANCE WITH REQUIREMENTS

     10.01 Compliance. (a) Tenant shall give prompt notice to Landlord of any
notice it receives of the violation of any Requirement. Tenant and all Tenant
Parties, at their sole cost and expense, shall comply with, and cause the
compliance with, all Requirements having or claiming jurisdiction, directly or
indirectly, over the Premises (or the appurtenances of any part thereof), the
business conducted therein, and/or the operation, occupancy, maintenance and use
of the Premises by, through or under Tenant, whether or not, in any of the
foregoing cases, arising out of the use or manner of use thereof, including the
Requirements under the Federal Occupational Safety and Health Act of 1970 and
the ADA (as hereinafter defined). In furtherance of the foregoing, Tenant and
all Tenant Parties, at their sole cost and expense, shall comply with, and cause
the compliance with, all Requirements which shall, with respect to the Premises
or the use and occupation thereof (or the abatement of any nuisance), impose any
violation, order, duty or obligation on Landlord or Tenant (including an
obligation to perform or make Alterations including Structural Alterations (as
such terms are defined in Article 13 below) or repairs including structural
repairs), arising from (i) the use of the Premises (other than for Office Use,
generally), (ii) the manner of conduct of business in any portion of the
Premises or the operation of the installations, equipment or other property
therein to the extent inconsistent with Office Use, generally, (iii) any cause
or condition created by or at the instance of Tenant or any Tenant Party that is
inconsistent with Office Use, generally, other than by Landlord’s performance of
any work for or on behalf of Tenant, (iv) any Alterations, or (v) a default in
the observance, performance or compliance with any of Tenant’s obligations
hereunder. However, Tenant shall not be so required to make any Structural
Alterations, structural repairs in the Premises, the Building HVAC Systems,
windows in the Office Premises, or to Building elevators, unless the requirement
arises from the particular use or manner of use of the Premises (other than the
mere use of the Premises for Office Use) or if the Requirement is specific to
any of the Ancillary Permitted Uses (as opposed to the mere use of the Premises
for Office Use) or from a cause or condition referred to in clause (ii), (iii)
or (iv) above. Notwithstanding the foregoing, Tenant shall not be required to
comply with any such Requirement so long as Tenant shall be contesting the
validity thereof, or the applicability thereof to the Premises, in accordance
with Section 10.02 of this Lease. To the extent that Tenant is obligated to
perform any Structural Alterations or structural repairs to any portion of the
Premises or other portion of the Building or is obligated to perform any
changes, alterations or repairs outside of the Premises, Landlord, at its
election, may perform such Structural Alterations, structural repairs, changes,
alterations or repairs on Tenant’s behalf, in which event, Tenant shall
reimburse Landlord for the actual costs paid or incurred by Landlord to perform
same within thirty (30) days after Landlord’s request therefor.

44

--------------------------------------------------------------------------------




          (b) Landlord, at its expense, shall comply with all Requirements with
which Tenant is not obligated to comply, but only to the extent that
non-compliance by Landlord with such Requirements will prevent Tenant from using
or occupying the Premises for Office Use (as opposed to any of the Ancillary
Permitted Uses) or otherwise materially adversely affect Tenant’s use or
occupancy of the Premises for Office Uses. Landlord shall have the right to
contest and appeal any such Requirements, provided that same is done with all
reasonable promptness and provided that such appeal does not subject Tenant to
prosecution for a criminal offense.

     10.02 Contests. (a) Tenant may, at its expense contest, by appropriate
proceedings prosecuted diligently and in good faith, the validity, or
applicability to the Premises, of any Requirement with which Tenant is obligated
to comply pursuant to the provisions of this Lease, and Landlord shall cooperate
with Tenant in such proceedings, provided that:

     (i) Landlord shall not be subject to criminal penalty or to prosecution for
a crime nor shall the Premises or any part thereof be subject to being condemned
or vacated, by reason of non-compliance or otherwise by reason of such contest;

     (ii) Tenant shall defend, indemnify and hold harmless Landlord from and
against any and all actions, proceedings, claims, deficiencies, judgments,
suits, losses, obligations, penalties, liabilities, damages, costs and expenses
(including court costs and reasonable legal fees and disbursements) which
Landlord shall suffer by reason of such non-compliance or contest;

     (iii) such non-compliance or contest shall not constitute or result in any
violation of any superior lease or superior mortgage, or if such superior lease
and/or superior mortgage shall permit such non-compliance or contest on
condition of the taking of action or furnishing of security by Landlord, such
action shall be taken and such security shall be furnished at the expense of
Tenant; and

     (iv) Tenant shall keep Landlord advised as to the status of such
proceedings.

          (b) Without limiting the application of subsection (a)(i) above
thereto, Landlord shall be deemed subject to prosecution for a crime within the
meaning of said Subsection, if Landlord, or any officer, director, partner,
member, principal or employee of Landlord individually, is charged with a crime
of any kind or degree whatever, whether by service of a summons or otherwise,
unless such charge is withdrawn before Landlord or such officer, director,
partner, member, principal or employee (as the case may be) is required to plead
or answer thereto.

45

--------------------------------------------------------------------------------




     10.03 Hazardous Materials. (a) Tenant shall not cause or permit “Hazardous
Materials” (as defined below) to be used, transported, stored, released,
handled, produced or installed in, on or from the Premises or the Building,
except that Tenant may use and store in the Premises limited quantities of
substances reasonably necessary in the ordinary operation and maintenance of
office equipment and permitted business operations, provided such substances are
used and stored within the Premises, in accordance with all applicable
Requirements. The term “Hazardous Materials” shall, for the purposes hereof,
mean any flammable, explosive or radioactive materials, hazardous wastes,
hazardous and toxic substances or related materials, asbestos or any material
containing asbestos, or any other substance or material, as now or hereafter
defined as a hazardous material or a hazardous substance by any Requirement,
including, without limitation, the Comprehensive Environmental Response
Compensation and Liability Act of 1980, as amended, the Hazardous Materials
Transportation Act, as amended, the Resource Conservation and Recovery Act, as
amended, and in the regulations adopted and publications promulgated pursuant to
each of the foregoing (collectively, “Environmental Laws”). In the event of a
default by Tenant or any Tenant Party of any of the provisions of this Article,
Landlord shall, in addition to all of its rights and remedies under this Lease
and pursuant to any applicable Requirements, require Tenant to remove any or all
of such Hazardous Materials from the Premises or the Building in the manner
prescribed for such removal by all applicable Requirements.

          (b) Landlord warrants that, as of the Commencement Date, no Hazardous
Materials shall be located at the Premises, except (i) in accordance with all
applicable Requirements and (ii) as may have been introduced by Tenant, its
employees, contractors, agents, representatives or invitees. Landlord shall not
cause or knowingly permit Hazardous Materials to be used, transported, stored,
released, handled, produced or installed in, on or from the Premises or the
Building, except for such substances typically found in first-class buildings
comparable to the Building, provided such substances are used and stored in
accordance with all applicable Requirements. Landlord shall at its sole cost and
expense be responsible for removing any Hazardous Materials which are located at
the Premises as of the Commencement Date in violation of Requirements or which
Landlord may thereafter cause or knowingly permit to be used, transported,
stored, released, handled, produced or installed in, on or from the Premises in
violation of Requirements except as permitted by this Section 10.03(b).

     10.04 ADA; Tenant Caused Alterations. Except to the extent Landlord is
otherwise obligated to cause compliance with Requirements pursuant to Section
10.01(b) and/or Exhibit C-1, Tenant shall be solely responsible, at its expense,
to cause the Premises (including the lavatories within or servicing the Premises
and all entrances and exits to and from the Premises, but not the Building
exterior entrances and exits, Common Areas of the Building, the ground floor
lobby, elevator lobbies, elevators, which shall be Landlord’s responsibility) to
be, and to remain throughout the Term, in compliance with the provisions of the
Americans With Disabilities Act of 1990 and all other Requirements of like
import, and any regulations adopted and amendments promulgated pursuant to any
of the foregoing (hereinafter referred to collectively as the “ADA”), and
Landlord shall have no obligation whatsoever in connection therewith, except as
may otherwise be expressly provided for in this Lease, including the Exhibits.
Within ten (10) Business Days after receipt, Tenant shall advise Landlord in
writing, and provide Landlord with copies of, any notices alleging violations of
the ADA relating to any portion of the Premises; any claims made or threatened
in writing regarding non-compliance with the ADA and relating to any portion of
the Premises; or any governmental or regulatory actions or investigations
instituted or threatened regarding non-compliance with the ADA and relating to
any portion of the Premises. In addition, without Landlord’s prior written
consent in each instance, which consent may be withheld by Landlord in its sole
and absolute discretion, no portion of the Premises shall be used in any manner
(other than for the Permitted Uses and the Ancillary Permitted Uses), and no
Alterations (as hereinafter defined) shall be performed, if such manner of use
or such Alterations requires that any alterations, changes, additions,
improvements or other work be performed or made to any portions of the Building
(outside the Premises) or the Land. (Any such alterations, changes, additions,
improvements or other work to be performed or made to any portions of the
Building (outside the Premises) or the Land that are required because of such
manner of use or Alterations are herein referred to as “Tenant Caused Building
Alterations.”) If Landlord gives its consent for such manner of use or
Alterations, then, Landlord, at Tenant’s sole cost and expense, shall perform or
make the Tenant Caused Building Alterations, and Tenant shall pay to Landlord as
Additional Rent the cost and expense incurred or paid by Landlord to perform or
make same, within thirty (30) days after Landlord’s demand therefor, which
demand shall be accompanied by a reasonably detailed statement of the Tenant
Caused Building Alterations so performed or made and the cost and expense
incurred or paid by Landlord.

46

--------------------------------------------------------------------------------




     10.05 Fire System. Notwithstanding anything to the contrary contained in
this Lease, to the extent required under all applicable Requirements (including
the Building Code and the Fire Code of the City of New York) to occupy the
Premises for the purposes permitted under this Lease, Tenant, at its sole cost
and expense, shall (a) furnish and install (to the extent not furnished and
installed) a fire alarm and life safety system within the Premises (the “Fire
System”), (b) connect same (to the extent not connected) to the Building’s fire
alarm and life safety system, and (c) thereafter maintain the Fire System within
the Premises in compliance with all Requirements, including the performance of
any changes, additions and repairs thereto or replacements thereof. Landlord
shall have no obligation whatsoever in connection with the Fire System within
the Premises; provided, however, Landlord agrees to provide a sufficient number
of connection points to the Building’s fire alarm and life safety system for
Tenant to properly connect the Fire System within the Premises to the Building’s
fire alarm and life safety system. Tenant shall retain Landlord’s fire alarm
system contractor for the Building to repair and maintain Tenant’s Fire System
in the Premises.

     10.06 Sprinkler. Notwithstanding anything to the contrary contained in this
Lease, to the extent required under all applicable Requirements (including the
Building Code and the Fire Code of the City of New York) to occupy the Premises
for the purposes permitted under this Lease, Tenant, at its sole cost and
expense and in accordance and in compliance with all applicable Requirements,
shall (a) furnish, install and distribute (to the extent not furnished,
installed or distributed as part of Landlord’s Work or otherwise) sprinkler
pipes and heads throughout the Premises, (b) connect same (to the extent not
connected) to the sprinkler standpipe or risers on each floor of the Building on
which the Premises are located, (c) perform all other sprinkler work in or to
the Premises that is required under all applicable Requirements to occupy the
Premises for the purposes permitted under this Lease, and (d) thereafter
maintain the sprinkler system within the Premises in compliance with all
Requirements, including the performance of any changes, additions and repairs
thereto or replacements thereof. In furtherance of the foregoing, if any
Governmental Authority requires or recommends that any changes, modifications,
alterations or additions be made or supplied in said sprinkler system, or if any
changes, modifications, alterations or additions become necessary to prevent the
imposition of a penalty or charge against the full allowance for a sprinkler
system in the fire insurance rate set by any Governmental Authority or by any
property insurance company, Tenant shall, at Tenant’s sole cost and expense,
promptly make such changes, modifications, alterations and additions whether the
work involved shall be structural or non-structural in nature, in accordance
with the provisions of Article 13. Landlord shall have no obligation whatsoever
in connection with any sprinkler system compliance or otherwise in connection
with the sprinkler system within the Premises.

47

--------------------------------------------------------------------------------




     10.07 Survival. The provisions of this Article 10 shall survive the
expiration or sooner termination of this Lease.

ARTICLE 11

INSURANCE

     11.01 No Landlord Liability. Landlord or its agents shall not be liable for
any injury or damage to persons or property resulting from fire, explosion,
falling plaster, steam, gas, electricity, water, rain, or snow or leaks from any
part of the Building, or from the pipes, appliances or plumbing works or from
the roof, street or subsurface or from any other place or by dampness or by any
other cause of whatsoever nature, except to the extent any of the foregoing
shall be caused by or due to the willful misconduct or negligent act or omission
(in violation of Landlord’s obligations under, or covenants, terms, provisions
or agreements contained in, this Lease or which would be violative of Legal
Requirements or Insurance Requirements, which Landlord is obligated to comply
with pursuant to the covenants, provisions or agreements of this Lease) of
Landlord, its agents, contractors, servants or employees.

     11.02 Notice of Casualty. Tenant shall give Landlord notice in case of a
fire or accident in the Premises as well as notice of any other event occurring
in the Premises which is reasonably likely to give rise to a damage or injury
claim against Landlord or Tenant promptly after Tenant is aware of such fire,
accident or other event.

     11.03 Waiver of Subrogation. (a) Landlord agrees that it will include in
its fire insurance policies appropriate clauses pursuant to which the insurance
companies (i) waive all right of subrogation against Tenant with respect to
losses payable under such policies and/or (ii) agree that such policy or
policies shall not be invalidated should the insured waive in writing prior to a
loss any or all right of recovery against any party for losses covered by such
policy or policies. If Landlord is unable to obtain in such policy or policies
either of the clauses described in the preceding sentence, Landlord shall, if
legally possible and without necessitating a change in insurance carriers, have
Tenant named in such policy or policies as an additional insured. If Tenant
shall be named as an additional insured in accordance with the foregoing, Tenant
agrees to endorse promptly to the order of Landlord, without recourse, any
check, draft, or order for the payment of money representing the proceeds of any
such policy or representing any other payment growing out of or connected with
said policies, and Tenant does hereby irrevocably waive any and all rights in
such proceeds and payments.

          (b) Tenant agrees to include, in its fire insurance policy or policies
on Tenant’s Property, appropriate clauses pursuant to which the insurance
company or companies (i) waive the right of subrogation against Landlord and/or
any tenant of space in the Building with respect to losses payable under such
policy or policies and/or (ii) agree that such policy or policies shall not be
invalidated should the insured waive in writing prior to a loss any or all right
of recovery against any party for losses covered by such policy or policies. If
Tenant is unable to obtain in such policy or policies either of the clauses
described in the preceding sentence, Tenant shall, if legally possible and
without necessitating a change in insurance carriers, have Landlord named in
such policy or policies as an additional insured. If Landlord shall be named as
an additional insured in accordance with the foregoing, Landlord agrees to
endorse promptly to the order of Tenant, without recourse, any check, draft, or
order for the payment of money representing the proceeds of any such policy or
representing any other payment growing out of or connected with said policies,
and Landlord does hereby irrevocably waive any and all rights in and to such
proceeds and payments.

48

--------------------------------------------------------------------------------




          (c) To the extent of the waiver included in Landlord’s fire insurance
policy pursuant to subsection (a) above or, if Landlord fails to comply with its
obligations under such subsection (a), to the extent of the waiver which would
have been included if Landlord had procured the same, Landlord hereby waives any
and all right of recovery which it might otherwise have against Tenant, its
servants, agents and employees, for loss or damage occurring to the Building and
the fixtures, appurtenances and equipment therein, to the extent the same is
covered by Landlord’s insurance, notwithstanding that such loss or damage may
result from the negligence or fault of Tenant, its servants, agents or
employees. To the extent of the waiver included in Tenant’s fire insurance
policy pursuant to subsection (b) above or, if Tenant fails to comply with its
obligations under such subsection (b), to the extent of the waiver which would
have been included if Tenant had procured the same, Tenant hereby waives any and
all right of recovery which it might otherwise have against Landlord, its
servants, and employees and against every other tenant in the Building who shall
have executed a similar waiver as set forth in this Section 11.03(c) for loss or
damage to Tenant’s furniture, furnishing, fixtures and other property removable
by Tenant under the provisions hereof to the extent that same is covered by
Tenant’s insurance, notwithstanding that such loss or damage may result from the
negligence or fault of Landlord, its servants, agents or employees, or such
other tenant and the servants, agents or employees thereof.

          (d) Each of Landlord and Tenant hereby agrees to advise each other
promptly if the clauses to be included in their respective insurance policies
pursuant to subparagraphs (a) and (b) above cannot be obtained, and thereafter
to furnish the other with a Certificate of Insurance or copy of such policies
showing the naming of the other as an additional insured, as aforesaid. Each of
Landlord and Tenant hereby also agrees to notify the other promptly, but no
later than thirty (30) days after such party becomes aware, of any cancellation
or change of the terms of any such policy which would affect such clauses or
naming. All such policies which name both Landlord and Tenant as additional
insureds shall, to the extent obtainable, contain agreements by the insurers to
the effect that no act or omission of any additional insured will invalidate the
policy as to the other additional insureds.

     11.04 Coverage. Tenant shall maintain at its own cost and expense during
the term of this Lease insurance with a company or companies licensed to do
business or authorized in New York State, insuring Tenant as follows:

          (a) Commercial General Liability Insurance covering the Premises on an
occurrence basis against all claims for personal injury, bodily injury, death
and property damage, including contractual liability coverage. Such insurance
shall be for limits not less than a combined single limit of Ten Million Dollars
($10,000,000). Limits may be a combination of Commercial General Liability and
Umbrella Liability policies. Such policy shall name Landlord and any ground
lessor, overlandlord, its managing agent or mortgagee of the Building in which
the Premises are a part (collectively “Landlord Additional Insureds”) as
additional insureds. Coverage shall be primary and noncontributory;

          (b) Employers’ Liability Insurance with a minimum limit of One Million
Dollars ($1,000,000) and Workers’ Compensation Insurance in statutory limits.

49

--------------------------------------------------------------------------------




          (c) “Special Form” (or then equivalent) property insurance in an
amount adequate to cover the full replacement cost of all Tenant’s Property and
Alterations;

          (d) In the event a motor vehicle is to be used by Tenant in connection
with its business operation from the demised premises, Comprehensive Automobile
Liability Insurance coverage (or then equivalent) with limits of not less than
Three Million Dollars ($3,000,000.00) combined single limit coverage against
bodily injury liability and property damage liability arising out of the use by
or on behalf of Tenant, its agents and employees in connection with this Lease,
of any owned (if applicable), non-owned or hired motor vehicles. This policy
shall name the Landlord Additional Insureds as additional insureds;

          (e) Any insurance required by the terms of this Lease to be carried by
Tenant may be under a blanket policy (or policies) covering other properties of
Tenant and/or any Permitted Transferee , provided that (i) Landlord and the
Landlord Additional Insureds required to be named by Tenant pursuant to this
Article are named in such policy as additional insureds where applicable
hereunder, (ii) the Building is expressly listed (by address) as a covered
property and (iii) such blanket policy shall not diminish the obligations of
Tenant so that the proceeds from such blanket policy shall be an amount no less
than the amount of the proceeds that would be available if Tenant obtained the
required insurance under policies separately insuring the risks which this Lease
requires Tenant to insure;

          (f) Boiler and machinery coverage on a replacement cost basis if
Tenant controls such systems;

          (g) Host liquor liability insurance; and

          (h) When reasonably required by Landlord, such other insurance against
other insurable hazards and in such amounts as may from time to time be commonly
and customarily insured against in First Class Office Buildings.

     11.05 Cancellation. Tenant shall notify Landlord (or use commercially
reasonable efforts to obtain an endorsement in its insurance policies that would
cause its respective insurers to notify Landlord) at least fifteen (15) days in
advance of any cancellation (other than for non-payment of premium) or
non-renewal (other than for non-payment of premium) and, at least five (5) days
in advance, of cancellation or non-renewal for non-payment of premium, written
notice to Landlord and such additional insureds (when applicable) by Tenant
(Tenant agreeing to use commercially reasonable efforts to cause the insurance
company issuing such policy to provide such notices).

     11.06 Evidence of Insurance. Tenant shall, on or before the Commencement
Date, furnish Landlord with Certificates of Insurance or summaries of insurance
policies showing that all insurance required by this Article is being maintained
as required herein. Tenant’s Certificate of Insurance (except for those
evidencing Worker’s Compensation coverage) shall name Landlord, and, to the
extent identified in writing to Tenant, the Landlord Additional Insureds as
additional insureds. Upon renewal of any such insurance that expires before the
expiration of this Lease, Landlord shall be provided with renewal Certificates
of Insurance within ten (10) days following such expiration. Receipt of each
Certificate of Insurance or other documentation of insurance by Landlord or by
any of its representatives which indicate less coverage than required herein
will not constitute a waiver of Tenant’s obligation to fulfill said insurance
requirements. Tenant shall provide evidence of the payment of the premiums on
any insurance which Tenant is required to carry hereunder within fifteen (15)
days following request of Landlord therefor.

50

--------------------------------------------------------------------------------




     11.07 Landlord Coverage. (a) Landlord shall maintain in respect of the
Building at all times during the term of this Lease:

     (i) standard “All-Risk” (or its then equivalent) property insurance,
covering the Building (excluding Tenant’s Property, Tenant’s Special Work, the
Back of House Work, and any Tenant’s Work or other Alterations) in amounts equal
to the full replacement cost of the Building (excluding such items) at the time
in question (with commercially reasonable deductibles for a First Class Office
Building);

     (ii) Commercial General Liability Insurance (including contractual
liability) in an amount not less than Twenty-Five Million Dollars ($25,000,000)
(with commercially reasonable deductibles for a First Class Office Building);

     (iii) Employer’s Liability Insurance in an amount not less than One Million
Dollars ($1,000,000), with a waiver of subrogation endorsement;

     (iv) boiler and machinery coverage on a replacement cost basis; and

     (v) Workers’ Compensation Insurance in statutory limits.

          (b) Landlord covenants to maintain the foregoing insurance subject to
such deductibles as are usual and customary for a prudent landlord of Landlord’s
size and financial condition of a First Class Office Building.

          (c) Any insurance required by the terms of this Lease to be carried by
Landlord may be under a blanket policy (or policies) covering other properties
of Landlord and/or Landlord’s Affiliates.

     11.08 Deductibles. Each of Landlord and Tenant shall be responsible for its
own deductibles and self-insurance retention and such costs shall not be the
responsibility or liability of the other party.

     11.09 Contractors. Should Tenant engage a contractor or consultant to do
work in or on any portion of the Building, Tenant shall require such parties to
obtain (and name Landlord as an additional named insured on) such insurance
policies as would customarily be required for such parties doing work in a
First-Class Office Building.

     11.10 No Violations. Tenant shall not do or suffer or permit anything to be
done on its behalf in or about the Premises or the Building which would (i)
cause insurance companies of good standing to refuse to insure the Building in
amounts reasonably satisfactory to Landlord, (ii) result in the cancellation of
any policy of insurance or the assertion of any defense by the insurer to any
claim under any policy of insurance maintained by or for the benefit of
Landlord, or (iii) violate any Insurance Requirement of which Tenant has been
given notice.

     11.11 Landlord’s Right to Obtain. If Tenant shall fail to furnish or
maintain the insurance coverages required to be obtained and maintained by
Tenant pursuant to, and as required by, this Article 11 and to furnish evidence
reasonably satisfactory to Landlord that such insurance coverages have been
obtained and are, at all times throughout the term of this Lease, in full force
and effect, Landlord shall have the right (but not the obligation) to obtain and
maintain such insurance coverages on behalf of Tenant upon ten (10) Business
Days’ prior written notice to Tenant and Tenant hereby covenants and agrees to
(i) furnish Landlord with all necessary information required by Landlord to
obtain and maintain such insurance coverages and (ii) to pay the premiums
therefor upon Landlord’s demand for such payment.

51

--------------------------------------------------------------------------------




     11.12 Tenant’s Cost. Any type of insurance or any increases in the limits
of liability described in this Article 11 that Tenant obtains for its own
protection or as otherwise required by statute shall be at Tenant’s sole cost
and expense.

     11.13 Insurers. All insurance required to be carried by Tenant herein shall
be evidenced by valid and enforceable policies issued by and distributed among
insurers of recognized responsibility having a Best’s (or S&P or equivalent)
rating of A- or better and a financial size category of Class VII or above. Such
insurers shall be authorized to do business in New York. Upon Landlord’s demand,
from time to time and upon thirty (30) days written notice to Tenant, where a
casualty or claim under such insurance has occurred at or with respect to the
Premises or this Lease and Landlord reasonably requires such information, Tenant
shall cause to be delivered to Landlord a summary or copy (as Tenant may elect)
of the relevant provisions, exclusions and qualifications of Tenant’s insurance
policies applicable to the Premises (and specifically the referenced casualty or
claim).

ARTICLE 12

RULES AND REGULATIONS

     12.01 Rules and Regulations. Tenant, at Tenant’s sole cost and expense,
shall faithfully observe and comply with (and compel its officers, employees,
contractors, agents, licensees, invitees, subtenants (excluding Landlord or its
designee pursuant to a Takeback Sublease and all persons claiming by, through or
under Landlord or its designee pursuant to a Takeback Sublease),
concessionaires, other Tenant Parties and all others doing business with it,
faithfully to observe and comply with), the Building Rules and Regulations
annexed hereto as Exhibit D-1 and the Alterations Rules and Regulations annexed
hereto as Exhibit D-2, in each case with such reasonable changes therein
(whether by modification, elimination or addition) as Landlord at any time or
times hereafter may make and communicate in writing to Tenant (collectively, the
“Rules and Regulations”), provided any such changes are consistent with rules
and regulations then being implemented and enforced at comparable First Class
Office Buildings, and provided further that such changes will not materially
increase Tenant’s costs hereunder.

     12.02 Other Tenant. Nothing in this Lease contained shall be construed to
impose upon Landlord any duty or obligation to Tenant to enforce the Rules and
Regulations or the terms, covenants or conditions in any other lease, as against
any other tenant, and Landlord shall not be liable to Tenant for violation of
the same by any other tenant or its employees, agents or visitors. However,
Landlord shall not enforce any of the Rules and Regulations in such manner as to
discriminate against Tenant, and regardless of whether or not the Rules and
Regulations are enforced, Landlord shall operate the Building as a First Class
Office Building.

52

--------------------------------------------------------------------------------




ARTICLE 13

ALTERATIONS

     13.01 Certain Definitions. (a) “Alteration” means an alteration,
decoration, installation, improvement, repair, addition or other physical change
in, to or about any portion of the Building, made, or to be made, by or on
behalf of Tenant or any other Tenant Party. Except as otherwise expressly
provided in this Lease, all references to “Alterations” shall be deemed to
include Tenant’s Work.

          (b) “Decorative Alteration” means a Nonstructural Alteration
consisting solely of painting (and/or other wall covering) and carpeting, and
that does not require the approval of any Governmental Authority.

          (c) “Nonstructural Alteration” means an Alteration in and to the
interior of the Premises only, which, in Landlord’s reasonable determination,
(i) is not structural in nature and which does not and will not otherwise affect
the structural parts or integrity of the Building, (ii) does not and will not
affect any portion of the Building outside of the Premises or involve core
drilling, (iii) does not and will not adversely affect or increase the usage of,
any of the mechanical, electrical, plumbing, sanitary or other systems or
service of the Building, (iv) does not and will not adversely affect any service
or utility being provided to Tenant or to any other tenant or occupant of the
Building, (v) does not and will not reduce the value, cubic content or utility
of the Building, and (vi) does not and will not result in, or require, an
amendment to, or modification of, the certificate of occupancy for the Building,
and does not and will not result in a violation of said certificate of
occupancy.

          (d) “Permitted Nonstructural Alteration” means a Nonstructural
Alteration the cost of which, together with the cost of all other such
Nonstructural Alterations undertaken in any twelve (12) month period, is not
more than $200,000.00 (the “Alteration Threshold”), “Adjusted by CPI” (as that
term is defined below), for each floor in which such Nonstructural Alteration is
undertaken. With respect to Nonstructural Alterations undertaken on a floor the
entire rentable area of which is not included in the Premises, the Alteration
Threshold shall be decreased in proportion to the percentage of the rentable
area of such floor not included in the Premises. The term “Adjusted by CPI”
shall mean that the amount in question shall be adjusted on each anniversary of
the Execution Date by adding to the amount in question (as of the date this
Lease is executed but not as theretofore increased) an amount equal to the
product of (i) such amount and (ii) the percentage of increase, if any, in the
Consumer Price Index for the month in which the applicable anniversary occurs
over the Consumer Price Index for the month in which this Lease shall have been
executed. “Consumer Price Index” means the Consumer Price Index for all Urban
Consumers published by the Bureau of Labor Statistics of the United States
Department of Labor, New York, New York-Northeastern New Jersey Area
(1982-84-100), or any successor index thereto. In the event that the Consumer
Price Index is converted to a different standard reference base or otherwise
shall be made with the use of such other conversion factor, formula or table for
converting the Consumer Price Index as may be published by the Bureau of Labor
Statistics or, if said Bureau shall not publish the same, then with the use of
other such conversion factor, formula or table as may be published by
Prentice-Hall, Inc., or any other nationally recognized publisher of similar
statistical information, provided that if there shall be no successor index and
the parties shall be unable to agree on a substitute index within thirty (30)
days, or if the parties shall fail to agree on the appropriate adjustment of
such successor or substitute index within thirty (30) days, a substitute index
or the appropriate adjustment of a successor or substitute index, as the case
may be, shall be determined by arbitration pursuant to Article 34 hereof.

53

--------------------------------------------------------------------------------




          (e) “Structural Alteration” means any Alteration that is not a
Nonstructural Alteration.

     13.02 Performance of Alterations. (a) Alterations shall be performed only
in accordance with, and subject to, this Article and the other applicable
provisions of this Lease.

          (b) No Alterations of any nature, including any Alterations outside
the Premises or to the exterior of the Premises, shall be made without
Landlord’s prior written consent in each instance, except as otherwise expressly
permitted in this Article.

          (c) All Structural Alterations shall be subject to Landlord’s prior
written consent in each instance. With respect to any Structural Alteration,
Landlord’s consent may be withheld or conditioned in Landlord’s sole and
absolute discretion.

          (d) With Landlord’s prior written consent in each instance, which
consent shall not be unreasonably withheld, conditioned or delayed, Tenant may,
from time to time during the Term, at its sole expense, make Nonstructural
Alterations.

          (e) Landlord’s consent shall not be required for any Decorative
Alterations and Permitted Nonstructural Alterations, provided that (i) same are
performed in accordance with, and subject to, this Article and all other
applicable provisions of this Lease, and (ii) at least twenty (20) days prior to
commencing any such Decorative Alteration or Permitted Nonstructural Alteration,
Tenant gives to Landlord a notice of Tenant’s intention to perform such
Decorative Alteration(s) or Permitted Nonstructural Alteration(s), which notice,
to be effective, shall be accompanied by a reasonably detailed description of
the Decorative Alteration(s) or Permitted Nonstructural Alteration(s) that
Tenant intends to perform, the estimated commencement date and completion date
of such Decorative Alterations(s) or Permitted Nonstructural Alteration(s), and
the estimated cost of Permitted Nonstructural Alterations(s).

     13.03 Plans, Etc. (a) With respect to any Alteration (except for, subject
to the provisions of subsection 13.02(e) above, Decorative Alterations), Tenant
shall advise Landlord thereof and, at Tenant’s sole cost and expense, shall:

     (i) At least ten (10) Business Days prior to the commencement of such
Alteration, deliver to Landlord a certificate from Tenant’s architect setting
forth such architect’s good faith estimate of the total cost of the proposed
Alteration (including Soft Costs), such total cost being herein referred to as
the “Total Cost”, which Total Cost shall be subject to Landlord’s verification,
Tenant hereby agreeing to deliver to Landlord a revised certificate from
Tenant’s architect from time to time setting forth a revised estimate of the
Total Cost if, and promptly after, the Total Cost changes;

     (ii) At least ten (10) Business Days prior to the commencement of any
Alterations, deliver to Landlord copies of all construction contracts, contracts
and other agreements relating to the Alterations in question, including those
agreements that provide for the so-called “hard costs” and the Soft Cost, Tenant
hereby agreeing to deliver to Landlord from time to time all change orders and
other agreements relating to the Alterations, including amendments and
modifications to any of the foregoing, if, and promptly after, same are entered
into; and

54

--------------------------------------------------------------------------------




     (iii) Have prepared by a licensed architect or engineer approved by
Landlord (which approval shall not be unreasonably withheld or delayed), and
deliver to Landlord for Landlord’s approval, completed and reasonably detailed
architectural, mechanical and electrical working drawings, plans and
specifications therefor, including construction drawings and documents and plans
and specifications for the sprinkler, fire and life safety systems, and any
amendments or modifications to the foregoing (such complete and reasonably
detailed working drawings, plans and specifications being herein referred to as
“Tenant’s Plans”), which approval shall not be unreasonably withheld,
conditioned or delayed for Nonstructural Alterations. Notwithstanding the
foregoing provisions of this Section 13.03(a)(iii), Landlord’s approval shall
not be required for Tenant’s Plans for Permitted Nonstructural Alterations,
provided, however, Tenant shall deliver the same to Landlord as provided herein.
The submission to Landlord of Tenant’s Plans (or any revisions thereto) shall
not be effective if same are not complete or if three (3) copies thereof in hard
copy/blueprint format and three (3) copies thereof in the latest version of
AutoCAD format (or such other format as may be approved by Landlord) are not
delivered to Landlord in accordance with Article 32.

          (b) Tenant shall pay, as Additional Rent, to Landlord within thirty
(30) days after receipt of Landlord’s reasonably detailed invoice therefor,
Landlord’s out-of-pocket, third-party costs and expenses in connection with (A)
the review of the Tenant’s Plans (and all revisions thereto), (B) during the
performance and after the completion of any Alterations, the inspection, by or
on behalf of Landlord or any person claiming by, through or under Landlord, of
Alterations , (C) the securing and keeping safe the Premises and other portions
of the Real Property during the performance of Alterations , and (D) complying
with applicable Requirements during the performance of Alterations , Tenant
hereby agreeing that neither Landlord’s approval of the Tenant’s Plans (or any
revisions thereto), nor its inspection, nor its right or failure to inspect of
such work, nor its attempts, right or failure to secure or keep safe the
Premises or other portions of the Real Property during the performance of
Alterations , nor its attempts, right or failure to comply with applicable
Requirements during the performance of Alterations, shall impose upon Landlord
any obligation or liability whatsoever with respect thereto, including any
obligation or liability that might arise as a result of such work not being
performed in accordance with applicable Requirements or with the Tenant’s Plans
(and revisions thereto) approved by Landlord or otherwise. The review or
approval by Landlord of any Tenant’s Plans or any revisions thereto is solely
for Landlord’s benefit, and is without any representation or warranty whatsoever
with respect to the adequacy, correctness or efficiency thereof or otherwise.
Neither the granting by Landlord of its approval of any Tenant’s Plans or any
revisions thereto, nor Landlord’s execution of any of the applications referred
to in Section 13.04 below, shall in any manner constitute or be deemed to
constitute a judgment or acknowledgment by Landlord as to their legality or
compliance with Requirements. Landlord may, as a condition of its approval,
require Tenant to make reasonable revisions in and to Tenant’s Plans. Landlord’s
approval of any Tenant’s Plans or revisions thereto shall not be effective
unless same is in writing.

          (c) Tenant shall not use, employ or retain any contractor,
construction manager, engineer or architect, or permit the use, employment or
retention of any subcontractor, that has not been first approved by Landlord,
which approval shall not be unreasonably withheld, delayed or conditioned.
Landlord has pre-approved the contractors and subcontractors listed on Exhibit L
annexed hereto to perform Alterations, provided, however, that Landlord shall
have the right (for good cause in Landlord’s reasonable discretion) to withdraw
any such approval as to any contractor or subcontractor on Exhibit L at any time
after the date hereof and prior to such time as Tenant has entered into any
contract for the performance of Alterations by such contractor or subcontractor.
Notwithstanding the foregoing, (i) for any Alterations involving the fire and
life safety equipment or systems, Tenant may only use contractors and
subcontractors approved by Landlord in Landlord’s sole reasonable discretion or
designated by Landlord, (ii) the Tenant’s Plans for the Alterations described in
clause “(i)” above shall be prepared, at Tenant’s sole cost and expense, by
engineers or other professions approved by Landlord (which approval may be
granted or withheld in Landlord’s sole and absolute discretion) or designated by
Landlord, and (iii) all Tenant’s Plans that are required to be submitted to,
filed with, or approved by, any Governmental Authority, shall be submitted or
filed by an expediter approved by Landlord, which approval shall not be
unreasonably withheld, conditioned or delayed.

55

--------------------------------------------------------------------------------




     13.04 Permits; Insurance. (a) All permits, notices, approvals and
certificates required by all Governmental Authorities, if any, or the
commencement and prosecution of an Alteration, and, upon completion, for the
final approval of such Alterations, are herein referred to as the “Alteration
Permits). At least five (5) Business Days prior to commencing any Alteration,
Tenant shall, at its expense, obtain, and deliver copies to Landlord of, all
Alteration Permits required for the commencement and prosecution of the
Alterations in question, and promptly after the substantial completion of an
Alteration, Tenant shall, at its expense, obtain, and deliver to Landlord copies
of, all Alteration Permits for the final approval of such Alterations. To the
extent Landlord’s cooperation is reasonably required to obtain any Alteration
Permit, Landlord agrees to cooperate reasonably with Tenant (at no cost to
Landlord) in connection with Tenant obtaining such Alteration Permit(s)
(including, if necessary, the execution of any applications or other documents
required therefor), provided that no Event of Default exists and provided
further that in Landlord’s reasonable judgment, such cooperation by Landlord is
not reasonably likely in Landlord’s reasonable opinion to subject Landlord (or
any person claiming by, through or under Landlord) to any civil or criminal
liability. If Landlord in its sole discretion elects to execute such
applications prior to approving Tenant’s Plans or any revisions thereto, such
execution of any such applications shall in no way be deemed to be the approval
by Landlord of any of the Alterations contemplated in such applications or any
of the Tenant’s Plans or revisions thereto in respect of such Alterations, even
if the Tenant’s Plans or revisions thereto in question were submitted to
Landlord with, or prior to, the submission to Landlord of such application(s).
Tenant shall indemnify, defend and hold harmless Landlord and all Landlord
Indemnitees (as defined in Section 21.01(a) hereof) from and against any and all
actions, proceedings, claims, deficiencies, judgments, suits, losses,
obligations, penalties, liabilities, damages, costs and expenses (including
court costs and reasonable legal fees and disbursements) arising from, relating
to or resulting from any misrepresentation contained in any application prepared
by Tenant and signed by Landlord.

          (b) (i) In addition to the insurance required to be maintained
pursuant to Article 11 above, throughout the performance of all Alterations, all
contractors and subcontractors of Tenant or any other Tenant Party shall, at no
cost or expense to Landlord, obtain, and keep in full force and effect, for the
benefit of the Landlord Indemnitees, the following insurance coverage, which
insurance coverage shall be primary, notwithstanding any other insurance that
might be in effect for the Landlord Indemnities:

56

--------------------------------------------------------------------------------




                    (A) Commercial General Liability Insurance, including
Contractual Liability (to specifically include coverage for the indemnification
set forth in subsection (b)(i) above), Products & Completed Operations Liability
(including XCU coverage), Broad Form Property Damage, Personal Injury Liability
and Advertising Injury Liability, all written on an occurrence form, with
combined bodily injury and property damage limits of liability of not less than
$5,000,000 combined single limit, $5,000,000 Personal & Advertising Injury and
$5,000,000 Products and Completed Operations liability with an aggregate limit
per project. The limits of liability can be provided in a combination of a
Commercial General Liability policy and an Umbrella Liability policy, which is
written on a no less than follow form basis. The policy should be written on
form CG00 01 07 98 or its equivalent and shall not include any exclusions or
limitations other than those incorporated in the standard form. Such insurance
shall be primary notwithstanding any insurance maintained by any Landlord
Indemnitee; and

                    (B) Worker’s Compensation Insurance, providing statutory
benefits for contractor’s and subcontractor’s employees and Employer’s Liability
coverage in the amounts required by applicable Requirements, if any, otherwise
in an amount that is not less than $1,000,000.00.

     (ii) The general contractor or construction manager of Tenant and of all
other Tenant Parties shall have included, and shall cause all other contractors
and subcontractors to have included, in each of the above insurance policies,
except Workers Compensation, a waiver of the insurer’s right of subrogation
against the Landlord Indemnitees, and notwithstanding anything which may be
deemed to the contrary, the general contractor or construction manager of Tenant
and of all other Tenant Parties and all other contractors and subcontractors,
shall agree to waive all rights of subrogation in favor of Landlord Indemnitees.

     (iii) Landlord, the Landlord Indemnitees and all other Additional Insureds
(as defined in Article 11 above), all as their interests may appear, and such
other parties in interest as Landlord may designate in writing from time to
time, shall be named as additional insureds in each of the above policies,
except with respect to Workers Compensation. 

     (iv) Certificates in the customary form, (e.g., Acord 25, evidencing all of
the insurance required to be obtained pursuant to subsection (ii) above shall be
delivered to Landlord at least five (5) Business Days prior to the commencement
of the Alterations in question, and similar certificates shall be delivered
evidencing the renewal or replacement of such insurance at least ten (10) days
prior to the effective date of such renewal or change of insurer.

     (v) Except for Alterations taking thirty (30) days or less to complete, the
general contractor or construction manager of Tenant and of all other Tenant
Parties and all other contractors and subcontractors then performing Alterations
shall notify Landlord, or use commercially reasonable efforts to cause their
respective insurers to notify Landlord, at least thirty (30) days in advance, of
any cancellation (other than for non-payment of premium), non-renewal (other
than for non-payment of premium) or material change in any such insurance
policies during performance of such Alterations, and, at least fifteen (15) days
in advance, of cancellation or non-renewal for non-payment of premium.

57

--------------------------------------------------------------------------------




     13.05 Closing Out Permits. (a) Tenant shall close out or cancel all open
Alteration Permits promptly after the completion of the work requiring such
Alteration Permit or, in the event Tenant decides not perform any portion of its
Alterations for which an Alteration Permit was issued, Tenant shall promptly
cancel such Alteration Permits (without prejudice, however, to Tenant’s right
thereafter to re-apply for such Alteration Permit in accordance with the
applicable provisions of this Article), but in all events (1) Tenant shall
cancel all such Alteration Permits prior to the earlier to occur of (A) the
expiration of the Term of this Lease, and (B) Tenant’s assignment of this Lease,
and (2) Tenant shall cancel all Alteration Permits for any portion of the
Premises (A) with respect to which this Lease is terminating, on or prior to the
date of such termination, and (B) that is the subject of a Takeback Sublease, on
or prior to the commencement date of such Takeback Sublease. Once commenced, an
Alteration shall be performed and substantially completed in compliance with all
Alteration Permits and all applicable Requirements (including obtaining all
necessary sign-offs), in accordance with the Tenant’s Plans (and revisions
thereto) theretofore approved by Landlord, which approval shall be governed by
the same standard as applies to Landlord’s approval of the Alterations shown
thereon as otherwise provided in this Article, and otherwise in a good and
workmanlike manner, using new materials and equipment of a quality and class at
least equal to the original installations in the Building. Alterations shall be
performed in such a manner as not to unreasonably interfere with or delay, and
as not to impose any additional expense upon Landlord (that is not reimbursed by
Tenant) in, the maintenance or operation of the Building or any part thereof. If
any Alterations shall involve the removal of any fixtures, equipment, or other
property in the Premises owned by Landlord and not connected to the Building
systems or equipment (such as electricity, plumbing and/or heating, ventilation
and air conditioning equipment), Tenant shall, if Landlord so requests in
writing at the time of Landlord’s approval of Tenant’s Plans (provided Tenant
delivers Tenant’s Plans therefor and such plans contain the Required Landlord
Property Removal Statement (as hereinafter defined)), deliver to Landlord any
such fixtures, equipment, or property so removed. If any Alterations shall
involve the removal of any fixtures, equipment, or other property in the
Premises owned by Landlord and connected to the Building systems or equipment,
such fixtures, equipment, or other property shall be promptly replaced, at
Tenant’s sole cost and expense, with new fixtures, equipment, or other property
(as the case may be) of like utility and at least equal value unless Landlord
shall otherwise expressly consent in writing, and Tenant shall, if Landlord so
requests in writing at the time of Landlord’s approval of Tenant’s Plans
(provided Tenant delivers Tenant’s Plans therefor and such plans contain the
Required Landlord Property Removal Statement), deliver to Landlord any such
fixtures, equipment, or property so removed. If, pursuant to this subsection
(a), Tenant does not submit Tenant’s Plans for the removal of any fixtures,
equipment, or other property in the Premises owned by Landlord, then, prior to
any such removal, Tenant shall notify Landlord in writing of Tenant’s intention
to remove the same, which notice must contain the Required Landlord Property
Removal Statement, and Landlord shall if it so desires, within twenty (20) days
after receipt of Tenant’s notice, request that any such fixtures, equipment or
property so removed be delivered to Landlord. Any such fixtures, equipment so
removed that Landlord does not request to be delivered to Landlord shall be
discarded and removed from the Building by Tenant at Tenant’s sole cost and
expense. For purposes of this Section 13.05(a), “Required Landlord Property
Removal Statement” means the following statement in bold and capital letters:
“THIS IS A SECTION 13.05(a) REQUEST FOR LANDLORD’S DIRECTION WITH RESPECT TO THE
REMOVAL BY TENANT OF FIXTURES, EQUIPMENT AND OTHER PROPERTY OWNED BY LANDLORD IN
THE PREMISES PURSUANT TO THE PROVISIONS OF SECTION 13.05(a) OF THE LEASE. IF
LANDLORD FAILS TO DIRECT TENANT TO DELIVER TO LANDLORD ANY REMOVED FIXTURES,
EQUIPMENT OR OTHER PROPERTY SIMULTANEOUSLY WITH THE APPROVAL OF TENANT’S PLANS
(OR, IF THIS NOTICE WAS NOT SENT SIMULTANEOUSLY WITH, AND AS A PART OF, TENANT’S
PLANS, WITHIN TWENTY (20) DAYS AFTER LANDLORD’S RECEIPT OF THIS NOTICE), THEN
TENANT SHALL DISCARD AND REMOVE FROM THE BUILDING ANY SUCH FIXTURES, EQUIPMENT
AND OTHER PROPERTY OWNED BY LANDLORD.” 

58

--------------------------------------------------------------------------------




          (b) Promptly after the substantial completion of each Alteration (and
within ten (10) Business Days after Landlord’s written request therefor),
Tenant, at its sole cost and expense:

     (i) Shall have prepared and delivered to Landlord, three (3) copies of
as-built plans (in hard copy/blueprint format and in the latest version of
AutoCAD format (or such other format as may be approved by Landlord)), and three
(3) copies of balancing reports, operating manuals, maintenance logs, warranties
and guaranties, sign-offs and inspection reports with respect to the Alterations
in question. Landlord shall have an unrestricted non-exclusive license to use
such “as built” plans, as well as all field notes and plans, for any purpose
relating to the Premises without paying any additional cost or compensation
therefor; and 

     (ii) Final lien waivers from the general contractor and/or construction
manager and each direct contractor, subcontractor, materialman and supplier of
the general contractor or construction manager or any other party entitled to
claim a mechanics or other lien on account of the Alterations, as applicable, to
the extent of the amount paid to such parties.

     13.06 No Liens. Tenant shall not permit any mechanic’s or other liens to be
filed, or violations to be issued by the Department of Buildings or any other
Governmental Authority, in any such case in connection with or arising from, or
otherwise connected with, any Alterations or any other work claimed to have been
done for, or materials furnished to, Tenant or any Tenant Party, whether or not
done or furnished pursuant to this Article, including the liens of any security
interest in, conditional sales of, or chattel mortgages upon, any materials,
fixtures or articles so installed in and constituting part of the Premises, and,
at Tenant’s sole cost and expense, shall defend, indemnify and save Landlord
harmless from and against all such liens, violations, security interests,
conditional sales or chattel mortgages and against all costs, expenses and
liabilities incurred or paid in connection with any such lien, violation,
security interest, conditional sale, or chattel mortgage or any action or
proceeding brought thereon. Tenant, at its expense, shall satisfy, cancel or
discharge all such liens and violations, and remove same from the record (by
bond or otherwise), within thirty (30) days after Landlord makes written demand
therefor; provided, however, that the granting of such thirty (30) days shall
not affect Tenant’s other obligations and liabilities under this Lease,
including the indemnification obligation set forth in this Section.

     13.07 No Authority. Nothing contained in this Lease shall be deemed or
construed to constitute the consent or request of Landlord, express or implied,
by implication, inference or otherwise, to any contractor, subcontractor,
laborer or materialman for the performance of any labor or the furnishing of any
materials for any specific improvement of, alteration to, or repair of, the Real
Property or any part thereof on behalf of Landlord or any lessor under any
superior lease, nor as giving Tenant any right, power or authority to contract
on behalf of Landlord or any such lessor, or permit the rendering, on behalf of
Landlord or any such lessor of, any services or the furnishing of materials that
would give rise to the filing of any lien, mortgage or other encumbrance against
the Real Property or any part thereof or against any assets of Landlord or any
such lessor.

59

--------------------------------------------------------------------------------




     13.08 Labor Harmony. No Alteration shall be done in a manner (including the
contractors and subcontractors performing the Alteration) that would: (i) create
any work stoppage, picketing, labor disruption, or dispute; (ii) violate the
union contracts, if any, affecting any part of the operation of maintenance the
Real Property; or (iii) interfere with the business of Landlord or any tenant or
occupant of the Building. In the event of the occurrence of any condition
described above arising from Tenant’s exercise of any of its rights pursuant to
the provisions of this Article or any other provision of this Lease, Tenant
shall, immediately upon notice from Landlord, cease the manner of exercise of
such right giving rise to such condition. In the event that Tenant fails to
cease such manner of exercise of its rights as aforesaid, Landlord, in addition
to any rights available to it under this Lease, at law or equity, shall have the
right to injunction without notice. Tenant shall use union labor for the
performance of all Alterations, including Tenant’s Work.

     13.09 Hours and Performance. Tenant may perform approved Alterations only
at such times and other such conditions as are reasonably determined by Landlord
in the Rules and Regulations or otherwise on a uniform basis for the Building.
Tenant and Tenant Parties may only perform Regulated Work (as hereinafter
defined) in connection with approved Alterations or any other work on (A) days
that are not Business Days and (B) Business Days other than during the hours of
8:00 AM to 6:00 PM (“Business Hours”). Tenant covenants and agrees to use all
reasonable and diligent efforts in accordance with customary construction
practice for First Class Office Buildings to prevent noise resulting from the
performance of Alterations or any other work required or permitted to be
performed by Tenant or any other Tenant Party under or pursuant to this Lease,
from being audible outside the Premises (including portions of the Building
outside the Premises). The term “Regulated Work” shall mean any work creating
excessive noise, vibration or fumes (including, by way of example, any work
involving: (a) demolition; (b) cutting, trenching, chopping and drilling of
floor slabs; (c) shooting fasteners into slab, floor or over-head; (d) spraying
of paint or other coatings; (e) disconnects or shutdowns; (f) burning or welding
of steel which causes fumes to be transmitted to other parts of the Building; or
(h) the use of air-hammers or concrete saws). Notwithstanding the foregoing to
the contrary, Tenant shall be permitted to undertake Regulated Work as part of
Tenant’s Work other than during the aforementioned hours and on Business Days so
long as such work is not audible outside of the Premises and does not cause
Building vibrations perceptible in other tenant premises. In the event that any
such Regulated Work performed by Tenant pursuant to the immediately preceding
sentence is audible outside of the Premises or causes vibrations perceptible in
other tenant premises in the Building, Tenant shall suspend such Regulated Work
immediately upon notice from Landlord (which may be oral) and shall reschedule
the applicable.

     13.10 Additional Costs. Notwithstanding anything herein to the contrary,
Tenant shall be solely responsible for all costs with respect to any fire
protection personnel, standby labor and/or operating personnel that may be
required to comply with applicable Requirements and/or union jurisdictional
requirements, and otherwise to comply with Landlord’s Rules and Requirements or
other reasonable requirements for the safety and protection of the Real Property
and other property and individuals in or about the Real Property, in connection
with the performance by Tenant of Alterations and for all actual overtime costs
of Building personnel incurred by Landlord for Landlord to have representative
on site by during the performance of any Alterations by Tenant other than during
the hours of 8:00 AM to 6:00 PM on Business Days.

60

--------------------------------------------------------------------------------




ARTICLE 14

TENANT’S PROPERTY

     14.01 Property of Landlord. All fixtures, equipment, improvements and
appurtenances attached to or built into the Premises at the commencement of or
during the Term, whether or not by or at the expense of Tenant, shall be and
remain a part of the Premises, shall be deemed the property of Landlord and
shall not be removed by Tenant, except as hereinafter in this Article expressly
provided.

     14.02 Tenant’s Property. All paneling, movable workstations, trade
fixtures, machinery and equipment, communications equipment and office
furniture, whether or not attached to or built into the Premises, which are
installed in the Premises by or for the account of Tenant or any other Tenant
Party, without expense to Landlord, and can be removed without permanent
structural damage to the Building, and all furniture, furnishings and other
articles of movable personal property owned by Tenant or any other Tenant Party
and located in the Premises (all of which are sometimes referred to as “Tenant’s
Property”) shall be and shall remain the property of Tenant and may be removed
by it at any time during the Term; provided that if any of Tenant’s Property is
removed, Tenant or any party or person entitled to remove same shall repair or
pay the cost of repairing any damage to the Premises or to the Building
resulting from such removal.

     14.03 End of Term Removal. At or before the Expiration Date, or the date of
any earlier termination of this Lease, or as promptly as practicable after such
an earlier termination date, Tenant at its expense, shall remove from the
Premises all of Tenant’s Property except such items thereof as Tenant shall have
expressly agreed in writing with Landlord were to remain and to become the
property of Landlord, and shall fully repair any damage to the Premises or the
Building resulting from such removal.

     14.04 Abandonment. Any other items of Tenant’s Property which shall remain
in the Premises after the Expiration Date or after a period of thirty (30) days
following an earlier termination date, may, at the option of Landlord, be deemed
to have been abandoned, and in such case either may be retained by Landlord as
its property or may be disposed of, without accountability, at Tenant’s sole
cost and expense in such manner as Landlord may see fit.

     14.05 Specialty Installations. (a) For purposes of this Lease, “Specialty
Installation(s)” means all Alterations which in Landlord’s reasonable judgment
are of a specialized nature (e.g., not typical of a customary office
installation) including, without limitation, the following: kitchens (as
contrasted with pantries, which shall not constitute Specialty Installations),
fitness centers, private or executive lavatories, plumbing and gas installations
from the Building core to the Premises and throughout the Premises, internal
staircases, slab cuts, raised and reinforced floors, communication
installations, all wiring and cabling (as well as all other equipment related
thereto), conduits, spray booth equipment, video, audio and graphic production
room/suite equipment, security systems, vaults, dumbwaiters, pneumatic tubes,
vertical and horizontal transportation systems and other installations of
similar character or nature, any food serving line equipment in any kitchen or
cafeteria, any mailroom equipment, and any Alterations made to the roof or
terrace of the Building or otherwise outside of the Premises. If, at the time
that Tenant requests Landlord’s consent to the performance of any Alteration in
accordance with the terms of this Lease, Tenant specifically inquires whether
any part of such Alteration is a Specialty Installation, then Landlord shall
inform Tenant along with Landlord’s response to Tenant’s consent request,
whether any aspect of Tenant’s Alteration is a Specialty Installation. If
Landlord informs Tenant in the notice indicated in the immediately preceding
sentence that an item is not a Specialty Installation, then such item shall be
deemed not to be a Specialty Installation hereunder and removal thereof may not
subsequently be required by Landlord unless such Specialty Installation is
materially altered following Landlord’s initial notice to Tenant. Unless
otherwise expressly advised in writing by Landlord to the contrary not later
than one hundred twenty (120) days prior to the Expiration Date, on or before
the Expiration Date or sooner termination of this Lease, Tenant shall, at its
sole cost and expense, remove all Specialty Installation(s) from the Premises
and cap off plumbing and gas lines at the Building core on the applicable floor
in accordance with applicable Requirements and good construction practices, and
restore all affected areas of the Premises and the Building to the condition
that existed prior to such penetrations (all such removal, repair and
restoration work being hereinafter referred to as the “Restoration Work”),
except that prior to commencing such Restoration Work, Tenant shall notify
Landlord thereof and, if Landlord shall advise Tenant, within ten (10) Business
Days after Landlord’s receipt of such notice that Landlord wishes any Specialty
Installations to remain, Tenant shall not perform Restoration Work with respect
to that particular Specialty Installation.

61

--------------------------------------------------------------------------------




          (b) If at any time during the Lease Term, Tenant ceases using any
wiring or cabling installed by or on behalf of Tenant in any portion of the
Premises or in any other portions of the Building (other than a cessation that
is temporary and where Tenant intends to resume using such wiring or cables
within a reasonable period of time after such cessation), Tenant shall promptly
give notice to Landlord of such cessation and, subject to the applicable
requirements of this Lease, shall promptly remove such unused wiring and cabling
at Tenant’s sole cost and expense. In order for Landlord and Tenant to (i)
identify any wiring or cabling installed by or on behalf of Tenant in any
portion of the Premises or in any other portions of the Building and/or (ii)
trace the starting and terminating points of such wiring and cabling, Tenant
shall cause such wiring and cabling to be labeled and tagged, when installed,
with appropriate identification marks and shall maintain, during the Term for
all then existing wiring and cabling, “as installed” drawings containing a guide
or key to such marks and showing the routing of such wiring and cabling. Upon
Landlord’s request, Tenant shall provide to Landlord and Landlord’s
representatives and contractors copies of such “as installed” drawings.

          (c) Tenant’s obligation and liability with respect to the removal of
Specialty Installation(s) and the performance the Restoration Work shall survive
the Expiration Date (as same may be extended) or sooner expiration or
termination of this Lease.

62

--------------------------------------------------------------------------------




ARTICLE 15

REPAIRS AND MAINTENANCE

     15.01 Tenant Repairs. Tenant, at its sole cost and expense, (a) shall
maintain (without any requirement to make structural repairs, except as
otherwise provided in this Lease) in good working order and condition, and shall
repair promptly, the floors, columns, ceilings, interior walls, plate glass and
doors of the Premises, (b) shall maintain in good working order and condition
all other portions of the Premises, and the fixtures, equipment and
appurtenances therein, including all Building systems and equipment within and
exclusively serving the Premises that have been installed or modified in any way
by or on behalf of Tenant or any other Tenant Party, and (c) promptly shall make
all nonstructural repairs to all of the foregoing as and when needed to preserve
the Premises (and all such fixtures, equipment and appurtenances) in good
working order and condition, except for reasonable wear and tear and damage by
fire or other casualty if such damage is the obligation of Landlord to repair
under this Lease. Furthermore, and notwithstanding anything in this Lease to the
contrary, Tenant, at its sole cost and expense, shall maintain in good working
order and condition, repair promptly, all devices, systems, equipment and
installations (including HVAC controls), whether located inside or outside the
Premises and regardless of whether such repairs are structural in nature, that
were installed by or on behalf of Tenant or any other Tenant Party and which
exclusively service the Premises (including the Supplemental HVAC Units,
Tenant’s obligations for which are more particularly set forth in Article 17
below), and regularly service same under a maintenance agreement as may be
required by applicable Requirements and as may be otherwise required to maintain
such devices, systems, equipment and installations in good working order and
condition. Notwithstanding anything in this Lease to the contrary, Tenant, at
its sole cost and expense, shall promptly make all Alterations and repairs,
ordinary or extraordinary, interior or exterior, structural or otherwise, in and
about the Premises and the Building, as shall be required by reason of (i) the
performance or existence of Tenant’s Work or other Alterations (which obligation
shall include the making of both structural and nonstructural repairs to all
installations and other Alterations made by Tenant or any other Tenant Party),
(ii) the installation, use or operation of Tenant’s Property in the Premises,
(iii) the moving of Tenant’s Property in or out of the Building, (iv) the
negligence or willful act of, or omission by, Tenant or any other Tenant Party,
(v) the use of any portion of the Premises for a use that is not permitted under
this Lease, or (vii) a default under any of the terms, covenants or conditions
in this Lease on Tenant’s part to observe, perform or comply with. In addition,
and notwithstanding anything in this Lease to the contrary, Tenant, at its sole
cost and expense, shall promptly make (A) all repairs that are structural in
nature, to all devices, systems, equipment and installations, whether located
inside or outside the Premises that are installed by or on behalf of Tenant or
any other Tenant Party, (B) all repairs (both structural and nonstructural) to
all modifications of Building systems or equipment outside the Premises that
were made by Tenant or any other Tenant Party (but not general repairs to the
Building systems except to the extent that such repairs were necessitated by the
acts of Tenant or any other Tenant Party), and (C) all repairs (both structural
and nonstructural) to any other portion of the Building systems or equipment
outside of the Premises the repair of which is required because of any of such
modifications. Notwithstanding the foregoing, to the extent that Tenant is
obligated to perform any Structural Alterations or structural repairs to any
portion of the Premises or other portion of the Building or is obligated to
perform any Alterations or repairs outside of the Premises (including to the
Building Systems or equipment outside of the Premises), Landlord, at its
election, may, after ten (10) days prior written notice to Tenant (except in the
event of an emergency in which no notice shall be required), perform such
Alterations or repairs on Tenant’s behalf, in which event, Tenant shall
reimburse Landlord for the actual reasonable costs paid or incurred by Landlord
to perform such Alterations or repairs within thirty (30) days after Landlord’s
request therefor, which request shall be accompanied by a reasonably detailed
description of the repairs in question and the costs thereof. In addition to
Tenant’s obligation with respect to plate glass, Tenant, at its sole cost and
expense, shall be responsible for all repairs, maintenance and replacement of
interior doors, walls and wall and floor coverings, Signs, window treatments and
window shades in the Premises and, for the repair and maintenance of all
lighting fixtures therein. All repairs made by Tenant shall be made in
accordance with Article 13 of this Lease, as if such repairs were an Alteration,
subject to Landlord’s right to make such repairs on behalf of Tenant, as more
particularly provided above. All repairs, maintenance and alterations performed
by Tenant are to be performed consistent with a First Class Office Building
standard. Except with respect to floors on which Tenant leases less than all of
the RSF (i.e., multi-tenanted floors), Tenant shall at its sole cost and expense
maintain and repair the core restrooms in the Premises and the fixtures and
appurtenances contained therein.

63

--------------------------------------------------------------------------------




     15.02 Landlord Repairs. Subject to Tenant’s obligations set forth in
Sections 10.01 and 15.01 hereof and in other applicable provisions of this
Lease, Landlord, at its expense, shall (i) maintain and repair the Building and
its systems and facilities that serve the Premises (including the Building HVAC
Systems (as defined in Section 17.02 hereof) to the point of connection with any
internal distribution systems therefor in the Premises, the other Building
mechanical, electrical and plumbing systems to the point of connection with any
internal distribution systems therefor in the Premises, and the Building Common
Areas (as hereinafter defined)), all to the extent required to maintain the
Building in first class condition, and (ii) make such structural and
non-structural repairs to the Building (including the roof and façade thereof)
that are not the obligation of Tenant to make, that are required to maintain the
Building in first class condition. For the purposes of this Lease, “Building
Common Areas” means (i) all of the common facilities in or around the Real
Property that are owned or controlled by Landlord and which are designed and
intended, from time to time, to be used on a non-exclusive use, without the
express permission of Landlord, by the tenants and other occupants of the
Building in common with Landlord and each other, including the ground floor
lobby (which is to be used by Tenant and all other Tenant Parties solely for
access to and from the Premises by individuals), the fire stairs (which are to
be used by Tenant and all other Tenant Parties as set forth in Section 18.10
hereof), and all outdoor walkways and plazas, if any, and (ii) all Terrace Space
(other than that which has been designated for the exclusive use of any tenant
or occupant of the Building). For the purposes of this Section only, the
Building Common Areas expressly excludes those portion of the Real Property that
are to be used, or are intended to be used, on an exclusive basis by Landlord or
any tenant or occupant of the Building, including the restrooms in the Building;
the telephone and telecommunications closets of the Building; the shaft space in
the Building; and the roofs of the Building and any Terrace Space. To the extent
Tenant has the right to use any of the Building Common Areas pursuant to any
other provision of this Lease, Tenant’s right to use such Building Common Areas
shall be governed by such other provision.

     15.03 Except as may otherwise be expressly provided in this Lease, Landlord
shall have no liability to Tenant by reason of any inconvenience, annoyance,
interruption or injury to business arising from Landlord, Tenant or others
making or failing to make any repairs or changes which, with respect to
Landlord, Landlord is required or permitted by this Lease, or required by any
Requirement to make, in or to any portion of the Building or the Premises, or in
or to the fixtures, equipment or appurtenances of the Building or the Premises.

ARTICLE 16

ELECTRICITY

     16.01 The Building is equipped with risers, feeders and wiring so as to
supply the Premises, up to the electrical panel(s) on the 14th and 16th floors
of the Building that serve the Premises, with electrical service of an average
demand load of not less than six watts per usable square foot of the Premises
for lighting and for the operation of normal office equipment, exclusive of the
operation of the Building HVAC Units (as defined in Article 17) that serves the
Premises. Electrical service shall be delivered to each floor of the Premises at
480 volts and stepped down to 277 volts for the lighting and 120 volts for
receptacle power. Additionally, there is a metering system that measures the
amount of “Usage” (as defined in Section 16.02(a) hereof) in and to the
Premises. Where more than one meter measures the amount of Usage, Usage through
each meter shall be totalized and computed and billed conjunctively. Landlord
shall maintain such metering system in working order and condition. Tenant, at
its sole cost and expense, shall distribute the electricity within the Premises
from said electrical panel.

64

--------------------------------------------------------------------------------




     16.02 For purposes of this Article:

          (a) “Usage” means actual usage of electricity in the Premises and to
operate the Roof Installations for each calendar month or such other period as
Landlord shall determine and shall include the quantity and peak demand
(kilowatt hours and kilowatts);

          (b) “Landlord’s Rate” means the service classification (including all
applicable taxes, surcharges, demand charges and rates, energy charges and
rates, fuel adjustment charges, time of day charges and other charges,
adjustments and sums payable in respect thereof excluding discounts (other than
bulk discounts)) pursuant to which Landlord purchases electric current for the
Building from the utility company supplying electric current to the Building.

          (c) “Basic Cost” means the product of (i) Usage multiplied by (ii) the
Landlord’s Rate, for the period that corresponds to the period during which
Usage was measured; and

          (d) “Tenant’s Cost” means 105% of the Basic Cost.

     16.03 Invoicing. Landlord, from time to time but not more often than
monthly, shall give to Tenant an invoice indicating the period during which the
Usage was measured and the amount of Tenant’s Cost payable by Tenant to Landlord
for such period. (If, pursuant to Section 16.09 below, Usage is determined by an
Electrical Consultant, then Landlord, from time to time but not more often than
monthly, shall give to Tenant an invoice (an “Electricity Invoice”) indicating
the period during which the Usage was determined by the Electrical Consultant
and the amount of Tenant’s Cost payable by Tenant to Landlord for such period,
subject to the provisions of Section 16.09 below.) Tenant shall pay to Landlord
the amount of Tenant’s Cost set forth on such invoices, as Additional Rent,
within thirty (30) days after Tenant is given such invoices. In addition, if any
tax is imposed upon Landlord by any Governmental Authority with respect to the
purchase, sale or resale of electrical energy supplied to Tenant hereunder,
then, to the extent permitted by law, such taxes shall be passed on to Tenant
and included in the bill to, and paid by, Tenant to Landlord, as Additional
Rent.

     16.04 No Representation. Tenant hereby acknowledges that Landlord has made
no representation or warranty as to whether or not the electrical service
described in Section 16.01 above is or will be sufficient or adequate for its or
any other Tenant Party’s electrical needs from time to time during the Term. In
addition, except as provided in Section 18.09 hereof, Landlord shall not in any
wise be liable or responsible for any loss, damage, or expense that may be
sustained or incurred if either the quantity or character of electrical service
is changed, is no longer available, or is unsuitable for the requirements of
Tenant or any other Tenant Party.

     16.05 Equipment. Other than any equipment necessary to bring the electrical
service described in Section 16.01 above to the electrical panel serving the
Premises, any panel boards, feeders, risers, wires, conduits, or other
conductors and equipment necessary and proper in connection with providing
electrical service to the Premises and such other portions of the Building in
which, pursuant to the applicable provisions of this Lease, Tenant is permitted
to install equipment that consumes electricity, shall be furnished and installed
by Tenant in accordance with the terms of, and subject to the applicable
provisions of this Lease (including Section 16.07 below) (or, at Landlord’s
election, by Landlord at Tenant’s sole cost and expense) and thereafter
maintained by Tenant, at Tenant’s sole cost and expense (or, at Landlord’s
election, by Landlord at Tenant’s sole cost and expense), in good working order
and condition.

65

--------------------------------------------------------------------------------




     16.06 No Overload. In no event shall Tenant or any Tenant Party use or
install any fixtures, equipment or machines, the use which in conjunction with
other fixtures, equipment and machines in the Premises, would result in an
overload of the electrical circuits servicing the Premises. At all times
Tenant’s and all Tenant’s Parties’ use of electric current shall never exceed
the capacity of the then existing feeders and other equipment to the Premises,
which Tenant may supplement from time to time during the Term, in accordance
with, and subject to, the applicable provisions of this Lease; however Tenant
may distribute the electrical current as Tenant deems appropriate. Tenant shall
purchase, at its sole cost and expense, all lighting tubes, lamps, bulbs and
ballasts required in the Premises and install the same. All lighting tubes,
lamps, bulbs and ballasts so installed shall become Landlord’s property upon the
expiration or sooner termination of this Lease.

     16.07 Alterations, etc. All installations, alterations and additions of and
to the electrical distribution system within or servicing the Premises and all
other portions of the Building that Tenant or any Tenant Party is permitted to
use exclusively, subject to Landlord’s right of access, shall be subject to
Landlord’s prior written approval in each instance in its sole, good faith
judgment. If, in connection with any request for such approval, Landlord
determines that the then existing risers, feeders or other installations or
equipment of, in or servicing the Building that are not part of the internal
electrical distribution within the Premises require modification or additions
(such modifications or additions being herein collectively referred to as
“Building Electrical Modifications”), Landlord shall make, with all due
diligence, the Building Electrical Modifications with respect thereto (if Tenant
is not in default (after receipt of written notice and the expiration of any
applicable cure period) of its obligation to pay any Base Rent or any Additional
Rent payable pursuant to Article 5 hereof and no Event of Default then exists),
provided, however that, if Landlord shall determine that the same will cause
permanent damage or injury to the Building or to the Premises, cause or create a
dangerous or hazardous condition, entail excessive or unreasonable alterations,
repairs or expense, or interfere with, or disturb, the other tenants or
occupants of the Building, or adversely affect Landlord’s ability to supply or
furnish electricity to other portions of the Building at any time during, prior
to, or after, the Term, then Landlord shall not be obligated to approve the
installations, alterations or additions described in the first sentence of this
subsection or make the Building Electrical Modifications, and Tenant shall not
make the installation, alteration, or addition with respect to which Tenant
requested Landlord’s approval. To the extent that Landlord makes such
modifications and/or additions, the reasonable, out-of-pocket third-party costs
and expenses incurred by Landlord in connection therewith shall be paid by
Tenant to Landlord, as Additional Rent, within thirty (30) days after Tenant is
given a reasonably detailed bill or statement therefor.

     16.08 Additional Power. If at any time during the Term Tenant determines
that Tenant requires the electrical service being furnished to any portion of
the Premises to be greater than six (6) watts per usable square foot, on a
demand load basis, Tenant may request that Landlord provide up to two (2) watts
per usable square foot, on a demand load basis, of additional power. Landlord
shall provide such additional power if Landlord shall determine that the
Building has sufficient available capacity for the provision of such additional
power, taking into account any current electrical requirements which have been
identified prior to Tenant’s request as well as any electrical requirements for
future leasing in the Building, in each case as reasonably determined by
Landlord. Tenant shall be responsible for all actual out-of-pocket costs
Landlord incurs associated with providing additional power to the Premises.

66

--------------------------------------------------------------------------------




     16.09 End of Term; Redistribution. (a) If at any time during the Term, as a
result of an act of Tenant or any other Tenant Party (including the
re-distribution of electrical service among the various portions of the
Premises, the electrical service being furnished to any portion of the Premises
is less than six (6) watts per usable square foot, on a demand load basis,
exclusive of the electrical service required to operate the Building HVAC Units,
then on or before the last day of the Term for all such portions of the
Premises, Tenant, at its sole cost and expense, shall redistribute the
electrical service within the Premises so that all portions of the Premises with
respect to which the Term is so ending is being furnished with electrical
service of not less than six (6) watts per usable square foot, on a demand load
basis, exclusive of the electrical service required to operate the Building HVAC
Units. If Tenant fails, or elects not, to perform such redistribution work,
Landlord, at its election, may perform such work on Tenant’s behalf, in which
event, Tenant shall reimburse Landlord for the actual costs paid or incurred by
Landlord to perform same within thirty (30) days after Landlord’s request
therefor. For the purposes of the foregoing, the Term shall be deemed to have
ended for any portion of the Premises that becomes subject to a Takeback
Sublease, as of the commencement date thereof.

          (b) Notwithstanding anything contained in this Lease to the contrary,
neither Tenant nor any other Tenant Party shall be permitted to re-distribute
the electrical service required to operate the Building HVAC Units.

     16.10 Electrical Consultants in Lieu of Submetering. In the event the
submetering system for the measurement of electricity consumption in the
Premises or any alternative submetering system installed by Landlord at a later
date, becomes prohibited from use, then Landlord, at its expense, may cause an
independent electrical engineer chosen by Landlord or an electrical consulting
firm selected by Landlord (hereinafter referred to as the “Electrical
Consultant”) to survey and determine Usage, Basic Cost and Tenant’s Cost from
time to time, at least once per twelve (12) month period, and the Electrical
Consultant shall make such determination using criteria generally accepted in
the Metropolitan New York City area and Landlord’s Rate in effect at the time,
and shall include the quantity and peak demand for all Usage. The determinations
made by the Electrical Consultant shall be conclusive and binding on both
Landlord and Tenant, except as expressly provided in Section 16.10 hereof. Such
determinations shall be set forth in the Electricity Invoices.

     16.11 Objections to Electrical Consultant. Notwithstanding anything in
Section 16.10 to the contrary, Tenant shall have the right, as hereinafter
provided, to dispute the Usage determined by the Electrical Consultant pursuant
to Section 16.09, only by giving to Landlord notice of such dispute (hereinafter
referred to as an “Objection Notice”) within ninety 90) days after the date
Landlord gives to Tenant the applicable Electricity Invoice,. If Tenant fails to
give to Landlord an Objection Notice within such ninety (90) day period, or if
Tenant fails to give to Landlord a copy of the Disputing Survey (as hereinafter
defined) within thirty (30) days after Tenant gives to Landlord the
corresponding Objection Notice, , then, in either case, the Usage set forth in
the Electricity Invoice in question shall be conclusive and binding upon Tenant.
If Tenant disputes any such notice by giving an Objection Notice within the time
and in the manner hereinbefore provided, then Tenant shall, at its sole cost and
expense, have the right to engage an electrical engineer or electrical
consulting firm (hereinafter referred to as “Tenant’s Consultant”) who shall
promptly make a survey (hereinafter referred to as the “Disputing Survey”)
indicating the Usage for the period in question. In the event that Landlord and
Tenant are unable to agree on the amount of Usage within thirty (30) days after
the date Tenant gives to Landlord a copy of the Disputing Survey, then the
Electrical Consultant and Tenant’s Consultant shall select a mutually acceptable
electrical engineer or electrical consulting firm (hereinafter referred to as
the “Third Consultant”) within ten (10) days after the expiration of such thirty
(30) day period. The Electrical Consultant and Tenant’s Consultant shall submit
the dispute to the Third Consultant and the determination by the Third
Consultant shall be conclusive and binding upon Landlord and Tenant. During the
pendency of any such dispute, Tenant shall pay to Landlord the amount set forth
in the Electricity Invoice until the dispute is finally determined in accordance
with the provisions of this Section and, in the event that the Tenant’s Cost,
based on such final determination of the Usage for the period in question, is
less than the amount set forth in the Electricity Notice, Landlord shall, at
Tenant’s election, refund to Tenant the amount of such excess payment (less all
amounts then owing to Landlord under this Lease) or credit any such excess
against any amounts then due or becoming due to Landlord under this Lease. The
cost of the Third Consultant shall be borne equally by Landlord and Tenant. 

67

--------------------------------------------------------------------------------




     16.12 Discontinuance of Landlord Service. Landlord may discontinue the
provision of electrical service upon ninety (90) days’ notice to Tenant without
being liable to Tenant therefor and without in any way affecting this Lease or
the liability of Tenant hereunder, and the same shall not be deemed to be a
lessening or diminution of services within the meaning of any Legal Requirement
now or hereafter enacted, promulgated, or issued. In the event that Landlord
gives such notice of discontinuance, Landlord shall permit Tenant to receive
such service directly from one of such utility companies and shall permit
Landlord’s electrical equipment, to the extent safely capable, to be used for
such purpose. Any additional wires, conduits, or other equipment necessary and
proper in connection therewith shall be installed by Landlord in accordance with
the terms of, and subject to the conditions contained in this Article at
Landlord’s sole cost and expense. In the event that Landlord exercises its
rights under this Section 16.11, then: (a) Tenant shall contract for such
electrical service directly with the said utility company for all of the
electricity requirements of Tenant and all other Tenant Parties, and (b)
Landlord shall have no obligation to furnish electricity to Tenant or the
Premises or to operate the Roof Installations. Provided Tenant is diligently and
in good faith arranging to obtain electricity directly from said utility
company, Landlord may not discontinue the electric service to the Premises until
Tenant is able to contract directly for, and actually receive, such electric
service. All meters and all additional panel boards, feeders, risers, wiring and
other conductors and equipment which may be required to obtain electricity, of
substantially the same quantity, quality and character as is being furnished
immediately prior to such discontinuance, shall be installed by Landlord at
Landlord’s sole cost and e expense.

ARTICLE 17

HEAT, VENTILATING AND AIR-CONDITIONING

     17.01 Certain Definitions. For the purposes of this Lease:

          (a) “HVAC Regular Hours” means the hours between 8:00 A.M. and 6:00
P.M. on Business Days; and

          (b) “HVAC After Hours” means any time other than the HVAC Regular
Hours.

     17.02 HVAC Service. In accordance with, and subject to, the provisions of
this Article, from and after the date Tenant first occupies the Premises for the
conduct of business, Landlord shall furnish heat to the Premises (such heating
service being herein referred to as the “Heating Service”), and air-conditioning
to the Premises (such air-conditioning service being herein referred to as the
“AC Service”). The Building heating, ventilation and air-conditioning systems
and equipment, together with the other systems and equipment through which
Landlord so supplies the Heating Service and the AC Service to the Premises are
herein referred to as the “Building HVAC Systems,” and the air conditioning
units that service the Premises, together with all related controls, fans,
motors, drives, pumps and other facilities, equipment and machinery, are herein
collectively referred to as the “Building HVAC Units.” Notwithstanding anything
contained in this Lease which may be deemed to the contrary, all work (other
than as existing in the Premises as of the Commencement Date) required to
distribute the heating, ventilation and air-conditioning within the Premises,
including the installation and distribution of ductwork and other equipment,
shall be performed by Tenant, at its sole cost and expense, as part of Tenant’s
Work.

68

--------------------------------------------------------------------------------




     17.03 After Hours Service. Subject to applicable Requirements (including
energy conservation requirements of Governmental Authorities), during the Term,
Landlord shall furnish Heating Service during HVAC Regular Hours for Heating
Service, and AC Service during HVAC Regular Hours for AC Service, in both cases,
in both cases substantially in accordance with the design specifications set
forth in Exhibit H attached hereto, at no additional charge to Tenant, and if
Tenant shall require Heating Service or AC Service during HVAC After Hours for
Heating Service or AC Service, as the case may be (such Heating Service or AC
Service being herein referred to as “After Hours HVAC Service”), Landlord shall
furnish such After Hours HVAC Service, but for After Hours HVAC Service on
Business Days only, upon advance notice from Tenant, given prior to 3:00 P.M. on
the day, Monday through Friday, on which such service is required, and given
prior to 3:00 P.M. on the Friday before any Saturday or Sunday or on the last
Business Day (but excluding Saturday) before any legal holiday on which service
is required, and at Landlord’s then current charge for After Hours HVAC Service
(provided that Landlord’s rate for HVAC After Hours for AC Service shall be
$427.11 per hour for calendar year 2014, such rate to be increased in subsequent
calendar years to reflect increases, if any, in Landlord’s actual costs to
provide such service), which shall be paid by Tenant within thirty (30) days
after demand therefor, as Additional Rent. Notwithstanding the foregoing to the
contrary, if another tenant has requested After Hours HVAC Service covering the
same period as Tenant’s request, Tenant shall pay its pro rata share of the
overtime charge (pro rata based on the number of tenants, excluding Credit
Suisse, who are requesting overtime). Notwithstanding anything in the Lease to
the contrary, if an Event of Default exists, Landlord shall not be obligated to
furnish any After Hours HVAC Service. Tenant acknowledges that there may be
times when minimum After Hours HVAC Service is required on account of Landlord’s
obligations under labor contracts.

     17.04 Building HVAC System. Use of the Premises, or any part thereof, in a
manner exceeding the design conditions (including occupancy and connected
electrical load) specified for the Building HVAC Systems or rearrangement of
partitioning which interferes with normal operation of the Heating Service or AC
Service, may require changes in the Building HVAC Systems. If Landlord approves
such changes, such changes shall be made by Landlord, with due diligence and at
Tenant’s sole cost and expense, which shall be reimbursed to Landlord within
thirty (30) days after Landlord’s demand therefor. Tenant shall not make any
change, alteration, addition or substitution to the Building HVAC Systems. If
Tenant requests any change, alteration, addition or substitution be made to the
Building HVAC Systems, Tenant shall notify Landlord and, if Landlord approves
the same (which approval may be withheld or denied in Landlord’s sole good-faith
discretion), Landlord shall make such change, alteration, addition or
substitution, and Tenant shall pay to Landlord as Additional Rent the cost and
expense incurred or paid by Landlord to perform or make same, within thirty (30)
days after Landlord’s demand therefor. Tenant shall keep or cause to be kept
closed all windows in the Premises whenever the Heating Service or AC Service is
being provided. In addition, Tenant agrees at all times to cooperate fully with
Landlord and to abide by all reasonable, nondiscriminatory regulations and
requirements which Landlord may prescribe (including closing blinds or shades)
for the proper functioning and protection of the Building HVAC Systems. Tenant’s
failure to keep blinds closed and shades drawn in compliance with Landlord’s
regulations and requirements shall not constitute a default hereunder (unless
failure to do so would constitute a breach of any Legal Requirements); however,
Landlord shall have no liability to Tenant if the Building HVAC Systems fail to
meet the specifications therefor set forth in the Lease, or otherwise fail to
keep the Premises adequately cooled or heated, by reason of such failure. 

69

--------------------------------------------------------------------------------




     17.05 Supplemental HVAC. (a) To furnish the Premises with supplemental
air-conditioning, Tenant, at Tenant’s sole cost and expense, and in accordance
with, and subject to, the applicable provisions of this Lease, including Article
13 hereof, may furnish and install in the Premises condenser water cooled air
conditioning units (with an electric heat coil, if Tenant so desires), the
aggregate tonnage of which does not exceed the Maximum Supplemental HVAC
Capacity (as hereinafter defined), and, in connection with such installation,
shall, at its sole cost and expense, furnish, design, install and distribute
(all within the Premises) the ductwork, fans, blowers, chilling equipment,
thermostatic controls, smoke detectors, condensate removal and other facilities,
equipment and machinery (collectively, “Tenant’s HVAC Equipment”) required to
make the said units operational, and shall, at its sole cost and expense, in
connection with such distribution, furnish, design, install, distribute and
locate said units and Tenant’s HVAC Equipment in accordance with the approved
Tenant’s Plans therefor. All of said condenser water cooled air conditioning
units, together with Tenant’s HVAC Equipment, is herein referred to as the
“Supplemental HVAC Units.” The Supplemental HVAC Units shall be installed by
Tenant at its sole cost and expense and in accordance with, and subject to, the
applicable provisions of this Lease, and shall be located solely within the
Premises. Landlord shall connect the Supplemental HVAC Units so installed by
Tenant to the Building’s condenser water system, and Tenant shall pay to
Landlord, within thirty (30) days after Landlord’s demand therefor, the
out-of-pocket costs and expenses reasonably incurred by Landlord to
third-parties to connect the Supplemental HVAC Units to the Building’s condenser
water system.

          (b) For the purposes of this Lease, “Maximum Supplemental HVAC
Capacity” means 25 tons for each full floor portion of Premises (proportionately
reduced for any partial floors included within the Premises); provided, however,
Tenant shall have the right to reduce from time to time, within the twenty four
(24) month period commencing on the Commencement Date, the number of tons
constituting the Maximum Supplemental HVAC Capacity, by giving notice(s) to
Landlord of such reduction(s) no later than the last day of such twenty four
(24) month period. If Tenant reduces the number of tons constituting the Maximum
Supplemental HVAC Capacity as provided herein, then, Tenant may request an
increase in the number of tons constituting the Maximum Supplemental HVAC
Capacity to the amounts set forth in the first sentence of this Section
17.05(b), and, if (i) Landlord has not allocated to any person the condenser
water needed to so increase the Maximum Supplemental HVAC Capacity, (ii)
Landlord has not committed itself to allow any person to use such condenser
water, and (iii) Landlord does not then require and, in Landlord’s reasonable
determination, Landlord is not likely to require such condenser water for any
other tenant or occupant of the Building or for the operation of the Building,
then the Maximum Supplemental HVAC Capacity shall be increased by the lesser of
(A) amount so requested by Tenant, and (B) the maximum amount Landlord
reasonably determines is available based on clauses “(i),” “(ii)” and “(iii)”
above. Further, if at any time after the date hereof, portions of the Premises
that are part of the premises under this Lease on the date hereof are subject to
a Takeback Sublease or are no longer a part of the premises demised under this
Lease pursuant to the exercise of a Landlord’s Option, then from and after the
date(s) that such portions of the Premises are no longer part of the premises
demised under this Lease, the Maximum Supplemental HVAC Capacity shall, at
Landlord’s election, be reduced by the amount set forth in Tenant’s A/S Notice
and A/S Term Sheet, and at any time from and after such dates Landlord, at
Tenant’s sole cost and expense, shall perform all work necessary to reduce the
condenser water available to operate the Supplemental HVAC Units at a capacity
not to exceed the revised Maximum Supplemental HVAC Capacity, and Tenant shall
reimburse Landlord, within thirty (30) days after Landlord’s demand therefor,
all costs and expenses incurred by Landlord to perform such work, including
modifications to the Building’s condenser water system resulting from the change
in the number of tons constituting the Maximum Supplemental HVAC Capacity or any
change in the Premises. There shall be no “tap-in” fees.

70

--------------------------------------------------------------------------------




          (c) Tenant, at its sole cost and expense, shall properly install,
operate, maintain in good working order and repair the Supplemental HVAC Units,
in compliance with all applicable Requirements and in compliance with the
installation, design and operating specifications therefor (including the
manufacturer’s installation, operating and maintenance instructions, guidelines
and manuals and all manufacturers’ warranties and guaranties), and otherwise in
accordance with sound engineering practice. Tenant’s obligation under the first
sentence of this subsection (c) shall include, but not be limited to, the
periodic cleaning and/or replacement of filters, replacement of fuses and belts,
the calibration of thermostats and all startup and shut down maintenance of the
Supplemental HVAC Units. Such maintenance and repair obligations shall be
performed throughout the Term, on Tenant’s behalf, by a reputable
air-conditioning service and maintenance company engaged by Tenant with
Landlord’s prior written approval, which approval shall not be unreasonably
withheld, conditioned or delayed. On the expiration or sooner termination of
this Lease, Tenant shall surrender the Supplemental HVAC Units to Landlord in a
safe condition and in compliance with all applicable Requirements. During the
Term, Tenant shall, within twenty (20) days after Landlord’s request for the
same, deliver to Landlord all maintenance and repair records in Tenant’s
possession or control relating to the Supplemental HVAC Units.

          (d) All electricity used in connection with the operation of the
Supplemental HVAC Units (including any electric coil) shall be paid for by
Tenant and measured by the metering system described in Article 16 hereof and
shall be supplied with electricity in accordance with, and subject to, all of
the terms, covenants and conditions contained in said Article 16. The
Supplemental HVAC Units shall be operated by Tenant at Tenant’s sole cost and
expense. Tenant shall control the hours of operation of the Supplemental HVAC
Units; however, Tenant, immediately upon Landlord’s request in the case of an
emergency and upon prior reasonable (oral or written) notice in all other cases,
shall stop service of the Supplemental HVAC Units when necessary, by reason of
accident or emergency or when necessary to maintain, or make repairs to, the
Building or any of the Building’s systems or equipment. Landlord shall use
reasonable efforts to minimize any inconvenience to Tenant in connection with
such stoppage; provided, however, the foregoing shall not require Landlord to
perform any such repairs or changes on an overtime or premium time basis (unless
Tenant agrees to be responsible for the incremental costs of performing same on
an overtime or premium time basis). Tenant shall operate the Supplemental HVAC
Units in compliance with all applicable Requirements, including the New York
State Energy Conservation Code, as the same may be from time to time amended.
Tenant shall not be obligated to pay for the electricity consumed by the
Building’s cooling tower or condenser water equipment.

          (e) Landlord shall, subject to all applicable Requirements and to
Sections 18.08 and 21.03 below, from and after the Commencement Date, furnish
condenser water to the Supplemental HVAC Units, on a twenty-four (24) hour, 365
day per year basis (subject to reasonable interruptions from time to time for
maintenance, repairs and replacements of and to the Building’s condenser water
system and equipment which do not materially interfere with Tenant’s use of the
Premises), unless, and except to the extent that, Landlord is prevented,
prohibited or limited from furnishing such condenser water by reason of any
Requirement. Commencing on the Commencement Date, Tenant shall pay, as
Additional Rent, together with each monthly installment of Base Rent,
one-twelfth (1/12th) of the Annual Condenser Water Charge (as hereinafter
defined), which first monthly installment shall be prorated on a per diem basis
if the Commencement Date is not the first day of a calendar month. For the
purposes of this Lease, “Annual Condenser Water Charge” shall mean $675 per ton
of the Maximum Supplemental HVAC Capacity (as the Maximum Supplemental HVAC
Capacity may be adjusted from time to time during the Term), which $675 shall be
Adjusted by CPI from and after the date of this Lease. At Landlord’s option,
Landlord may bill Tenant for the Annual Condenser Water Charge other than on a
monthly basis, provided that Landlord may not so bill Tenant more frequently
than monthly and not less frequently than annually.

71

--------------------------------------------------------------------------------




     17.06 No Other Units. In no event shall Tenant or any other Tenant Party
install, maintain or operate any air-cooled air-conditioning units or window
air-conditioning units in any portion of the Premises.

ARTICLE 18

OTHER SERVICES

     18.01 Elevators. (a) Subject to the provisions of this Lease, including
Section 18.10 below, Landlord shall provide non-exclusive public elevator
service to Tenant by the existing passenger elevators located in the elevator
bank (currently Elevator Bank “C”) serving the floors on which the Premises are
situated, between 8:00 A.M. and 6:00 P.M. on Business Days (subject to
reasonable outages for normal maintenance, repair, testing and upgrade work),
and shall have an adequate number of non-exclusive passenger elevators subject
to call at all other times. Except in the event of an emergency, Landlord shall
only remove one elevator from Elevator Bank “C” at time for the purposes of
routine maintenance.

          (b) Tenant acknowledges that as of the date hereof, the Premises are
serviced by two (2) freight elevators (the “Freight Elevators”), and subject to
Section 18.01(c), Tenant may use one (1) Freight Elevator (freight car “55”) at
all times and may use of one (1) Freight Elevator (freight car “80”) only for
After Hours Freight Elevator/Loading Dock Usage (as hereinafter defined). All
deliveries to and from the Premises that are of a size that require a cart, hand
truck or other type of rolling or carrying mechanism, or which are reasonably
determined by Landlord not to be appropriate for the passenger elevators, shall
be made only through the Building’s loading dock and the Freight Elevators. In
addition, all of construction personnel and materialmen performing work in, or
delivering materials (including furniture and furnishings) to, the Premises on
behalf of Tenant or any other Tenant Party, shall only use the Building’s
loading dock and the Freight Elevators to access the Premises. Tenant
acknowledges that Landlord has provided exclusive use to certain Building
tenants to certain freight elevators in the Building and that Tenant shall only
have use of the Freight Elevators, and may only use the Freight Elevators
pursuant to the terms herein. Landlord shall maintain the Freight Elevators and
loading dock area in a manner consistent with other First Class Office Buildings
and shall keep such areas broom clean and maintain security in accordance with
the Building’s security procedures.

72

--------------------------------------------------------------------------------




          (c) Tenant shall make all arrangements for, and pay all expenses
incurred by Tenant or any other Tenant Party, in connection with, use of the
Building’s loading dock and the Freight Elevators. Landlord agrees that between
the hours (the “Freight Elevator/Loading Dock Hours”) of 8:00 A.M. and 5:00 P.M.
(excluding a one (1) hour lunch break) on Business Days there shall be no charge
for Tenant’s normal use of the Building’s loading dock or the Freight Elevators.
However, Tenant acknowledges that (x) Tenant’s use of such loading dock and
Freight Elevators is non-exclusive and subject to scheduling by Landlord, (y)
if, at certain times, Tenant’s use of such loading dock and/or Freight Elevators
for transporting materials, supplies, equipment, machinery, furniture or
furnishings will, in Landlord’s reasonable opinion, disrupt the operation of the
Building (including the normal use of such loading dock and/or the Freight
Elevators) or cannot be scheduled during the Freight Elevator/Loading Dock
Hours, then, in such cases, Tenant will only be permitted to use such loading
dock and the Freight Elevators during certain times other than during the
Freight Elevator/Loading Dock Hours on Business Days, in which event Tenant
shall be obligated to pay for such usage at the Freight Elevator/Loading Dock
Rate (as hereinafter defined), and (z) there may be times when minimum usage of
the Freight Elevators or loading dock is required pursuant to the applicable
labor agreements, such as on weekend days. Usage of such loading dock and/or the
Freight Elevators during certain times other than during the Freight
Elevator/Loading Dock Hours on Business Days is herein referred to as “After
Hours Freight Elevator/Loading Dock Usage.” For the use of the Building’s
loading dock or the Freight Elevators by Tenant or any other Tenant Party during
After Hours Freight Elevator/Loading Dock Usage, Tenant shall pay to Landlord,
within thirty (30) days after Landlord’s written demand therefor, the then
Freight Elevator/Loading Dock Rate, it being agreed that the Freight
Elevator/Loading Dock Rate shall be payable for After Hours Freight
Elevator/Loading Dock Usage of the Building’s loading dock and each of the
Freight Elevators. The Freight Elevator/Loading Dock Rate means $100.43 per hour
in calendar year 2014, such rate to be increased in subsequent calendar years to
reflect increases, if any, in Landlord’s actual costs to provide such service.
Notwithstanding the forgoing, Tenant shall be entitled to use the freight
elevator service to the Premises for After Hours Freight Elevator/Loading Dock
Usage for up to one hundred twenty-five (125) hours for Tenant’s Work and
Tenant’s initial move-in to the Premises, at no additional charge, but subject
in all other respects to the Rules and Regulations and the other terms and
conditions of this Section 18.01.

          (d) In addition to the provisions of subsections (a) through (c) above
and the other applicable provisions of this Lease, the use of the Building’s
loading dock and the Freight Elevators by Tenant and all other Tenant Parties,
shall be subject to the condition that, and Tenant covenants and agrees that,
such use shall be in accordance and compliance with, and subject to, (i) the
design specifications therefor, (ii) all Requirements, and (iii) the Building’s
rules and regulations which are now in effect or which from time to time
hereafter are reasonably promulgated by Landlord.

73

--------------------------------------------------------------------------------




     18.02 Cleaning. Tenant, at its sole cost and expense, shall maintain the
Premises in an orderly condition. Landlord shall cause the Premises to be
cleaned in accordance with the then current Building Standard cleaning
specifications for the Building, which specifications in effect on the date of
this Lease, are set forth in Exhibit G hereto. Landlord agrees that the cleaning
specifications for the Building shall not at any time be less favorable (except
to a de minimis degree) to Tenant than those annexed hereto as Exhibit G. Tenant
shall pay to Landlord as Additional Rent, within thirty (30) days after
Landlord’s demand therefor, the costs incurred by Landlord for (a) extra
cleaning work in the Premises required because of (i) misuse or neglect on the
part of Tenant or its employees or visitors, (ii) use of portions of the
Premises for preparation, cooking, serving or consumption of food or beverages;
data processing or reproducing operations; private lavatories or toilets; or
other special purposes requiring greater or more difficult cleaning work than
office areas, (iii) unusual quantity of interior glass surfaces, or (iv)
non-Building Standard materials or finishes installed by Tenant or at its
request, and (b) the removal from the Premises and the Building of any refuse
and rubbish of Tenant in excess of that ordinarily accumulated daily in the
routine of business office occupancy. Landlord, its cleaning contractor and
their employees shall have after hours access to the Premises and the free use
of light, power and water in the Premises as reasonably required for the purpose
of cleaning the Premises in accordance with Landlord’s obligations hereunder.
Landlord acknowledges that Tenant expects to receive high quality cleaning
services in accordance with Exhibit G for the Premises throughout the Term, and
Landlord agrees to take commercially reasonable steps to address reasonable
issues raised by Tenant if the quality of such services at any times fails to
meet the standards required by this Lease. Additionally, Tenant shall have the
right to contract directly with the Building’s cleaning contractor for any
supplemental cleaning, which supplemental cleaning shall be at Tenant’s sole
cost and expense.

     18.03 Garbage. Tenant covenants and agrees, at Tenant’s sole cost and
expense, to comply with all Requirements regarding the collection, sorting,
separation and recycling of the waste products, garbage, refuse and trash
generated in the Premises or by Tenant or any other Tenant Party. Each
separately sorted category of waste products, garbage and trash shall be placed
in separate receptacles and shall be removed from the Premises in accordance
with a collection schedule prescribed by applicable Requirements. Tenant shall
pay all costs, expenses, fines, penalties or damages which may be imposed on
Landlord or Tenant by reason of Tenant’s failure to comply with the provisions
of this Section, and, at Tenant’s sole cost and expense, shall indemnify, defend
and hold Landlord harmless from and against any and all actions, proceedings,
claims, deficiencies, judgments, suits, losses, obligations, penalties,
liabilities, damages, costs and expenses (including court costs and reasonable
legal fees and disbursements) arising from such non-compliance.

     18.04 Water. From and after the Commencement Date, Landlord shall furnish
(i) domestic cold water to the Premises for drinking and cleaning, and (ii)
domestic hot and cold water for normal lavatory purposes to the Building core
lavatories and core slop sinks on each floor of the Office Premises. Tenant
shall distribute such water in the Premises in accordance with, and subject to,
the applicable provisions of this Lease. If water is used for any other purpose
(including cafeteria, pantry and/or private or executive lavatory purposes),
Landlord, at Tenant’s sole cost and expense, may install meters to measure the
consumption of all water in the Premises or in such portions thereof where water
is being used for any other purpose, in which event Tenant shall pay for the
quantities of water furnished to the Premises (or such portions) as shown on
such meters, at 105% of Landlord’s actual cost thereof, within thirty (30) days
after Landlord’s demand therefor from time to time. If Tenant desires hot water
in the Premises (other than in core lavatories and core slop sinks), Tenant, at
its sole cost and expense, shall furnish and install (and thereafter operate,
maintain and repair), in accordance with, and subject to, the applicable
provisions of this Lease, electric hot water heaters in the Premises to furnish
itself with such hot water. All electricity used in connection with the
operation of said hot water heaters installed by Tenant shall be paid for by
Tenant and measured by the metering system described in Article 16 hereof and
shall be supplied with electricity in accordance with, and subject to, all of
the terms, covenants and conditions contained in said Article 16.

74

--------------------------------------------------------------------------------




     18.05 Security. From and after the Commencement Date, Landlord shall cause
to be provided to the Building security personnel, equipment and procedures with
respect to ingress to, and egress from, the Building and the Building Common
Areas, 24 hours per day, 365 days per year, consistent with other First Class
Office Buildings. Tenant shall not have dedicated attendant at the Building
security desk. Tenant shall have the right to install its own security system in
the Premises, and in the fire staircase as set forth in, and subject to, the
provisions of Section 18.10 of the Lease, and further subject to Landlord’s
review and approval of the Plans therefor, which approval shall not be
unreasonably withheld, conditioned or delayed, and Tenant shall be permitted to
tie such security system into the Building’s security system, provided Tenant’s
security system is compatible with the Building’s security system.

     18.06 Cable and Telecommunications. (a) Cable television, telephony and
telecommunications services are available currently in the Building. As of the
date hereof, and subject to the terms of the Lease, including but not limited to
Subsection 18.06 (b) hereof, Verizon, AT&T and Time Warner Cable provide
telecommunications service to the Building, Time Warner Cable provides cable
television service, and Rainbow Broadband can provide internet and telephone
service from WiFi antennas on the Building roof. Landlord shall grant Tenant
access to the telecom rooms on the floor(s) on which the Premises are located to
connect to such existing services. If, at any time during the Term, Tenant
desires cable television, telephony and/or telecommunications services from
providers other than the respective cable television, telephony and
telecommunications service providers then serving the Building (a “New
Provider”), to the extent there is sufficient riser space in the Building to
accommodate same as reasonably determined by Landlord, and subject to the
provisions of this Lease, including this Section 18.06, and the reasonable
rules, regulations and/or requirements adopted or imposed by Landlord, Tenant
shall have the right to obtain cable television, telephone and/or
telecommunications services from a New Provider. Landlord shall cooperate with
Tenant, at no cost or expense to Landlord, in connection with Tenant obtaining
cable television, telephony and/or telecommunications service for the Premises
from such New Provider, to the extent such cooperation is necessary and to the
extent Tenant’s requests such cooperation in writing, except as otherwise set
forth in this Section 18.06. Tenant, at Tenant’s sole cost and expense, shall
directly arrange and contract with such New Provider. The New Provider shall be
subject to Landlord’s prior written approval (which approval shall not be
unreasonably withheld, conditioned or delayed). All wiring and related work
required to be performed within the Premises to allow Tenant to access the
desired service shall be performed by or on behalf of Tenant in accordance with,
and subject to, the applicable provisions of this Lease, including, Subsection
18.06 (b) and (d), and Articles 13 and 14. All fees and charges charged by the
New Provider, shall be paid directly to the New Provider by Tenant. Tenant’s use
of a New Provider shall be conditioned upon such New Provider executing and
delivering to Landlord (or to Landlord’s agent or designee) a license agreement,
in form and content reasonably satisfactory to Landlord in all respects, and for
Landlord (or such agent or designee) to charge such New Provider a commercially
reasonable fee for installing, operating and maintaining equipment in the
Building. Tenant acknowledges and agrees that such a condition is reasonable and
necessary for the orderly and proper maintenance and operation of the Building
and its systems. Subject to the other provisions of this Section 18.06 and
elsewhere in the Lease, Landlord shall provide paths sufficient for Tenant to
install, at Tenant’s sole cost and expense, two (2) diversely routed four inch
(4”) conduits from the Telecom “Point of Entry” room in the Building to the
Premises. There are two separate points of entry into the Building for use by
Tenant, at no cost to Tenant, located on 1B Level Northwest and 1B Level
Southeast.

75

--------------------------------------------------------------------------------




          (b) Subject to and in accordance with the terms of the Lease,
including specifically this Section 18.06(b), Landlord, at Landlord’s cost and
expense, shall provide and install a neutral host cellular telephony system
which is capable of carrying all major wireless telecommunications carriers
(“Telephony System”) for all floors of the Premises as well as common areas and
MER spaces in which Tenant MEP systems are located (the “Telephony AS Work”),
and the installation shall be completed by no later than April 1, 2016 (the
“Scheduled Telephony AS Work Completion Date”). For the avoidance of doubt, (i)
even though the Telephony System is capable of carrying all major wireless
communications carriers, such carriers must sign up with the provider of the
Telephony System in order to be carried on such Telephony System, and (ii)
Landlord shall have no obligation, monetary or otherwise, to effect such sign
up; provided, however, that Landlord shall reasonably cooperate with all such
providers to carry their services, including, but not limited to, providing
access, room for equipment reasonably required by such service providers and
entering into commercially reasonable operating agreements, in all instances
consistent with owners of other First Class Office Buildings. Notwithstanding
anything to the contrary in the Lease, from and after the substantial completion
of the Telephony AS Work and for so long as the Telephony System being installed
in connection therewith remains operational (other than during periods of
reasonable duration for repair, replacement or alteration or when out of service
by reason of fire, casualty or other circumstances force majeure), Tenant not
install or permit to be installed any other cellular telephony system in the
Premises. Landlord shall permit Tenant to make arrangements with providers
approved by Landlord (such approval not to be unreasonably withheld, conditioned
or delayed) to utilize the Telephony System. Promptly after receipt by Landlord
of a written request by Tenant, Landlord shall take reasonable steps (at
Tenant’s sole cost and expense) in order to allow such provider to provide
service to Tenant at the Building including the execution by Landlord and such
provider of a license agreement in form and substance reasonably acceptable to
Landlord pursuant to which Landlord (i) will allow such provider to (x) access
portions of the Building reasonably designated by Landlord, and (y) have the
dedicated use of a sleeve for use by such service provider at a point of entry
to the Building reasonably designated by Landlord and (ii) subject to the
limitations hereinafter provided, may charge such provider such license fees as
Landlord reasonably requires in connection with the entering into of any such
license agreement, provided that (xx) Landlord is generally requiring that
license fees be paid by service providers for such services and (yy) such
license fees are consistent with the fees charged by landlords of other First
Class Office Buildings that charge such license fees.

     18.07 Building Services Provided. Except as otherwise expressly specified
in this Article 18 and in Articles 16 and 17 hereof, Landlord shall not be
obligated to supply to the Premises any utilities or building services of any
kind.

     18.08 No Eviction. Interruption or curtailment of any building service or
utility shall not constitute a constructive or partial eviction nor entitle
Tenant to any compensation or (except as otherwise expressly provided in Section
18.09 below) abatement of rent. Promptly after Landlord’s oral or written
request, and without any liability to Tenant, Tenant shall stop operating any of
the heating, ventilating, air conditioning, electric, sanitary or other systems,
services or utilities serving the Premises, as well as all of Tenant’s HVAC
Equipment and Equipment (as hereinafter defined), whenever and for so long as
may be necessary by reason of accidents, emergencies, or the making of repairs
or changes that Landlord is required by this Lease or by law to make or in good
faith deems necessary. In addition, and without any liability to Tenant,
Landlord reserves the right, without any liability to Tenant, to stop operating
any of the heating, ventilating, air conditioning, electric, sanitary, elevator,
or other building systems serving the Premises, and to stop the rendition of any
of the other services required of Landlord under this Lease, whenever and for so
long as may be necessary, by reason of an Unavoidable Delay (as such term is
defined in Section 21.03 hereof). Landlord shall use reasonable efforts to the
extent practicable to minimize any inconvenience to Tenant in connection with
such stoppage; provided, however, the foregoing shall not require Landlord to
perform any such repairs or changes on an overtime or premium time basis (unless
Tenant agrees to be responsible for the incremental costs of performing same on
an overtime or premium time basis). Nothing contained in this Section or
elsewhere in this Lease shall obligate Landlord to provide or furnish any
service to the Premises or to Tenant that Landlord is not expressly required to
provide or furnish.

76

--------------------------------------------------------------------------------




     18.09 Abatement. (a) Anything herein contained to the contrary
notwithstanding if for any reason, including, without limitation, Unavoidable
Delay (except as limited in this Section 18.09), if (A) Landlord fails to make
any repair or to provide any utility or service (except cleaning) which, in
either case, Landlord is expressly obligated to make or provide to the Premises
pursuant to a provision of this Lease (such event being hereinafter referred to
as a “Services Abatement Event”), and such Services Abatement Event renders
untenantable (which shall include inaccessible) at least 5,000 RSF of the
Premises (Landlord and Tenant hereby agreeing that the Premises, or the
applicable portion thereof, shall be deemed untenantable if the Services
Abatement Event reasonably prevents Tenant from using the affected portions of
the Premises for Office Use, (ii) Landlord receives notice from Tenant of the
Services Abatement Event and of the fact that Tenant is prevented from, and has
actually ceased, so using at least 5,000 of the RSF of the Premises and of the
specific portions of the Premises that Tenant is prevented from, and has
actually ceased, so using (such notice being hereinafter referred to as the
“Untenantability Notice”), (iii) for at least five (5) consecutive days after
Landlord’s receipt of the Untenantability Notice (fourteen (14) consecutive days
in the event such untenantability results from Unavoidable Delay) or at least
ten (10) days (whether or not consecutive) in any forty-five (45) day period (or
at least twenty (20) days (whether or not consecutive) in any sixty (60) day
period in the event such untenantability results from Unavoidable Delay) after
Landlord’s receipt of the Untenantability Notice, in any case arising out of the
same Services Abatement Event (the day following the last day of the foregoing
5-day, 14-day, 10-day or 20-day period, as the case may be, being hereinafter
called the “Abatement Commencement Date”), and, as a result of the Services
Abatement Event, Tenant actually ceases using, and continues not to use, such
specific portions of the Premises (provided that the entry by representatives of
Tenant to the affected area that is the subject of an Untenantability Notice on
a limited basis solely to retrieve files and documents or to maintain equipment
in such affected portion or any unaffected portion of Premises shall not by
itself be deemed to be reoccupying for the ordinary conduct of its business),
(iv) the Services Abatement Event is not the result of any act or (where Tenant
has a duty to act) omission of Tenant or of any other Tenant Party, and (v) no
Event of Default then exists (other than an Event of Default substantially
caused by such Services Abatement Event), then, as Tenant’s sole right and
remedy, the rents payable by Tenant under this Lease shall be reduced as
provided in subsection (b) below. The Untenantability Notice, to be effective,
shall specify (in reasonable detail) the portion(s) of the Premises which is/are
untenantable as a result of the Services Abatement Event; the manner and
respects in which such portion is untenantable; and the steps or actions (to the
extent known by Tenant) which Tenant believes are required to cure or correct
same. Notwithstanding the foregoing to the contrary, if Tenant shall have no
elevator access whatsoever, including no freight elevator access, to the
Premises (or Landlord is utilizing freight elevator service as a substitute for
passenger elevator service for more than a one (1) week period), and if all the
other criteria for a Services Abatement Event are satisfied, then
notwithstanding that (x) the Premises may be accessible via the stairs, and (y)
that the Premises may be usable once ascended to via the stairs, such failure of
elevator service, shall be deemed to constitute a Services Abatement Event.

          (b) Provided that the conditions described in clauses (i) through (v)
of subsection (a) above have been satisfied, during the period (the “Abatement
Period”) commencing on the applicable Abatement Commencement Date and ending on
the last day that the Premises (or the applicable portions thereof) is
untenantable as result of the Services Abatement Event (such last day, the
“Abatement Expiration Date”), the rents payable by Tenant under this Lease that
are attributable to the Abatement Period shall be reduced by an amount (the
“Abatement Amount”) equal to (i) the annual Base Rent, Tax Payment and Expense
Payment, per RSF, payable during, or attributable to, the Abatement Period,
divided by (ii) 365, and multiplied by (iii) the number of days during the
Abatement Period, and multiplied further by (iv) the RSF of the portion of the
Premises that is so untenantable (as such area may change from time to time).
Notwithstanding anything contained in this Article to the contrary, the
Abatement Period shall end with respect to the portion(s) of the Premises in
question, and the Abatement Expiration Date shall be deemed to have occurred
with respect to such portions, on the date that either Tenant or any other
Tenant Party resumes using or occupying such portion(s) of the Premises for any
reason (other than for inspection purposes), or on the date that the
continuation of the untenantability results from any act or (where Tenant has a
duty to act) omission of Tenant or any other Tenant Party. In addition, and
notwithstanding anything contained in this Section 18.09 to the contrary, the
Abatement Period shall end for all portions of the Premises, and the Abatement
Expiration Date shall be deemed to have occurred for all portions of the
Premises, on the date that an Event of Default has otherwise occurred, provided
such Event of Default is not substantially caused by Services Abatement Event
(the ending of the Abatement Period and the occurrence of the Abatement
Expiration Date, being in addition to all of Landlord’s other rights and
remedies in respect of such default).

77

--------------------------------------------------------------------------------




          (c) Notwithstanding anything contained in subsection (a) above to the
contrary, if within ten (10) days after Tenant gives the Untenantability Notice
to Landlord, Landlord notifies Tenant that Landlord disputes Tenant’s contention
that the applicable portion of the Premises is untenantable, or that such
untenantability resulted from a Services Abatement Event, or that Tenant is
entitled to the abatements set forth in this Section, and such notice describes
in reasonable detail the reasons for Landlord’s dispute, Tenant shall not be
entitled to any reduction of the Base Rent, the Tax Payment or the Expense
Payment until such time as Landlord and Tenant agree, in writing, on such
reduction, or Tenant obtains a reduction decision of an from a court of
competent jurisdiction (beyond any appeals) that Tenant is entitled to such
reduction. Any dispute between Landlord and Tenant under this Section 18.09(c)
shall be submitted to expedited arbitration in accordance with the provisions of
Article 34 hereof.

          (d) The rights and remedies of Tenant expressly set forth in this
Section 18.09, shall be Tenant’s only rights and remedies in respect of a
Services Abatement Event, and notwithstanding anything contained in this Lease
to the contrary, under no circumstances shall Tenant be entitled to
consequential damages as a result of a Services Abatement Event. Subject to the
foregoing and the other applicable provisions of this Lease, the rights and
remedies of Tenant set forth in this Section shall not be deemed a waiver by
Tenant of Landlord’s continued obligation to make the repair or to provide the
service in question.

     18.10 Fire Stairs. Subject to the provisions of this Lease, Tenant shall
have the non-exclusive right to use the Building’s fire stairs for walking
between its full floors in order to obtain access to the Premises. In using said
stairs, Tenant shall comply with the terms of this Lease as well as any
applicable Requirements. Tenant shall not use the stairs so as to interfere with
the rights of other tenants in the Building. Tenant shall pay as Additional Rent
any additional cost reasonably incurred by Landlord to clean and maintain such
fire stairs on account of the foregoing use by Tenant. Tenant shall have the
right to install a security system (which must be tied into the Building’s Class
E and security systems) in the fire stairway which security system and the
installation thereof shall be subject to Landlord’s prior approval, which
approval shall not be unreasonably withheld, delayed or conditioned. Tenant
shall have the right to upgrade lighting and finishes in the fire stairway
subject to Landlord’s prior approval, which approval shall not be unreasonably
withheld, delayed or conditioned. Landlord shall maintain the fire stair doors
(other than Tenant’s security system, which Tenant shall maintain) and be
responsible for compliance of the fire stairs with applicable Requirements at
Landlord’s cost and expense (which shall be part of Operating Expenses to the
extent permitted under the definition thereof).

78

--------------------------------------------------------------------------------




     18.11 Building Management. Subject to the provisions of this Lease,
Landlord shall maintain and operate the Building (including the Building Common
Areas) in accordance with prevailing standards for First Class Office Buildings.

     18.12 Ambient Noise. Any equipment installed by Landlord in the Building
shall not cause an ambient noise level in the Office Premises which exceeds
NC-40 at all points within the interior of the Office Premises except within
10’-0” of a mechanical equipment room, where it will not exceed NC-42. In the
event that Landlord is in default of its obligations under this Section 18.15
beyond applicable notice and cure periods, then Landlord shall, as Tenant’s sole
remedy in respect thereof, undertake and pay for such testing and additional
sound proofing as is reasonable required to cure the default and shall follow
the reasonable guidelines established by an acoustic consultant reasonably
approved by Tenant for the purposes of further attenuating any risk of noise
from equipment installed by Landlord in excess of the limits provided hereunder,
all at Landlord’s sole cost and expense. Notwithstanding the foregoing, Tenant
acknowledges that the base Building emergency generator is located on the 15th
floor of the Building and that when such generator is run for testing and
maintenance or when operated during a Building power outage, the noise from such
generator may exceed the foregoing limitations. Landlord agrees that, except in
emergency circumstances or where required by applicable Requirements, all
routine testing and maintenance of such emergency generator will be performed at
times other than Business Hours of Business Days.

ARTICLE 19

ACCESS, ALTERATIONS IN BUILDING FACILITIES, NAME

     19.01 Reserved Areas. Except as otherwise expressly provided in this Lease,
all portions of the Building, except for the inside surfaces of all walls,
windows and doors bounding the Premises, but including exterior building walls,
core corridor walls and doors and any core corridor entrances, and all space in
or adjacent to the Premises used for shafts, stacks, pipes, conduits, fan rooms,
ducts, electric or other utilities, sinks, elevators, fire stairs or other
building facilities and systems, and the use of all of the foregoing, as well as
access thereto through the Premises for the purpose of operation, maintenance,
decoration and repair, are reserved to Landlord.

     19.02 Pipes and Conduits, Etc. Tenant shall permit Landlord and its agents
and contractors, and the utility companies servicing the Building, to erect,
install, use, maintain, repair and replace equipment, pipes, ducts and conduits
in and through the Premises as may be necessary for Landlord to comply with its
obligations under this Lease, to operate the Building and/or to exercise any of
its rights hereunder. Such equipment, pipes, ducts and conduits shall be
installed in locations that do not adversely affect the layout or useable area
of the Premises except to a de minimis extent. If reasonably practicable, such
equipment, pipes, ducts and conduits shall either be concealed behind, beneath
or within partitioning, columns, ceilings or floors located or to be located in
the Premises, or completely furred at points immediately adjacent to
partitioning, columns or ceilings located or to be located in the Premises.
Landlord shall use reasonable efforts to the extent practicable to minimize any
inconvenience to Tenant in connection with the performance of the work described
in this Section; provided, however, the foregoing shall not require Landlord to
perform any such work on an overtime or premium time basis (unless Tenant agrees
to be responsible for the incremental costs of performing same on an overtime or
premium time basis). In an emergency, i.e., an act or event posing an imminent
threat of serious damage to life, limb or property (“Emergency”), or, if any
installation, maintenance, repair or replacement shall be extremely disruptive
to Tenant’s business (“Disruption Event”), Landlord shall perform the work
during both Business and non-business hours at Landlord’s expense on an
expedited basis to the extent consistent with the then prevailing practices of
owners of First Class Office Buildings.

79

--------------------------------------------------------------------------------




     19.03 Landlord Access. Landlord and/or Landlord’s employees, agents and
contractors may (but shall not be obligated to) have access to, enter and/or
pass through the Premises or any part thereof, at reasonable times upon at least
one days’ advance notice, which notice may be oral if written notice is
impractical under the circumstances (except that no oral or written notice shall
be required in an Emergency), (i) to examine the Premises and/or to show the
Premises to the fee owners, lessors of superior leases, holders of superior
mortgages, prospective purchasers, mortgagees or ground lessees of the Real
Property (or any part thereof), investors and prospective investors in Landlord
or the Real Property (or any part thereof), lenders and prospective lenders in
respect of any interest in Landlord or the Real Property (or any part thereof),
and/or (ii) for the purpose of making such repairs, replacements, improvements
or other changes in or to the Real Property or any part thereof (including the
facilities or fixtures of the Premises or other parts of the Building), as may
be provided for by this Lease, as may be mutually agreed upon by the parties, as
Landlord may be required or permitted to make under this Lease or by
Requirements, or in order to repair and maintain the Building or other parts of
the Real Property, or as Landlord may deem necessary or reasonably desirable.
Tenant shall have the right to accompany Landlord and its employees, agents and
contractors at all times provided Tenant makes a representative reasonably
available for such purpose. Landlord shall be allowed to take all materials into
and upon the Premises that may be reasonably required for such repairs, changes,
repainting or maintenance to the Premises (but shall not store more than the
materials needed for the current day’s work in the Premises), without liability
to Tenant. Landlord and/or Landlord’s employees, agents and contractors, as well
as emergency personnel (such as, but not limited to, firemen, policemen and
utility workers) shall also have the right to enter on and/or pass through the
Premises, or any part thereof, at such times as such entry shall be required by
circumstances of emergency affecting the Premises or the Building. In the event
of an Emergency, if Tenant is not present in the Premises to open or permit
Landlord and/or Landlord’s employees, agents and contractors and/or such
emergency personnel, access or entry to or through the Premises, then Landlord
and/or Landlord’s employees, agents and contractors and/or such emergency
personnel, as the case may be, may enter the Premises whenever such access or
entry is permitted, required or otherwise provided for under this Lease, by
master key (if readily available) or forcibly, and such entry and access shall
not constitute an actual or constructive eviction, impose any liability upon
Landlord or Landlord’s employees, agents and contractors, or affect any of
Tenant’s obligations under this Lease. Notwithstanding anything herein to the
contrary, for purposes of this Section 19.03, the term “Premises” shall include
any other portion of the Building reserved for the exclusive use of Tenant, and
Landlord’s and/or Landlord’s employees’, agents’ and contractors’ right of
access, entering and/or passing through for the purposes expressly set forth in
this Section, shall include the right to actually do or perform same.

     19.04 End of Term Exhibiting. During twenty-four (24) month period prior to
the Expiration Date (or at any time following such earlier date as Tenant shall
have executed a lease for premises at a building other than the Building to
which Tenant intends to relocate its business), on at least one (1) Business
Day’s prior notice (which may be oral) and during Tenant’s normal business
hours, Landlord may exhibit the Premises to prospective tenants. Tenant shall
have the right to accompany the Landlord and its agents and prospective
employees at all times, provided Tenant makes a representative reasonably
available for such purpose. Notwithstanding anything herein to the contrary, for
purposes of this Section 19.04, the term “Premises” shall include any other
portion of the Building reserved for the exclusive use of Tenant.

80

--------------------------------------------------------------------------------




     19.05 Name; Landlord Permitted Changes. Landlord has the right, at any time
or from time-to-time, in its sole discretion, to, and may adopt or change the
name, number or designation by which the Building is commonly known. Landlord
has the right to (a) build, add to, subtract from, relocate, or otherwise use
the Building, the land on which the Building is located, or any parts thereof,
or any equipment, buildings, structures, or other areas or facilities therein or
thereon, as Landlord, in its sole discretion, deems necessary, appropriate or
desirable, and/or (b) make such changes, alterations, additions, improvements,
repairs and/or replacements to the Building, the systems, services, equipment
and utilities of the Building, and the land on which the Building is located,
including changing the arrangement and/or location of entrances, passageways,
halls, doors, doorways, corridors, elevators, escalators, stairs, toilets and/or
other common or public parts of the Building, as Landlord, in its reasonable
discretion, deems necessary, appropriate or desirable, provided in the case of
either clause (a) or (b) of this sentence, Tenant is not denied access to the
Premises, and Tenant’s use and occupancy of the Premises are not materially
adversely affected (Tenant hereby waiving such proviso to the extent the change,
alteration, addition, improvement, repair and/or replacement in question
violates such proviso but is required by applicable Requirements). Without
limiting, reducing, restricting or otherwise adversely affecting Landlord’s
rights under the preceding sentence, Landlord shall use reasonable efforts to
minimize interference with Tenant’s use and occupancy of the Premises during the
making of such changes or alterations, provided Landlord shall have no
obligation to employ contractors or labor at overtime or other premium pay rates
or to incur any other overtime costs or additional expenses whatsoever (unless
Tenant agrees to be responsible for the incremental costs of performing same on
an overtime or premium time basis). Notwithstanding anything contained in this
Lease which may be deemed to the contrary, (x) there shall be no allowance to
Tenant for a diminution of rental value, (y) there shall be no actual or
constructive eviction, and (z) there shall be no liability on the part of
Landlord by reason of inconvenience, annoyance, injury to business, or
otherwise; as a result of the exercise of any of Landlord’s rights set forth in
this Section or in any other provision of this Article, or as a result of the
performance or completion of the work or acts described therein or in any other
provision of this Lease, except as may otherwise be expressly provided in
Section 18.09 or elsewhere in this Lease.

     19.06 Access Hours. Subject to the provisions of Section 21.03 and Articles
22 and 23, access to the Premises and the Building will be available to Tenant
24 hours per day, 7 days per week, subject to Landlord’s reasonable security
measures for the Building, the Rules and Regulations and the other applicable
provisions of this Lease.

     19.07 No Reservations. Any reservation in this Lease of a right by Landlord
to enter upon the Premises and to make or perform any repairs, alterations or
other work in, to or about the Premises which, in the first instance, is the
obligation of Tenant pursuant to this Lease shall not be deemed to: (i) impose
any obligation on Landlord to do so, (ii) render Landlord liable (to Tenant or
any third party) for the failure to do so, or (iii) relieve Tenant from any
obligations to indemnify Landlord as otherwise provided elsewhere in this Lease.
Notwithstanding anything herein to the contrary, for purposes of this Section
19.07, the term “Premises” shall include any other portion of the Building
reserved for the exclusive use of Tenant.

81

--------------------------------------------------------------------------------




     19.08 Scaffolding. In connection with the performance of any work that
Landlord shall at any time elect or be required to perform, or in connection
with complying with any Requirement applicable to the Building or any portion
thereof (whether or not Landlord is obligated to comply with such Requirement),
Landlord may erect, in accordance with good construction practice, and
thereafter maintain scaffolding, “bridges” and/or other temporary structures on
the outside or inside of the Building notwithstanding that the foregoing may
obscure Building signs and windows forming a part of the Premises and
notwithstanding that access to portions of the Building may be diverted or
partially obstructed. Landlord shall have no liability to Tenant or to any
Tenant Party arising out of any such work, obscuration, diversion or
obstruction, or out of the erection and maintenance of temporary scaffolding,
“bridges” and/or other structures or out of any noise resulting from such work
or erection, nor shall any matter arising out of any of the foregoing be deemed
a breach of Landlord’s covenant of quiet enjoyment.

     19.09 Sony Lobby. Tenant acknowledges that the use northwest portion of the
ground floor lobby (the “Sony Lobby”) has been exclusively granted to Sony (as
hereinafter defined). Tenant acknowledges that neither Tenant, its employees or
invitees shall be permitted to use the Sony Lobby for access to the Building.
Tenant further acknowledges that the restrictions on the use of the Sony Lobby
shall remain irrespective of whether Sony is a building tenant.

     19.10 No Tenant Closure of 24th Street. Tenant shall not apply (or permit
its subtenants or occupants to apply, each sublease or occupancy agreement to
contain this prohibition) to the City of New York for a street closing permit
for the portion of East 24th Street adjacent to the Building at any time during
the Term.

     19.11 Landlord Definition. For the purposes of this Article 19, the term
“Landlord” shall include the lessors under superior leases, the holders of
superior mortgages, and the sponsor and Board of Managers of the Condominium (as
defined in Article 6 above).

ARTICLE 20

NOTICE OF ACCIDENTS

     20.01 Notice of Accidents. Tenant shall give written notice to Landlord,
promptly after Tenant learns thereof, of (i) any accident in or about the
Premises for which Landlord might be liable, (ii) all fires in the Premises,
(iii) all damages to or defects in the Premises, including the fixtures,
equipment and appurtenances thereof, for the repair of which Landlord might be
responsible, and (iv) all damage to or defects in any parts or appurtenances of
the Building’s sanitary, electrical, heating, ventilating, air-conditioning,
elevator and other systems located in or passing through the Premises or any
part thereof.

ARTICLE 21

NON-LIABILITY AND INDEMNIFICATION

     21.01 Non-Liability. (a) To the fullest extent permitted by law, neither
Landlord, nor the lessors under any superior lease, nor the holders of any
superior mortgages, nor any of their respective its agents, officers, directors,
shareholders, partners or principals (disclosed or undisclosed) (collectively,
“Landlord Indemnitees”) shall be liable or responsible to Tenant or any Tenant
Party for any injury, loss or damage to Tenant, any Tenant Party or to any other
person or for any damage to, or loss (by theft or otherwise) of, any property of
Tenant, any Tenant Party or of any other person, irrespective of the cause of
such injury, damage or loss, it being understood that no property, other than
such as might normally be brought upon or kept in the Premises as an incident to
the reasonable use of the Premises for the purpose herein permitted, will be
brought upon or be kept in the Premises, including any injury, loss or damage
that may be occasioned by the acts or omissions of persons occupying any space
adjacent to or adjoining the Premises, or elsewhere in the Building, or any part
thereof, or for any loss or damage resulting to Tenant, any Tenant Party or any
of their property from water, gas, steam, fire, or the bursting, stoppage or
leaking of sewer or other pipes. Furthermore, neither Landlord nor any Landlord
Indemnitee shall be responsible or liable for any damage to property of Tenant,
any Tenant Party or any other person entrusted to employees of the Building. If
at any time any windows of the Premises are permanently closed, darkened or
bricked up as a result of any Requirement compliance with which is not required
because of Landlord’s wrongful acts, or temporarily closed, darkened or bricked
up for any reason whatsoever, including, but not limited to Landlord’s own acts
(other than wrongful acts), neither Landlord nor any Landlord Indemnitee shall
be liable for any damage Tenant or any Tenant Party may sustain thereby and
Tenant shall not be entitled to any compensation therefor nor abatement or
diminution of rents nor shall the same release Tenant from its obligations under
this Lease nor constitute an eviction.

82

--------------------------------------------------------------------------------




          (b) If Tenant or any third person incurs damages as a result of the
negligence of Landlord for which, under applicable law, Landlord cannot be
released or otherwise exculpated from liability as set forth above, then,
subject to the provisions of clause (iii) below, nothing contained in this Lease
shall so release Landlord from liability for such damages (or shall be deemed to
so release or exculpate Landlord); provided, however, nothing contained in this
Lease (including the foregoing provisions of this sentence) shall be deemed a
waiver of Tenant’s obligation to (i) maintain the insurance it is obligated to
maintain under the applicable provisions of this Lease, (ii) obtain the waivers
of subrogation it is obligated to obtain under the applicable provisions of this
Lease, and (iii) release or otherwise exculpate Landlord from liability to the
extent that the damages or injuries in question are covered by the insurance
that Tenant maintains or is obligated to maintain.

          (c) Wherever in this Lease an indemnification is for the benefit of
Landlord, such indemnification shall also be for the benefit of all Landlord
Indemnitees, regardless of whether or not expressly so provided.

     21.02 Indemnification. (a) To the fullest extent permitted by law and in
any event subject to the provisions of Section 11.03, Tenant shall (i) indemnify
and save harmless Landlord and all Landlord Indemnitees against and from any and
all claims (x) arising from (A) the use or manner of use of the Premises or the
management of the Premises by Tenant or any Tenant Parties or the conduct of any
business therein, (B) any default under any of the terms, covenants or
conditions of this Lease on Tenant’s part to observe, perform or comply with, or
(C) any work done, or any condition created (other than by, or on behalf of,
Landlord for Landlord’s or Tenant’s account) in or about the Premises, by Tenant
or any Tenant Party, during the Term or during the period of time, if any, prior
to the Commencement Date that Tenant may have been given access to the Premises
or during the period of time after the expiration of the Term that Tenant or any
Tenant Party remains in possession or occupancy of the Premises or any portion
thereof, or (y) arising from any negligent or otherwise wrongful act or omission
of Tenant or any of its subtenants or licensees or its or their employees,
agents or contractors, and (ii) reimburse to Landlord and the Landlord
Indemnitees all reasonable costs and expenses paid or incurred by Landlord or
any of the Landlord Indemnitees in connection with each such claim or action or
proceeding brought thereon. In case any action or proceeding be brought against
Landlord or any of the Landlord Indemnitees by reason of any such claim, Tenant,
upon notice from Landlord, shall resist and defend such action or proceeding by
attorneys reasonably acceptable to Landlord, Landlord agreeing that the
attorneys for the insurance company providing Tenant’s insurance are acceptable.

83

--------------------------------------------------------------------------------




          (b) To the fullest extent permitted by law and in any event subject to
the provisions of Section 11.03, Landlord shall (i) indemnify and save harmless
Tenant and all agents, officers, directors, shareholders, partners or principals
(disclosed or undisclosed) of Tenant (the “Tenant Indemnitees”) against and from
any and all claims, losses, costs and expenses (x) arising from any default
under any of the terms, covenants or conditions of this Lease on Landlord’s part
to observe, perform or comply with, or (y) arising from any negligent or
otherwise wrongful act or omission of Landlord or its employees, agents or
contractors, and (ii) reimburse to Tenant and the Tenant Indemnitees all
reasonable costs and expenses paid or incurred by Tenant or any of the Tenant
Indemnitees in connection with each such claim or action or proceeding brought
thereon. In case any action or proceeding be brought against Tenant or any of
the Tenant Indemnitees by reason of any such claim, Landlord, upon notice from
Tenant, shall resist and defend such action or proceeding by attorneys
reasonably acceptable to Tenant, Tenant agreeing that the attorneys for the
insurance company providing Landlord’s insurance are acceptable.

     21.03 Unavoidable Delay. If, by reason of: (i) strikes or other labor
troubles, (ii) governmental prohibitions, preemptions, restrictions or other
controls, (iii) any Requirement compliance with which is not required because of
Landlord’s wrongful acts or Landlord’s wrongful failure to act, (iv) shortages
of fuel, supplies or labor, (v) acts of God or the elements (such as tornado,
hurricane, flood, snow, etc. and abnormally inclement weather for the season),
(vi) civil commotion, acts of war, terrorism or the public enemy, (vii) fire or
other casualty or catastrophe, (viii) accidents, or (ix) any other cause beyond
Landlord’s reasonable control (excluding, however, any financial inability)
(each of the events described in the preceding clauses being herein referred to
as an “Unavoidable Delay,” and, collectively, “Unavoidable Delays”), the
observance, performance or compliance with, any non-monetary obligation (i.e.,
any obligation other than the obligation to pay a sum of money) on the part of
Landlord to observe, perform or comply with, is prevented or delayed, including
the inability to supply, provide or furnish, or a delay in supplying, providing
or furnishing, any service expressly or implicitly to be supplied, provided or
furnished, or the inability to make, or a delay in making, any alteration,
decoration, installation, improvement, repair, addition or other physical change
in, to or about the Premises or any other portion of the Building, or the
inability to supply, or a delay in supplying, any equipment, fixtures or other
materials, then, for so long as Landlord shall be unable to observe, perform or
comply with, or shall be delayed in the observance, performance or compliance
with, any such non-monetary obligation, this Lease and Tenant’s obligation to
pay Rent hereunder and to observe, perform and comply with all of the other
obligations on Tenant’s part to observe, perform or comply with, shall in no way
be affected, impaired or excused, and, except as otherwise expressly provided to
the contrary in this Lease, Landlord’s obligation to observe, perform or comply
with any such non-monetary obligation shall be excused for the period during
which the Unavoidable Delay prevents or delays such observance, performance or
compliance.

84

--------------------------------------------------------------------------------




ARTICLE 22

DESTRUCTION OR DAMAGE

     22.01 Casualty. (a) If the Building or the Premises shall be partially
damaged or partially destroyed by fire or other casualty and as a result thereof
a portion of the Premises becomes untenantable or inaccessible, the Base Rent
and the Additional Rent payable under Article 5 hereof shall be abated on a per
RSF basis based on the RSF of that portion of the Premises as shall have been
rendered untenantable as a result of such damage or destruction for the period,
commencing on the date such portion of the Premises becomes untenantable or
inaccessible and ending on the date next preceding the earlier of (i) the date
on which the Required Landlord Restoration (as defined below) is Substantially
Complete or on which that portion of the Premises otherwise becomes tenantable
and accessible, and (ii) the date on which Tenant or any Tenant Party occupies
such portion of the Premises for the conduct of its business. For purposes of
this Section 22, the term “untenantable” shall mean, with respect to any portion
of the Premises, that Tenant is not reasonably able to conduct its business in
that portion of the Premises affected in substantially the same manner as was
conducted in such space immediately prior to such fire or other casualty.

          (b) If the Building or the Premises shall be totally (which shall be
deemed to include substantially totally) damaged or destroyed by fire or other
casualty and as a result thereof all (or substantially all) of the Premises
becomes untenantable or inaccessible, the Base Rent and the Additional Rent
payable under Article 5 hereof shall be abated for the period commencing on the
date such portion of the Premises become untenantable or inaccessible and ending
on the date next preceding the earlier of (i) the date the Required Landlord
Restoration is substantially complete or on which the Premises otherwise becomes
tenantable and accessible (exclusive of any Tenant’s Work), and (ii) the date on
which Tenant or any Tenant Party occupies the Premises for the conduct of its
business; provided, however, that if the Required Landlord Restoration is
substantially complete with respect to portions of the Premises or portions of
the Premises otherwise become tenantable and accessible prior to the Required
Landlord Restoration with respect to the entire Premises being substantially
complete or the entire Premises otherwise becoming tenantable and accessible,
then, provided it is commercially reasonable for Tenant to use or occupy such
portions of the Premises for the performance of Tenant’s repair or restoration
work or for the conduct of business prior to the repair or restoration of the
entire Premises, the abatement of rent for such portions of the Premises shall
end, on a per RSF basis based on the RSF’s of such portions of the Premises, on
the date that the Required Landlord Restoration is substantially complete with
respect to that portion of the Premises or on which that portion of the Premises
otherwise becomes so tenantable and accessible.

          (c) Promptly after the date on which the Required Landlord Restoration
is substantially complete. Tenant shall commence, and thereafter diligently
proceed with, the repair, restoration and replacement of all Alterations
(including Tenant’s Work) and Tenant’s Property.

85

--------------------------------------------------------------------------------




     22.02 Restoration. If any damage or destruction described in Section 22.01
above occurs, then, provided this Lease shall not have been terminated as in
Section 22.03 below provided, Landlord shall repair or restore such damage or
destruction with reasonable dispatch after notice to it of the damage or
destruction; provided, however, that Landlord shall not be required to make (a)
any repairs or restoration that are the obligation of Tenant or any other person
to make (other than Landlord’s employees, agents or contractors), (b) repairs to
items that are obsolete, or (c) repairs to portions of the Building where the
failure to make such repairs will not materially adversely affect Tenant’s use
of the Premises for the Permitted Uses, access to the Premises or the quality of
the Building, and provided further that Landlord shall not be required to
repair, replace or move any of Tenant’s Property nor to repair or restore any
Tenant’s Work or other Alterations (such damage or destruction that Landlord is
expressly obligated to repair or restore pursuant to this Section being herein
referred to as the “Required Landlord Restoration”). In furtherance of the
foregoing, for so long as there is a superior lease, Landlord shall not be
obligated to make any repairs which are the obligation of any of the lessors
under any superior lease to make, but, if this Lease shall not have been
terminated as in Section 22.03 below provided, Landlord shall use commercially
reasonable efforts to cause such lessor to make any repairs which under such
superior lease(s) are the obligation of such lessor(s) to make.

     22.03 Termination Rights. (a) If the Building or the Premises shall be
totally or substantially damaged or destroyed by fire or other casualty, or if
the Building shall be so damaged or destroyed by fire or other casualty (whether
or not the Premises are damaged or destroyed) as to require a reasonably
estimated expenditure of more than twenty-five (25%) percent of the full
insurable value of the Building immediately prior to the casualty, then in
either such case Landlord may terminate this Lease by giving Tenant notice to
such effect within one hundred twenty (120) days after the date of the casualty.

          (b) In case of any damage or destruction to the Premises mentioned in
this Section 22.03:

     (i) Unless Landlord elects to terminate this Lease as provided in Section
22.03(a) hereof, within ninety (90) days after the date of such damage or
destruction, Landlord shall give to Tenant a statement (the “Contractor’s
Statement”) from a reputable, independent contractor, construction manager,
architect or engineer, reasonably selected by Landlord, that sets forth such
contractor’s, construction manager’s, architect’s or engineer’s good faith
estimate as to when the repairs to the Premises will be substantially complete;
and

     (ii) If (A) such contractor, construction manager, architect or engineer
estimates that the repairs to the Premises will be substantially complete more
than twenty-four (24) months after the date of such damage or destruction or (B)
the repairs or restoration that Landlord is obligated to make are not
substantially completed within the greater of (x) twenty-four (24) months after
the date of such damage or destruction or (y) the period of time originally
estimated by such contractor, construction manager, architect or engineer (which
period, in the case of either (x) or (y), shall be extended for up to four (4)
months if Landlord is delayed in making such repairs by reason or an Unavoidable
Delay (such period, as same may be so extended by up to an additional four (4)
months, being hereinafter referred to as the “Restoration Period”)), then,
Tenant, as Tenant’s sole right and remedy, may elect to terminate this Lease by
giving notice of such termination to Landlord. For Tenant’s notice of
termination to be effective, it must be given, in the case of clause “(A),”
within thirty (30) days after the date Landlord gives to Tenant the Contractor’s
Statement, or, in the case of clause “(B),” within thirty (30) days after the
last day of the Restoration Period., TIME BEING OF THE ESSENCE in both cases.
Notwithstanding the foregoing, if Tenant fails to give Landlord such notice of
termination in the manner and in the time period set forth above or if such
damage or destruction was intentionally caused by the act or omission of Tenant
or of any Tenant Party, then Tenant’s right to terminate this Lease shall be
null and void, and of no further force or effect, and this Lease shall continue
in full force and effect, subject to the other provisions of this Lease. The
Contractor’s Statement shall be without any representation or warranty on the
part of, or recourse against, Landlord or the person or entity that actually
gives such statement.

86

--------------------------------------------------------------------------------




          (c) If, in accordance with, and subject to, the provisions of this
Section, either Landlord or Tenant give the other such notice of termination,
the term of this Lease shall expire as fully and completely on the date which is
thirty (30) days after the date on which Landlord or Tenant gives the other such
notice of termination, as if such termination effective date were the Expiration
Date, and on or prior to such termination effective date, Tenant shall quit,
surrender and vacate the Premises in accordance with the applicable provisions
of this Lease, without prejudice, however, to Landlord’s rights and remedies
against Tenant under the provisions of this Lease in effect prior to such
termination effective date, and any Base Rent or Additional Rent owing shall be
paid up to such date (subject to any abatements of rent applicable under this
Lease) and any payments of Base Rent or Additional Rent made by Tenant which
were on account of any period subsequent to such date (less any amounts of other
rents then owing to Landlord) shall be returned to Tenant.

     22.04 No Damages. No damages, compensation or claim shall be payable by
Landlord for inconvenience, loss of business or annoyance arising from any
repair or restoration of any portion of the Premises or of the Building pursuant
to this Article.

     22.05 Cooperation. Each of Landlord and Tenant shall cooperate with each
other as is reasonably required to enable each to collect all of the insurance
proceeds (including rent insurance proceeds) from their respective insurance
companies applicable to damage or destruction of the Premises or the Building by
fire or other casualty.

     22.06 Tenant’s Property, Alterations. Landlord will not carry insurance of
any kind on Tenant’s Property, Alterations, Landlord’s Work or Tenant’s Work,
and shall not be obligated to repair any damage thereto or replace the same.
Tenant shall be obligated to carry insurance on Tenant’s Property, Alterations
and Tenant’s Work as provided in Article 11 above, and shall be obligated to
repair any damage thereto or replace the same as required under Section 22.01(c)
above.

     22.07 Express Provision to the Contrary. The provisions of this Article
shall be considered an express agreement governing any case of damage or
destruction of the Premises by fire or other casualty, and Section 227 of the
Real Property Law of the State of New York, providing for such a contingency in
the absence of an express agreement, and any other Requirement of like import,
now or hereafter in force, shall have no application in such case.

ARTICLE 23

EMINENT DOMAIN

     23.01 Total Taking. If the whole of the Building shall be lawfully taken by
condemnation or in any other manner for any public or quasi-public use or
purpose, this Lease and the term and estate hereby granted shall forthwith
terminate as of the date of vesting of title in such taking (which date is
hereinafter also referred to as the “date of the taking”), and the rents shall
be prorated and adjusted as of such date.

87

--------------------------------------------------------------------------------




     23.02 Partial Taking. If only a part of the Building shall be so taken,
this Lease shall be unaffected by such taking, except that Tenant may elect to
terminate this Lease in the event of a partial taking of twenty-five (25%)
percent (or more) of the RSF of the Premises if the remaining area of the
Premises shall not be reasonably sufficient for Tenant to continue feasible
operation of its business. Tenant shall give notice of such election to Landlord
not later than sixty (60) days after (i) notice of such taking is given by
Landlord to Tenant, or (ii) the date of such taking, whichever occurs sooner.
Upon the giving of such notice by Tenant this Lease shall terminate on the date
of such taking and the rents shall be prorated as of such termination date. Upon
such partial taking and this Lease continuing in force as to any part of the
Premises, the rents apportioned to the part taken shall be prorated and adjusted
as of the date of taking and from such date the Base Rent for the Premises and
Additional Rent payable pursuant to Article 5 shall be appropriately adjusted
according to the RSF remaining.

     23.03 Awards. Landlord shall be entitled to receive the entire award in any
proceeding with respect to any taking provided for in this Article without
deduction therefrom for any estate vested in Tenant by this Lease and Tenant
shall receive no part of such award, except as hereinafter expressly provided in
this Article. Tenant hereby expressly assigns to Landlord all of its right,
title and interest in or to every such award. Notwithstanding anything herein to
the contrary, Tenant may, at its sole cost and expense, make a claim with the
condemning authority for Tenant’s moving expenses, the value of Tenant’s
fixtures and Tenant’s Alterations which do not become part of the Building or
property of Landlord, provided however that Landlord’s award is not thereby
reduced or otherwise adversely affected.

     23.04 Temporary Taking. If the temporary use or occupancy of all or any
part of the Premises shall be lawfully taken by condemnation or in any other
manner for any public or quasi-public use or purpose during the Term, Tenant
shall be entitled, except as hereinafter set forth, to receive that portion of
the award for such taking which represents compensation for the use and
occupancy of the Premises and, if so awarded, for the taking of Tenant’s
Property and for moving expenses, and Landlord shall be entitled to receive that
portion which represents reimbursement for the cost of restoration of the
Premises. This Lease shall be and remain unaffected by such taking and Tenant
shall continue to be responsible for all of its obligations hereunder insofar as
Tenant’s ability to perform such obligations are not affected by such taking and
shall continue to pay in full the Base Rent and Additional Rent when due. If the
period of temporary use or occupancy shall extend beyond the Expiration Date,
that part of the award which represents compensation for the use or occupancy of
the Premises (or a part thereof) shall be divided between Landlord and Tenant so
that Tenant shall receive so much thereof as represents the period prior to the
Expiration Date and Landlord shall receive so much thereof as represents the
period subsequent to the Expiration Date.

     23.05 Restoration. In the event of any taking of less than the whole of the
Building which does not result in a termination of this Lease, or in the event
of a taking for a temporary use or occupancy of all or any part of the Premises
which does not extend beyond the Expiration Date, Landlord, at its expense, and
to the extent any award or awards shall be sufficient for the purpose, shall
proceed with reasonable diligence to repair, alter and restore (a) the remaining
parts of the Building to substantially a Building Standard condition to the
extent that the same may be feasible and so as to constitute a complete and
tenantable Building and (b) the Premises to substantially the condition existing
prior to the taking; provided, however, that Landlord shall not be required to
repair, replace or move any of Tenant’s Property nor to repair or restore any
Tenant’s Work or Alterations. In furtherance of the foregoing, for so long as
there is a superior lease, Landlord shall not be obligated to make any repairs
which are the obligation of any of the lessors under any superior lease to make,
but Landlord shall use commercially reasonable efforts to cause such lessor to
make any repairs which under such superior lease(s) are the obligation of such
lessor(s) to make.

88

--------------------------------------------------------------------------------




     23.06 Abatement. If any part of the Premises is taken to effect compliance
with any Requirement other than in the manner hereinabove provided in this
Article, then (i) if such compliance is the obligation of Tenant under this
Lease, Tenant shall not be entitled to any diminution or abatement of rent or
other compensation from Landlord therefor, but (ii) if such compliance is the
obligation of Landlord under this Lease, the Base Rent hereunder shall be
reduced and Additional Rents under Article 5 shall be adjusted in the same
manner as is provided in Section 23.02 according to the reduction in RSF of the
Premises resulting from such taking.

ARTICLE 24

SURRENDER; HOLDOVER

     24.01 Surrender. On the last day of the Term, or upon any earlier
termination of this Lease, or upon any re-entry by Landlord upon the Premises
pursuant to the applicable provisions of this Lease or as permitted pursuant to
applicable law, Tenant shall quit and surrender the Premises to Landlord broom
clean and in good order, condition and repair, except for ordinary wear and tear
and damage by fire or other casualty; however, if Tenant would have had the
obligation to repair or restore the damage due to fire or other casualty under
Article 22 hereof, Tenant shall, if the claim has not yet been settled with
Tenant’s insurer, assign its rights to the insurance proceeds covering the
repair or restoration of prior to the Expiration Date or earlier termination
date, or, if the claim has been settled, pay to Landlord all of the insurance
proceeds therefor, and if Tenant failed to properly insure same, Tenant shall
pay to Landlord the amount that Tenant would have received if the property had
been properly insured in accordance with the Terms of the Lease. Tenant shall
remove all of Tenant’s Property from the Premises and from the Building (except
as otherwise expressly provided in this Lease) and shall repair all damage to
the Premises and the Building caused by such removal.

     24.02 Holdover. (a) If Tenant or any Tenant Party shall remain in
possession or occupancy of any portion of the Premises, or otherwise hold over,
after the expiration or earlier termination of the Term, and if Landlord shall
then not proceed to remove Tenant from the Premises in the manner permitted by
law (or shall not have given written notice to Tenant that Tenant must vacate
the Premises) irrespective of whether or not Landlord accepts rent from Tenant
for a period beyond the last day of the Term, the parties hereby agree that
Tenant’s occupancy of the Premises after the expiration of the Term shall be
under a month to month tenancy commencing on the first day after the expiration
of the Term, which tenancy shall be upon all of the terms set forth in this
Lease except Tenant shall pay on the first day of each month of the hold over
period as Base Rent at a rate equal to 150% of the greater of (i) the Base Rent
applicable during the last year of the Term (i.e., the year immediately prior to
the holdover period) for the Premises, and (ii) the fair market rental value of
the Premises for such month (as reasonably determined by Landlord), together
with Tax Payment, Expense Payment and all items of additional rent due under the
Lease. Further, Landlord shall not be required to perform any work, furnish any
materials or make any repairs within the Premises during the holdover period. It
is further stipulated and agreed that if Landlord shall, at any time after the
expiration of the original Term or after the expiration of any term created
thereafter, proceed to remove Tenant from the Premises as a holdover, the rent
for the use and occupancy of the Premises during any holdover period shall be
150% of the greater of (x) the rents (including Base Rent, Tax Payment, Expense
Payment and all other items of Additional Rent) payable by Tenant during the
last year of the Term, and (y) the fair market rental value of the Premises for
such month (as reasonably determined by Landlord). In addition to the foregoing,
Landlord shall be entitled to recover from Tenant all costs, expenses, losses
and damages arising from such holdover, including all reasonable attorneys’ fees
and disbursements and court costs incurred or paid by Landlord.

89

--------------------------------------------------------------------------------




          (b) For the purposes of this subsection (b), the period commencing on
the date succeeding the last day of the Term, without taking into account any
month-to-month term created pursuant to subsection (a) above or otherwise, and
ending on the date that Tenant and all Tenant Parties quit and surrender the
entire Premises in the condition required pursuant to the applicable provisions
of this Lease, is herein referred to as the “Holdover Period.” Notwithstanding
anything contained in subsection (a) above to the contrary, the 150% percentage
set forth in two places in said subsection (a) shall increase in both places to
200% from and after the thirty-first (31st) day of the Holdover Period.

          (c) Notwithstanding anything to the contrary contained in this Lease,
the acceptance of any rent paid by Tenant pursuant to subsection (a) above shall
not preclude Landlord from commencing and prosecuting a holdover or summary
eviction proceeding or from exercising any other right or remedy under this
Lease, at law or in equity, and the preceding sentence shall be deemed to be an
“agreement expressly providing otherwise” within the meaning of Section 232-c of
the Real Property Law of the State of New York.

          (d) All damages to Landlord by reason of holding over by Tenant (or by
any Tenant Party) may be the subject of a separate action and need not be
asserted by Landlord in any summary proceedings against Tenant. Tenant
acknowledges that possession of the entire Premises must be surrendered to
Landlord at the expiration or sooner termination of the Term. Tenant agrees to
indemnify, defend and save Landlord harmless from and against any and all
actions, proceedings, claims, deficiencies, judgments, suits, losses,
obligations, penalties, liabilities, damages, costs and expenses (including
court costs and reasonable legal fees and disbursements), resulting from a delay
by Tenant in so surrendering the entire Premises, including, without limitation,
any claims made by any succeeding tenant of all or any portion of the Premises
based on Landlord’s inability or failure to deliver possession thereof to such
succeeding tenant, except that Landlord shall not be entitled to make a claim
for consequential damages under this Section 24.02 unless Tenant remains in
possession of the Premises (or any portion thereof) for more than forty-five
(45) days after the expiration of the Term (without taking into account any
month-to-month tenancy that may be created under this Section 24.02).

ARTICLE 25

CONDITIONS OF LIMITATION

     25.01 Bankruptcy Events. To the extent permitted by applicable
Requirements, this Lease and the term and estate hereby granted are subject to
the limitation that whenever Tenant shall make an assignment of all or
substantially all of the property of Tenant for the benefit of creditors, or
shall file a voluntary petition under any bankruptcy or insolvency law, or an
involuntary petition alleging an act of bankruptcy or insolvency shall be filed
against Tenant under any bankruptcy or insolvency law, or whenever a petition
shall be filed against Tenant under the reorganization provisions of the United
States Bankruptcy Act or under the provisions of any law of like import, or
whenever a petition shall be filed by Tenant under the arrangement provisions of
the United States Bankruptcy Act or under the provisions of any law of like
import, or whenever a permanent receiver of Tenant or of or for the property of
Tenant shall be appointed (each of such events, a “Bankruptcy Event”), then,
Landlord, (a) at any time after receipt of notice of the occurrence of any
Bankruptcy Event, or (b) if such Bankruptcy Event occurs without the
acquiescence of Tenant, at any time after the event continues unstayed for
ninety (90) days, Landlord may give Tenant a notice of intention to end the Term
at the expiration of fifteen (15) Business Days from the date of service of such
notice of intention, and upon the expiration of said fifteen (15) Business Day
period this Lease and the term and estate hereby granted, whether or not the
Term shall theretofore have commenced, shall terminate with the same effect as
if that day were the Expiration Date, but Tenant shall remain liable for damages
as provided in Article 27.

90

--------------------------------------------------------------------------------




     25.02 Defaults. This Lease and the term and estate hereby granted are
subject to the further limitation that:

          (a) if there is a failure to pay when due any Base Rent, Additional
Rent or other payment payable by Tenant pursuant to any provision of this Lease,
and the payment in question is not paid in full within five (5) Business Days
after Tenant receives written notice specifying such default; or

          (b) if there is a failure to observe, perform or comply with any term,
covenant or condition contained in Section 7.04, Section 9.03(b), or Article 33
of this Lease on Tenant’s part to observe, perform or comply with, whether by
action or inaction, and such default continues and is not cured in full by
Tenant within fifteen (15) days after Tenant receives written notice specifying
such default; or

          (c) if there is a failure to observe, perform or comply with any term,
covenant or condition contained in Sections 13.06 of this Lease on Tenant’s part
to observe, perform or comply with, whether by action or inaction, and such
default continues and is not cured in full by Tenant within ten (10) days after
Tenant receives written notice specifying such default; or

          (d) if there is a failure to observe, perform or comply with any term,
covenant or condition contained in Article 2 of this Lease on Tenant’s part to
observe, perform or comply with, whether by action or inaction, and such default
continues and is not cured in full by Tenant within five (5) Business Days after
Tenant is given a notice specifying such default; or

          (e) if Tenant fails to provide or keep in force the insurance required
by this Lease, at the times and for the durations specified in this Lease; or

          (f) if any event shall occur or any contingency shall arise whereby
this Lease or the estate hereby granted or the unexpired balance of the Term
would, by operation of law or otherwise, devolve upon or pass to any person
other than Tenant, except as expressly permitted by Article 9; or

          (g) if the Premises shall be abandoned; or

91

--------------------------------------------------------------------------------




          (h) (i) if there is a failure to observe, perform or comply with any
term, covenant or condition contained in this Lease on Tenant’s part to observe,
perform or comply with (other than those terms, covenants and conditions
contained in the provisions of this Lease set forth in subsections (a), (b),
(c), (d) and (e) above, and excluding those events described in subsections (f)
and (g)), whether by action or inaction, and such default continues and is not
cured in full by Tenant within thirty (30) days after Tenant receives written
notice specifying such default, or (ii) in the case of a default which cannot
with due diligence and using best efforts be cured within a period of thirty
(30) days, where the continuance of such default for more than thirty (30) days
will not (A) subject Landlord to the imminent or apparent (as opposed to remote)
risk of civil liability or the risk of criminal liability, (B) subject the Real
Property or any part thereof to being condemned or vacated, or (C) subject the
Real Property or any part thereof to any lien or encumbrance or subject the
certificate of occupancy for the Building to suspension or revocation or
threatened suspension or revocation, if Tenant shall not (x) within thirty (30)
days after Tenant is given a written notice specifying such default, give
Landlord written notice of Tenant’s intention to duly institute all steps
necessary to cure such default (which notice shall include a reasonably detailed
description of such steps), (y) duly institute within said thirty (30) day
period, and thereafter diligently prosecute to completion, using Tenant’s
commercially reasonable efforts, all steps necessary to cure such default,
and/or (z) complete such cure within such time after the date of the giving of
such notice to Tenant as should have been necessary to complete such cure had
Tenant so duly instituted such steps and thereafter diligently prosecuted to
completion such cure using its best efforts and in any event within sixty (60)
days after receipt of Landlord’s written notice of default; or

          (i) if there is a default under any term, covenant or condition on
Tenant’s or any Related Entity’s part to observe, perform or comply with under
any other lease or occupancy agreement in the Building to which Tenant or a
Related Entity is a party (either directly or by assignment), and such default
is not cured in full after the giving of any required notice and after the
expiration of any applicable cure period,

then in any of said cases set forth in the foregoing subsections (a), (b), (c)
(d), (e), (f), (g), (h) and (i), or upon the occurrence of any other Event of
Default, Landlord may give to Tenant a notice of intention to end the Term, and
on the fifth (5th) day after the date on which Tenant receives such written
notice, this Lease and the term and estate hereby granted, whether or not the
Term shall theretofore have commenced, shall terminate with the same effect as
if such fifth (5th) day were the Expiration Date, but Tenant shall remain liable
for damages as provided in Article 27.

     25.03 Unused Premises. If, at any time after the Rent Commencement Date,
Tenant (and all permitted subtenants or occupants thereof, if any) do not
operate, or cause to be operated, in substantially all of the Premises a
business then permitted to be operated in the Premises pursuant to the
applicable provisions of this Lease for more than thirty (30) days (such portion
of the Premises in which Tenant is not operating a business permitted to be
operated in such space being hereinafter referred to as the “Unused Premises”),
Tenant shall secure and protect such Unused Premises, regardless of whether the
Premises have been vacated in whole or in part, all at Tenant’s sole cost and
expense.

ARTICLE 26

RE-ENTRY BY LANDLORD

     26.01 Re-Entry. If Tenant shall default in the payment of any installment
of Base Rent, or of any Additional Rent, on any date upon which the same ought
to be paid, and if such default shall continue for five (5) Business Days after
Tenant receives written notice specifying such default, or if this Lease shall
expire as in Article 25 provided, Landlord or Landlord’s agents and employees
may immediately or at any time thereafter re-enter the Premises, or any part
thereof, in the name of the whole, either by summary dispossess proceedings or
by any suitable action or proceeding at law, without being liable to indictment,
prosecution or damages therefor, and may repossess the same, and may remove any
persons therefrom, to the end that Landlord may have, hold and enjoy the
Premises again as and of its first estate and interest therein. The word
re-enter, as herein used, is not restricted to its technical legal meaning. In
the event of any termination of this Lease under the provisions of Article 25 or
if Landlord shall re-enter the Premises under the provisions of this Article or
in the event of the termination of this Lease, or of re-entry, by or under any
summary dispossess or other proceeding or action or any provision of law by
reason of default hereunder on the part of Tenant, Tenant shall thereupon pay to
Landlord the Base Rent and Additional Rent payable by Tenant to Landlord up to
the time of such termination of this Lease, or of such recovery of possession of
the Premises by Landlord, as the case may be, and shall also pay to Landlord
damages as provided in Article 27.

92

--------------------------------------------------------------------------------




     26.02 Injunction. In the event of a default or threatened default by Tenant
or any Tenant Party of any of Tenant’s obligations under this Lease, Landlord
shall also have the right to seek equitable relief, including an injunction. The
special remedies to which Landlord may resort hereunder are cumulative and are
not intended to be exclusive of any other remedies or means of redress to which
Landlord may lawfully be entitled at any time and Landlord may invoke any remedy
allowed at law or in equity as if specific remedies were not provided for
herein.

     26.03 Collected Sums. If this Lease shall terminate under the provisions of
Article 25, or if Landlord shall re-enter the Premises under the provisions of
this Article, or in the event of the termination of this Lease, or of re-entry,
by or under any summary dispossess or other proceeding or action or any
provision of law by reason of default hereunder on the part of Tenant, Landlord
shall be entitled to retain all moneys, if any, paid by Tenant to Landlord,
whether as advance rent, security or otherwise, but such moneys shall be
credited by Landlord against any Base Rent or Additional Rent due from Tenant at
the time of such termination or re-entry or, at Landlord’s option, against any
damages payable by Tenant under Article 27 or pursuant to law.

ARTICLE 27

DAMAGES

     27.01 Damages. If this Lease is terminated under the provisions of Article
25, or if Landlord shall re-enter the Premises under the provisions of Article
26, or in the event of the termination of this Lease, or of re-entry, by or
under any summary dispossess or other proceeding or action or any provision of
law by reason of default hereunder on the part of Tenant, Tenant shall pay to
Landlord as damages, all amounts then owed by Tenant, plus the expenses actually
incurred or paid by Landlord in terminating this Lease or in re-entering the
Premises and in securing possession thereof, plus the expenses actually incurred
or paid by Landlord to relet the Premises or portions thereof, including
altering and preparing the Premises (or such portions) for new tenants, brokers’
commissions, and all other expenses, plus, at the election of Landlord, either:

93

--------------------------------------------------------------------------------




          (a) sums equal to the Base Rent and the Additional Rent payable
hereunder which would have been payable by Tenant had this Lease not so
terminated, or had Landlord not so re-entered the Premises, payable upon the due
dates therefor specified herein following such termination or such re-entry and
until the Expiration Date, provided, however, that if Landlord shall relet the
Premises during said period, Landlord shall credit Tenant with the net rents
received by Landlord from such reletting, such net rents to be determined by
first deducting from the gross rents as and when received by Landlord from such
reletting the damages described in the introductory sentence of this Section
27.01; it being understood that any such reletting may be for a period shorter
or longer than the remaining Term; but in no event shall Tenant be entitled to
receive any excess of such net rents over the sums payable by Tenant to Landlord
hereunder, nor shall Tenant be entitled in any suit for the collection of
damages pursuant to this subsection to a credit in respect of any net rents from
a reletting, except to the extent that such net rents are actually received by
Landlord (the amount of such Base Rent and Additional Rent that would have been
so payable, less such credit, being hereinafter referred to as the
“Deficiency”). If the Premises or any part thereof should be relet in
combination with other space, then proper apportionment on a square foot basis
(for equivalent space) shall be made of the rent received from such reletting
and of the expenses of reletting. If the Premises or any part thereof be relet
by Landlord for the unexpired portion of the Term, or any part thereof, before
presentation of proof of such damages to any court, commission or tribunal, the
amount of rent reserved upon such reletting shall, prima facie, be the fair and
reasonable rental value for the Premises, or part thereof, so relet during the
term of the reletting; or

          (b) whether or not Landlord shall have collected any monthly
Deficiency as aforesaid, a sum which at the time of such termination of this
Lease or at the time of any such re-entry by Landlord, as the case may be,
represents the then value of the excess, if any, discounted to present value at
the Prime Rate in effect at that time, of:

     (i) the aggregate of the Base Rent and the Additional Rent payable
hereunder which would have been payable by Tenant (conclusively presuming the
Additional Rent to be the same as was payable for the year immediately preceding
such termination) for the period commencing with such earlier termination of
this Lease or the date of any such re-entry, as the case may be, and ending with
the Expiration Date, had this Lease not so terminated or had Landlord not so
re-entered the Premises; over

     (ii) the aggregate fair market rental value of the Premises for the same
period, less

     (iii) the aggregate amount of Deficiencies theretofore collected by
Landlord pursuant to the provisions of subsection (a) above for the same period.

     27.02 Suits for Recovery. Suit or suits for the recovery of such damages,
or any installments thereof, may be brought by Landlord from time to time at its
election, and nothing contained herein shall be deemed to require Landlord to
postpone suit until the date when the Term would have expired if it had not been
so terminated under the provisions of Article 25, or under any provision of law,
or had Landlord not re-entered the Premises. Nothing herein contained shall be
construed to limit or preclude recovery by Landlord against Tenant of any sums
or damages to which, in addition to the damages particularly provided above,
Landlord may lawfully be entitled by reason of any default hereunder on the part
of Tenant. Nothing herein contained shall be construed to limit or prejudice the
right of Landlord to prove for and obtain as damages by reason of the
termination of this Lease or re-entry on the Premises for the default of Tenant
under this Lease, an amount equal to the maximum allowed by any statute or rule
of law in effect at the time when, and governing the proceedings in which, such
damages are to be proved whether or not such amount be greater, equal to, or
less than any of the sums referred to in Section 27.01.

94

--------------------------------------------------------------------------------




ARTICLE 28

WAIVER

     28.01 Waiver of Redemption. Tenant, for Tenant, and on behalf of any and
all persons claiming through or under Tenant, including creditors of all kinds,
does hereby waive and surrender all right and privilege which they or any of
them might have under or by reason of any Requirement, to redeem the Premises or
to have a continuance of this Lease for the term hereby demised after being
dispossessed or ejected therefrom by process of law or under the terms of this
Lease or after the termination of this Lease as herein provided.

     28.02 Waiver of Tenant Credits. In the event that Tenant is in arrears in
payment of Base Rent or Additional Rent hereunder (after being given notice of
default), Tenant waives Tenant’s right, if any, to designate the items against
which any payments made by Tenant are to be credited, and Tenant agrees that
Landlord may apply any payments made by Tenant to any items of rent then owed to
Landlord under this Lease as Landlord sees fit, irrespective of and
notwithstanding any designation or request by Tenant as to the items against
which any such payments shall be credited.

     28.03 Waiver of Trial by Jury. LANDLORD AND TENANT HEREBY WAIVE TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER AGAINST THE
OTHER ON ANY MATTER WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS
LEASE, THE RELATIONSHIP OF LANDLORD AND TENANT, TENANT’S USE OR OCCUPANCY OF THE
PREMISES, INCLUDING ANY CLAIM OF INJURY OR DAMAGE, OR ANY EMERGENCY OR OTHER
STATUTORY REMEDY WITH RESPECT THERETO.

     28.04 Provisions Regarding Services. The provisions of Articles 17 and 18
shall be considered expressed agreements governing the services to be furnished
by Landlord, and Tenant agrees that any Requirements, now or hereafter in force,
shall have no application in connection with any enlargement of Landlord’s
obligations with respect to such services, except to the extent the same are
reimbursable Operating Expenses pursuant to Article 5 above. The foregoing
provisions of this Section shall not affect Landlord’s express obligations under
Articles 10 and 15 hereof.

     28.05 Conditions of Limitation. If, at any time during the Term, any
Requirement shall have the effect of limiting, for any period of time, the
amount of the rents payable by Tenant, or receivable by Landlord, under this
Lease, and the maximum rents so permitted to be paid by Tenant, or received by
Landlord, hereunder shall be less than the rents herein reserved, then:

          (a) throughout the period of limitation, Tenant shall remain liable
for the maximum amount of rents that is lawfully payable; and

95

--------------------------------------------------------------------------------




          (b) if and when the period of limitation ends, the Requirement
imposing such limitation is repealed, or such limitation is restrained or
rendered unenforceable by any order or ruling of a court of appropriate
jurisdiction:

     (i) to the extent that the same is not prohibited by any Requirement,
Tenant shall pay to Landlord, on demand, all amounts that would have been due
from Tenant to Landlord during the period of limitation, but that were not paid
because of the Requirements; and

     (ii) thereafter, Tenant shall pay to Landlord all of the rents reserved
under this Lease, all of which shall be calculated as if there had been no
intervening period of limitation.

ARTICLE 29

NO OTHER WAIVERS OR MODIFICATIONS

     29.01 No General Waivers. The failure of either party to insist in any one
or more instances upon the strict performance of any one or more of the
obligations of this Lease, or to exercise any election herein contained, shall
not be construed as a waiver or relinquishment for the future of the performance
of such one or more obligations of this Lease or of the right to exercise such
election, but the same shall continue and remain in full force and effect with
respect to any subsequent default, act or omission. No executory agreement
hereafter made between Landlord and Tenant shall be effective to change, modify,
waive, release, discharge, terminate or effect an abandonment of this Lease, in
whole or in part, unless such executory agreement is in writing, refers
expressly to this Lease and is signed by the party against whom enforcement of
the change, modification, waiver, release, discharge or termination or
effectuation of the abandonment is sought.

     29.02 No Specific Waivers. The following specific provisions of this
Section shall not be deemed to limit the generality of any of the foregoing
provisions of this Article:

          (a) no agreement to accept a surrender of all or any part of the
Premises shall be valid unless in writing and signed by Landlord and Tenant. The
delivery of keys to an employee of Landlord or of its agent shall not operate as
a termination of this Lease or a surrender of the Premises. If Tenant shall at
any time request Landlord to sublet the Premises for Tenant’s account, Landlord
or its agent is authorized to receive said keys for such purposes without
releasing Tenant from any of its obligations under this Lease, and Tenant hereby
releases Landlord from any liability for loss or damage to any of Tenant’s
property in connection with such subletting;

          (b) the receipt by Landlord of rent with knowledge of a default of any
of Tenant’s obligations of this Lease shall not be deemed a waiver of such
default;

          (c) no payment by Tenant or receipt by Landlord of a lesser amount
than the correct Base Rent or Additional Rent due hereunder shall be deemed to
be other than a payment on account, nor shall any endorsement or statement on
any check or any letter accompanying any check or payment be deemed an accord
and satisfaction, and Landlord may accept such check or payment without
prejudice to Landlord’s right to recover the balance or pursue any other remedy
in this Lease or at law provided.

ARTICLE 30

CURING TENANT’S DEFAULTS, ADDITIONAL RENT

     30.01 Late Charges. (a) If Tenant shall default in the performance of any
of Tenant’s obligations under this Lease, Landlord, without thereby waiving such
default, may (but shall not be obligated to) perform the same for the account
and at the expense of Tenant, (1) without notice, in the case where the Term has
ended, (2) after oral notice as is reasonable under the circumstances in the
case of an emergency, and (3) in any other case, only if such default continues
after the expiration of (i) five (5) Business Days from the date Tenant receives
notice of Landlord’s intention so to do, or (ii) the applicable grace period
provided in in this Lease for cure of such default, whichever occurs later. To
the extent Landlord performs any such obligation for the account of Tenant,
Tenant shall not be deemed in default of the underlying obligation, but Tenant
shall remain obligated and liable to Landlord for the cost of such performance,
as provided in this Article.

96

--------------------------------------------------------------------------------




          (b) If Tenant shall fail to pay in full any Base Rent or Additional
Rent within ten (10) Business Days after the same is due under this Lease
(without taking into account any cure period that may be applicable thereto),
then Tenant shall promptly pay to Landlord as Additional Rent, a late charge
equal to three percent (3%) percent of amount of the payment that is not paid
when so first due (the “Late Charge”). In addition, if Tenant shall fail to pay
in full any Base Rent or Additional Rent within ten (10) Business Days after the
same is due under this Lease (without taking into account any cure period that
may be applicable thereto), such payments shall accrue interest at the Interest
Rate until paid in full. Nothing herein contained shall be intended to violate
any applicable Requirement and in all instances all such late charges and rates
of interest shall be automatically reduced to any maximum applicable legal
charge or rate. The provisions of this Section are in addition to all other
rights and remedies available to Landlord for nonpayment of Base Rent or
Additional Rent.

          (c) If Tenant shall make any payments due under this Lease by check,
and such check shall be returned for insufficient funds or uncollected funds, or
the account being closed, then Landlord shall not be obligated to accept any
payment from or on behalf of Tenant other than by unendorsed certified check or
official bank check. If payment made by Tenant to Landlord shall be returned for
any of the above reasons, then the payment in question shall be deemed not to
have been made by Tenant, and, in addition to all of Landlord’s other rights and
remedies under this Lease, including under subsection (b) above and Article 25
hereof, there shall be an additional charge to Tenant of two hundred fifty
dollars ($250.00) which shall be immediately due and payable by Tenant upon the
giving of the demand to Tenant.

     30.02 Landlord Expenses. Bills for any expenses incurred by Landlord in
connection with any such performance by it for the account of Tenant, and bills
for all costs, expenses and disbursements of every kind and nature whatsoever,
including reasonable counsel fees, involved in collecting or endeavoring to
collect the Base Rent or Additional Rent or any part thereof (in the case where
Tenant is in default of such obligation) or (in the case where Tenant is in
default of any of its obligations under this Lease) enforcing or endeavoring to
enforce any rights against Tenant, under or in connection with this Lease, or
pursuant to law, including any such cost, expense and disbursement involved in
instituting and prosecuting summary proceedings, as well as bills for any
property, material, labor or services provided, furnished, or rendered, by
Landlord or at its instance to Tenant, may be sent by Landlord to Tenant
monthly, or immediately, at Landlord’s option, and, shall be due and payable in
accordance with the terms of such bills, but in no event sooner than thirty (30)
days after Tenant is given such bill.

97

--------------------------------------------------------------------------------




ARTICLE 31

BROKER

     31.01 Tenant Covenants Regarding Brokers. Tenant covenants, warrants and
represents that it had no conversations or other communications with any broker,
finder or consultant, except CBRE, INC. (who is separately representing both
Landlord and Tenant herein) (collectively, the “Brokers”), in connection with
the leasing of the Premises to Tenant and that, to Tenant’s best knowledge,
except for the Brokers, there were no brokers, finders or consultants
instrumental in consummating this Lease. Tenant shall indemnify, defend and hold
harmless Landlord from and against any and all actions, proceedings, claims,
deficiencies, judgments, suits, losses, obligations, penalties, liabilities,
damages, costs and expenses (including court costs and reasonable legal fees and
disbursements), suffered, paid or incurred by Landlord as a result of any and
all claims, actions or proceedings either made or brought by any brokers,
finders or consultants (other than the Brokers) who claim to have dealt with
Tenant, or arising out of negotiations or conversations had by Tenant with such
other brokers, finders or consultants or arising out of such other brokers,
finders or consultants having shown the Premises to the Tenant.

     31.02 Landlord Covenants Regarding Brokers. Landlord covenants, warrants
and represents that it had no conversations or other communications with any
broker, finder or consultant, except the Brokers in connection with the leasing
of the Premises to Tenant and that, to Landlord’s best knowledge, except for the
Brokers, there were no brokers, finders or consultants instrumental in
consummating this Lease. Landlord shall indemnify, defend and hold harmless
Tenant from and against any and all actions, proceedings, claims, deficiencies,
judgments, suits, losses, obligations, penalties, liabilities, damages, costs
and expenses (including court costs and reasonable legal fees and
disbursements), suffered, paid or incurred by Tenant as a result of any and all
claims, actions or proceedings either made or brought by any brokers, finders or
consultants (other than the Brokers) who claim to have dealt with Landlord, or
arising out of negotiations or conversations had by Landlord with such other
brokers, finders or consultants or arising out of such other brokers, finders or
consultants having shown the Premises to the Tenant under the direction of
Landlord.

     31.03 Landlord Payment of Broker Fees. Based and relying upon the foregoing
warranties, representations and obligations of Tenant, Landlord has agreed to
pay, pursuant to separate agreements, brokerage commissions to the Brokers.

ARTICLE 32

NOTICES

     32.01 Notices and Notice Parties. Except as otherwise expressly permitted
in this Lease, all notices, demands, approvals, consents, requests and other
communications (collectively, “Notices”) which under the terms of this Lease, or
under or pursuant to any Requirement, must or may be given or made by the
parties hereto, must be in writing (whether or not so stated elsewhere in this
Lease), unless expressly provided herein to the contrary, and must be given or
made either by sending the Notice by (i) hand delivery, (ii) registered or
certified mail of the United States of America, return receipt requested, or
(iii) an overnight commercial courier service (“next Business Day delivery”)
which provides for delivery with receipt guaranteed, in either case addressed to
each party as follows:

98

--------------------------------------------------------------------------------




      

If to Landlord:

           11 Madison Avenue LLC   261 Madison Avenue 27th floor New York, NY
10016 Attention: Alex Sapir, President    

With a copy to:

11 Madison Avenue LLC 261 Madison Avenue 27th floor New York, NY 10016
Attention: Legal Department, and    

With a copy to:

11 Madison Avenue LLC c/o Cushman & Wakefield 11 Madison Avenue, 1N New York, NY
10010 Attn: James Whelan, General Manager      

With a copy to:

DLA Piper LLP (US) 1251 Avenue of the Americas New York, NY 10020 Attn: Jeffrey
B. Steiner, Esq.    

If to Tenant:

Yelp Inc. 140 New Montgomery Street, San Francisco, CA 94105 Attention: John
Lieu Telephone:    With a copy of default notices to be sent also to:   Yelp
Inc. 140 New Montgomery Street San Francisco, CA 94105 Attention: Laurence
Wilson, Esq.


     32.02 Delivery of Notices. All Notices shall be deemed to have been made or
given and received (i) if delivered by hand as provided for in this Article, on
the date receipt thereof is acknowledged by the party to whom the Notice is
being given (including an employee or agent of such party), (ii) if sent mailed
as provided for in this Article, on the date which is three (3) Business Days
after mailing, or (iii) if sent by commercial courier as provided for in this
Article, on the date which is one (1) Business Day after accepted by the
commercial courier for delivery. Either party may designate by a Notice given in
the manner herein specified a new or other address to which Notices shall
thereafter be so given or made. Notwithstanding the foregoing all Base Rent and
Additional Rent statements, bills and invoices may be given by regular mail,
hand-delivery or electronic scan and e-mail, and emergency repair notices may be
hand-delivered or sent via e-mail to Tenant at                               (or
such other e-mail address as Tenant may provide to Landlord from time to time)
and shall be deemed given upon receipt, Tenant hereby acknowledges that no
statement, bill or invoice shall be required for the payment of Base Rent,
regardless of whether Tenant is given, or had ever been given, a statement, bill
or invoice therefor. Notice for either party may be given by legal counsel for
such party.

99

--------------------------------------------------------------------------------




ARTICLE 33

ESTOPPEL CERTIFICATE

     33.01 Estoppel Certificate. Within twenty (20) days after either party’s
written request, the other party shall execute and deliver to the requesting
party a statement (i) certifying, as of the date of such statement, that this
Lease is unmodified and in full force and effect (or, if there have been
modifications, that the same is in full force and effect as modified and stating
the modifications) and whether any options granted to Tenant pursuant to the
provisions of this Lease have been exercised, (ii) setting forth and certifying
the Commencement Date, the Expiration Date and the Base Rent, (iii) certifying,
as of the date of such statement, the dates to which the Base Rent and
Additional Rent have been paid and the amounts thereof, (iv) stating, as of the
date of such statement, whether or not, to the best knowledge of the signer, the
other party is in default in performance of any of its obligations under this
Lease, (and if Tenant is the certifying party, whether Tenant is in default)
and, if so, specifying each such default of which the signer may have knowledge,
(v) stating, as of the date of such statement, whether Tenant has any rights to
offsets or abatement of rent, (vi) stating, as of the date of such statement,
whether Tenant has prepaid any rent for more than one month in advance, and
(vii) certifying such other information as the requesting party reasonably
requests, it being intended that any such statement delivered pursuant hereto
may be relied upon by others with whom the party requesting such certificate may
be dealing and their respective successors and/or assigns. A default by Landlord
or Tenant of its obligations under this Article shall constitute such defaulting
party’s acknowledgement which may be relied on by any person holding or
proposing to acquire an interest in the Building, this Lease or any superior
mortgage, that this Lease is unmodified and in full force and effect and will
constitute, as to any such person, a waiver of any defaults on Landlord’s part
which may exist prior to the date of such request.

ARTICLE 34

ARBITRATION

     34.01 Arbitration Procedure. Landlord and Tenant shall have the right to
submit disputes where arbitration is specifically provided for in this Lease to
arbitration in the City of New York under the Expedited Procedures provisions of
the Commercial Arbitration Rules of the American Arbitration Association
(“AAA”), provided, however, that with respect to any such arbitration (i) the
list of arbitrators shall be returned within five (5) Business Days from the
date of mailing, (ii) the parties shall notify the AAA by telephone within four
(4) Business Days of any objections to the arbitrator appointed and will have no
right to object if the arbitrator so appointed was on the list submitted by the
AAA and was not objected to within such four (4) Business Day time period, (iii)
the Notice of Hearing shall be four (4) Business Days in advance of the hearing,
(iv) the hearing shall be held within five (5) Business Days after the
appointment of the arbitrator, (v) the arbitrator shall have no right to award
damages except with respect to a successful claim by one party that the other
party has unreasonably withheld its consent in bad faith, (vi) the decision and
award of the arbitrator shall be final and conclusive on the parties and, (vii)
with respect to disputes under this Lease in which three (3) arbitrators are
required pursuant to the express provisions of this Lease, each party shall, on
the date it submits such dispute to arbitration, select and appoint (in its sole
and absolute discretion) one (1) arbitrator to act as its designee and a third
(3rd) arbitrator shall be chosen by the first two (2) arbitrators so chosen.

100

--------------------------------------------------------------------------------




     34.02 Decisions of Arbitrators. The arbitrator(s) conducting any
arbitration shall be bound by the provisions of this Lease and shall not have
the power to add to, subtract from, or otherwise modify such provisions.
Landlord and Tenant agree to sign all documents and to do all other things
necessary to submit any such matter to arbitration and further agree to, and
hereby do, waive any and all rights they or either of them may at any time have
to revoke their agreement hereunder to submit to arbitration and to abide by the
decision rendered thereunder which shall be binding and conclusive on the
parties and shall constitute an “award” by the arbitrator(s) within the meaning
of the AAA rules and applicable law. Judgment may be had on the decision and
award of the arbitrator(s) so rendered in any court of competent jurisdiction.
The arbitrator(s) shall be a qualified, disinterested and impartial person(s)
who shall have had at least twenty (20) years’ experience in New York City in a
calling connected with the matter of the dispute. Landlord and Tenant shall each
have the right to appear and be represented by counsel before said arbitrator(s)
and to submit such data and memoranda in support of their respective positions
in the matter in dispute as may reasonably be necessary or appropriate in the
circumstances. Each party hereunder shall pay its own costs, fees and expenses
in connection with any arbitration or other action or proceeding brought under
this Article 34, and the expenses and fees of the arbitrator selected shall be
shared equally by Landlord and Tenant (provided, however, that where the
arbitration is conducted by three (3) arbitrators pursuant to the terms of this
Lease, each party shall pay the expenses and fees of its designee and share
equally the expenses and fees of the third (3rd) arbitrator). Notwithstanding
any contrary provisions hereof, Landlord and Tenant agree that (i) the
arbitrator(s) may not award or recommend any damages to be paid by either party
and (ii) in no event shall either party be liable for, nor be entitled to
recover any damages. This Article 34 shall survive the expiration or sooner
termination of this Lease.

ARTICLE 35

NO OTHER REPRESENTATIONS, CONSTRUCTION, GOVERNING LAW, CONSENTS, ATTORNEY’S FEES

     35.01 No Other Representations by Landlord. Tenant expressly acknowledges
and agrees that Landlord has not made and is not making, and Tenant, in
executing and delivering this Lease, is not relying upon, any warranties,
representations, promises or statements, except to the extent that the same are
expressly set forth in this Lease or in any other written agreement which may be
made between the parties concurrently with the execution and delivery of this
Lease and shall expressly refer to this Lease. This Lease and said other written
agreement(s) made concurrently herewith are hereinafter referred to as the
“lease documents.” It is understood and agreed that all understandings and
agreements heretofore had between the parties are merged in the lease documents,
which alone fully and completely express their agreements and that the same are
entered into after full investigation, neither party relying upon any statement
or representation not embodied in the lease documents, made by the other.

     35.02 Rules of Construction. If any of the provisions of this Lease, or the
application thereof to any person or circumstances, shall, to any extent, be
invalid or unenforceable, the remainder of this Lease, or the application of
such provision or provisions to persons or circumstances other than those as to
whom or which it is held invalid or unenforceable, shall not be affected
thereby, and every provision of this Lease shall be valid and enforceable to the
fullest extent permitted by law. This Lease shall be construed without regard to
any presumption or other rule requiring construction against the party causing
this Lease to be drafted.

101

--------------------------------------------------------------------------------




     35.03 Governing Law. This Lease shall be governed in all respects by the
laws of the State of New York applicable to agreements made and wholly executed
therein without reference to conflicts of laws principles.

     35.04 Consents. If Tenant shall request Landlord’s consent or approval
pursuant to any of the provisions of this Lease or otherwise, and Landlord shall
fail or refuse to give, or shall delay in giving, such consent or approval,
Tenant shall in no event make, or be entitled to make, any claim for damages
(nor shall Tenant assert, or be entitled to assert, any such claim by way of
defense, set-off, or counterclaim) based upon any claim or assertion by Tenant
that Landlord unreasonably withheld or delayed its consent or approval, and
Tenant hereby waives any and all rights that it may have, from whatever source
derived, to make or assert any such claim. Tenant’s sole remedy for any such
failure, refusal, or delay shall be an action for a declaratory judgment,
specific performance, or injunction (or if specifically required by this Lease,
submission to arbitration pursuant to Article 34) and such remedies shall be
available only in those instances where Landlord has expressly agreed in writing
not to unreasonably withhold or delay its consent or approval or where, as a
matter of law, Landlord may not unreasonably withhold or delay the same;
provided, however, if Landlord is obligated not to unreasonably withhold or
delay its consent or approval and Landlord withholds or delays its consent or
approval, and a court of competent jurisdiction (or the arbitrator pursuant to
Article 34), after final appeal (if any), determines that Landlord has acted in
bad faith or with malice in doing so, Tenant shall be entitled to an award of
its actual (but not consequential) damages resulting therefrom.

     35.05 Delivery of Lease. Submission by Landlord of this Lease to Tenant
shall confer no rights nor impose any obligations on either party unless and
until both Landlord and Tenant shall have executed this Lease and duplicate
originals thereof shall have been delivered to the respective parties.

     35.06 Joint and Several Liability of Tenant. If there shall be more than
one person named as Tenant herein, then all such persons shall be deemed to be
joint tenants in the leasehold estate demised hereby, with joint and several
liability hereunder.

     35.07 No Recordation of Lease. Without Landlord’s prior written consent,
Tenant may not record this Lease or a memorandum hereof.

     35.08 Attorneys' Fees. Other than any action or proceeding pursuant to
Article 34 hereof, if either Landlord or Tenant shall bring an action against
the other by reason of the breach of any covenant, warranty, or condition hereof
or otherwise arising out of this Lease, the other party shall pay to the
prevailing party all reasonable costs and expenses associated therewith,
including reasonable attorneys’ fees and disbursements. The term “prevailing
party” shall include a party who brings an action or proceeding against the
other by reason of the other’s breach or default (or alleged breach or default),
or defends such an action or proceeding, and obtains substantially the relief
sought.

     35.09 Counterpart Signatures. This Lease may be executed in multiple
counterparts, each of which shall constitute an original instrument, but all of
which shall constitute one and the same agreement.

102

--------------------------------------------------------------------------------




ARTICLE 36

PARTIES BOUND

     36.01 Successors and Assigns. The obligations of this Lease shall bind and
benefit the successors and assigns of the parties with the same effect as if
mentioned in each instance where a party is named or referred to, except that no
violation of the provisions of Article 9 shall operate to vest any rights in any
successor or assignee of Tenant and that the provisions of this Article shall
not be construed as modifying the conditions of limitation contained in Article
25. However, the obligations of Landlord under this Lease shall not be binding
upon Landlord herein named with respect to any period subsequent to the transfer
of its interest in the Building or the Premises Unit, as owner or lessee thereof
and in the event of such transfer said obligations shall thereafter be binding
upon each transferee of the interest of Landlord herein named as such owner or
lessee of the Building or the Premises Unit, as applicable, but only with
respect to the period ending with a subsequent transfer within the meaning of
this Article.

     36.02 Limitation of Landlord’s Liability. TENANT SHALL LOOK ONLY TO
LANDLORD’S ESTATE AND INTEREST IN THE REAL PROPERTY AND THE PROFITS AND PROCEEDS
THEREFROM (INCLUDING THE NET PROCEEDS (AS HEREIN AFTER DEFINED) THEREFROM) FOR
THE SATISFACTION OF TENANT’S REMEDIES FOR THE COLLECTION OF A JUDGMENT, AWARD OR
DAMAGES (OR OTHER JUDICIAL OR ADMINISTRATIVE PROCESS OR ARBITRATION PROCEEDING)
AGAINST LANDLORD IN THE EVENT OF EITHER ANY DEFAULT BY LANDLORD UNDER THIS
LEASE, OR OTHERWISE IN RESPECT OF, OR APPURTENANT TO, THIS LEASE, THE PREMISES
OR THE REAL PROPERTY, AND NO OTHER PROPERTY OR ASSETS OF SUCH LANDLORD (OR ANY
SHAREHOLDER, PARTNER, MEMBER, OFFICER OR DIRECTOR THEREOF, DISCLOSED OR
UNDISCLOSED), SHALL BE SUBJECT TO LEVY, EXECUTION OR OTHER ENFORCEMENT PROCEDURE
FOR THE SATISFACTION OF TENANT’S REMEDIES UNDER OR WITH RESPECT TO THIS LEASE,
THE RELATIONSHIP OF LANDLORD AND TENANT HEREUNDER, OR THE USE AND OCCUPANCY OF
THE PREMISES BY TENANT OR BY ANY TENANT PARTY OR OTHERWISE IN RESPECT OF, OR
APPURTENANT TO, THIS LEASE, THE PREMISES OR THE REAL PROPERTY. LANDLORD SHALL IN
NO EVENT BE LIABLE FOR ANY LOSS OF BUSINESS OR ANY INDIRECT OR CONSEQUENTIAL
DAMAGES UNDER OR WITH RESPECT TO THIS LEASE, THE RELATIONSHIP OF LANDLORD AND
TENANT HEREUNDER, OR THE USE AND OCCUPANCY OF THE PREMISES BY TENANT OR BY ANY
TENANT PARTY OR OTHERWISE IN RESPECT OF, OR APPURTENANT TO, THIS LEASE, THE
PREMISES OR THE REAL PROPERTY. FOR THE PURPOSES OF THIS SECTION, “NET PROCEEDS”
MEANS INSURANCE OR CONDEMNATION PROCEEDS (NET OF THE COSTS TO OBTAIN THE SAME)
IN THE POSSESSION OF LANDLORD AND PROCEEDS OF A SALE (NET OF TRANSACTION COSTS)
OR FINANCING OR REFINANCING (BUT ONLY TO THE EXTENT THE PROCEEDS OF A FINANCING
OR REFINANCING EXCEED (I) THE AMOUNT OF ANY INDEBTEDNESS THAT WAS PAID WITH THE
PROCEEDS OF SUCH FINANCING OR REFINANCING PLUS (II) ALL TRANSACTION COSTS
ASSOCIATED WITH SUCH FINANCING OR REFINANCING) OF LANDLORD’S INTEREST IN THE
BUILDING.

     36.03 No Consequential Damages. Notwithstanding any provision of this Lease
to the contrary, except as provided in Section 24.02 hereof, Tenant shall not be
liable to Landlord for any consequential damages under or with respect to this
Lease, the relationship of Landlord and Tenant hereunder, or the use and
occupancy of the Premises by Tenant or by any Tenant Party or otherwise in
respect of, or appurtenant to, this Lease, the Premises or the Real Property. 

103

--------------------------------------------------------------------------------




ARTICLE 37

CERTAIN DEFINITIONS AND CONSTRUCTION

     37.01 Certain Definitions. For the purposes of this Lease and all
agreements supplemental to this Lease, unless the context otherwise requires the
definitions set forth in Section 1.01 hereof shall be utilized.

     37.02 Defined Terms Specified. The various terms which are in quotation
marks, bolded or underlined and defined in other Articles of this Lease or are
defined in Exhibits annexed hereto, shall have the meanings specified in such
other Articles and such Exhibits for all purposes of this Lease and all
agreements supplemental thereto, unless the context shall otherwise require or
unless such supplemental agreements specifically provided otherwise.

     37.03 Captions and Headings. The captions and headings in this Lease are
inserted only as a matter of convenience and for reference and in no way define,
limit or describe the scope of this Lease or the intent of any provision hereof.

ARTICLE 38

ADJACENT EXCAVATION AND CONSTRUCTION; SHORING; VAULTS

     38.01 Excavation. If an excavation or other substructure work shall be made
upon land adjacent to the Premises, or shall be authorized to be made, Tenant
shall afford to the person causing or authorized to cause such excavation a
license to enter upon the Premises for the purpose of doing such work as shall
be necessary to preserve the wall of the Building or the Building from injury or
damage and to support the same by proper foundations without any claim for
damages or indemnity against Landlord, or diminution or abatement of rent,
provided that the party or parties performing such work agree in writing to be
liable for all loss, damage, or injury to persons or property resulting
therefrom and will indemnify and hold Tenant harmless from all claims, losses,
costs, expenses and liability, including reasonable attorney's fees, arising
therefrom.

     38.02 Vaults. No vaults, vault space or area, whether or not enclosed or
covered, not within the property line of the Building is leased hereunder,
anything contained in or indicated on any sketch, blue print or plan or anything
contained elsewhere in this Lease to the contrary notwithstanding. Landlord
makes no representation as to the location of the property line of the Building.
All vaults and vault space and all such areas not within the property line of
the Building, which Tenant may be permitted to use and/or occupy, is to be used
and/or occupied under a revocable license, and if any such license be revoked,
or if the amount of such space or area be diminished or required by any federal,
state or municipal authority or utility, Landlord shall not be subject to any
liability nor shall Tenant be entitled to any compensation or diminution or
abatement of rent, nor shall such revocation, diminution or requisition be
deemed constructive or actual eviction. Any tax, fee or charge of municipal
authorities for such vault or area shall be paid by Tenant.

104

--------------------------------------------------------------------------------




ARTICLE 39

FINANCIAL STATEMENTS

     39.01 Financial Statements. If Tenant is not a publicly traded company
whose financial statements are published with the Securities and Exchange
Commission and are publicly available over the internet, then within (a) twenty
(20) days after Landlord’s request for the same in connection with any sale,
financing or refinancing (or proposed sale, financing or refinancing) of all or
any portion of the Building or of any interest therein by Landlord or this
Lease, but only during such times that the premises demised under this Lease is
more than one (1) full floor in the Building (and, no more than one (1) time per
year), and (b) except to the extent furnished pursuant to Section 9.02 above,
within ten (10) days after Landlord’s request for the same in connection with
any proposed assignment of this Lease or sublease of all or any portion of the
Premises by Tenant, Tenant shall furnish, and cause all subtenants subleasing
more than one (1) full floor in the Building to furnish, to Landlord such
party’s most recent quarterly unaudited financial statements and most recent
audited annual financial statements, provided, if Tenant, or any subtenant shall
not have audited financial statements, then such party shall provide to Landlord
financial statements based on an accountant’s review (except to the extent that
Tenant or any subtenant does not have financial statements separate from its
Parent, provided such Parent is a guarantor under the lease or sublease, as
applicable, Tenant or any such subtenant shall provide the audited financial
statements of such Parent). All such financial statements shall be prepared by a
so-called “Big 4” accounting firm or other independent firm of certified public
accountants reasonably acceptable to Landlord, in accordance with GAAP,
consistently applied.

ARTICLE 40

SECURITY DEPOSIT

     40.01 Security Deposit. Tenant has deposited with Landlord the Required
Security Amount (as hereinafter defined) as security for the full and faithful
performance and observance by Tenant of Tenant’s covenants and obligations under
this Lease. If Tenant defaults in the full and prompt payment and performance of
any of Tenant’s covenants and obligations under this Lease, including, but not
limited to, the payment of Base Rent and Additional Rent, Landlord may, but
shall not be required to, use, apply or retain the whole or any part of the
security so deposited and the interest accrued thereon, if any, to the extent
required for the payment of any Base Rent and Additional Rent or any other sums
as to which Tenant is in default or for any sum which Landlord may expend or may
be required to expend by reason of Tenant’s default in respect of any of the
terms, covenants and conditions of this Lease, including, but not limited to,
any damages or deficiency in the reletting of the Premises, whether such damages
or deficiency accrue before or after summary proceedings or other re-entry by
Landlord. If Landlord shall so use, apply or retain the whole or any part of the
security or the interest accrued thereon, if any, Tenant shall upon within five
(5) Business Days after receipt of written demand deposit with Landlord a sum
equal to the amount so used, applied or retained, as security as aforesaid
failing which Landlord shall have the same rights and remedies as for the
non-payment of Base Rent beyond the applicable grace period. If Tenant shall
fully and faithfully comply with all of Tenant’s covenants and obligations under
this Lease, the security or any balance thereof, to which Tenant is entitled,
shall be returned or paid over to Tenant within thirty (30) days after the date
fixed as the end of this Lease and after delivery to Landlord of entire
possession of the Premises. In the event of any sale, transfer or leasing of
Landlord’s interest in the Building whether or not in connection with a sale,
transfer or leasing of the Land to a vendee, transferee or lessee, Landlord
shall transfer the unapplied part of the security and the interest thereon, if
any, to which Tenant is entitled, to the vendee, transferee or lessee and,
provided that the security deposit has been transferred, Landlord shall
thereupon be released by Tenant from all liability for the return or payment
thereof, and Tenant shall look solely to the new landlord for the return or
payment of the same. The provisions of the preceding sentence shall apply to
every subsequent sale, transfer or leasing of the Building, and any successor of
Landlord may, upon a sale, transfer, leasing or other cessation of the interest
of such successors in the Building, whether in whole or in part, pay over any
unapplied part of said security to any vendee, transferee or lessee of the
Building and shall thereupon be relieved of all liability with respect thereto.
Except in connection with a permitted assignment of this Lease, Tenant shall not
assign or encumber or attempt to assign or encumber the monies deposited herein
as security or any interest thereon to which Tenant is entitled, and neither
Landlord nor its successors or assigns shall be bound by any such assignment,
encumbrance, attempted assignment or attempted encumbrance. In any event, in the
absence of evidence satisfactory to Landlord of an assignment of the right to
receive the security, or the remaining balance thereof, Landlord may return the
security to the original Tenant regardless of one or more assignments of this
Lease. 

105

--------------------------------------------------------------------------------




     40.02 Security Deposit Procedures. (a) Unless Landlord agrees that the
security deposit provided for in Section 40.01 hereof may be held in cash form,
Tenant shall deliver to Landlord and, shall, except as otherwise provided
herein, maintain in effect at all times during the term hereof, an irrevocable
letter of credit in the form annexed hereto as Exhibit I annexed hereto in the
amount of the security required pursuant to this Lease issued by a commercial
bank which is a member of The Clearing House Payments Company L.L.C. with
offices for banking purposes in the City of New York and having a net worth of
not less than Three Billion and 00/100 ($3,000,000,000.00) Dollars. Such letter
of credit shall have an expiration date no earlier than the first anniversary of
the date of issuance thereof and shall be automatically renewed from year to
year unless terminated by the issuer thereof by notice to Landlord given not
less than forty-five (45) days prior to the expiration thereof. Except as
otherwise provided herein, Tenant shall, throughout the term of this Lease
deliver to Landlord, in the event of the termination of any such letter of
credit, replacement letters of credit in lieu thereof (each such letter of
credit and such extensions or replacements thereof, as the case may be, is
hereinafter referred to as a “Security Letter”) no later than forty-five (45)
days prior to the expiration date of the preceding Security Letter. The term of
each such Security Letter shall be not less than one year and shall be
automatically renewable from year to year as aforesaid. If Tenant shall fail to
obtain any replacement of a Security Letter within the time limits set forth in
this Section 40.02(a), Landlord may draw down the full amount of the existing
Security Letter and retain the same as security hereunder.

          (b) In the event Tenant defaults in respect to any of the terms,
provisions, covenants and conditions of this Lease, including, but not limited
to, the payment of rent and additional rent, Landlord may use, apply or retain
the whole or any part of the security so deposited to the extent required for
the payment of any Base Rent and Additional Rent or any other sum as to which
Tenant is in default or for any sum which Landlord may expend or may be required
to expend by reason of Tenant’s default in respect of any of the terms,
provisions, covenants, and conditions of this Lease, including but not limited
to, any damages or deficiency accrued before or after summary proceedings or
other re-entry by Landlord.

          (c) In the event that Tenant defaults in respect of any of the terms,
provisions, covenants and conditions of the Lease and Landlord utilizes all or
any part of the security represented by the Security Letter but does not
terminate this Lease as provided in Article 25 hereof, Landlord may, in addition
to exercising its rights as provided in Section 40.02(b), retain the unapplied
and unused balance of the principal amount of the Security Letter as security
for the faithful performance and observance by Tenant thereafter of the terms,
provisions, and conditions of this Lease, and may use, apply, or retain the
whole or any part of said balance to the extent required for payment of Base
Rent, Additional Rent, or any other sum as to which Tenant is in default or for
any sum which Landlord may expend or be required to expend by reason of Tenant’s
default in respect of any of the terms, covenants, and conditions of this Lease.
In the event Landlord applies or retains any portion or all of the security
delivered hereunder, Tenant shall forthwith restore the amount so applied or
retained so that at all times the amount deposited shall be not less than the
security required by Section 40.01.

106

--------------------------------------------------------------------------------




          (d) In the event that Tenant shall fully and faithfully comply with
all of the terms, provisions, covenants and conditions of this Lease, the
security shall be returned to Tenant within thirty (30) days after the date
fixed as the end of the Lease and after delivery of entire possession of the
Premises to Landlord. In the event of a sale of the Land and Building or leasing
of the Building, Landlord shall have the right to transfer any interest it may
have in the Security Letter to the vendee or lessee and Landlord shall thereupon
be released by Tenant from all liability for the return of such Security Letter,
provided such vendee or lessee assumes any responsibilities of Landlord with
respect to such Security Letter, and Tenant agrees to look solely to the new
landlord for the return of said Security Letter; and it is agreed that the
provisions hereof shall apply to every transfer or assignment made of the
Security Letter to a new landlord. Tenant further covenants that it will not
assign or encumber or attempt to assign or encumber the monies deposited herein
as security and that neither Landlord nor its successors or assigns shall be
bound by any such assignment, encumbrance, attempted assignment or attempted
encumbrance. In the event of a sale of the Building Landlord shall have the
right to require Tenant to deliver a replacement Security Letter naming the new
landlord as beneficiary and, if Tenant shall fail to timely deliver the same, to
draw down the existing Security Letter and retain the proceeds as security
hereunder until a replacement Security Letter is delivered. If a Bankruptcy
Event occurs, Landlord shall have the right, exercisable by a sight draft, to
immediately receive all monies represented by the Security Letter.

          (e) In the event that at any time during the term of this Lease,
Landlord, in Landlord's reasonable opinion, believes (a) that the net worth of
the issuing bank of any Security Letter shall be less than the minimum amount
specified in Section 40.02(a) hereof, or (b) that circumstances have occurred
indicating that the issuing bank may be incapable of, unable to, or prohibited
from honoring the then existing Security Letter (the "Existing Security Letter")
in accordance with the terms thereof, then, upon the happening of either of the
foregoing, Landlord may send Notice to Tenant (hereinafter referred to as the
"Replacement Notice") requiring Tenant within forty-five (45) days to replace
the Existing Security Letter with a new Security Letter (hereinafter referred to
as the "Replacement Security Letter") from an issuing bank meeting the
qualifications described in Section 40.02(a) hereof. Upon receipt of a
Replacement Security Letter meeting the qualifications of Section 40.02(a)
hereof, Landlord shall forthwith return the Existing Security Letter to Tenant.
In the event that (i) a Replacement Security Letter meeting the qualifications
of Section 40.02(a) hereof is not received by Landlord within the time
specified, or (ii) Landlord reasonably believes an emergency exists requiring
immediate drawdown, then in either event, the Existing Security Letter may be
presented for payment by Landlord and the proceeds thereof shall be held by
Landlord in accordance with this Article 40, subject, however, to Tenant's
obligation to replace such cash security with a new Security Letter meeting the
qualifications of Section 40.02(a) hereof.

107

--------------------------------------------------------------------------------




     40.03 As used herein the term “Required Security Amount” shall mean a sum
equal to eight (8) months of the then payable monthly Base Rent for the Initial
Premises (i.e., (x) for the period commencing on the date of this Lease and
ending on the day immediately preceding the fifth (5th) anniversary of the Rent
Commencement Date, $8,626,480.00, and (y) for the balance of the Term commencing
on the fifth (5th) anniversary of the Rent Commencement Date, $9,641,360.00).
Tenant shall deliver to Landlord an amended Security Letter reflecting such
increase on or before the fifth (5th) anniversary of the Rent Commencement Date
(failure to do which shall constitute an Event of Default hereunder) and shall
also notify Landlord at least sixty (60) days prior to the fifth (5th)
anniversary of the Rent Commencement Date confirming that such amended Security
Letter will be delivered. Provided that Tenant has not been in default (beyond
all notice cure and grace periods) under the terms and conditions of this Lease
during the 12-month period preceding the date (the “Reduction Date”) which is
thirty (30) months following the Rent Commencement Date, and provided that
Tenant is not in default (beyond all notice cure and grace periods) under the
terms and conditions of this Lease as of the Rent Reduction Date, then on the
Rent Reduction Date, the Required Security Amount shall be reduced to an amount
equal to six (6) months of the then payable monthly Base Rent for the initial
Premises (i.e., (x) for the period commencing on the Reduction Date and ending
on the day immediately preceding the fifth (5th) anniversary of the Rent
Commencement Date, $6,469,860.00, and (y) for the balance of the Term commencing
on the fifth (5th) anniversary of the Rent Commencement Date, $7,231,020.00).
Any reduction of the Required Security Amount to which Tenant is entitled
hereunder shall be effected by an amendment to the then existing Security Letter
or issuance of a replacement Security Letter, and Landlord and Tenant shall
reasonably cooperate with one another regarding the issuance of same.

ARTICLE 41

EXTENSION OPTION

     41.01 Options. (a) Provided that the Extension Occupancy Requirements (as
such term is defined in Section 41.01(b) hereof) are satisfied on the date
Tenant gives to Landlord the Extension Term Exercise Notice (as hereinafter
defined), Tenant shall have the option (the “Extension Option”) to extend the
term of this Lease for a term (the “Extension Term”) of five (5) years to
commence on the date (the “Extension Term Commencement Date”) next succeeding
the Expiration Date and to expire on the date (the “Extension Term Expiration
Date”) that is the fifth (5th) anniversary of the original Expiration Date,
which Extension Option shall be exercised only by Tenant giving to Landlord
notice thereof (the “Extension Exercise Notice”) on or before the date (the
“Extension Exercise Notice Date”) which is fifteen (15) months prior to the
original Expiration Date, TIME BEING OF THE ESSENCE, but not earlier than the
date which is sixty (60) months prior to the original Expiration Date. With
respect to the Extension Option, Tenant shall have the right to extend the term
of this Lease as to space (the “Renewal Space”) consisting either (i) all of the
then Premises demised under this Lease as of the exercise of its option, or (ii)
if the Premises then consist of more than one (1) full floor of the Building,
less than the entire Premises provided (A) the Renewal Space shall contain at
least one (1) full floor of the Building, (B) the Renewal Space may not contain
less than all of the Premises then leased by Tenant on any floor of the
Building, (C) if the Renewal Space contains space on more than one (1) floor,
same shall be designated from the highest floor then included in the Premises
down or the lowest floor then included in the Premises up, in either case
without gaps, and (D) Tenant specifies in its Extension Exercise Notice the
space on which it is exercising said option. With respect to any portion of the
Premises as to which this Lease is not so extended (“Non-Renewal Space”), such
Non-Renewal Space shall be surrendered to Landlord by Tenant as of the
Expiration Date, in the condition and state of repair required under this
Lease. 

108

--------------------------------------------------------------------------------




          (b) For the purposes of this Article, “Extension Occupancy
Requirements” means that (i) this Lease is then in full force and effect, (ii)
no Event of Default exists, (iii) the original Tenant named in this Lease (i.e.,
Yelp Inc.) (the “Named Tenant”) or a Permitted Transferee is the Tenant under
this Lease, and (iv) the Named Tenant or a Permitted Transferee and/or its
Related Entities is/are, for its/their own account, using and occupying at least
one (1) full floor of the Renewal Space, in accordance with, and subject to, the
applicable provisions of this Lease. For purposes of satisfying the Extension
Occupancy Requirements and for clause “(b)” of Section 41.03 below, the premises
demised under this Lease shall not include any portion of the Premises covered
by a Takeback Sublease. The Extension Occupancy Requirements are for the benefit
of Landlord and may be waived by Landlord in whole or in part.

     41.02 Occupancy Requirements. Notwithstanding anything contained in this
Lease to the contrary, Tenant shall not have the Extension Option if on the date
Tenant gives to Landlord the Extension Exercise Notice, the Extension Occupancy
Requirements are not satisfied.

     41.03 Extension Voidable. In addition to the provisions of Section 41.02
above, and notwithstanding anything contained in this Lease to the contrary, the
Extension Option shall be deemed revoked, null and void, and of no further force
or effect, and the Extension Exercise Notice (or purported Extension Exercise
Notice) given in connection with Tenant’s attempt to exercise the Extension
Option shall be ineffective and void ab initio as an Extension Exercise Notice,
(a) if Tenant fails to give the Extension Exercise Notice to Landlord on or
before the Extension Exercise Notice Date (TIME BEING OF THE ESSENCE) in the
manner hereinbefore provided, or (b) if on the date Tenant gives the Extension
Exercise Notice to Landlord, the Extension Occupancy Requirements are not
satisfied.

     41.04 Extension Terms. The Extension Term, if any, shall be upon, and
subject to, all of the terms, covenants and conditions provided in this Lease
for the initial term hereof, except that:

          (a) any terms, covenants, or conditions hereof that are expressly or
by their nature inapplicable to the Extension Term (including this Article 41)
shall not apply during the Extension Term; and

          (b) the annual Base Rent payable by Tenant during the Extension Term
shall be, subject to adjustment as otherwise in this Lease provided, an amount
equal to the greater of (i) the Base Rent payable hereunder for the last year of
the initial Term, or (ii) 100% of the fair market rental value of the Premises,
to be determined as provided in Sections 41.05 and 41.06 hereof and to be
calculated as of the Extension Term Commencement Date, based on and taking into
consideration all then relevant factors (the amount of said fair market rental
value is herein referred to as the “FMV Amount”).

     41.05 FMV Determination. The initial determination of the FMV Amount shall
be made by Landlord. Landlord shall give notice (a “Rent Notice”) to Tenant of
the FMV Amount determined by Landlord on or before the date which is fifteen
(15) months prior to the Extension Term Commencement Date. The FMV Amount so
determined by Landlord shall be deemed conclusive and binding upon Tenant unless
on or before the date (the “Determination Date”) which is thirty (30) days after
Landlord gives to Tenant the Rent Notice either (a) Tenant gives to Landlord
notice (the “FMV Dispute Notice”) that Tenant disputes the FMV Amount so
determined by Landlord, which FMV Dispute Notice may, but shall not be required
to, set forth Tenant’s determination of the FMV Amount, or (b) Tenant fails to
respond to the Rent Notice. If on or before the Determination Date Tenant gives
to Landlord a FMV Dispute Notice or fails to respond to the Rent Notice, then
Tenant shall be deemed to have disputed Landlord’s determination of the FMV
Amount, whereupon Landlord and Tenant shall have thirty (30) days after the
Determination Date to negotiate, execute and deliver a written agreement (an
“FMV Agreement”) setting forth the Base Rent for the Extension Term. If Landlord
and Tenant fail to execute and deliver an FMV Agreement within thirty (30) days
after the Determination Date, the FMV Amount shall be determined by arbitration
pursuant to Section 41.06 below.

109

--------------------------------------------------------------------------------




     41.06 Arbitration. Unless, by the Determination Date, Tenant agrees, in
writing, with Landlord’s determination of the FMV Amount, or within thirty (30)
days after the Determination Date, Landlord and Tenant execute an FMV Agreement,
the FMV Amount for the Extension Term shall be determined by arbitration as
follows:

          (a) Landlord and Tenant shall each appoint an arbitrator by written
notice given to the other party hereto not later than sixty (60) days after the
Determination Date. If either Landlord or Tenant fail to appoint an arbitrator
within such period of time and thereafter fail to do so by written notice given
within a period of five (5) days after notice by the other party requesting the
appointment of such arbitrator, then such arbitrator shall be appointed by the
American Arbitration Association or its successor (the branch office of which is
located in or closest to the City and State of New York), upon request of either
Landlord or Tenant, as the case may be;

          (b) The arbitrators will submit their determinations of fair market
rental value to both parties within thirty (30) days after their selection. If
the difference between the two (2) determinations is two percent (2%) or less of
the higher appraisal, then the average between the two determinations will be
the FMV Amount.

          (c) In the event that the arbitrators’ determination is more than 2%
apart, they shall appoint a third (3rd) arbitrator by written notice given to
both Landlord and Tenant, and, if they fail to do so by written notice given
within thirty (30) days after their appointment, such third (3rd) arbitrator
shall be appointed as above provided for the appointment of an arbitrator in the
event either party fails to do so;

          (d) All of such arbitrators shall be New York State licensed real
estate brokers having not less than ten (10) years’ experience in representing
owners or tenants in commercial leasing transactions in respect of large
first-class office use buildings in Manhattan; and

          (e) If a third (3rd) arbitrator is appointed as aforesaid, the three
(3) arbitrators shall convene forthwith and render their decision in accordance
with the then applicable rules of the American Arbitration Association or its
successor, which decision shall be strictly limited to a determination of the
FMV Amount (as defined in Section 41.04 above), within thirty (30) days after
the appointment of the third (3rd) arbitrator. The decision of such arbitrators
shall be in writing. The first two (2) arbitrators appointed as above provided
shall each determine the FMV Amount and exchange their determinations
simultaneously (neither arbitrator being bound by the prior offers or
determinations of FMV Amount made by Landlord or Tenant), and if such
determinations are not identical, to the third (3rd arbitrator and the third
(3rd) arbitrator shall select the determination of one of the two (2) other
arbitrators that such third (3rd) arbitrator determines is closest to its
valuation. The decision of the first two (2) arbitrators appointed (if their
determinations are identical), or of the third (3rd) arbitrator (if the
determination of the first two (2) arbitrators are not identical) shall be
binding upon Landlord and Tenant. Duplicate original counterparts of such
decision shall be sent forthwith by the arbitrators by certified mail, return
receipt requested, to both Landlord and Tenant. The arbitrators, in arriving at
their decision, shall be entitled to consider all testimony and documentary
evidence that may be presented at any hearing, as well as facts and data which
the arbitrators may discover by investigation and inquiry outside such hearings.
If, for any reason whatsoever, a written decision of the arbitrators shall not
be rendered within thirty (30) days after the appointment of the third (3rd)
arbitrator, then, at any time thereafter before such decision shall have been
rendered, either party may apply to the Supreme Court of the State of New York,
New York County, or to any other court having jurisdiction and exercising the
functions similar to those now exercised by such court, by action, proceeding or
otherwise (but not by a new arbitration proceeding) as may be proper, to
determine the question in dispute consistently with the provisions of this
Lease. The cost and expense of such arbitration, action, proceeding, or
otherwise shall be borne equally by Landlord and Tenant, but Landlord and Tenant
shall each pay their own attorneys’ fees and disbursements and witness fees. 

110

--------------------------------------------------------------------------------




     41.07 Interim Rent. If the FMV Amount is determined pursuant to Sections
41.05 and 41.06 hereof, and the Base Rent for the Extension Term shall not be
finally determined pursuant to the terms of Section 41.05 or 41.06 hereof on or
before the Extension Term Commencement Date, then:

          (a) The annual Base Rent payable by Tenant during the Extension Term
until the Base Rent for the Extension Term shall be so finally determined (such
interim annual Base Rent being herein referred to as the “Interim Extension
Rent”) shall, subject to adjustment as herein provided, be equal to the greater
of (i) the Base Rent in effect on the last day of the initial term of this
Lease, without taking into effect any abatement, offset or reduction, and (ii)
the average of the FMV Amount determined by Landlord and the FMV Amount
determined by Tenant, except that if Tenant fails to give to Landlord a FMV
Dispute Notice or if the FMV Dispute Notice does not include an FMV Amount
determined by Tenant, then the “Interim Extension Rent” shall, subject to
adjustment as herein provided, be equal to the FMV Amount determined by
Landlord; and

          (b) If the Base Rent for the Extension Term, as finally determined
pursuant to the terms of Section 41.06 hereof, shall be greater or less than the
Interim Extension Rent, then (i) the annual Base Rent payable by Tenant for the
balance of the Extension Term shall be and become the Base Rent as so finally
determined, and (ii) if the Base Rent, as finally determined, shall be greater
than the Interim Extension Rent, Tenant shall, within thirty (30) days after
Landlord’s written demand therefor, pay to Landlord an amount equal to the
difference between (x) the actual Base Rent paid to Landlord during the
Extension Term before such final determination, and (y) the Base Rent that would
have been payable by Tenant if the Base Rent for the Extension Term had been
finally determined prior to Extension Term Commencement Date; or if the Base
Rent, as finally determined, shall be less than the Interim Extension Rent,
Landlord shall, within ten (10) days after Tenant’s demand therefor pay to
Tenant an amount equal to the difference between the sum of the amount described
in clause (x) above and the sum of the amount described in clause (y) above, as
applicable to the Base Rent.

     41.08 Certain Definitions. If, in accordance with and subject to, all of
the terms, covenants and conditions contained in this Article, the term of this
Lease is extended for the Extension Term, then “Expiration Date,” as such term
is used in this Lease, shall mean the “Extension Term Expiration Date,” and
“Term,” “term of this Lease” (and comparable words), shall mean the initial term
of this Lease, as extended by the Extension Term. Notwithstanding anything which
may be contained in this Lease to the contrary, Landlord shall have no
obligation or duty, nor shall Landlord be required, to make any repairs,
installations, alterations or improvements to the Premises or any portion
thereof (including, without limitation, painting, finishing, plastering or
decorating), with respect to the Extension Term, provided, however, that nothing
contained in this sentence shall affect Landlord’s obligations to perform the
repairs that Landlord is expressly required to make under this Lease. Except as
expressly set forth in this Article, Tenant shall not have any option or right
to extend or renew the term of this Lease. 

111

--------------------------------------------------------------------------------




ARTICLE 42

RIGHT OF FIRST OFFER

     42.01 Offer. Provided that the named tenant and those occupants permitted
pursuant to Section 9.15 or a Permitted Transferee hereof are in occupancy of
the entire Premises as of the date Tenant delivers the applicable Election to
Lease Notice, and provided further that there shall remain in the term of this
Lease at least five (5) years between the Offer Space Effective Date (as
hereinafter defined) and the expiration date of the term of this Lease
(including for such purpose any Extension Term for which Tenant has exercised
the applicable Extension Option pursuant to Article 41 hereof as of the date
Landlord gives the Offer Space Notice or as to which Tenant exercises such
Extension Option simultaneously with the giving of Tenant’s Election to Lease
Notice), then, if at any time (and from time to time) that Landlord shall desire
to lease any space (“Offer Space”) which is ROFO Applicable Space (hereinafter
defined), Landlord shall give a notice (“Offer Space Notice”) to Tenant of
Landlord’s desire to lease the Offer Space, which Offer Space Notice shall be
deemed an offer to Tenant to lease the Offer Space to Tenant. The term “ROFO
Applicable Space” shall mean, subject to Section 42.08 below, all or any portion
of the 11th, 12th, 13thand 17th in the Building; provided, however, that:

          (a) Tenant’s rights under this Article 42 shall not apply to the 17th
floor until after the initial leasing thereof following the date of this Lease;
and

          (b) Landlord shall not be required to offer any additional ROFO
Applicable Space to Tenant after Landlord has offered to Tenant ROFO Applicable
Space consisting of either (the “ROFO Cap”) (x) the entire 17th floor, or (y) an
aggregate amount of ROFO Applicable Space (offered in blocks of space containing
not less than 20,000 RSF each) totaling at least 81,000 RSF, whether or not
Tenant accepts any or all offers of space referred to in clause (x) or (y) of
this subsection (ii); provided, however, that any ROFO Applicable Space offered
to Tenant during the first two (2) years after the Commencement Date shall not
be applied against the ROFO Cap unless Tenant leases such ROFO Applicable Space.

     42.02 ROFO Term. (a) If Tenant shall elect to lease the Offer Space in
accordance with this Article 42, such Offer Space (or applicable portion
thereof) shall be included in the demised premises for a term (as to any Offer
Space, the “Tenant ROFO Term”) commencing on the Offer Space Effective Date with
respect thereto (as determined in accordance with Section 42.08(b) hereof) and
ending on the Expiration Date. Landlord shall deliver an Offer Space Notice with
respect to any Offer Space not earlier than twenty four (24) months or later
than six (6) months prior to the anticipated Offer Space Effective Date of such
Offer Space (or not later than thirty (30) days prior to the anticipated Offer
Space Effective Date of such Offer Space with respect to any Offer Space which
becomes available by reason of the termination of any existing Lease by reason
of the default of the then existing tenant thereunder). Notwithstanding anything
contained in this Article 42 to the contrary, if the Offer Space is not
contiguous to (or located on any portion of a floor immediately above or below)
any other portion of the Premises, Tenant may elect (provided it does so in its
Election to Lease Notice, failing which it shall be deemed to have waived its
right to so elect) to lease any such non-contiguous Offer Space (“Short Term
ROFO Space”) for a term (“Short Term ROFO Term”) specified in Tenant’s Election
to Lease Notice which begins on the Offer Space Effective Date and ends at least
five (5) years thereafter (it being acknowledged and agreed that Tenant shall
thereafter have no right pursuant to Article 41 hereof or otherwise to extend
the term of this Lease with respect to any such Short Term ROFO Space).

112

--------------------------------------------------------------------------------




          (b) If Tenant shall elect to lease any Offer Space as hereinafter
provided, the Base Rent payable for such Offer Space shall be, subject to
adjustment as otherwise in this Lease provided, an amount equal to 100% of the
fair market rental value of the applicable Offer Space, to be determined as
provided in Sections 42.03 and 42.04 hereof and to be calculated as of the date
of the applicable Election to Lease Notice on the basis of a new letting of the
applicable Offer Space for a term of years equal to the Tenant ROFO Term
commencing on the Offer Space Effective Date; provided, however, that the fair
market rental value with respect to any Short Term ROFO Space shall be (i)
calculated on the basis of a new letting of the applicable Short Term ROFO Space
for the term (which shall be no shorter than the Short Term ROFO Term) for which
Landlord could obtain the highest rental rate in the market place for the Short
Term ROFO Term, and (ii) in no event less than the Base Rent payable with
respect to the Premises on a per RSF basis pursuant to Section 1.01(b) hereof.
The determination of the fair market rental value of the applicable Offer Space
pursuant to this Lease shall be based on and take into consideration all then
relevant factors, and the amount of said fair market rental value is herein
referred to as the “Offer FMV Amount.”

     42.03 FMV Determination. The initial determination of the Offer FMV Amount
shall be made by Landlord. Landlord shall give notice (a “Offer Rent Notice”) to
Tenant of the Offer FMV Amount determined by Landlord on or before the date
which is thirty (30) days following the date Tenant delivers the applicable
Election to Lease Notice. The Offer FMV Amount so determined by Landlord shall
be deemed conclusive and binding upon Tenant unless on or before the date (the
“Offer Determination Date”) which is thirty (30) days after Landlord gives to
Tenant the Offer Rent Notice either (a) Tenant gives to Landlord notice (the
“Offer FMV Dispute Notice”) that Tenant disputes the Offer FMV Amount so
determined by Landlord, which Offer FMV Dispute Notice may, but shall not be
required to, set forth Tenant’s determination of the Offer FMV Amount, or (b)
Tenant fails to respond to the Offer Rent Notice. If on or before the Offer
Determination Date Tenant gives to Landlord an Offer FMV Dispute Notice or fails
to respond to the Offer Rent Notice, then Tenant shall be deemed to have
disputed Landlord’s determination of the Offer FMV Amount, whereupon Landlord
and Tenant shall have thirty (30) days after the Offer Determination Date to
negotiate, execute and deliver a written agreement (an “Offer FMV Agreement”)
setting forth the Base Rent for the Extension Term. If Landlord and Tenant fail
to execute and deliver an Offer FMV Agreement within thirty (30) days after the
Offer Determination Date, the Offer FMV Amount shall be determined by
arbitration pursuant to Section 42.04 below.

113

--------------------------------------------------------------------------------




     42.04 Arbitration. Unless, by the Offer Determination Date, Tenant agrees,
in writing, with Landlord’s determination of the Offer FMV Amount, or within
thirty (30) days after the Offer Determination Date, Landlord and Tenant execute
an Offer FMV Agreement, the Offer FMV Amount for the Extension Term shall be
determined by arbitration as follows:

          (a) Landlord and Tenant shall each appoint an arbitrator by written
notice given to the other party hereto not later than sixty (60) days after the
Offer Determination Date. If either Landlord or Tenant fail to appoint an
arbitrator within such period of time and thereafter fail to do so by written
notice given within a period of five (5) days after notice by the other party
requesting the appointment of such arbitrator, then such arbitrator shall be
appointed by the American Arbitration Association or its successor (the branch
office of which is located in or closest to the City and State of New York),
upon request of either Landlord or Tenant, as the case may be;

          (b) The arbitrators will submit their determinations of the Offer FMV
Amount to both parties within thirty (30) days after their selection. If the
difference between the two (2) determinations is two percent (2%) or less of the
higher appraisal, then the average between the two determinations will be the
Offer FMV Amount.

          (c) In the event that the arbitrators’ determination is more than 2%
apart, they shall appoint a third (3rd) arbitrator by written notice given to
both Landlord and Tenant, and, if they fail to do so by written notice given
within thirty (30) days after their appointment, such third (3rd) arbitrator
shall be appointed as above provided for the appointment of an arbitrator in the
event either party fails to do so;

          (d) All of such arbitrators shall be New York State licensed real
estate brokers having not less than ten (10) years’ experience in representing
owners or tenants in commercial leasing transactions in respect of first-class
office use buildings in Manhattan; and

          (e) If a third (3rd) arbitrator is appointed as aforesaid, they shall
convene forthwith and render their decision in accordance with the then
applicable rules of the American Arbitration Association or its successor, which
decision shall be strictly limited to a determination of the Offer FMV Amount
(as defined in Section 42.02 above), within thirty (30) days after the
appointment of the third (3rd) arbitrator. The decision of such arbitrators
shall be in writing. The first two (2) arbitrators appointed as above provided
shall each determine the Offer FMV Amount and exchange their determinations
simultaneously (neither arbitrator being bound by the prior offers or
determinations of Offer FMV Amount made by Landlord or Tenant), and if such
determinations are not identical, the third (3rd) arbitrator shall select the
determination of one of the two (2) other arbitrators that such third (3rd)
arbitrator determines is closest to its valuation. The decision of the first two
(2) arbitrators appointed (if their determinations are identical), or of the
third (3rd) arbitrator (if the determination of the first two (2) arbitrators
are not identical) shall be binding upon Landlord and Tenant. Duplicate original
counterparts of such decision shall be sent forthwith by the arbitrators by
certified mail, return receipt requested, to both Landlord and Tenant. The
arbitrators, in arriving at their decision, shall be entitled to consider all
testimony and documentary evidence that may be presented at any hearing, as well
as facts and data which the arbitrators may discover by investigation and
inquiry outside such hearings. If, for any reason whatsoever, a written decision
of the arbitrators shall not be rendered within thirty (30) days after the
appointment of the third (3rd) arbitrator, then, at any time thereafter before
such decision shall have been rendered, either party may apply to the Supreme
Court of the State of New York, New York County, or to any other court having
jurisdiction and exercising the functions similar to those now exercised by such
court, by action, proceeding or otherwise (but not by a new arbitration
proceeding) as may be proper, to determine the question in dispute consistently
with the provisions of this Lease. The cost and expense of such arbitration,
action, proceeding, or otherwise shall be borne equally by Landlord and Tenant,
but Landlord and Tenant shall each pay their own attorneys’ fees and
disbursements and witness fees.

114

--------------------------------------------------------------------------------




     42.05 Interim Rent. (a) In the event the computation of the fair market
rental value of the Offer Space under this Article 42 is not determined until
after the applicable Offer Space Effective Date, Tenant shall pay Base Rent for
the Offer Space at a rate per RSF equal to one-half the sum of the Offer FMV
Amount determinations made by the two arbitrators appointed by Landlord and
Tenant pursuant to Section 42.04, and at such time as the Base Rent is
determined, (i) the Base Rent shall be retroactively adjusted to the applicable
Offer Space Effective Date, (ii) the parties shall (within ten (10) days of
written demand made by one on the other for a reconciliation of the Base Rent
paid by Tenant for the period commencing on the applicable Offer Space Effective
Date through the date preceding the date Tenant commences the payment of the
Base Rent in the recomputed amount, the “ROFO Interim Period”) reconcile the
amount paid by Tenant for the Offer Space during the ROFO Interim Period, and if
Tenant shall have overpaid for the ROFO Interim Period, Landlord shall credit
the overage to the next payment of Base Rent payable under this Lease (provided
that if such overpayment exceeds one (1) month’s payment of Base Rent as so
recomputed, Landlord shall, within five (5) Business Days after such
reconciliation, pay to Tenant the amount of such overage), and if Tenant shall
have underpaid such amount, Tenant shall, within thirty (30) days after
Landlord’s written demand therefor, pay the deficiency to Landlord and (iii)
commencing on the first day of the month following the month in which the
reconciliation referred to in the preceding clause (ii) of this Section 42.05(a)
was made, Tenant shall start making monthly installments of Base Rent for the
Offer Space in question in the recomputed amount.

          (b) Except as set forth in this Section 42.05, any Offer Space leased
by Tenant shall be leased for the balance of the remaining Term of this Lease
(as the same may be extended pursuant to Article 41) upon and subject to all of
the terms and conditions of this Lease, provided that (i) Tenant will lease the
Offer Space in its “as-is” condition without the obligation of Landlord to
perform any work or incur any expense to prepare same for Tenant’s occupancy,
and (ii) Tenant shall not be entitled to any work letter, tenant allowance, rent
concession and/or other concessions in respect of the Offer Space.

     42.06 Offer Notice. The Offer Space Notice shall set forth the following:
(i) the estimated date on which Landlord anticipates that the Offer Space shall
become vacant and/or available for possession (“Offer Space Effective Date”);
(ii) the Tenant’s Tax Share and Tenant’s Expense Share for the Offer Space;
(iii) Landlord’s calculation of the RSF of the Offer Space; and (iv) a scaled
floor plan of the Offer Space.

     42.07 Tenant Election. Tenant shall have thirty (30) days, time being of
the essence, following Landlord’s giving of the Offer Space Notice to deliver to
Landlord notice (the “Election to Lease Notice”) of Tenant’s desire to exercise
its right under this Article 42 (the “Right of First Offer”) to lease from
Landlord all (and not less than all) of the Offer Space. The failure or refusal
of Tenant for any reason whatsoever to deliver to Landlord the Election to Lease
Notice in the time and manner herein prescribed (any Offer Space being the
subject of an Offer Space Notice which is not so leased by Tenant pursuant to an
Election to Lease notice being herein referred to as “Rejected ROFO Space”),
shall, subject to Section 42.09 below, be deemed an irrevocable waiver of
Tenant’s Right of First Offer with respect to the Rejected ROFO Space as to the
particular transaction, whereupon Tenant’s Right of First Offer with respect to
such Rejected ROFO Space shall lapse and be of no further force or effect.

     42.08 Modification. (a) If Tenant shall timely and in the manner herein
prescribed deliver its Election to Lease Notice, the parties hereto shall, enter
into a modification of this Lease incorporating such Offer Space into this Lease
for the Tenant ROFO Term and otherwise on the terms and conditions specified in
this Article 42.

115

--------------------------------------------------------------------------------




          (b) Landlord’s estimate of the Offer Space Effective Date as set forth
in the Offer Space Notice shall not be binding upon Landlord. If Landlord is
unable to deliver vacant possession of the Offer Space to Tenant for any reason
on or prior to such date, Landlord shall use reasonable efforts to deliver
vacant possession of the Offer Space to Tenant as soon thereafter as possible,
including the institution and prosecution of eviction, holdover or other
appropriate actions or proceedings against any tenant(s) of the Offer Space. The
Offer Space Effective Date shall then be the later of thirty (30) days after
Landlord gives Tenant notice of the date on which vacant possession is to be
delivered to Tenant and the date on which Landlord is able to so deliver vacant
possession and Landlord shall not be subject to any liability and this Lease
shall not be impaired under such circumstances, provided that Landlord shall
have made reasonable efforts to timely deliver vacant possession of the offer
Space as aforesaid. For purposes of the preceding sentence, the prompt and
diligent prosecution of appropriate holdover proceedings to obtain such vacant
possession shall be deemed to constitute reasonable efforts. Nothing in this
Article 42 is intended to or shall be deemed to obligate Landlord to pay any
consideration to obtain vacant possession of the Offer Space, and Landlord’s
unwillingness to do so shall not be considered a failure to exercise reasonable
diligence. Tenant hereby waives any right to rescind this Lease or the new lease
for the Offer Space under the provisions of Section 223(a) of the Real Property
Law of the State of New York, and agrees that the provisions of this Article 42
are intended to constitute “an express provision to the contrary” within the
meaning of said Section 223(a).

          (c) Notwithstanding the foregoing, if Landlord is unable to deliver
vacant possession of the Offer Space to Tenant for any reason on or prior to the
date (the “Outside Date”) that is three hundred (300) days subsequent to the
date Landlord estimated as the Offer Space Effective Date in the Offer Space
Notice, Tenant, at its option and upon written notice to Landlord, may (i) cause
the cancellation of the inclusion of the Offer Space in the demised premises by
30 days’ prior written notice to Landlord given at any time within ninety (90)
days subsequent to the Outside Date unless possession of the Offer Space is
delivered prior to Landlord’s receipt of Tenant’s notice (provided that such
cancellation notice shall be null and void if the applicable Offer Space is
delivered within such 30 day period) or (ii) extend the Outside Date to the date
set forth in Tenant’s notice provided such date is no more than one hundred
eighty (180) days subsequent to the Outside Date. Landlord will give Tenant a
non-binding thirty (30) day advance notice that the Offer Space will be
available for delivery of vacant possession. If Landlord believes in good faith
that Landlord will not obtain vacant possession of the Offer Space on or prior
to the Outside Date (as such date may be extended pursuant to clause (ii) of
this Section 42.08(c)), Landlord will give notice thereof to Tenant together
with Landlord’s reasonable estimate of the date that it anticipates Landlord can
deliver the Offer Space to Tenant, who shall have thirty (30) days thereafter as
Tenant’s sole right in such circumstances to advise Landlord that Tenant elects
either by 30 days prior written notice to cancel this Lease with respect to the
Offer Space or to extend the Outside Date to the date set forth in Landlord’s
notice (provided that such cancellation notice shall be null and void if the
applicable Offer Space is delivered within such 30 day period). If Tenant
extends the Outside Date, Landlord shall exercise and continue to exercise
reasonable diligence to obtain such vacant possession. This procedure shall be
repeated until either Landlord delivers the Offer Space or Tenant elects to
cancel the inclusion of the Offer Space, as aforesaid.

116

--------------------------------------------------------------------------------




     42.09 Failure to Exercise. (a) If with respect to Offer Space described in
any Offer Space Notice Tenant shall notify Landlord of Tenant’s waiving its
Right of First Offer, or if Tenant shall not timely and in the manner prescribed
exercise its Right of First Offer, then the following shall apply:

     (i) Landlord shall have a period of two (2) years from the expiration of
the thirty (30) day period referred to in Section 42.07 to execute a new lease
or lease amendment (“Proposed New Lease”) for the Offer Space, for a term (which
may be longer or shorter than the Tenant ROFO Term) and on such other terms and
conditions as Landlord in its sole and absolute discretion deems in Landlord’s
best interest free of and without being subject to Tenant’s Right of First
Offer.

     (ii) If Landlord has not yet executed a Proposed New Lease and is not in
bona fide negotiations for a Proposed New Lease for the Offer Space within one
(1) year from the expiration of the thirty (30) day period referred to in
Section 42.07, then Tenant’s Right of First Offer with respect to the Offer
Space in question shall be deemed revived and reinstated with respect to any
subsequent desire of Landlord to lease the Offer Space subsequent to said one
(1) year period.

          (b) Notwithstanding the foregoing, if Landlord shall submit a new
Offer Space Notice to Tenant within the 1-year period, then the provisions of
subparagraph (a) above shall be deemed to apply to the new Offer Space Notice,
and the terms of this subparagraph (b) shall be applicable to the most recent
Offer Space Notice which Landlord has given.

          (c) The fact that Landlord and Tenant may, or in fact do, enter into
negotiations after the thirty (30) day period set forth in Section 42.07 above
shall not affect the validity or enforceability of the waiver of Tenant’s Right
of First Offer.

     42.10 Superior Rights. Notwithstanding anything to the contrary contained
in this Article 42, Tenant’s Right of First Offer shall be subject and
subordinate only to the following rights and options (collectively, “Superior
Rights”):

          (a) the existing rights of tenants under existing leases in the
Building as of the Execution Date to renew or extend their lease term or to
lease additional space, including rights of first offer, rights of first refusal
and expansion rights; and

          (b) the renewal or extension of the lease terms of existing tenants in
the Building whose leases cover a portion of the Offer Space as of the Execution
Date, whether or not such existing tenants have been granted a right to renew or
extend their lease term as of the Execution Date.

     42.11 ROFO Not Applicable. In addition, Tenant’s Right of First Offer shall
not apply to any lease or demise, however characterized, or Landlord’s desire to
effectuate same, of any space in the Building to or in connection with any of
the following:

          (a) any subleasing under or assignment of any lease for space in the
Building;

          (b) a recapture, assignment or subletting to Landlord or any
Landlord’s Affiliates or nominee of Landlord pursuant to the exercise of such
rights by Landlord in any lease, but Tenant’s Right of First Offer shall apply
to the subsequent leasing or subleasing of such space or any assignment of the
lease thereof to others by Landlord, or any Affiliate, other than to other
Affiliates of Landlord, and are not otherwise exempt under the provisions of
this Section 42.11; or

117

--------------------------------------------------------------------------------




          (c) any portion of the Premises (i) on which the term of this Lease
had theretofore expired or had theretofore been earlier terminated or (ii) which
had been theretofore surrendered to, or had been theretofore recaptured by,
Landlord.

ARTICLE 43

SIGNAGE

     43.01 Definition. For the purposes of this Lease, “Sign” means a plaque,
placard, billboard, flag, banner, light, television screen, monitor or other
advertising symbol or object, irrespective of whether same is temporary or
permanent, or neon, lighted or flashing, or mechanical, stationary or
electronic, which displays any words, pictures, logos, moving images, numbers or
other messages.

     43.02 No Signage Except as Permitted. Except as expressly permitted in
Section 43.03 below, no Sign that is visible from outside the Premises
(including Signs in or on the exterior windows or doors of the Premises), shall
be installed or displayed by Tenant or any other Tenant Party, without
Landlord’s prior written approval in each instance, which approval may be
withheld or denied in Landlord’s sole and absolute discretion. Landlord’s right
to approve Signs shall relate to all aspects of the Sign in question, including
size, colors, dimensions, materials, finishes and method of attachment.

     43.03 Tenant Signage. Tenant may, at its sole cost and expense, install, in
accordance with, and subject to, Article 13 and the other applicable provisions
of this Lease, “entry suite” signage that depicts the name and logo of Tenant or
any Related Entity of Tenant that is then occupying the floor of the Building in
question, in the elevator lobbies on the floors in which the Premises are
situated and/or adjacent to the doors to the Premises, provided Tenant, at its
sole cost and expense clean and maintain such signage in good order and
condition. Landlord’s approval for the aesthetics of such signage (e.g., the
lettering and colors, as opposed to the materials, location, method of
attachment and other physical aspects of such signage) shall not be required for
the installation of any such signage on any floor of the Building which is
entirely leased by Tenant. For any floor of the Building which is not entirely
leased by Tenant, such approval shall be required but shall not be unreasonably
withheld or delayed provided such signage complies with any uniform Building
signage program of Landlord then in effect, and in all cases, regardless of
whether Landlord’s approval for the aesthetics of such signage is required,
Landlord’s prior approval, which shall not be unreasonably withheld or delayed,
shall be required for the materials, location, method of attachment and other
physical aspects of such signage. Tenant, at its sole cost and expense, shall
remove all such signage on or prior to the earlier of (a) the last day of the
Term with respect to the floor of the Building in question, and (b) the date
that Tenant or such Related Entity of Tenant is no longer leasing such floor,
and shall repair any damage to the Building that may result from such removal
and restore such portions of the Building to substantially the condition same
were in prior to such installation.

118

--------------------------------------------------------------------------------




     43.04 Lobby Signage. For so long as Tenant (i) is the originally Named
Tenant hereunder or is a Permitted Transferee, and (ii) occupies one (1) full
floor of the Building (the “Occupancy Requirements”), Tenant may, at its sole
cost and expense, install, in accordance with, and subject to, Article 13 and
the other applicable provisions of this Lease, and maintain signage (including
its name and logo) on the back wall of the elevator bank “C” lobby vestibule
(but not the left or right lobby-facing walls at the entrance to the elevator
bank) only in the particular locations specified on, and otherwise in accordance
with the requirements of, the signage plan annexed hereto as Exhibit M (the
“Signage Plan”); provided, however that Landlord may modify the Signage Plan
and/or require that Tenant remove such signage at Tenant’s sole cost and
expense, in each case in Landlord’s sole discretion, at any time (and for so
long as) Tenant is not satisfying the Occupancy Requirements, and provided that
the modified requirements of the Signage Plan apply to all tenants or occupants
permitted to have signs in such location. Tenant’s right to post signage in such
location is non-exclusive and similar rights may be given to other occupants of
elevator bank “C” (in which case the size and prominence of all such signs in
such location may, if Landlord so determines, reflect the relative amounts of
space occupied by Tenant and such other occupants). Tenant may elect at any time
to remove signage Tenant has installed under the Signage Plan, provided,
however, that in such event Tenant shall repair any damage to the Building that
may result from such removal and restore such portions of the Building to the
condition same were in prior to such installation. In any event, Tenant, at its
sole cost and expense, shall remove all such signage on or prior to the earlier
of (a) the last day of the Term, and (b) the date that Landlord requires Tenant
to remove such signage because the named tenant is not satisfying the Occupancy
(or the Tenant is no longer the originally named tenant), and Tenant shall
repair any damage to the Building that may result from such removal and restore
such portions of the Building to the condition same were in prior to such
installation. Tenant shall, at its expense, keep all such signage in good repair
and shall clean and polish same regularly. At Landlord’s option, any
installation, maintenance, cleaning, polishing, removal or restoration work
permitted or required under this Section 44.04 may be performed by Landlord, in
which case Tenant shall reimburse Landlord for its actual reasonable
out-of-pocket costs for performing such work as additional rent hereunder from
time to time within thirty (30) days after delivery of an invoice therefor.

     43.05 Competitor Signage. Subject to the next sentence, for so long as the
Occupancy Requirements are met, Landlord shall not permit Google, Inc. to
install any signage identification or logos on any of the Common Areas of the
Building or the exterior of the Building (the “Competitor Restrictions”). The
Competitor Restrictions shall not apply to and Landlord shall be deemed not to
be in breach of the provisions of this Section 43.05 on account of actions
permitted under any existing leases in the Building as of the Execution Date or
anyone claiming by, through or under such leases.

ARTICLE 44

ROOF INSTALLATIONS

     44.01 Roof Installations. (a) Subject to Tenant’s compliance with the terms
and provisions of this Lease and Landlord’s prior approval in each instance,
such approval not to be unreasonably withheld, conditioned or delayed, Tenant
shall have the right, at Tenant’s sole cost and expense, to erect, operate,
remove, repair, replace and maintain satellite communications equipment and/or
antennae ancillary to Tenant’s use of the Premises at a location designated by
Landlord in accordance with its usual practices for locating similar Roof
Installations (any of the foregoing, as the same may be replaced from time to
time, collectively, the “Roof Installations”) in each case without additional
charge by Landlord therefor, provided (i) Tenant promptly repairs any damage to
any property, including the Building and Building equipment, caused by such
installation, maintenance, operation, repair, removal and replacement, (ii) at
or prior to the expiration or earlier termination of this Lease, Tenant removes
such Roof Installations that, as part of Landlord’s approval of plans approved
as provided in this Lease, Landlord advised Tenant that Landlord would, at the
expiration or earlier termination of this Lease, require Tenant to remove and
that Tenant repairs any resulting damage to the Building and Building equipment,
and (iii) the installation and use of the Roof Installations would not (and does
not) unreasonably interfere with use of the roof by Landlord and such other
parties as Landlord shall now or hereafter permit to use the roof for other
purposes. Tenant shall have the right, in common with others, of reasonable
access to the roof for the installation, operation, maintenance, repair,
replacement and removal of the Roof Installations and for the partial or
complete replacement of the foregoing, subject to the provisions of this Lease
and to such other reasonable conditions imposed by Landlord or such other
occupants or tenants of the Building who may be adversely affected thereby.
Notwithstanding the foregoing, all roofing and waterproofing related to the
installation, repair, replacement and/or removal of the Roof Installations shall
be performed by Landlord, and Tenant shall reimburse Landlord for Landlord’s
reasonable out-of-pocket costs thereof. No Roof Installations installed by
Tenant may be visible from the ground or from any terraces in the Building
(including those on the 29th floor).

119

--------------------------------------------------------------------------------




     IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Lease as of
the date first above written.

LANDLORD:       11 MADISON AVENUE LLC       By:  /s/  Alex Sapir          Name:
Alex Sapir          Title: Authorized Signatory   TENANT: YELP INC.       By:
/s/  Rob Krolik          Name: Rob Krolik          Title: Chief Financial
Officer  


120

--------------------------------------------------------------------------------




EXHIBIT A

Description of Land

All that certain plot, piece or parcel of land lying, being situated in
Manhattan, City and State of New York and being known and designated as tax lot
1 in tax block No. 854 and being more particularly bounded and described as
follows:

Beginning at the corner formed by the intersection of the northerly side of East
24th Street and the easterly side of Madison Avenue;

Running thence northerly, from said point of beginning, along the easterly side
of Madison Avenue; a distance of 197.50 feet to the southerly side of East 25th
Street;

Running thence easterly along the southerly side of East 25th Street, forming an
interior angle of 90 degrees with Madison Avenue; a distance of 425.00 feet to
the westerly side of Park Avenue South;

Running thence southerly along the westerly side of Park Avenue South, forming
an interior angle of 90 degrees with East 25th Street, a distance of 197.50 feet
to the northerly side of East 24th Street;

Running thence westerly along the northerly side of East 24th Street, forming an
interior angle of 90 degrees with Park Avenue South, a distance of 425.00 feet
to the point or place of beginning.

Said parcel known as 11-25 Madison Avenue.

--------------------------------------------------------------------------------




EXHIBIT B

Premises Floor Plans

[exhibit10-19x1x.jpg]


--------------------------------------------------------------------------------



[exhibit10-19x2x.jpg]


--------------------------------------------------------------------------------




EXHIBIT C-1

Landlord’s Work

     1. The Premises shall be delivered vacant, demolished, and in broom clean
condition. Landlord will deliver the following base Building systems servicing
Tenant’s Premises i.e., HVAC, perimeter heating [including operable control
valves], electrical, plumbing, life safety, security and elevator systems)
(collectively, “Base Building Systems”), in good working order upon the
Commencement Date. Landlord, at its sole cost, shall cause all elevators,
elevator lobbies, common areas and core areas (including the core area
bathrooms) within the Premises, all of the Building’s common and core areas, all
entrances to the Building, the Building’s ground floor lobby, and the Building’s
exterior perimeter areas to be in compliance with current Requirements,
including the Americans with Disabilities Act and other state and local laws
governing access by the disabled in effect as of the Commencement Date (the
“ADA”).

     2. Landlord shall replace and restore all missing fireproofing prior to
Tenant’s construction, as necessary to meet all applicable code requirements.
Landlord shall fire stop/ patch any slab, wall and pipe penetrations through
rated wall or floor assemblies as required by law.

     3. Landlord shall deliver the Premises with perimeter heating
units/convector covers in good working order, with consistent covers throughout.
All piping, valves, thermostats and controls will be in good working order as of
the Commencement Date. Landlord shall deliver the main HVAC trunk complete at
the core with Landlord installing fire dampers at the trunk locations if
required by code.

     4. Landlord shall provide a temporary sprinkler loop. Sprinkler risers,
valve, rigs and stand pipe have been brought to the Premises.

     5. Landlord shall provide sufficient unobstructed, hazardous-free, secure
Shaft Space from the Telecom “Point of Entry” room in the Building to the
Premises. There are two separate points of entry into the Building.

     6. There are currently four (4) electric closets on each floor with bus
duct switches in each closet, in quantities and sizes necessary to provide 6
watts per usable square foot, and water and sanitary drainage risers are
currently installed.

     7. There is currently a BMS interface panel on each floor for connection of
tenant equipment.

     8. There are currently connection “stub outs available for drain, vent, hot
and cold water at all wet columns. Hot water to be supplied by Tenant, except as
provided in the Lease.

     9. Landlord shall provide Tenant with ACP-5’s (in numbers required for
filing of Tenant work with the DOB) and such other documentation as may be
required to confirm that all accessible asbestos containing material in the
Premises has been removed so that Tenant is able to obtain a building permit for
construction of Tenant’s plans and specifications. Such ACP-5 may note that
asbestos containing material is located in the waterproofing on a single beam
within the Premises, provided that Landlord (i) shall abate the same within
sixty (60) days following the Commencement Date, and (ii) promptly after
completing such abatement work (subject to delays caused by governmental
authorities), Landlord shall deliver to Tenant a “clean” ACP-5.

C-1-1

--------------------------------------------------------------------------------




     10. Landlord shall also be required to deliver the Premises free of all
mold.

     11. The core walls and exterior walls to be provided with existing
sheetrock, finished to a level 4 finish, and ready to receive Tenant’s finishes.
The ceiling slabs will be delivered in their as-is existing condition. Any loose
spray fireproofing to be removed and reapplied as necessary to meet all
applicable code requirements.

     12. Delivery of the floor to a reasonably level standard (i.e. ready to
receive floor finishes such as carpeting) with all flash patching and leveling
done by Landlord such that no additional flash patching or leveling is required
by Tenant.

     13. The core walls and perimeter walls located on each floor of the tenant
space shall be lined with sheetrock (and exterior wall insulated), finished,
taped (to a level 4 finish) and ready to receive Tenant’s finishes. The core
doors are in good working condition and ready to receive Tenant’s finishes.
Interior columns are enclosed with sheetrock on the 14th floor. On the 16th
floor, columns are enclosed with sheetrock to a height of approximately 8.5
feet. All drywall surfaces shall be delivered to a level 4 finish.

     14. All fire and safety systems, including alarms, speakers,
communications, etc. are in full service and available within the Premises.
Connection points available for Tenant’s strobes and related Class E
connections. All windows currently have a building standard shade that is
uniform throughout the Building.

     15. The windows are currently in good condition.

     16. Non-functioning pipes and conduit and back boxes have been removed.
Exposed wires have been pulled out and terminated. all elevator call buttons and
core door hardware and signage are currently ADA compliant.

     17. Tenant’s contractors shall utilize the power being made available to
the Premises pursuant to Article 16 of this Lease (at Tenant’s expense as
provided therein) and shall utilize only the restrooms located within the
Premises.

C-1-2

--------------------------------------------------------------------------------




Exhibit C-2

Tenant’s Work

11 MADISON TENANT WORK LETTER

This Tenant Work Letter shall set forth certain terms and conditions relating to
the performance of Tenant’s Work (as defined in the Lease). This Tenant Work
Letter is essentially organized chronologically and addresses the issues of the
construction of the Premises, in sequence, as such issues will arise during the
actual construction of the Premises. All references in this Tenant Work Letter
to Articles or Sections of “this Lease” shall mean the relevant portions of the
Lease to which this Tenant Work Letter is attached as Exhibit C-2, and all
references in this Tenant Work Letter to Sections of “this Tenant Work Letter”
shall mean the relevant portions of this Tenant Work Letter.

SECTION 1 - DELIVERY OF THE PREMISES AND BASE BUILDING

1.1 Delivery of Premises. Except as expressly set forth to the contrary in the
Lease or this Tenant Work Letter, including without limitation in Section 1.2
below, Landlord shall deliver the Premises and Base Building to Tenant, and
Tenant shall accept the Premises and Base Building from Landlord, in their
presently existing, “as-is” condition. All defined terms used herein and not
otherwise defined herein shall have the same meaning ascribed to them in the
Lease. To the extent not otherwise provided for in this Tenant Work Letter, the
Lease shall govern the performance of Tenant’s Work.

1.2 Landlord Work: Delivery Condition.

1.2.1 Landlord Work. Landlord shall complete the Landlord’s Work as set forth in
Exhibit B to this Lease.

1.2.2 Delivery Condition. Landlord shall substantially complete Landlord’s Work
on or before the Commencement Date as required by the Lease.

SECTION 2 - CONSTRUCTION DRAWINGS

2.1 Selection of Architect/Construction Drawings. Tenant shall retain an
architect/space planner (the “Architect”) to prepare the “Construction
Drawings,” as that term is defined in this Section 2.1. For the purposes of this
Tenant Work Letter, Design Republic Partners Architects L.L.P. is hereby
approved as Tenant’s Architect. Tenant shall retain at Tenant’s sole cost and
expense the engineering consultants reasonably approved by Landlord (the
“Engineers”) to prepare all plans and engineering working drawings relating to
the structural, mechanical, electrical, plumbing, HVAC, lifesafety, and
sprinkler work in the Premises, which work is not part of the Base Building. The
plans and drawings to be prepared by Architect and the Engineers hereunder shall
be known collectively as the “Construction Drawings”. All Construction Drawings
shall comply with the drawing format and specifications reasonably determined by
Landlord, and shall be subject to Landlord’s approval (the approval for which
shall be governed by Article 13 of the Lease). Tenant and Architect shall
verify, in the field, the dimensions and conditions as shown on the relevant
portions of the base building plans (if any), and Tenant and Architect shall be
solely responsible for the same, and Landlord shall have no responsibility in
connection therewith. Landlord’s review of the Construction Drawings as set
forth in this Section 2 shall be for its sole purpose and shall not imply
Landlord’s review of the same, or obligate Landlord to review the same, for
quality, design, Code compliance or other like matters. Accordingly,
notwithstanding that any Construction Drawings are reviewed by Landlord or its
space planner, architect, engineers and consultants, and notwithstanding any
advice or assistance which may be rendered to Tenant by Landlord or Landlord’s
space planner, architect, engineers, and consultants, Landlord shall have no
liability whatsoever in connection therewith and shall not be responsible for
any omissions or errors contained in the Construction Drawings, and Tenant’s
waiver and indemnity set forth in this Lease shall specifically apply to the
Construction Drawings.

C-2-1

--------------------------------------------------------------------------------




2.2 Final Space Plan. To the extent Landlord has same in Landlord’s possession
and without representation or warranty by Landlord as to the accuracy of same
(and subject in any event to Section 2.1 hereof), Landlord shall provide to
Tenant base building plans to allow to Tenant’s Architect (as identified in
Section 2.1 above) to prepare a space plan showing all demising walls,
corridors, entrances, exits, doors, interior partitions, and the locations of
all offices, conference rooms, computer rooms, pantries, and the reception area,
and file rooms (“Final Space Plan”). Tenant shall supply Landlord with four (4)
copies signed by Tenant of the Final Space Plan. Landlord may request
clarification or more specific drawings for special use items not included in
the Final Space Plan. Landlord shall advise Tenant within fifteen (15) business
days after Landlord’s receipt of the Final Space Plan for the Premises if the
same is unsatisfactory or incomplete in any respect. If Tenant is so advised,
Tenant shall promptly cause the Final Space Plan to be revised to correct any
deficiencies or other matters Landlord may reasonably require.

2.3 Final Working Drawings. After the Final Space Plan has been approved by
Landlord, Tenant shall supply the Engineers with a complete listing of standard
and non-standard equipment and specifications, including, without limitation,
B.T.U. calculations, electrical requirements and special electrical receptacle
requirements for the Premises, to enable the Engineers and the Architect to
complete the “Final Working Drawings” (as that term is defined below) in the
manner as set forth below. Upon the approval of the Final Space Plan by Landlord
and Tenant, Tenant shall promptly cause the Architect and the Engineers to
complete the architectural and engineering drawings for the Premises, and
Architect shall compile a fully coordinated set of architectural, structural,
mechanical, electrical and plumbing working drawings in a form which is complete
to allow subcontractors to bid on the work and to obtain all applicable permits
(collectively, the “Final Working Drawings”) and shall submit the same to
Landlord for Landlord’s approval. Tenant shall supply Landlord with four (4)
copies signed by Tenant of such Final Working Drawings. Landlord shall advise
Tenant within fifteen (15) business days after Landlord’s receipt of the Final
Working Drawings for the Premises if the same is unsatisfactory or incomplete in
any respect. If Tenant is so advised, Tenant shall promptly revise the Final
Working Drawings in accordance with such review and any disapproval of Landlord
in connection therewith.

2.4 Approved Working Drawings. The Final Working Drawings shall be approved by
Landlord (the “Approved Working Drawings”) prior to the commencement of
construction of the Premises by Tenant. After approval by Landlord of the Final
Working Drawings, Tenant may submit the same to the appropriate municipal
authorities for all applicable building permits (the “Permits”). Tenant hereby
agrees that neither Landlord nor Landlord’s consultants shall be responsible for
obtaining any building permit or certificate of occupancy for the Premises and
that obtaining the same shall be Tenant’s responsibility; provided, however,
that Landlord shall cooperate with Tenant (at Tenant’s sole cost and expense) in
executing permit applications and performing other ministerial acts reasonably
necessary to enable Tenant to obtain any such permit or certificate of
occupancy. No changes, modifications or alterations in the Approved Working
Drawings may be made without the prior written consent of Landlord, which
consent shall be governed by the provisions of Article 13 of the Lease.

C-2-2

--------------------------------------------------------------------------------




SECTION 3 - CONSTRUCTION OF TENANT’S WORK TENANT’S WORK

3.1 Tenant’s Selection of Contractors.         3.1.1 The Contractor. A general
contractor shall be retained by Landlord to construct Tenant’s Work. Such
general contractor (“Contractor”) shall be selected by Tenant from the list of
general contractors attached to the Lease as Exhibit L, and Tenant shall deliver
to Landlord notice of its selection of the Contractor upon such selection. Such
Contactor shall utilize only subcontractors set forth on Exhibit L to the Lease
or otherwise approved by Landlord.   3.1.2 Tenant’s Project Manager. Tenant
shall retain a project manager (the “Project Manager”), subject to Landlord’s
reasonable approval, to oversee the day-to-day construction of Tenant’s Work and
to direct the Contractor in connection with the construction of Tenant’s Work.
For the purposes of this Tenant Work Letter, Peter Braito from The Braito Group
is hereby approved as Tenant’s Project Manager. Tenant shall cause the Project
Manager to reasonably cooperate with Landlord and the Contractor in connection
with the construction of Tenant’s Work.   3.2 Construction of Tenant
Improvements.           3.2.1 Construction Contract. Prior to Landlord’s
execution of the construction contract and general conditions with Contractor
(the “Contract”), Landlord shall submit the Contract to Tenant and Tenant shall
have the right to negotiate the Contract directly with the Contractor, including
without limitation any Contractor penalties in the Contract for delays in
connection with the substantial completion of Tenant’s Work; provided, however,
the final form of Contract shall be subject to Landlord’s reasonable approval.
The remaining terms of the Contract shall be subject to Landlord’s approval,
which approval shall not be unreasonably withheld, conditioned or delayed.
Notwithstanding the fact that Landlord shall sign the Contract, Landlord shall
only be obligated to use commercially reasonable efforts (all such efforts to be
at Tenant’s sole cost and expense) to enforce the terms of the Contract when
directed by Tenant and/or the Project Manager, and Landlord shall have no
liability to Tenant if Contractor breaches its obligations under the Contract;
provided, however, Landlord shall deliver to Tenant any and all penalty amounts
Landlord receives from Contractor due to Contractor’s failure to perform its
obligations under the Contract. Without limiting Landlord’s right to review and
approve the Contract, the Contract shall contain a provision granting Landlord
the absolute and unconditional right to terminate the contract at any time for
any reason (or for no reason) and shall set forth the specific maximum dollar
amount which Landlord shall be liable to pay to the Contractor in order to
terminate the Contract (the “Contract Release Price”), and shall further state
that, upon payment to the Contractor of the Contract Release Price, Landlord
shall be unconditionally released from all further obligations and liabilities
under the Contract.   3.2.2 Estimated Cost Schedule. Prior to the commencement
of the construction of Tenant’s Work, and after Tenant has accepted all bids for
Tenant’s Work, Tenant shall (or shall cause the Contractor to) provide Landlord
with a detailed breakdown, by trade, of the estimated final costs to be incurred
or which have been incurred, in connection with the design and construction of
Tenant’s Work to be performed by the Contractor, which costs form a basis for
the amount of the Contract, together with a written estimate of all other Tenant
Work Costs (as such term is defined in Section 5.1 hereof) (the “Estimated Cost
Schedule”), which shall be certified by the Architect and subject to Landlord’s
reasonable approval for accuracy. Tenant shall (or shall cause the Contractor
to) deliver updates to the Estimated Cost Schedule periodically throughout the
construction of Tenant’s Work within three (3) business days after request from
Landlord.

C-2-3

--------------------------------------------------------------------------------




3.3 Project Management.         3.3.1 Landlord’s General Conditions for Project
Manager and Tenant Improvement Work. Tenant shall cause the Project Manager to
comply with the following: (i) Tenant’s Work shall be constructed in strict
accordance with the Approved Working Drawings; (ii) Landlord’s rules and
regulations for the construction of improvements in the Building, (iii) Project
Manager shall submit schedules of all work relating to the Tenant’s Improvements
to Contractor and Contractor shall, within five (5) business days of receipt
thereof, inform Project Manager of any changes which are necessary thereto, and
Project Manager shall adhere to such corrected schedule; and (iv) Tenant and the
Project Manager shall abide by all rules made by Landlord’s Building manager in
accordance with the Lease with respect to the use of freight, loading dock and
service elevators, storage of materials, coordination of work with the
contractors of other tenants, and any other matter in connection with this
Tenant Work Letter, including, without limitation, the construction of Tenant’s
Work.

3.4 Indemnity. Tenant’s indemnity of Landlord as set forth in this Lease shall
also apply with respect to all Tenant Work Costs and any and all costs, losses,
damages, injuries and liabilities related in any way to any act or omission of
Tenant, the Contractor, all subcontractors and vendors involved in Tenant’s
Work, the Architect, the Engineer, or the Project Manager, or anyone directly or
indirectly employed by any of them, or in connection with Tenant’s non-payment
of any amount arising out of Tenant’s Work and/or Tenant’s disapproval of all or
any portion of any request for payment.

3.5 Contractor’s Warranties and Guaranties. Landlord hereby assigns to Tenant
all warranties and guaranties by Contractor relating to Tenant’s Work, and
Tenant hereby waives all claims against Landlord relating to, or arising out of
the construction of, Tenant’s Work.

3.6 Deliverables. At the conclusion of construction, (i) Tenant shall cause the
Architect and Contractor (A) to update the Approved Working Drawings as
necessary to reflect all changes made to the Approved Working Drawings during
the course of construction, (B) to certify to the best of their knowledge that
the “record-set” of as-built drawings are true and correct, which certification
shall survive the expiration or termination of this Lease, and (C) to deliver to
Landlord four (4) sets of copies of such record set of drawings within ninety
(90) days following issuance of a certificate of occupancy for the Premises,
(ii) Tenant shall deliver to Landlord a copy of all warranties, guaranties, and
operating manuals and information relating to the improvements, equipment, and
systems in the Premises, and (iii) Tenant shall deliver to Landlord all other
Close Out Deliverables (as defined in Section 4.01(c) of the Lease).

C-2-4

--------------------------------------------------------------------------------




SECTION 4 - MISCELLANEOUS

4.1 Tenant’s Representative. Tenant has designated John Lieu as its sole
representative with respect to the matters set forth in this Tenant Work Letter,
who shall have full authority and responsibility to act on behalf of the Tenant
as required in this Tenant Work Letter.

4.2 Landlord’s Representative. Landlord has designated Mike DeJohn as its sole
representative with respect to the matters set forth in this Tenant Work Letter,
who, until further notice to Tenant, shall have full authority and
responsibility to act on behalf of the Landlord as required in this Tenant Work
Letter.

4.3 Time of the Essence in This Tenant Work Letter. Unless otherwise indicated,
all references herein to a “number of days” shall mean and refer to calendar
days. If any item requiring approval is timely disapproved by Landlord, the
procedure for preparation of the document and approval thereof shall be repeated
until the document is approved by Landlord.

4.4 Tenant’s Agents. All contractors, subcontractors, laborers, materialmen, and
suppliers retained directly by Tenant shall be from a list of supplied by
Landlord and shall all be union labor in compliance with the then existing
master labor agreements.

4.5 Bonding. If Landlord elects to require a completion or performance bond in
connection with Tenant’s Work, such bond will be at Tenant’s sole cost and
expense (provided however, that no such bond shall be required by Landlord with
respect to subcontractors).

4.6 Miscellaneous Charges. Tenant’s responsibility for utilities and Building
services during the period following the Commencement Date (including the period
the Tenant Improvement work is in progress) shall be governed by the Lease.

4.7 Staging Area. In addition to Tenant’s rights with respect to storage space
as provided for under the Lease, during the period prior to the Commencement
Date, Tenant shall have the right, without the obligation to pay rent, and
Tenant is hereby granted a revocable license therefor, to use a portion of the
seventeenth (17th) floor to be designated by Landlord for the purposes of
storing and staging its furniture and equipment only, but only to the extent
such space in the Building is empty and available for such use by Tenant, as
Landlord shall reasonably determine. With respect to any such free storage
space, Tenant shall be responsible for providing all insurance (as if the space
were a part of the Premises) and for providing any protective facilities. Tenant
shall hold Landlord harmless and shall indemnify Landlord from and against any
and all loss, liability or cost arising out of or in connection with use of such
storage space by Tenant. Tenant shall be obligated to remove all of the stored
materials and its fencing and other facilities within thirty (30) days after
Tenant’s receipt of written notice from Landlord.

4.8 Move-In Priority. Tenant shall have first (1st) priority use of the
Building’s freight elevators available for Tenant’s use in accordance with the
Lease during the weekends that Tenant moves into the Building, provided that (i)
Tenant has provided Landlord at least one month’s prior written notice of the
applicable weekends, and (ii) in no event shall such priority use be applicable
on more than two (2) weekends in the aggregate.

C-2-5

--------------------------------------------------------------------------------




SECTION 5 - PAYMENT OF WORK COSTS; WORK ALLOWANCE

5.1 Tenant Work Costs. Except for Landlord’s obligation to fund the Work
Allowance, Tenant shall be responsible for all costs and expenses of whatever
nature incurred by Landlord in connection with the performance of Tenant’s Work,
including without limitation (i) all hard and soft costs payable to the
Contractor or any other contractor, subcontractor, construction manager or
vendor to furnish and complete Tenant’s Work, (ii) the cost of filing for and
obtaining all required governmental permits and approvals, the cost of
coordinating Tenant’s Work and Landlord’s Work, (iii) the fees and expenses of
the Architect and Engineers for preparing and certifying the Construction
Drawings, (iv) the cost of periodic inspections, supervision and certifications
by the Architect and the Engineers, (v) the cost of enforcing the obligations of
the Contractor, Architect, Engineers (or any other party engaged in the design,
performance or supervision of the Building Separation Work) under their
respective agreement, (vi) the cost of all Building services provided during the
performance of Tenant’s Work (which shall be charged to Tenant at the applicable
rates provided for in the Lease as if Tenant’s Work were being performed by
Tenant as an Alteration), (vii) the cost of any additional insurance coverage
reasonably required by Landlord in connection with Tenant’s Work, (viii) all out
of pocket costs incurred by Landlord to review the Contract and all other
relevant documents for Tenant’s Work, and (ix) any other out-of-pocket costs
incurred by Landlord in connection with Tenant’s Work (collectively, “Tenant
Work Costs”). Nothing contained in this Tenant Work Letter shall obligate
Landlord to incur any Tenant Work Costs, other than the direct costs payable to
the Contractor under the Contract, it being acknowledged and agreed that, in
lieu of incurring any other Tenant Work Costs which Landlord would otherwise be
obligated or entitled to incur hereunder, Landlord may require that Tenant
(rather than Landlord) execute the applicable contract or agreement therefor
and/or pay such costs directly (in which event Tenant shall be responsible for
such costs and shall indemnify, defend and hold harmless Landlord from any
claims arising from Tenant’s failure to pay same when due, but same shall not
constitute Tenant Work Costs for purposes of the Estimated Cost Schedule). All
Tenant Work Costs (other than those paid through Tenant’s Requisition Share,
hereinafter defined) shall be paid to Landlord within ten (10) days after
delivery to Tenant of an invoice therefor and shall constitute additional rent
under the Lease.

5.2 Deposit. As a condition to Landlord’s obligation to perform Tenant’s Work
and to execute the Contract, Tenant shall deposit with Landlord, prior to
Landlord’s execution of the Contract, an amount (“Tenant’s Deposit”) equal to
the sum of (x) the Contract Release Price, and (y) 100% of the amount of any
initial deposit or payment required to be made to the Contractor concurrently
with the execution of the Contract. Tenant’s Deposit shall be held by Landlord
in a non-interest bearing account as security for Tenant’s obligations under
this Tenant Work Letter.

5.3 Payment of Work Allowance and Tenant’s Deposit.

5.3.1. Landlord agrees to pay to the Contractor or Tenant or any third party
entitled to payment of any Tenant Work Costs, in accordance with, and subject
to, the provisions of this Section 5.3, an amount not to exceed the lesser of
(i) the total amount of Tenant’s Work Costs (including Soft Costs, as
hereinafter defined and subject to the limitations hereinafter provided), other
than the cost of items which constitute Tenant’s Property (as defined in the
Lease) and any other item which constitutes personal property and which is
removable from the Premises on the expiration or sooner termination of the term
of the Lease, and (ii) the Maximum Work Allowance (as hereinafter defined) (such
lesser amount being hereinafter referred to as the “Work Allowance”), provided
that at the time Landlord is otherwise obligated to make such payment of the
Work Allowance or any portion thereof, Tenant is not in default under the Lease,
after receipt of written notice and the expiration of any applicable cure
period. Notwithstanding anything contained in the Lease or this Tenant Work
Letter to the contrary, no more than twenty (20%) percent of the Work Allowance
may be used for architectural, engineering, space planning, design fees,
expediter and inspection fees, fees for all municipal and other permits,
licenses and approvals and other so-called “soft costs” (all of the foregoing
being herein referred to as the “Soft Costs”), and then only to the extent that
same are directly related to the Tenant’s Work (as opposed to being related to
furniture, furnishings or other non-”hard cost” items, none of which shall be
paid for, or reimbursed by Landlord). “Maximum Work Allowance” means NINE
MILLION ONE HUNDRED SEVENTY-ONE THOUSAND TWO HUNDRED EIGHTY AND 27/100
($9,171,280.27) DOLLARS.

C-2-6

--------------------------------------------------------------------------------




5.3.2. Subject to the provisions of this Section, Landlord hereby agrees to make
periodic payments of portions of the Work Allowance as Tenant’s Work progresses,
in accordance with the terms and conditions hereinafter set forth (the “Work
Allowance Conditions”). Tenant shall submit (or cause its Project Manager to
submit) to Landlord from time to time, but not more often than once per month,
requisitions (each such requisition being herein referred to as a “Tenant’s
Request”) for such periodic payments (each, a “Periodic Payment”) with respect
to the portion of the Tenant’s Work performed subsequent to the immediately
preceding Tenant’s Request, if any, the form of which Tenant’s Request shall be
AIA G702/703, together with the following (and any additional items required
under the Contract):

                (i)       a certificate from the Architect together with copies
of all construction contracts, contracts and other agreements for the Soft Cost,
change orders and other agreements relating to the Tenant’s Work, to the extent
same have not been theretofore submitted to Landlord;   (ii) copies of paid
receipted invoices from the contractors and subcontractors for portions of
Tenant’s Work performed through the date of such Tenant’s Request, and from the
materialmen and suppliers for the materials and supplies supplied through the
date of such Tenant’s Request;   (iii) a certificate from the Architect that (1)
such portion of the Tenant’s Work has been substantially completed in accordance
with the Construction Drawings and revisions thereto theretofore approved by
Landlord; and (2) to the best of the Architect’s knowledge, after due inquiry,
there are no violations or liens pending as a result of such portion of the
Tenant’s Work;   (iv) lien waivers from the Contractor, and/or each direct
contractor, subcontractor, materialman and supplier of (i) Tenant, or (ii) the
Contractor, to the extent of the work performed and materials and supplies
supplied, as applicable, through the date of such Tenant’s Request (to the
extent not already provided to Landlord); and   (v) payment to Landlord (by wire
transfer of immediately available Federal Funds to an account which shall be
designated by Landlord in writing in advance) an amount (“Tenant’s Requisition
Share”) equal to the difference between the Total Requisitioned Amount
(hereinafter defined) in such Tenant’s Request and the Periodic Payment payable
by Landlord with respect to such requisition, determined as hereinafter
provided. If Tenant or its Project Manager fails to timely submit a timely
requisition in accordance with this section and a payment is due to the
Contractor under the Contract, Tenant’s Requisition Share shall be payable
within two (2) business days following demand from Landlord.

C-2-7

--------------------------------------------------------------------------------




Provided the Work Allowance Conditions have been, and remain, satisfied, within
thirty (30) days after Landlord’s receipt of Tenant’s Request together with the
accompanying documentation, Landlord shall pay to the Contractor a Periodic
Payment. The amount of each Periodic Payment shall be the product obtained by
multiplying (i) the total allowable Tenant Work Costs (including Soft Costs,
subject to the limitations herein contained) set forth in Tenant's Request
therefor (the “Total Requisitioned Amount”), by (ii) a fraction (but not greater
than 1) the numerator of which is the Maximum Allowance and the denominator of
which is the estimated aggregate total Tenant Work Costs (including all Soft
Costs in connection therewith), which total costs shall be based upon the
Estimated Cost Schedule as certified by the Architect subject to Landlord’s
reasonable approval for accuracy. Simultaneously with payment of a Periodic
Payment, Landlord shall also pay Tenant’s Requisition Share to the Contractor.
Within thirty (30) days following final completion of Tenant's Work, submission
of a Tenant’s Request accompanied by all Close Out Deliverables, Landlord shall
disburse the lesser of (i) the amount set forth in Tenant’s Request therefor, or
(ii) the remaining unfunded portion of the Maximum Work Allowance, plus any
remaining balance of Tenant’s Deposit then being held by Landlord. The Contract
shall incorporate provisions for payment in accordance with the requirements and
time frames provided for in this Section 5.3.2.

5.3.3. Notwithstanding anything herein to the contrary, Landlord shall not be
obligated to pay any portion of the Work Allowance for any portion of the Tenant
Work unless such portion of the Tenant’s Work has been performed substantially
in compliance with the applicable provisions of the Lease and this Tenant Work
Letter. Landlord shall have the right from time to time, upon prior written or
oral notice to Tenant, to enter the Premises for the purpose of verifying that
such portion of Tenant’s Work covered by Tenant’s Request has been performed in
accordance with the Tenant’s Plans and revisions thereto theretofore approved by
Landlord, or otherwise to inspect any or all aspects of Tenant’s Work, either by
Landlord’s architect or other professional or by an independent architect
retained by Landlord at Landlord’s sole cost and expense.

5.3.4 Any portion of the Work Allowance not properly requested by Tenant within
eighteen (18) months after the Commencement Date shall be deemed forfeited by
Tenant (and, to the extent all Tenant’s Work Costs have not then been fully
paid, Tenant shall make an immediate additional Tenant Deposit to cover the
shortfall).

5.3.5 In the event that Landlord does not fund any installment of the Work
Allowance within thirty (30) days following Tenant’s satisfaction of the
applicable conditions under this Section 5.3 for the disbursement of same,
Tenant may give to Landlord (and any mortgagee to which Tenant has delivered a
SNDA) a notice of such failure which shall contain a legend in not less than 14
point font bold upper case letters stating “FAILURE TO FUND THE REQUESTED WORK
ALLOWANCE IN THE AMOUNT OF $________ IN 30 DAYS SHALL RESULT IN TENANT’S
ABILITY, AS FURTHER EXPLAINED IN SECTION 5.3.5 OF THE TENANT WORK LETTER, TO
OFFSET SUCH AMOUNT FROM THE BASE RENT”, and if Landlord does not provide the
requested Work Allowance funds within thirty (30) days after Landlord’s receipt
of such notice, and provided Tenant shall have paid the requested amount of the
Work Allowance to the Contractor or other third party entitled to payment of the
applicable Tenant’s Work Costs, then Tenant shall be permitted to offset such
amount against the Base Rent due and owing under the Lease together with
interest at the Interest Rate on a monthly basis until the full amount of the
Work Allowance has been recouped by Tenant; provided, however, that if Landlord
notifies Tenant that Landlord disputes Tenant’s entitlement to the Work
Allowance or such portion thereof, Tenant may not offset any amount on account
thereof unless and until such dispute is finally resolved. Any such disputes
regarding Tenant’s entitlement to the Work Allowance that are not resolved
between the parties within ten (10) days following such notice by Landlord may
be submitted by either party for resolution by arbitration in accordance with
Article 34 of the Lease.

C-2-8

--------------------------------------------------------------------------------




5.4 Event of Default. In the event (i) Tenant shall fail to make a payment of
Tenant’s Requisition Share or any other Tenant’s Work Costs or other amounts
when due and payable under this Work Letter and such default shall continue for
three (3) Business Days after written notice to Tenant, and (ii) Tenant shall
default in the performance of any other obligation under this Work Letter and
such default shall continue for ten (10) days following written notice to
Tenant, any such event shall constitute an Event of Default under the Lease.
Upon the occurrence of such an Event of Default, or any other Event of Default
under the Lease, without limiting Landlord’s rights and remedies under the
Lease, Landlord shall be entitled to (i) terminate this Tenant Work Letter, (ii)
terminate the Contract and pay all or any portion of Tenant’s Deposit to
Contractor, and/or (iii) to exercise any and all remedies under the Lease
(including terminating the Lease and/or drawing upon the Security Letter).

5.5 Assignment of Rights; Exculpation of Landlord.

5.5.1 Upon completion of Tenant’s Work and payment by Tenant of all amounts in
respect of Tenant’s Work Costs for which Tenant is liable hereunder and delivery
to Landlord of all Close Out Deliverables, Landlord shall assign to Tenant all
rights of Landlord under the Contract and any separate warranties in respect of
Tenant’s Work, whereupon Landlord shall have no further liability or obligations
to Tenant under this Tenant Work Letter or in respect of Tenant’s Work (except
as otherwise expressly set forth in the Lease).

5.5.2 Tenant acknowledges and agrees that Landlord will not have any liability
for (and the Rent Commencement Date will not be extended by reason of) (i) any
delays caused by the Contractor or any other party in performing or completing
Tenant’s Work for any reason whatsoever (including force majeure), (ii) any
defects in Tenant’s Work, or (iii) any other acts and omissions of the
Contractor or any other third parties performing Tenant’s Work, and Tenant
agrees to release Landlord and all Landlord Indemnitees from all claims and
liability arising out of any of the matters set forth in this sentence.

C-2-9

--------------------------------------------------------------------------------




EXHIBIT D-1

Building Rules and Regulations

     (1) The rights of each tenant in the entrances, corridors, elevators and
escalators servicing the Building are limited to ingress and egress from such
tenant's premises for the tenant and its employees, licensees and invitees, and
no tenant shall use, or permit the use of, the entrances, corridors, escalators
or elevators for any other purpose. No tenant shall invite to the tenant's
premises, or permit the visit of, persons in such numbers or under such
conditions as to interfere with the use and enjoyment of any of the plazas,
entrances, corridors, escalators, elevators and other facilities of the Building
by any other tenants. Except as provided in this Lease, fire exits and stairways
are for emergency use only, and they shall not be used for any other purpose by
the tenants, their employees, licensees or invitees. No tenant shall encumber or
obstruct, or permit the encumbrance or obstruction of, any of the sidewalks,
plazas, entrances, corridors, escalators, elevators, fire exits or stairways of
the Building. No showcases or other articles shall be put in front of or affixed
to any part of the exterior of the Building, nor placed in the halls, corridors
or vestibules. Landlord reserves the right to control and operate the public
portions of the Building and the public facilities, as well as facilities
furnished for the common use of the tenants, in such manner as it deems best for
the benefit of the tenants generally.

     (2) Landlord may refuse admission to the Building to any person not known
to the attendant in charge or not having a pass issued by Landlord or the tenant
whose premises are to be entered or not otherwise properly identified or
registered, and may require all persons admitted to or leaving the Building to
register and provide appropriate identification. Tenant shall be responsible for
all persons for whom it issues any such pass or who it so registers and shall be
liable to Landlord for all acts or omissions of such persons. Any person whose
presence in the Building at any time shall, in the reasonable judgment of
Landlord, be prejudicial to the safety, character, reputation or interests of
the Building or of its tenants may be denied access to the Building or may be
ejected therefrom. In case of invasion, riot, public excitement or other
commotion, Landlord may prevent all access to the Building during the
continuance of the same, by closing the doors or otherwise, for the safety of
the tenants and protection of property in the Building. Landlord reserves the
right to inspect all packages and other objects to be brought into the Building
and to exclude from the Building all packages and other objects which violate
any of these Rules and Regulations or this Lease. Landlord may require any
person leaving the Building with any package or other object to exhibit a pass,
listing such package or other object, from the tenant from whose premises the
package or object is being removed, but the establishment and enforcement of
such requirement shall not impose any responsibility on Landlord for the
protection of any tenant against the removal of property from the premises of
such tenant. Landlord shall, in no way, be liable to any tenant for damages or
loss arising from the admission, exclusion or ejection of any person to or from
the tenant's premises or the Building under the provisions of this rule.
Canvassing, soliciting or peddling in the Building is prohibited and each tenant
shall cooperate to prevent the same.

     (3) No tenant shall obtain or accept for use in its premises ice, drinking
water, food, beverage, towel, barbering, boot blacking, floor polishing,
lighting maintenance, cleaning or other similar services from any persons not
approved by Landlord in writing to furnish such services, which approval will
not be unreasonably withheld, delayed or conditioned. Such services shall be
furnished only at such hours, in such places within the tenant's premises and
under such reasonable regulations as may be determined by Landlord from time to
time. The first sentence of this Rule and Regulation is not intended to require
Tenant to obtain approval of the food and beverage vendors from whom Tenant, its
employees or business invitees may, from time to time, order meals or catered
events in the Premises, provided such vendors follow the reasonable directions
of Landlord in connection with accessing the Premises and provided further that
a vendor that is catering an event in the Premises complies with the reasonable
insurance requirements imposed by Landlord from time to time.

--------------------------------------------------------------------------------




     (4) Except as otherwise provided in this Lease and Exhibit M,, no
lettering, sign, advertisement, notice or object shall be displayed outside the
tenant's premises (including in or on the exterior windows or doors), or on the
outside of any tenant's premises, or at any point inside any tenant's premises
where the same might be visible outside of such premises, except that the name
of the tenant may be displayed on the entrance door of the tenant's premises,
and in the elevator lobbies of the floors which are occupied entirely by any
tenant, subject to the approval of Landlord as to the size, colors, dimensions,
materials, finishes and method of attachment of such display. The inscription of
the name of the tenant on the door of the tenant's premises shall be done by
Landlord at the expense of the tenant. Listing of the name of the tenant on the
directory boards in the Building shall be done by Landlord at its expense; any
other listings shall be in the discretion of Landlord. In the event of the
violation of the foregoing by any tenant, Landlord may remove the same without
any liability, and may charge the expense incurred in such removal to the tenant
violating this rule.

     (5) No awnings or other projections shall be attached to the outside walls,
windows or any other portion of the Building. No curtains, blinds, shades or
screens which are different from the standards adopted by Landlord for the
Building shall be attached to or hung in, or used in connection with, any
exterior window or door of the premises of any tenant, without the prior written
consent of Landlord. Such curtains, blinds, shades or screens must be of a
quality, type, design and color, and attached in the manner approved by
Landlord, which approval shall not be unreasonably withheld. Linoleum, tile or
other floor coverings shall be laid in a tenant's premises only in a manner
approved by Landlord.

     (6) The sashes, sash doors, skylights, windows and doors that reflect or
admit light and air into the tenant's premises or into the halls, passageways or
other public places in the Building shall not be covered or obstructed by any
tenant, nor shall any bottles, parcels or other articles be placed on the window
sills or on the peripheral air conditioning or heating enclosures, if any. All
windows of the tenant's premises shall remain closed at all times.

     (7) No vehicles or animals of any kind shall be brought into or kept in or
about the tenant's premises or the Building, except for guide and other service
dogs. Bicycles may be brought into the Premises only through the Building
entrances designated by Landlord and only brought to the Premises via the
Freight Elevators.

     (8) The Landlord shall have the right to prescribe the weight and position
of safes and other objects of excessive weight, and no safe or other object
whose weight exceeds the lawful load for the area upon which it would stand
shall be brought into or kept upon a tenant's premises. If, in the reasonable
judgment of Landlord, it is necessary to distribute the concentrated weight of
any heavy object, the work involved in such distribution shall be done at the
expense of Tenant and in such manner as Landlord shall reasonably determine. The
moving, removal, or the carrying in or out of any safes, freight, furniture,
packages, boxes, crates or any other object or matter of any description must
take place during such hours and in such elevators, in such manner as Landlord
or its agent may reasonably determine from time to time, and upon previous
notice to Landlord. All persons employed to move any of the foregoing shall be
reasonably acceptable to Landlord and, if so required by applicable
Requirements, shall hold a Master Rigger's license. Freight, furniture, business
equipment, merchandise and bulky matter of any description shall be delivered to
and removed from the premises only in the freight elevators and through the
service entrances and corridors, and only during hours and in a manner approved
by Landlord. Arrangements will be made by Landlord with any tenant for moving
large quantities of furniture and equipment into or out of the Building.

--------------------------------------------------------------------------------




     (9) No machines or mechanical equipment of any kind, other than computers,
copiers, scanners, faxes, and other typical business machines, may be installed
or operated in any tenant's premises without Landlord's prior written consent,
which will not be unreasonably withheld, conditioned or delayed, and in no case
(even where the same are of a type so excepted or as so consented to by
Landlord) shall any machines or mechanical equipment be so placed or operated as
to disturb other tenants but machines and mechanical equipment which may be
permitted to be installed and used in a tenant's premises shall be so equipped,
installed and maintained by such tenant as to prevent any disturbing noise,
vibration or electrical or other interference from being transmitted from such
premises to any other area of the Building.

     (10) No noise, including music or the playing of any musical instruments,
radio or television, which, in the reasonable judgment of Landlord, disturbs
other tenants in the Building, shall be made or permitted by any tenant.

     (11) No tenant shall cause or permit any unusual or objectionable fumes,
vapors or odors to emanate from its premises which would annoy other tenants or
occupants of the Building or create a public or private nuisance. No cooking
shall be done in the tenant's premises, except as may otherwise be expressly
approved by Landlord or permitted in such tenant's lease.

     (12) If a tenant's premises is or becomes infested with rats, mice, insects
and other vermin as a result of the use or any misuse or neglect by tenant, a
subtenant or any of their respective agents, employees, visitors or licensees,
such tenant shall at its expense cause the same to be exterminated from time to
time to the reasonable satisfaction of Landlord and shall employ such
exterminators and such exterminating company or companies as shall be designated
by Landlord or, if none is so designated, as reasonably approved by Landlord.

     (13) Nothing shall be done or permitted in any tenant's premises, and
nothing shall be brought into or kept in any tenant's premises, which would
impair or interfere with, beyond a de minimis extent, any of the Building
services or the proper and economic heating, cleaning or other servicing of the
Building or the premises, or the use or enjoyment by any other tenant of any
other premises, nor shall there be installed by any tenant any ventilating, air
conditioning, electrical or other equipment of any kind which, in the reasonable
judgment of Landlord, might cause any such impairment or interference. No
dangerous, inflammable, hazardous, combustible or explosive substance or
material, including gases and liquids, shall be brought into the Building by any
tenant, or any tenant's contractors, employees or agents, or with the permission
of any tenant, except that Tenant may use and store in the Premises limited
quantities of substances reasonably necessary in the ordinary operation and
maintenance of office equipment and permitted business operations, provided such
substances are used and stored within the Premises, in accordance with all
applicable Requirements.

--------------------------------------------------------------------------------




     (14) No tenant shall occupy or permit any portion of its premises to be
occupied as an office for a public stenographer or public typist, or for the
possession, storage, manufacture, or sale of liquor, narcotics, dope, tobacco in
any form, or as a barber, beauty or manicure shop, or as a school. No tenant
shall use, or permit its premises or any part thereof to be used, for
manufacturing, or the sale at retail or auction of merchandise, goods or
property of any kind.

     (15) Landlord shall have the right to prohibit any advertising or
identifying sign naming Landlord or the Building by any tenant which, in
Landlord's reasonable judgment, tends to impair the reputation of the Building
or its desirability as a building for others, and upon written notice from
Landlord, such tenant shall refrain from and discontinue such advertising or
identifying sign.

     (16) No acids, vapors, paper towels or other materials shall be discharged
or permitted to be discharged into the waste lines, vents or flues of the
Building which may damage them. The water and wash closets and other plumbing
fixtures in or serving any tenant's premises shall not be used for any purpose
other than the purposes for which they were designed or constructed, and no
sweepings, rubbish, rags, acids or other foreign substances shall be deposited
therein. All damages resulting from any misuse of the fixtures shall be borne by
the tenant who, or whose servants, employees, agents, visitors or licensees
shall have, caused the same. Any cuspidors or containers or receptacles used as
such in the premises of any tenant, or for garbage or similar refuse, shall be
emptied, cared for and cleaned by and at the expense of such tenant.

     (17) Additional locks or bolts of any kind which shall not be operable by
the Grand Master Key for the Building shall not be placed upon any of the doors
or windows by any tenant except for Tenant’s secure areas, nor shall any changes
be made in locks or the mechanism thereof which shall make such locks inoperable
by said Grand Master Key except for Tenant’s secure areas. Additional keys for a
tenant's premises and toilet rooms shall be procured only from Landlord who may
make a reasonable charge therefor. Each tenant shall, upon the termination of
its tenancy, turn over to Landlord all keys of stores, offices and toilet rooms,
either furnished to, or otherwise procured by, such tenant, and in the event of
the loss of any keys furnished by Landlord, such tenant shall pay to Landlord
the cost thereof.

     (18) All entrance doors in each tenant's premises shall be left locked and
all windows shall be left closed by the tenant when the tenant's premises are
not in use. Entrance doors shall not be left open at any time. Each tenant,
before closing and leaving its premises at any time, shall turn out all lights.

     (19) Hand trucks not equipped with rubber tires and side guards shall not
be used within the Building.

     (20) All windows in each tenant's premises shall be kept closed and all
blinds therein, if any, above the ground floor shall be lowered when and as
reasonably required because of the position of the sun, during the operation of
the Building air-conditioning system to cool or ventilate the tenant's premises,
subject to the last sentence of Section 17.04 of the Lease. If Landlord shall
elect to install any energy saving film on the windows of the Premises or to
install energy saving windows in place of the present windows, tenant shall
cooperate with the reasonable requirements of Landlord in connection with such
installation and thereafter the maintenance and replacement of the film and/or
windows and permit Landlord to have access to the tenant's premises at
reasonable times to perform such work.

--------------------------------------------------------------------------------




     (21) Landlord, its contractors, and their respective employees shall have
the right to use, without charge therefor, all light, power and water in the
premises of any tenant while cleaning or making repairs or alterations in the
premises of such tenant.

     (22) No premises of any tenant shall be used for lodging of sleeping or for
any immoral or illegal purpose.

     (23) The requirements of tenants will be attended to only upon application
at the office of the Building. Employees of Landlord shall not perform any work
or do anything outside of their regular duties, unless under special
instructions from Landlord.

     (24) To the extent there is a conflict between the provisions contained in
this Exhibit and the other provisions of this Lease, the other provisions of the
Lease shall govern and control.

     (25) The Landlord reserves the right to rescind, alter or waive any rule or
regulation at any time prescribed for the Building when, in its judgment, it
deems it necessary, desirable or proper for its best interest and for the best
interests of the tenants, and no alteration or waiver of any rule or regulation
in favor of one tenant shall operate as an alteration or waiver in favor of any
other tenant. The Landlord shall not be responsible to any tenant for the
non-observance or violation by any other tenant of any of the rules and
regulations at any time prescribed for the Building; however, Landlord shall
operate the Building as a First Class Office Building at all times. In the event
of any conflict between these Rules and Regulations and any other provisions of
the Lease, the provisions of the Lease will control.

--------------------------------------------------------------------------------




EXHIBIT D-2

Alterations Rules and Regulations

     1. To the extent there is a conflict between the provisions contained in
this Exhibit and the other provisions of this Lease, the other provisions of the
Lease shall govern and control.

     2. The passenger cars are for the use building occupants and visitors. All
construction personnel must use the service cars; all service personnel (whether
tenant's or outside vendor) must use the service cars only for transport of
carts, dollies, ladders or any materials.

     3. All requirements for interruption of services (e.g., HVAC, water, fire
systems, etc.) must be thoroughly reviewed and coordinated with
Landlord/Manager, giving prior notice as is reasonable under the circumstances
to Landlord/Manager to properly schedule the interruption of services.

     4. Landlord/Manager reserves the right to immediately stop any work in the
event that the Contractor or Subcontractors fail to comply with any of the House
Rules or, if the work activity of the Contractor or Subcontractors may adversely
affect the conduct of the Landlord/Manager business operations.

     5. Extinguish all lighting as soon as practical after completion.

     6. The Contractor is responsible for all keys issued to the Contractor's
employees. All keys will be turned in with the access card at the place of issue
or wherever designated by Landlord/Manager. The following rules always apply:

          A. Notification of Loss - All recipients of keys and access cards must
notify Landlord/Manager immediately of any lost keys and/or access cards
assigned to them.

          B. Duplication - Duplication of keys issued is prohibited and any
duplicate keys must be acquired through Landlord/Manager only.

          C. Misuse - Recipients must retain possession of the keys at all times
while at work and not loan keys to other persons. Failure to comply could result
in the removal of the employee from the building.

SECURITY

     1. The Landlord/Manager will issue to vendors/contractors building
identification passes valid for six months, daily, or as required. All passes
are to be returned upon completion of the project. Requests for additional
passes from Landlord/Manager must be requested in writing to Landlord/Manager.

     2. Alternatively, the vendors/contractors may be required to sign-in daily
and to otherwise schedule access at least 24 hours in advance.

     3. No equipment or materials may be removed from the building without a
Building Pass signed by an authorized representative of Landlord/Manager; the
pass must identify the serial number of any equipment to be removed from the
Building. Building passes are available from Landlord/Manager in the Building
Office.

--------------------------------------------------------------------------------




DELIVERIES AND STORAGE OF MATERIALS AND EQUIPMENT:

     1. All deliveries are to be made through the loading dock and or freight
entrance. No deliveries are to be made through the main entrance. All materials
and equipment delivered to the Building are the responsibility of the tenant or
its Contractors and not of the Landlord/Manager. Tenant and Contractors must
take all precautions, including posting of security guards, to ensure proper
protection is provided.

     2. Construction deliveries must be scheduled either before or after normal
business hours unless such deliveries can be made during normal business hours
without interference with or inconvenience to Landlord/Manager or the tenants or
other licensees of the Building. Major deliveries (defined as larger than one
full trip) shall be scheduled after hours for dedicated use.

     3. The freight elevator cars may be used in common with tenants or other
licensees during normal business hours; the freight elevator is not available
for exclusive use during such times. After hours usage of freight elevator
service may be arranged at least 24 hours in advance, at the Building's
prevailing rates for such service. Tenant or tenant contractor to fill out
building freight reservation form for all bookings.

CONSTRUCTION

     1. Any changes (other than de minimis changes) to the approved Tenant's
Plans must be reviewed and approved by Landlord/Manager before it may proceed.

     2. No contractor or subcontractor may work in the Building without prior
authorization from Landlord/Manager. Such authorization shall not be
unreasonably withheld, conditioned or delayed and should be arranged, at least
24 hours in advance by Tenant or its representative, not by the Contractor
directly, in accordance with the following procedure:

          A. A memo containing the following information is to be approved by
Building Services and sent to Security.

               i. Name of contractor.

               ii. Names of all staff or number of staff if names are not known
(all will be required to sign-in).

               iii. Name of supervisor who will be on site at all times.

               iv. Times, dates, location (as exact as possible, including room
number if applicable) and description of work.

               v. Access to building systems if required (i.e.: sprinkler drain
down, access to communication, electrical or security closets).

               vi. Name and emergency number of tenant's Project Manager
responsible for the work.

--------------------------------------------------------------------------------




          B. Weekend work requests must be delivered by Licensee and received by
Landlord/Manager NO LATER THAN 12:00 P.M. on Friday or the work will not be
allowed to proceed. Tenant's Project Manager will deliver the work requests to
Landlord/Manager.

          C. Where contractor's work involves an interruption of services, prior
notice as is reasonable under the circumstances must be provided to
Landlord/Manager to minimize impact on Landlord/Manager's operations and
services to other tenants. Tenant or tenant representative should always
schedule interruption in services to provide Landlord/Manager adequate time to
schedule the interruptions in services with other tenants in the building. When
contractor's work involves critical systems [e.g., data centers, Uninterrupted
Power System (UPS), Emergency Power System (EPS), etc.] or require a drain down,
the Project Manager should notify Landlord/Manager as soon as possible.

     3. Construction activity may not interfere with or inconvenience
Landlord/Manager or the tenants or other occupants of the Building.

     4. All outside personnel are expected to conduct themselves in accordance
with building regulations. The contractor shall be deemed responsible for all
activities of his employees anywhere within the Building. Further, the
Contractor will immediately remove from the Building any personnel the
Landlord/Manager requests to have removed.

     5. It is the Contractor's responsibility to provide protective covering for
all building finishes in the area of construction and any other areas where it
may be required to protect such finishes from material deliveries. Finishes
shall include but not be limited to the following: carpeting, wood trim, metal
trim, glass doors, ceramic tiles, metal counter tops, et cetera, and any other
finished surface including concrete. Any damage to building finishes caused by
the Contractor shall be repaired or replaced at the discretion of
Landlord/Manager, at the expense of the Contractor.

     6. It is the contractor's responsibility to provide suitable protection and
site safety signage wherever it is deemed necessary by Landlord/Manager.

     7. Construction debris must be removed from the building promptly, and must
not be allowed to accumulate on the loading dock or at the truck entrance. No
stacking of containers on the sidewalk allowed.

     8. A contractor who begins a job will be held responsible for the total
completion of that job. An electrical project, for example, will not be
considered complete until all removed carpet and ceiling tiles have been
replaced and all site clean-up has been done. Any follow up work that has to be
done will be back-charged to the project/contractor.

     9. Any approved work to be done on a fire system (e.g., sprinkler, Class E,
etc.) must first be coordinated with the Building Office and Fire Command
Station, each day, before the work activity commences.

     10. Any work to be done in an area in which smoke or heat detection devices
are contained must first be coordinated with the Building Office and Fire
Command Station, each day, before the work activity commences.

     11. No storage or staging of equipment and/or materials is permitted
without the prior permission of Landlord/Manager. Equipment and material
improperly stored will be removed without notice to the contractor. In no event
are stairways, landings or service elevator lobbies to be used for storage
and/or staging.

--------------------------------------------------------------------------------




     12. The Contractor is responsible for all housekeeping and cleaning on a
daily basis (or more frequently, if needed). If the cleaning is not deemed
adequate, Landlord/Manager may elect to provide same, at Tenant's cost and
expense. In the event that failure to properly maintain the cleanliness of the
site, in the reasonable judgment of the Landlord/Manager, poses a potential
safety risk, Landlord/Manager may elect to perform such cleaning without prior
notice at Tenant's sole cost and expense.

     13. Temporary light and power will be provided by the Contractor where
deemed necessary, subject to the prior approval of Landlord/Manager. All such
temporary power and light will be removed as soon as deemed practical and all
finishes restored to the condition existing prior to such temporary
installations.

     14. Work done on Mechanical and Electrical systems may require standby
coverage by operating personnel which will require advance coordination with
Landlord/Manager. Any standby coverage shall be at Tenant's sole cost and
expense.

FIRE SAFETY RULES

     1. No fire system (e.g., sprinklers, standpipe, smoke/heat detectors,
manual pull stations, or the like) is to be removed, installed or altered
without the prior approval of Landlord/Manager.

     2. Whenever a fire system is to be disabled, a minimum of 24 hours prior
notice must be given to Landlord/Manager. Once the system is disabled, the
contractor must provide a fire watch continuously in the affected area(s),
including any materials or equipment required to support the fire watch.

     3. Burning/Welding operations:

          A. Minimum 48 hour notice to Landlord/Manager. No burning may take
place during normal business hours 8:00 AM to 6:00 PM without prior notice to
Landlord/Manager and the posting of a fire watch during the performance thereof.

          B. Certification of Fitness must be presented to Landlord/Manager.

          C. Adequate protection must be provided to protect surrounding areas.

          D. All combustibles must be removed from the area by Contractor.

          E. A minimum of one (1) 2½ gallon water-type fire extinguisher will be
kept at hand at all times.

          F. All cracks or openings in floors will be safely covered or sealed.

          G. No work activity will commence until the area is examined by the
Fire Safety Director.

--------------------------------------------------------------------------------




     4. In the event of a fire:

          A. Call 911.

          B. Use a telephone to call Fire Command Station @ 1.212.448.1269; or,

          C. Pull nearest manual pull station.

     5. The Contractor is responsible for being knowledgeable of all applicable
code requirements and for strict compliance with same.

     6. Where slab penetrations are made, the contractor will install temporary
fire safeing (material to be specified by Landlord/Manager) at the end of each
workday.

SUPERVISION

     1. Tenant or tenant's contractor will provide adequate supervisory staff to
discharge its responsibilities hereunder. Tenant recognizes the importance of
such supervision in the event of emergencies that may arise during the term of
the work. Accordingly, Tenant has identified three (3) employees, who can be
readily contacted in the event of an emergency, as follows:

Name  Office Phone  Home Phone  Cellular

STANDBY & OVERTIME

     1. Tenant may request work to be done outside of normal business hours and
Landlord/Manager may accommodate such requests; however, Tenant shall pay all
actual costs and expenses incurred by Landlord/Manager for such overtime
personnel and equipment as Landlord/Manager deems reasonably necessary to
accommodate such work, including costs and expenses incurred for standby staff
coverage. In all such instances, Tenant will pay as additional rent all costs
and expenses incurred by Landlord/Manager for such overtime personnel, equipment
and standby labor.

TESTING

     1. In such instances where Tenant installs mechanical, electrical,
electronic or other operating systems, Landlord/Manager reserves the right to
require the Tenant to arrange for full-function and/or full-load testing of such
systems to ensure operational integrity and reliability, except and to the
extent Landlord/Manager approves the testing thereof described in the approved
Tenant's Plans. Before commencing the any work hereunder, Tenant may request a
meeting with Landlord/Manager and/or Landlord/Manager's Architect and/or
Engineer to review the testing requirements applicable to the Work involved.

STANDARDS

     1. All equipment, devices, controls and the like to be installed as part of
the work will be compatible with such existing equipment, devices, controls and
the like, so as to minimize the need for spare parts. To the extent provided in
the approved Tenant's Plans, the systems shall be monitored by the Building
Management System and connected thereto by Tenant at its sole cost and expense.

Agreed & Accepted for Contractor:

Contractor Name:         By: (Print) (Sign) Title: Date:


--------------------------------------------------------------------------------

 




Power Wiring Standards
For Tenant's Electrical Contractor

Wire Identification

     1. At the electrical panel, wire must be tagged with identification of grid
address for a general purpose outlet (e.g., convenience or appliance outlet) or
location if for a specific device (e.g., fan coil or photocopier); tag all wire
with identification name and number.

     2. At the device, outlet must be tagged identification of panel location
and pole position for termination panel.

     3. Use building standard wire markers only. For example, "the standard
marker is Thomas & Betts roll marker, WPR-12A type 60, and T&B printer, Cat. No.
WD-25P".

     4. Landlord/Manager reserves the right to designate a "house electrician"
to perform all wire termination in electric panels. In such an event, the
contractor will perform all work up to the electric panel in the electric
closet, as indicated for termination by the "house electrician".

Wire & Conduit Standards

     1. Phase conductors are not to be spliced unless specifically approved by
Landlord/Manager; accordingly, splice boxes are not permitted.

     2. Neutral conductors may be spliced where a common neutral is to be
utilized but there may not be more than three phase conductors per common
neutral. Common neutral conductor must be at least one size larger than phase
conductors; for example, three #12 phase conductors require a minimum #10
neutral conductor.

     3. All wire splices must be made with an appropriately sized wire nut, no
other splice method is permitted. All wire nuts must be wrapped with electrical
tape (2-1/2 turns) rated at 600 volts minimum for all wiring at 220 volts or
less; follow manufacturer's recommendations for electrical tape voltage ratings
for wire capacities above 220 volts.

     4. Pull boxes are permitted, as allowed by local code and as shown on
approved drawings.

     5. EMT may be used in compliance with all applicable legal requirements.

     6. Weatherproof enclosures & fittings must be used for all exterior
installations or in interior areas where water piping is present.

     7. No boxes may be mounted directly to slab; boxes must be mounted on
1-5/8" unistrut, same for conduits.

     8. Greenfield connectors to floor box may be longer than 2 meters long.

     9. All circuits must be provided with a conducted ground (earth) to the
originating electrical panel; low voltage (120 volts or less) ground is green,
high voltage ground is green with stripe. Whenever a common neutral is
permitted, a common ground conductor may also be utilized so long as all phase
conductors are common to both neutral and ground.

--------------------------------------------------------------------------------




Demolition

     1. Remove all disconnected conductors - do not abandon in place.

     2. Remove all unused conduits - do not abandon in place

     3. Plug any openings in electrical panels resulting from removal of
conduit.

     4. Pasers may be used for circuit tracing during business hours, if
scheduled in advance with Landlord/Manager.

     5. All demolition can be performed without interference with or
inconvenience to Landlord/Manager or the tenants or other occupants of the
Building. All areas, which will be affected, must be identified to
Landlord/Manager and temporary power provided to occupied areas, as deemed
necessary.

No work may proceed without prior approval of drawings by the responsible
entities and a review and coordination meeting with Landlord/Manager personnel.
In all instances, Contractor is responsible for knowledge of and compliance with
all applicable codes and for strict compliance with such codes and building
standards for doing such work. Contractor acknowledges that it has received,
reviewed and understands all of its obligations for doing work in the property
managed by Landlord/Manager.

Agree & Accepted:

Contractor Name:         By: (Print) (Sign) Title: Date:


--------------------------------------------------------------------------------




EXHIBIT E

Transfer Restrictions

Pursuant to Section 9.16 of the Lease, Tenant covenants not to assign, sublease,
license or otherwise transfer the Premises (or any portion thereof) to any Sony
Competitor. As used in this Lease, the term “Sony Competitors” means (i) the
entities listed below (as such list may be modified from time to time as
hereinafter provided), and (ii) any “affiliates” of any entity listed below (as
such list may be modified from time to time as hereinafter provided). For
purposes of this Exhibit E, “affiliate” means an entity that controls, is
controlled by or is under common control with, the entity in question, and the
word “control” (including the derivations of the word “control,” such as
“controlling”, “controlled by” or “under common control with” or words of like
import) means: (x) ownership of more than 50% of the outstanding voting shares
of a corporation or more than 50% of the beneficial interests of any other
entity and (y) the ability to effectively control or direct the management
decisions of such corporation or entity.

Sony Competitors:

        1.         Apple 2. Microsoft (and its affiliates or divisions Xbox and
Nokia) 3. Samsung 4. Universal Music 5. Warner Music

In addition, the following companies shall be deemed to be included in the list
of Sony Competitors if and for so long as any portion of the Premises is at any
time serviced by elevator bank “D” in the Building, provided that the foregoing
shall not preclude the subletting or licensing, to the extent otherwise
permitted under this Lease, to any such entity listed below of any space within
the Premises which is not serviced by elevator bank “D”:

        1.         CBS 2. Comcast (and its affiliates NBC and Universal) 3. Fox
4. Lenovo (and its affiliate Motorola) 5. LG 6. Nintendo 7. Viacom (and its
affiliate Paramount) 8. Vizio 9. Walt Disney 10. Warner Brothers

Changes to Sony Competitors:

Landlord shall have the right to periodically modify the above lists of Sony
Competitors to reflect changes to the corresponding lists of Sony Competitors
permitted under the Sony Lease, each such change to be effective immediately
upon written notice thereof given by Landlord to Tenant.

Notwithstanding the foregoing, if Tenant shall be acquired by a Sony Competitor
in a transaction for which Landlord’s consent is not required under this Lease,
the continued occupancy by Tenant of the Premises following such acquisition
will not violate the provisions of this Exhibit E.

--------------------------------------------------------------------------------




EXHIBIT F

Prohibited Uses

(a) Non-Retail.

     1. Other than uses permitted under this Lease with respect to the Retail
Premises, any retail use or purpose, it being agreed that for the purposes of
this Lease, the term “retail” shall refer to a business whose primary patronage
are customers visiting the Premises in person;

     2. Other than the uses permitted under this Lease with respect to the
Retail Premises, (i) the business of photographic reproductions or offset
printing except if incidental to an occupant’s or tenant’s business; (ii) a
school or classroom, except if incidental to the conduct of an occupant’s or a
tenant’s business; (iii) conduct of an auction, except for the liquidation sale
of the property of any occupant or tenant or as a comparable part of such other
tenant’s or occupant’s business similar to the exclusion contained in clause
(ix) of subparagraph (b), below; (iv) gambling activities; (v) assembly of the
public purposes except if incidental to the conduct of an occupant’s or a
tenant’s business; (vi) a messenger service business other than incidental to
the conduct of an occupant’s or a tenant’s business; (vii) a barber shop, except
for the incidental use for “in-house” facilities for any occupant or tenant;
(viii) an employment or placement agency other than as an executive search firm;
(ix) a personal loan or check-cashing business, except as part of the business
of a bank, trust company or savings and loan association; (x) gambling or gaming
activities, including New York City Off-Track Betting or any other
governmentally sponsored betting activity, other than incidental sales of
legally conducted lotteries as part of a newsstand; (xi) a video or other game
arcade; (xii) “T-Shirt only” stores; and/or (xiii) for medical, dental, or
psychiatric offices or for the providing of any therapeutic services, other than
the incidental use for “in-house” medical facilities for any occupant or tenant.

(b) Retail Premises

     1. an employment or placement agency other than as an executive search
firm;

     2. a personal loan or check-cashing business, except as part of the
business of a bank, trust company or savings and loan association.

     3. gambling or gaming activities, including New York City Off-Track Betting
or any other governmentally sponsored betting activity, other than incidental
sales of legally conducted lotteries as part of a newsstand;

     4. a school or classroom, except as may be incidental to a permitted use;

     5. the conduct of a public auction, except as may be conducted by a tenant
which is a high-class auction house (e.g., Christie’s and Sotheby’s) or which is
for the liquidation sale of the property of any occupant or tenant;

     6. a video or other game arcade (but expressly excluding the use of video
games for display and demonstration purposes in a retail store selling
audio/visual equipment);

     7. “T-Shirt only” stores;

--------------------------------------------------------------------------------




     8. the sale or display of pornographic or obscene material, or the use of
such space for the conduct of any obscene, nude, or semi-nude live performances,
nude modeling, as a so-called rubber goods store, or as a sex club of any sort,
or as a “massage parlor”, or for any similar or related purpose;

     9. the rendition of medical, dental, psychiatric, psychological, or
therapeutic services, but the provision of spa services (including as an
incident to a gym or health club) shall be permitted;

     10. any “fast food” use, which shall be defined as having a limited menu of
precooked meals that shall be wrapped in paper or boxes and sold to patrons in
paper bags, disposable containers and/or on plastic trays (such as a
“McDonald’s”, “Burger King”, “Dunkin Donuts”, “Wendy’s” or “Ranch One Chicken”),
it being agreed that (A) the failure of a restaurant to provide waiter or
waitress service or tablecloth dining shall not automatically be deemed to
constitute “fast food”, (B) the existence of cafeteria type dining shall not
automatically be deemed to constitute “fast food” and (C) a restaurant such as
“Starbucks”, “Pret A Manger”, “Cosi”, “Au Bon Pain” and other restaurants that
are upscale, high-quality and (in the reasonable discretion of Landlord) not
detrimental to the reputation or image of the Building as a First Class Office
Building shall be deemed to not constitute “fast food” nothing in this
subsection 11 shall limit "fast food" sales from the Retail Premises to Tenant's
employees and invitees so long as such use is conducted as an Ancillary
Permitted Use rather than as a Retail Use, e.g., from an employee cafeteria, not
a retail store open to the public); and

     11. any of the following uses: (A) a pool hall, (B) a bowling alley,
amusement arcade or other business deriving income from coin operated games, a
shooting gallery or the use of any type of video game, slot machine, pinball
machines or related equipment, (C) check cashing, (D) a dating or escort
service, (E) discount stores, (F) a night club, cabaret, ballroom, dance hall or
discotheque, (G) a flea market or second hand business, (H) a funeral parlor or
chapel, (I) a gypsy, fortune teller, palm reader or card reader, (J) the offices
of a labor union, (K) a liquor store or wine shop, (L) a pawn shop, (M) a pet
shop, (N) stereos, hi-fi, television, camera or video equipment sales (except
that upscale electronics stores such as “Sony” are permitted), (O) storage
(other than ancillary to a permitted retail use), and (P) the sale of ice cream,
confectionery, candy or baked goods (except for restaurants permitted under
clause (x) hereof and except that stores such as “Godiva”, “Magnolia Bakery”,
“Crumbs Bake Shop”, “Pinkberry Yogurt”, “16 Handles” and other similar stores
that are upscale and high-quality are also permitted) (nothing in this
subsection 12 shall limit the sale of ice cream confectionery, candy or baked
goods from the Retail Premises to Tenant's employees and invitees so long as
such use is conducted as an Ancillary Permitted Use rather than as a Retail Use,
e.g., from an employee cafeteria, not a retail store open to the public).

     12. the offices or business of a governmental or quasi-governmental bureau,
department or agency, foreign or domestic, including an autonomous governmental
corporation or diplomatic or trade mission, and

     13. leases to any of UBS, Deutsche Bank, Goldman Sachs, Morgan Stanley,
Barclays, Morgan Chase, Citigroup, and Bank of America or any retail stock
brokerage by a brokerage firm that is a member of the New York Stock Exchange or
any other major stock exchange or any entity that is in the financial services
industry.

--------------------------------------------------------------------------------




(c) Entire Premises

     1. As a mailing address or telephone answering service;

     2. Fundraising or solicitation for other purposes by means of telephone
“bank” calls or a telephone call center;

     3. An employment or placement agency other than as an executive search
firm;

     4. A school or classroom, learning center, studying center or vocational
training center except as may be incidental to a permitted use;

     5. Athletic facilities including a tanning, health, exercise and/or racquet
club or spa, gymnasium or other sports or recreational activity facility (other
than a fitness center for Tenant’s own employees);

     6. The conduct of a public auction, except as may be conducted by a tenant
which is a high-class auction house (e.g., Christie’s and Sotheby’s) or which is
for the liquidation sale of the property of any occupant or tenant;

     7. A real estate sales or rental office;

     8. A diagnostic or treatment medical, dental, psychiatric, psychological or
veterinary center or office, or for the practice of medicine, dentistry,
psychiatry, psychology or veterinary medicine or for the performance of any
procedures (surgical other or otherwise) or for the treatment of patients;

     9. The rendition of medical, dental, psychiatric, psychological,
veterinary, scientific laboratories or therapeutic services, but the provision
of spa services (including as an incident to a gym or health club) shall be
permitted;

     10. A narcotics, alcohol or substance abuse rehabilitation clinic or for
the treatment of any narcotic addiction, alcoholism or substance abuse;

     11. A mental health clinic, a sex therapy clinic, a public health clinic, a
parenting, fertility or abortion clinic, or any similar clinic or center;

     12. A messenger service (provided that a messenger center related to the
use of the Office premises as an Ancillary Permitted Use shall be permitted);

     13. A day care center (other than a day care center for Tenant’s own
employees);

     14. Gambling or gaming, including, without limitation, an Off-Track
betting, sports gambling, casino gambling or similar establishment, carnival or
amusement park; gambling or gaming activities, including New York City Off-Track
Betting or any other governmentally sponsored betting activity, other than
incidental sales of legally conducted lotteries as part of a newsstand;

     15. Residential uses including hotels, motels, living quarters, apartments
and lodging rooms;

     16. Manufacturing;

--------------------------------------------------------------------------------




     17. Office, store, reading room, headquarters, center or other facility
devoted or opposed to the promotion, advancement, representation, purpose or
benefit of: (a) any political party, political movement or political candidate,
(b) any religion, religious group or religious denomination, or (c) any domestic
or foreign government (other than incidental use by revocable license for a de
minimis amount of un-demised space with respect to clauses (a) and (b) only,
strictly as ancillary and related to a Permitted Use);

     18. Tax exempt or charitable, educational, religious, union or other
not-for-profit uses government (other than incidental use by revocable license
for a de minimis amount of un-demised space only, strictly as ancillary and
related to a Permitted Use);

     19. T-Shirt only” stores;

     20. The sale or display of pornographic or obscene material, or the use of
such space for the conduct of any obscene, nude, or semi-nude live performances,
nude modeling, as a so-called rubber goods store, or as a sex club of any sort,
or as a “massage parlor”, or for any similar or related purpose;

     21. A pool hall;

     22. A bowling alley;

     23. A dance hall or discotheque;

     24. Storage (other than ancillary to a permitted use; provided that the
Auxiliary Premises can be used entirely for storage).

--------------------------------------------------------------------------------




EXHIBIT G

Cleaning Specifications

GENERAL CLEANING

GENERAL OFFICES: Standard Frequency

1. All hard surfaced flooring to be swept using approved chemically treated
cloth.     N

2. All carpeting and rugs to be vacuumed once a week.     W

3. Dust all furniture, fixtures, window sills and telephones.     N

4. Empty all waste receptacles and remove wastepaper to a designated area.     N

5. Line all waste disposal cans and baskets with plastic bags or as needed.    
N

6. Wash and clean all water fountains and coolers.     N

7. Keep slop sink rooms in a neat and orderly condition at all times.     N

PERIODIC:

1. Remove fingerprints from all painted surfaces near light switches, entrance
doors, etc., as required but not less than once a month.

2. Dust all louvers, within reach, once a month.

3. Dust all pictures, frames, charts, graphs, and similar wall hangings not
reached in nightly cleaning monthly.

4. Dust clean all vertical surfaces, such as walls, partitions, door bucks and
other surfaces not reached in nightly cleaning monthly.

5. Dust clean all pipes, high moldings, and other high areas not reached in
nightly cleaning quarterly.

6. Dust exteriors of lighting fixtures annually.

--------------------------------------------------------------------------------




LAVATORIES: Standard Frequency

1. Sweep, scrub, and/or wash all floors using proper disinfectants with approved
germicidal detergent solution to remove all spills, smears, scuffs, marks, and
foot tracks throughout.

      N        

2. Wash and polish all mirrors, shelves, bright work, and enameled surfaces.

N  

3. Scour, wash and disinfect all basins, bowls, urinals, and other fixtures with
approved germicidal detergent. Clean flushometers and other metal work as
required.

N  

4. Wash all toilet seats. Remove stains as necessary. Clean underside of rims of
urinals and bowls.

N  

5. Hand dust and clean all partitions, tile walls, dispensers, and receptacles
in lavatories and restrooms.

W  

6. Empty all receptacles and remove refuse for disposal.

N  

7. Supply and fill toilet tissue holders, as well as soap and towel and sanitary
napkin/tampon dispensers.

N  

8. Empty and clean sanitary disposal receptacles.

N  

9. Disinfect, wash and polish all partitions, tile walls, enamel surfaces,
dispensers, doors, and receptacles from trim to floor every thirty (30) days.

QUARTERLY

 

10. Damp mop spillage as required.

N  

11. Vacuum louvers, ventilating grills, and dust light fixtures one time per
year.

A

 

12. Perform high dusting monthly.

QUARTERLY

 

13. Wipe down all painted wall surfaces, ceilings, including tile, as needed at
least quarterly.

QUARTERLY


WINDOW CLEANING:

1. Wash exterior windows four times per annum. Wash interior windows two times
per annum. Washing to include all adjacent metal surfaces that will be wiped
clean during the window cleaning operation. All lobby exterior glass shall be
washed and cleaned once a week and all lobby interior glass, once a month.

TERRACES/SETBACKS:

1. Police setbacks monthly, weather permitting, and clean as often as necessary
provided that access is provided to Landlord by Tenant.

      M      

*Annotation:     N=Nightly on Business Days     A=Annually     M=Monthly
2W=Twice a week     W=Weekly

--------------------------------------------------------------------------------




EXHIBIT H

HVAC Specifications

     72 degrees F.,+/- 2 degrees F. dry bulb, and not more than 50% relative
humidity, when, in both cases, outside conditions are 95 degrees F. dry bulb.

     72 degrees F.,+/- 2 degrees F. dry bulb, and not more than 30% relative
humidity, when, in both cases, outside conditions are 0 degrees F. dry bulb.

Outside Air or Make Up Air: The HVAC system shall provide a ventilation rate
(i.e. outside air) of (i) 14th floor: Minimum of 7,600 cfm, Maximum of 62,400
cfm, and (ii) 16th floor: Minimum of 6,400 cfm, Maximum of 51,600 cfm.

--------------------------------------------------------------------------------




EXHIBIT I

Form of Security Letter

Date:

Beneficiary:
[Inset Landlord’s name and address]

Letter of Credit No. NY___________________________


Gentlemen:

By order of our client, [Insert name of Tenant] (the “Applicant”), we hereby
open our irrevocable Standby Letter of Credit No. NY __________________, in your
favor for an amount not to exceed in the aggregate $_____________ (In words
_______________________________and ___/100 Dollars), effective immediately and
expiring at the office of our Servicer, [Insert Name of Manhattan Branch] (the
“Office”), on ______________.

Funds hereunder are available to you against presentation of your Sight
Draft(s), drawn on us, mentioning thereon our Letter of Credit Number NY--. We
hereby agree to honor each Draft drawn under and in compliance with the terms
and conditions of this letter of credit upon presentation of your sight draft in
the form of Exhibit “A” attached hereto, at our Office on or before the
expiration date hereof.

Partial drawings are allowed.

Presentation of documents may be made by fax transmission to [insert fax number]
or such other fax number as we may identify in a written notice sent to you at
the above address by certified mail (return receipt requested). To the extent a
presentation of a draft is made by fax transmission you must (a) provide
telephone notification thereof to us (phone number [insert phone number]) prior
to or simultaneously with the sending of such fax transmission and (b) send the
original of such draft to us by overnight courier, at the same address provided
above for presentation of drafts. However, receipt of such telephone call or
original Draft will not be condition for payment hereunder. We will pay the
draft in question by wire transfer of funds to an account designated by you in
accordance with payment instructions which accompany such draft.

--------------------------------------------------------------------------------




It is a condition of this Letter of Credit that it shall be deemed automatically
extended, without amendment, for additional period(s) of one year from the
expiry date hereof, or any future expiration date, but not beyond
_______________, unless forty-five (45) days prior to any expiration date we
notify you by certified mail (return receipt requested) that we elect not to
consider this Letter of Credit renewed for any such additional period, whereupon
you may draw for the available amount under this Letter of Credit by means of
your sight Draft(s), drawn on us, mentioning our Letter of Credit number.

It is a condition of this letter of credit that it is transferable and may be
transferred in its entirety, but not in part, and may be successively
transferred by you or any transferee hereunder to a successor transferee(s)
without additional charge to you (whether or not our transfer fee is paid).
Transfer under this letter of credit to such transferee shall be effected upon
presentation to us of the original of this Letter of Credit and any amendments
hereto accompanied by a request designating the transferee in the form of
Exhibit “B” attached hereto appropriately completed. Our transfer fees are for
the Applicant’s account.

This letter of credit cannot be modified or revoked without your consent.

Should you have occasion to communicate with us regarding this Letter of Credit,
please direct your correspondence to our Office, making specific mention of the
Letter of Credit number indicated above.

Except as far as otherwise expressly stated herein, this Standby Letter of
Credit is subject to the International Standby Practices (“ISP98”),
International Chamber of Commerce, Publication No. 590, and as to matters not
governed by the ISP98, shall be governed by and construed in accordance with the
laws of the State of New York and applicable U.S. Federal Law.

--------------------------------------------------------------------------------




Exhibit A To Letter Of Credit

FOR VALUE RECEIVED

PAY AT SIGHT BY WIRE TRANSFER IN IMMEDIATELY AVAILABLE FUNDS TO
______________________THE SUM OF U.S. ______________ DOLLARS ($______) DRAWN
UNDER IRREVOCABLE LETTER OF CREDIT NO. _______DATED_________, 200_ ISSUED BY
___________________________.

TO:      [ISSUER OF LETTER OF CREDIT]       NEW YORK, NEW YORK    


--------------------------------------------------------------------------------




EXHIBIT B TO [INSERT NAME OF ISSUING BANK]
LETTER OF CREDIT NO.____      


TO:  [Insert Name of Issuing Bank] [Insert Address of Issuing Bank]


For value received, the undersigned beneficiary of the above described Letter of
Credit (the “Transferor”) hereby irrevocably transfers all its rights under the
Letter of Credit as heretofore and hereafter amended, extended or increased (the
“Credit”) to the following transferee (the “Transferee”).

  Name of Transferee   Address


By this transfer all of our rights in the Credit are transferred to the
Transferee, and the Transferee shall have sole rights as beneficiary under the
Credit, including, but not limited to, sole rights relating to any amendments,
whether increases or extensions or other amendment, and whether such amendments
are now existing or hereafter made.

ADVISE OF FUTURE AMENDMENTS: You are hereby irrevocably instructed to advise
future amendment(s) of the Credit to the Transferee without the Transferor’s
consent or notice to the Transferor.

Enclosed are the original of the Credit and the original of all amendments to
this date. Please notify the Transferee of this transfer and of the terms and
conditions of the credit as transferred. This transfer will not become effective
until the Transferee is so notified.

TRANSFEROR’S SIGNATURE GUARANTEED BY:

  [Add Bank’s Name]


By  


Printed Name  


Title:  

  [Add Transferor’s Name]


By  


Printed Name  


Title  



--------------------------------------------------------------------------------




EXHIBIT J

Holidays

New Year's Day

Martin Luther King's Day

Memorial Day

Independence Day

Labor Day

Thanksgiving Day

Christmas Day

--------------------------------------------------------------------------------




EXHIBIT K

Intentionally Omitted

--------------------------------------------------------------------------------




EXHIBIT L

Approved Contractors

General Contractors

Americon
J.T. Magen & Company Inc.
StructureTone, Inc.
Benchmark Builders Inc.
JRM Construction Management, LLC
Hennegan Construction Co., Inc.
Petretti & Associates
L&K Partners, Inc.
Turner Construction Corporation
Hunter Roberts
Shawmut
SPK Lewis
Sciame
J.G. Fitzgerald
Gilbane
Skanska
Tishman Construction Corp.
R.C. Dolner

Plumbing

Ashland Plumbing PAR
Lab
Preferred Mechanical
American Piping
M&S Mechanical
Pace Plumbing
Brennan Brothers
Richard's Plumbing
Evolution Piping

HVAC

Sound Mechanical Manhattan
Donnelly
PJ Mechanical
Penguin
M&S Mechanical
Sovereign
Marlin
United Air Conditioning
JDP Mechanical
BP Mechanical
Crossland Mechanical

--------------------------------------------------------------------------------




Electrical

Campbell & Dawes
Atlas Acon
Nead Electric Unity
Ohm Electric
P.E. Stone
Sovereign
Marlin
United Air Conditioning
JDP Mechanical
BP Mechanical
Crossland Mechanical
ADCO
Forest Electric
Egg Electric
E.J. Electric
AIIran
Kleinknect Electric

--------------------------------------------------------------------------------




EXHIBIT M

Signage Plan

[exhibit10-11x1x1.jpg]

-i-

--------------------------------------------------------------------------------



[exhibit10-11x2x1.jpg]


--------------------------------------------------------------------------------




EXHIBIT N

Certificate of Occupancy

[exhibit10-1x1x1.jpg]

-i-

--------------------------------------------------------------------------------



[exhibit10-1x2x1.jpg]


--------------------------------------------------------------------------------



[exhibit10-1x3x1.jpg]


--------------------------------------------------------------------------------



[exhibit10-1x4x1.jpg]


--------------------------------------------------------------------------------



[exhibit10-1x5x1.jpg]


--------------------------------------------------------------------------------



[exhibit10-1x6x1.jpg]


--------------------------------------------------------------------------------